                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DENNIS P. RIVERO, M.D.,

              Plaintiff,

vs.                                                                  No. CIV 16-0318 JB\SCY

BOARD OF REGENTS OF THE UNIVERSITY
OF NEW MEXICO d/b/a UNIVERSITY OF NEW
MEXICO HEALTH SCIENCES CENTER,

              Defendant.

                 MEMORANDUM OPINION AND AMENDED ORDER1

       THIS MATTER comes before the Court on: (i) the Defendant University of New

Mexico Board of Regents’ Motion and Memorandum for Summary Judgment, filed December 5,

2017 (Doc. 139); (ii) the Defendant University of New Mexico Board of Regents’ Amended

Motion and Memorandum for Summary Judgment, filed December 8, 2017 (Doc. 143)(“UNM’s

MSJ”); (iii) the Plaintiff’s Motion for Summary Judgment and Memorandum of Law as to

Certain of Defendant Board of Regents of the University of New Mexico’s Affirmative


       1
          The Court previously entered an Order, filed September 24, 2018 (Doc. 211)(“Order”),
that: (i) granted the requests in the Defendant University of New Mexico Board of Regents’
Motion and Memorandum for Summary Judgment, filed December 5, 2017 (Doc. 139), and in
the Defendant University of New Mexico Board of Regents’ Amended Motion and
Memorandum for Summary Judgment, filed December 8, 2017 (Doc. 143); (ii) denied the
requests in Plaintiff’s Motion for Summary Judgment and Memorandum of Law as to Certain of
Defendant Board of Regents of the University of New Mexico’s Affirmative Defenses, filed
December 8, 2017 (Doc. 144); (iii) denied the requests in the Plaintiff’s Motion in Limine to
Exclude Complaints Against Plaintiff Prior to 2006, filed December 8, 2017 (Doc. 145);
(iv) denied the requests in the Plaintiff’s Motion in Limine to Prohibit and Exclude Use of the
Term “Psychological” in Reference to “Psychiatric” Evaluations, filed December 8, 2017
(Doc. 146); and (v) denied the requests in the Plaintiff’s Motion to Recuse the Honorable James
O. Browning, filed July 17, 2018 (Doc. 203). See Order at 7-8. In the Order, the Court stated
that it would “issue a Memorandum Opinion at a later date more fully detailing its rationale for
this decision.” Order at 1 n.1. This Memorandum Opinion is the promised opinion that details
the Court’s rationale for the previous Order.
Defenses, filed December 8, 2017 (Doc. 144)(“Rivero’s MSJ”); (iv) the Plaintiff’s Motion in

Limine to Exclude Complaints Against Plaintiff Prior to 2006, filed December 8, 2017

(Doc. 145)(“Complaints MIL”); (v) the Plaintiff’s Motion in Limine to Prohibit and Exclude Use

of the Term “Psychological” in Reference to “Psychiatric” Evaluations, filed December 8, 2017

(Doc. 146)(“Psychological MIL”); and (vi) the Plaintiff’s Motion to Recuse the Honorable James

O. Browning, filed July 17, 2018 (Doc. 203)(“Recusal Motion”). The Court held hearings on

June 26, 2018, and August 13, 2018.        The primary issues are: (i) whether the Court may

reconsider the Honorable William P. Lynch’s, United States Magistrate Judge for the District of

New Mexico, ruling on the illegal-medical-inquiry claim’s date of accrual in the Order Denying

Motion to Dismiss, filed December 22, 2016 (Doc. 43)(“MTD Order”); (ii) whether Plaintiff

Dennis Rivero, M.D.’s claim under the Rehabilitation Act of 1973, 29 U.S.C. § 794, of an

improper medical examination and constructive discharge based on UNM’s 2 request for

psychiatric evaluations is time-barred, because Dr. Rivero filed suit five years after the request

was made; (iii) whether UNM improperly required Dr. Rivero to submit to psychiatric

evaluations as a condition of his return to full-time employment when it believed that he had a

history of a lack of professionalism; (iv) whether UNM constructively discharged Dr. Rivero by

revoking its offer of full-time employment after Dr. Rivero objected to the evaluations and by



       2
        For ease and clarity, the Court refers to Defendant Board of Regents of the University of
New Mexico d/b/a University of New Mexico Health Sciences Center as UNM. When
necessary, the Court will specify to which entity it is referring. The Board of Regents of the
University of New Mexico is the named Defendant because N.M.S.A. § 21-7-4 makes it the
University’s suable entity.



                                              -2-
allegedly asking for the evaluations without a legitimate basis; (v) whether Dr. Rivero stated a

claim for retaliation that is preserved for trial, because UNM did not address this claim in its

MSJ; (vi) whether the Court should strike UNM’s affirmative defenses (I), (II), and (III) --

“Plaintiff failed to state a claim for which relief can be granted,” “Plaintiff’s claims are barred by

the statute of limitations,” and “Plaintiff’s claims are barred by the doctrine of laches and

waiver,” Rivero’s MSJ ¶ 11, at 9 -- because Magistrate Judge Lynch addressed these defenses in

the MTD Order; (vii) whether the Court should strike UNM’s affirmative defenses (XIII) and

(XIV) -- “At all times Defendant UNM acted in accordance with its policies and regulations, and

applied such polices and regulations consistently and fairly” and “Defendant UNM fulfilled any

and all obligations it had to Plaintiff under contract or statute,” Rivero’s MSJ ¶ 11, at 9 -- for

being without factual support; (viii) whether the Court should strike UNM’s affirmative defense

(XV) -- “Defendant reserves the right to amend its Answer to Plaintiffs’ Complaint to include

additional Affirmative Defenses once facts supporting same become known,” Rivero’s MSJ ¶ 11,

at 9 -- for being without substance; (ix) whether the Court should exclude complaints against Dr.

Rivero made before 2006 for being irrelevant; (x) whether the Court should preclude UNM from

using the term “psychological” instead of “psychiatric” in reference to the examination

requirement it imposed on Dr. Rivero, because the term “psychological” is misleading; and

(xi) whether the Court should recuse itself from this case because the Honorable James O.

Browning, United States District Judge for the District of New Mexico, the presiding judge, has

taught a semester-long class at the University of New Mexico School of Law (“School of Law”)




                                                -3-
on five occasions, waiving all pay on three occasions and reallocating his pay to fund a law

student’s help in writing a law review article in the fall of 2015 and 2017 -- although on three

occasions his waiver of pay may have been treated by UNM as a donation to UNM -- and

because he has been acquainted with several Regents from the University of New Mexico Board

of Regents (“Board of Regents”), including the current President and the Student Regent for

2017-2018. As to UNM’s MSJ, the Court concludes that, viewing the evidence in the light most

favorable to Dr. Rivero: (i) the Court may and will reconsider the MTD Order; (ii) Dr. Rivero’s

claim of an improper medical inquiry under the Rehabilitation Act is time-barred, but his

constructive discharge claim is not; (iii) the complaints relating to Dr. Rivero’s professionalism

provide UNM with a legitimate basis to seek psychiatric examinations; (iv) UNM’s request for

psychiatric examinations was not a discriminatory act and, thus, cannot be the basis of Dr.

Rivero’s constructive discharge claim; and (v) Dr. Rivero stated a claim of retaliation under the

Rehabilitation Act, but the statute of limitations bars it and he cannot make a prima facie case.

Accordingly, the Court grants UNM’s MSJ. This grant of summary judgment renders Rivero’s

MSJ and the Psychological MIL moot. The Court denies the Complaints MIL, because the pre-

2006 complaints are relevant. Finally, the Court concludes that its ties with the School of Law

and its acquaintances with members of the Board of Regents do not support an appearance of

impropriety and that it does not have an interest that could be substantially affected by the

proceeding’s outcome. The Court, thus, denies the Recusal Motion.




                                              -4-
                                 FACTUAL BACKGROUND

       The Court draws the factual background from the parties’ undisputed material facts in

their summary judgment motion papers for UNM’s MSJ. See UNM’s MSJ ¶¶ 1-51, at 3-11;

Response in Opposition to Defendant’s Motion and Memorandum for Summary Judgment ¶¶ 1-

51, at 1-8, filed March 8, 2018 (Doc. 191)(“Rivero’s Response”); id. ¶¶ 1-44, at 8-18; 3

Defendant University of New Mexico Board of Regents’ Reply in Support of Its Motion for

Summary Judgment ¶¶1-51, at 1-10, filed February 2, 20184 (Doc. 169)(“UNM’s Reply”); id. at

¶¶ 1-44, at 10-13. The Court also takes additional undisputed facts helpful to determining the

issues here from the summary judgment motion papers for Rivero’s MSJ.5 See Rivero’s MSJ



       3
         The local rules provide that the “Response may set forth additional facts other than those
which respond to the Memorandum which the non-movant contends are material to the
resolution of the motion. Each additional fact must be lettered and must refer with particularity
to those portions of the record upon which the non-movant relies.” D.N.M.LR-Civ. 56.1(b). Dr.
Rivero did not abide by the local rule and letter his additional facts; instead, he numbered them.
The Court keeps with Dr. Rivero’s convention when citing to his additional facts.
       4
         UNM’s Reply was filed before Rivero’s Response because Rivero’s Response is a
document consolidating two previous responses to UNM’s MSJ: (i) Plaintiff’s Responses and
Objections to Defendant’s Undisputed Material Facts and Statement of Undisputed Material
Facts in Partial Response to Defendant’s Motion and Memorandum for Summary Judgment,
filed January 12, 2018 (Doc. 160); and (ii) Response in Opposition to Defendant’s Motion and
Memorandum for Summary Judgment, filed January 12, 2018 (Doc. 161). Rivero’s Response
replaces these two motions, and they have been withdrawn from the docket. See Order Granting
Amended Unopposed Motion to Withdraw and Replace Docs. 160 and 161 with Consolidated
Response to Defendant’s Amended Motion for Summary Judgment, filed February 22, 2018
(Doc. 186).
       5
         Rivero’s MSJ asks the Court only to “strike certain affirmative defenses” and is thus
more limited in its recital of the undisputed facts. The parties stated that the Court could draw
facts from both sets of briefing and combine the facts, so the Court does. See Transcript of



                                               -5-
¶¶ 1-47, at 2-11; University of New Mexico Board of Regents’ Response Brief in Opposition to

Certain of Defendant Board of Regents of the University of New Mexico’s Affirmative Defenses

¶¶ 1-47, at 1-7, filed January 12, 2018 (Doc. 159)(“UNM’s Response”); id. ¶¶ 1-12, at 7-9;6

Reply in Support of Plaintiff’s Motion for Summary Judgment and Memorandum of Law as to

Certain of Defendant Board of Regents of the University of New Mexico’s Affirmative Defenses

¶¶ 1-47, at 2-7, filed February 14, 2018 (Doc. 179)(“Rivero’s Reply”); id. ¶¶ 1-12, at 7-9.

       1.      Background on Dr. Rivero’s Employment with UNM.

       Dr. Rivero began his employment with UNM in 1992 as an orthopedic surgeon. See

UNM’s MSJ ¶ 1, at 3 (asserting this fact)(citing Deposition of Dr. Dennis P. Rivero at 20:8-12

(taken September 15, 2017), filed December 8, 2017 (Doc. 143-1)(“Rivero Depo. 143”));7 Dr.

Rivero’s Response ¶ 1, at 1 (admitting this fact). UNM promoted Dr. Rivero to associate

professor in 1998 and to full professor in 2005. See Rivero’s Response ¶ 1, at 1 (asserting this

fact)(citing Memorandum from Dr. Jane E. Henney to Dr. Dennis Rivero at 2 (dated June 5,


Motion Proceedings at 99:1-100:20 (Court, Norvell, Marcus)(taken June 26, 2018), filed July 17,
2018 (Doc. 202).
       6
         The local rules provide that the “Response may set forth additional facts other than those
which respond to the Memorandum which the non-movant contends are material to the
resolution of the motion. Each additional fact must be lettered and must refer with particularity
to those portions of the record upon which the non-movant relies.” D.N.M.LR-Civ. 56.1(b).
UNM did not abide by the local rule and letter its additional facts; instead, it numbered them.
The Court keeps with UNM’s convention when citing to its additional facts.
       7
        Dr. Rivero and UNM have filed excerpts from the same deposition, and thus the excerpts
from the deposition have different docket numbers. The Court thus includes the docket number
when citing the deposition for easier reference.




                                               -6-
1998), filed March 8, 2018 at 2 (Doc. 191-1); Letter from Dr. R. Philip Eaton to Dr. Dennis

Rivero at 1 (dated May 27, 2005), filed March 8, 2018 (Doc. 191-1)).8 Dr. Rivero left UNM in

January, 2007, to practice in Tulsa, Oklahoma, “voluntarily, ostensibly so that he could water ski

more often,” among other reasons. UNM’s MSJ ¶ 23, at 6 (asserting this fact)(citing Rivero

Depo. 143 at 147:15-25; id. at 148:15-149:6).9 When Dr. Rivero left UNM in 2007, he was

serving as the Division Chief of Adult Reconstruction in the Department of Orthopaedics and

Rehabilitation.   See Rivero’s Response ¶ 1, at 8 (asserting this fact)(citing Deposition of

Dr. Dennis P. Rivero at 155:8-20 (taken September 15, 2017), filed March 8, 2018 (Doc. 191-




       8
         The local rules provide that “[a]ll material facts set forth in the Response will be deemed
undisputed unless specifically controverted.” D.N.M.LR-Civ. 56.1(b). Because Dr. Rivero
proffers this additional fact in his Response, and because UNM does not address this fact in its
Reply, the Court deems this fact undisputed. Further, UNM admits this fact generally by saying
that, since 1994, Dr. Rivero “was promoted twice since that time.” UNM’s MSJ ¶ 6, at 4 (citing
Rivero Depo. 143 at 50:9-20). Rivero’s MSJ proffers that he “was promoted to full professor,
receiving enthusiastic and often glowing recommendations from colleagues and peers.” Rivero’s
MSJ ¶ 2, at 2 (asserting this fact)(citing Letter to Dr. Dennis Rivero from Dr. R. Philip Eaton at 1
(dated May 27, 2005), filed December 8, 2017 (Doc. 144-14)). UNM admits that he was
promoted to full professor, but disputes that Dr. Rivero received “glowing recommendations
from colleagues and peers,” correctly noting that the record does not support this assertion.
UNM’s Response ¶ 2, at 1. Accordingly, the Court concludes that it is undisputed only that
UNM promoted Dr. Rivero to full professor.
       9
         Dr. Rivero purports to dispute this fact “as incomplete. Dr. Rivero had other reasons for
leaving, and only did so because he was assured that he could return to UNM.” Rivero’s
Response ¶ 23, at 5 (citing Deposition of Dr. Dennis P. Rivero at 149:3-25 (taken September 15,
2017), filed March 8, 2018 (Doc. 191-2)). He does not dispute, however, that one of the reasons
he left New Mexico was to water ski, so the Court deems this fact undisputed.




                                               -7-
2)(“Rivero Depo. 191”)).10 While practicing in Oklahoma, however, Dr. Rivero “maintained a

0.05 full time equivalent (FTE) position at UNM, where he would return one day per month to

perform certain surgeries.” UNM’s MSJ ¶ 24, at 6 (asserting this fact)(citing First Amended

Complaint to Recover Damages for Violation of the Rehabilitation Act of 1973 ¶ 14, at 3, filed

September 9, 2016 (Doc. 28)(“FAC”)). 11 Dr. Rivero “performed [these surgeries] on people

with whom [he] had a prior relationship, or in assistance of other UNM physicians, who handled

the pre-operative and post-operative procedures.”       UNM’s MSJ ¶ 25, at 6 (asserting this

fact)(citing Rivero Depo. 143 at 175:25-176:20).12



       10
         UNM admits this fact but argues that it is immaterial. See UNM’s Reply ¶ 1, at 10.
The Court will therefore consider this fact undisputed. See D.N.M.LR-Civ. 56.1(b). The Court
has previously held that a “relevance argument similarly does not dispute the fact” and that
“relevance is a legal argument that is best left for the Analysis Section” of this opinion. SEC v.
Goldstone, No. CIV 12-0257 JB/GBW, 2015 WL 5138242, at *27 n.95 (D.N.M. Aug. 22,
2015)(Browning, J.).
       11
          Dr. Rivero purports to dispute this fact “as incomplete. Dr. Rivero also could perform
surgeries more than one day per month if he so chose.” Rivero’s Response ¶ 24, at 5 (citing
Rivero Depo. 191 at 175:1-14). While Dr. Rivero could have spent two days in a row at UNM
one month and not returned the next, he does not dispute, however, that he returned at a rate of
one day per month in a 0.05 FTE position. See Rivero Depo. 191 at 175:1-14. Further, in his
own MSJ, Dr. Rivero states that while practicing at a 0.05 FTE at UNM, he “attend[ed] to
patients about one day a month.” Rivero’s MSJ ¶ 4, at 2 (citing Rivero Depo. 144 at 147:7-25;
id. at 153:10-154:3; id. at 154:17-155:7). The Court accordingly deems this fact undisputed.
       12
          Dr. Rivero purports to dispute this fact “as a mischaracterization,” asserting that “[t]he
cited testimony states that Dr. Rivero performed surgeries on new patients as well, and he was
unrestricted.” Rivero’s Response ¶ 25, at 5 (citing Deposition of Dr. Robert Cumming Schenck,
Jr. at 49:18-24 (taken September 13, 2017), filed March 8, 2018 (Doc. 191-4)(“Schenck Depo.
191”) Dr. Rivero has filed excerpts from the same deposition with his Response and his MSJ,
and thus the excerpts from the deposition have different docket numbers. The Court thus
includes the docket number when citing the deposition for easier reference.) The portion of



                                               -8-
       During Dr. Rivero’s twenty-two-year employment with UNM, UNM “regularly

reappointed” Dr. Rivero -- even during his full-time employment in Oklahoma -- with each

reappointment “expressly stat[ing] that Dr. Rivero ‘does not have . . . a physical or mental

condition that could interfere with his ability to perform the essential functions of his position.’”

Rivero’s Response ¶ 2, at 9 (emphasis in Rivero’s Response)(quoting Letter from Dr. Robert C.

Schenck, Jr. to Dr. Robert Bailey at 1 (dated May 17, 2010), filed March 8, 2018 (Doc. 191-14);

Letter from Dr. Robert C. Schenck, Jr. to Dr. Robert Bailey at 2 (dated May 28, 2008), filed

March 8, 2018 (Doc. 191-14); Memorandum from Dr. Moheb Moneim to Dr. Robert Bailey at 3

(dated July 11, 2006), filed March 8, 2018 (Doc. 191-14); Memorandum from Dr. Moheb

Moneim to Dr. Mark Hauswald at 4 (dated September 27, 2004), filed March 8, 2018 (Doc. 191-

14); and citing Letter to Muskogee Reg’l Med. Ctr. from Alison Weber at 15 (dated June 16,

2008), filed March 8, 2018 (Doc. 191-5); Board of Regents of the University of New Mexico’s

Supplemental Responses to Plaintiff Dennis Rivero’s First Set of Interrogatorries [sic], First

Requests for Production of Documents, and First Requests for Admission, No. 4 Answer at 2,


Dr. Schenck’s deposition cited does not say that Dr. Rivero performed surgeries on new patients
and that he was unrestricted; rather, it says that Dr. Rivero was “unsupervised” in the operating
room. Schenck Depo. 191 at 49:18-24. The fact that Dr. Rivero purports to dispute admits that
he performed surgeries on new patients. Further, it is an accurate representation of Dr. Rivero’s
testimony that he tended to operate on patients with whom he had a “preexisting relationship” or
with his “partners,” who “had to do the pre-op and . . . the post-op[,] . . . it wasn’t possible for me
to assume full responsibility for the care.” Rivero Depo. 191 at 175:25-176:20. Further, in
Rivero’s MSJ, he states that when he worked at UNM at 0.05 FTE, he “attend[ed] to patients
about one day a month. Rivero’s MSJ ¶ 3, at 2 (citing Deposition of Dr. Dennis P. Rivero at
147:7-25 (taken September 15, 2017), filed December 8, 2017 (Doc. 144-1)(“Rivero Depo.
144”); id. at 153:10-154:3; id. at 154:17-155:7). Accordingly, the Court deems this fact
undisputed.



                                                 -9-
filed March 8, 2018 (Doc. 191-13); Letter from Dr. Robert Bailey to Dr. Dennis Rivero at 5

(dated July 26, 2012), filed March 8, 2018 (Doc. 191-14); Letter from Rita Sorrels at 1 (dated

August 6, 2010), filed March 8, 2018 (Doc. 191-15)). See UNM’s Reply ¶ 2, at 10 (not

disputing this fact). Further, “[d]uring his time at UNM, Dr. Rivero was never disciplined or

subject to any adverse employment action.” Rivero’s MSJ ¶ 3, at 2 (asserting this fact)(citing

Deposition of Dr. Dennis P. Rivero at 21:8-15 (taken September 15, 2017), filed December 8,

2017 (Doc. 144-1)(“Rivero Depo. 144”); id. at 154:7-155:7; id. at 312:2-8).          See UNM’s

Response ¶ 3, at 2 (not disputing this fact). This record means that “Dr. Rivero was never

suspended, sanctioned, placed on probation, or otherwise disciplined during his entire tenure, nor

was he subject to any medical board complaints.” Rivero’s Response ¶ 3, at 9 (asserting this

fact)(citing Rivero Depo. 191 at 154:17-155:7; id. at 159:16-18; id. at 312:3-8; Board of Regents

of the University of New Mexico’s Responses to Plaintiff Dennis Rivero’s First Set of

Interrogatorries [sic], First Requests for Production of Documents, and First Requests for

Admission, Nos. 1 & 3 Answers at 2, filed March 8, 108 (Doc. 191-16)). See UNM’s Reply ¶ 3,

at 10 (not disputing this fact). Two residents who worked under Dr. Rivero did not feel that he

“was unprofessional or a threat to anyone’s safety in his role as a surgeon, and in fact, Dr.

Rivero’s meticulous nature was a benefit to the practice and the patients”; that Dr. Rivero’s

“colleagues respected him highly and did not want him to leave in 2006”; and “that it is was [sic]

delightful to see how much his patients enjoyed him.” Rivero’s Response ¶ 4, at 9 (asserting this

fact)(citing Deposition of Dr. Deana Mercer at 8:1-7 (taken September 12, 2017), filed March 8,




                                              - 10 -
2018 (Doc. 191-17)(“Mercer Depo.”); id. at 8:25-9:9; id. at 11:2-12:2; id. at 18:2-24; id. at 18:9-

24; Deposition of Dr. Andrew James Paterson at 9:1-2 (taken October 18, 2017), filed March 8,

2018 (Doc. 191-18)(“Paterson Depo.”); id. at 10:8-16; id. at 11:17-23; id. at 14:10-15:6). 13

“Christine Long, L.P.N., a surgical tech who worked in the operating room with Dr. Rivero from

1992 to 2007,” thought that Dr. Rivero “was always in control in his operating room” and

demanded a professional environment, and that “his patients seemed to love him.” Rivero’s

Response ¶ 5, at 9-10 (asserting this fact)(citing Deposition of Christine Long at 6:20-7:5 (taken

October 18, 2017), filed March 8, 2018 (Doc. 191-19)(“Long Depo.”); id. at 7:20-9:17; id. at

11:6-12:10; id. at 17:19-18:14; id. at 13:6-18; id. at 24:13-24:33).14 Nurse Araceli Martinez,

who worked with Dr. Rivero in the General Orthopedic and Faculty Orthopedic clinics from

1992 to 2007, held the view that “Dr. Rivero’s patients ‘loved him,’” and stated that she “never

received any complaints about Dr. Rivero nor ever saw him act unprofessionally.” Rivero’s

Response ¶ 6, at 10 (quoting Deposition of Araceli Martinez at 13:13 (taken October 17, 2017),



       13
          UNM argues that this fact is immaterial. See UNM’s Reply ¶¶ 4-6, at 11 (responding to
Dr. Rivero’s additional undisputed material facts 4-6 in the same paragraph). UNM asserts that
“[t]he fact that certain of Plaintiff’s colleagues were unaware of Plaintiff’s professionalism issues
does not negate the fact that these issues existed, and that they were well-documented.” UNM’s
Reply ¶¶ 4-6, at 11 (citing UNM MSJ’s undisputed material facts 8-22) The Court will therefore
consider this fact undisputed. See D.N.M.LR-Civ. 56.1(b). The Court has previously held that a
“relevance argument similarly does not dispute the fact” and that “relevance is a legal argument
that is best left for the Analysis Section” of this opinion. SEC v. Goldstone, 2015 WL 5138242,
at *27 n.95.
       14
        UNM states that this fact is immaterial, as discussed supra note 13. The Court therefore
deems this fact undisputed. See D.N.M.LR-Civ. 56.1(b); supra note 13.




                                               - 11 -
filed March 8, 2018 (Doc. 191-3)(“Martinez Depo.”); and then citing id. at 11:2-12:24; id. at

13:7-21; id. at 14:10-25; id. at 31:20-25; id. at 16:7-21; id. at 17:16-18:1; id. at 20:3-5; id. at

23:1-17; id. at 20:22-24).15

       2.      Dr. Rivero’s Unprofessional Behavior.

       Early in his career at UNM, in September 1993, Dr. Rivero “unleashed a 10 minute

stream of obscenities at a resident.” UNM’s MSJ ¶ 2, at 3 (asserting this fact)(citing Letter from

Dr. Kambiz Behzadi to Dr. Moheb Moneim at 20-21 (dated September 18, 1993), filed

December 8, 2017 (Doc. 143-1)).16 Dr. Rivero construed “this incident as mere locker room



       15
         UNM again states that this fact is immaterial, as discussed supra note 13. The Court
therefore deems this fact undisputed. See D.N.M.LR-Civ. 56.1(b); supra note 13.
       16
          Dr. Rivero purports to dispute this fact because “the cited exhibit [is] inadmissible
hearsay” and “on the grounds of relevance and materiality: Defendant’s own admitted time
period of focus is from 2003 to 2006.” Rivero’s Response ¶ 2, at 1-2 (citing UNM’s MSJ ¶ 6, at
4; Complaints MIL). The portion of the record that Dr. Rivero cites to argue UNM’s period of
focus is 2003-2006 does not dispute this fact; UNM never states it was only concerned with
Dr. Rivero’s conduct from 2003 to 2006. Dr. Rivero objects to much of UNM’s use of exhibits
on hearsay grounds. See, e.g., Rivero’s Response ¶¶ 4, 9, 32, 33, at 2-3, 6. Hearsay is a
statement, other than one the declarant made while testifying at the trial or hearing, offered for
the truth of the matter asserted. See Fed. R. Evid. 801. “Hearsay testimony is generally
inadmissible.” United States v. Christy, No. CR 10-1534, 2011 WL 5223024, at *5 (D.N.M.
Sept. 21, 2011)(Browning, J.)(citing Fed. R. Evid. 802). The Court recognizes that it cannot rely
on evidence that will not be admissible at trial. See Gross v. Burggraf Constr. Co., 53 F.3d 1531,
1541 (10th Cir. 1995)(“It is well settled in this circuit that we can consider only admissible
evidence in reviewing an order granting summary judgment. Hearsay testimony cannot be
considered because ‘[a] third party’s description of [a witness’] supposed testimony is not
suitable grist for the summary judgment mill.’” (alterations in original)(citations omitted)
(quoting Thomas v. IBM, 48 F.3d 478, 485 (10th Cir. 1995)). The Court can rely, however, on
evidence submitted in a form that would be inadmissible at trial as long as the Court determines
that the evidence will be presented in an admissible form:




                                              - 12 -
       This does not mean that evidence must be submitted in “a form that would be
       admissible at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, . . . (1986). Indeed,
       parties may submit affidavits even though affidavits are often inadmissible
       hearsay at trial on the theory that the same facts may ultimately be presented at
       trial in an admissible form. Bryant v. Farmers Ins. Exch., 432 F.3d 1114, 1122
       (10th Cir. 2005). However, “[t]o determine whether genuine issues of material
       fact make a jury trial necessary, a court necessarily may consider only the
       evidence that would be available to the jury” in some form. Argo v. Blue Cross
       and Blue Shield of Kan., Inc., 452 F.3d 1193, 1199 (10th Cir. 2006)(citing Truck
       Ins. Exch. v. MagneTek, Inc., 360 F.3d 1206, 1216 (10th Cir. 2004)(affirming
       summary judgment, in light of the available evidence, because “[j]ury verdicts
       may not be based on speculation or inadmissible evidence or be contrary to
       uncontested admissible evidence”)).

Trevizo v. Adams, 455 F.3d 1155, 1160 (10th Cir. 2006)(alterations in original). Here,
Dr. Rivero notes no portion of the record to specifically controvert this fact, only arguing it is
inadmissible and irrelevant. The letter upon which UNM relies for this fact is hearsay, because
Dr. Behzadi did not make the statements it contains “while testifying at the current trial or
hearing,” Fed. R. Evid. 801(c)(1), and UNM relies on the letter for the truth of what it asserts --
that Dr. Rivero screamed obscenities at a resident for ten minutes. While this letter is supposedly
part of Dr. Rivero’s credentialing record, and thus could be admissible hearsay under the
business exception, UNM has not laid the foundation for this exception, and the statements
within the letter likely do not meet this exception. See United States v. Ary, 518 F.3d 775, 786
(10th Cir. 2008)(“The proponent of the document must also lay this foundation for its
admission.”). UNM can establish this fact with evidence admissible at trial, however, as
Dr. Rivero recognized the letter in question and discussed the incident it concerned, admitting to
using obscene language and yelling at a resident. See Rivero Depo. 143 at 30:11-35:18. Further,
Dr. Rivero, “when confronted with the exhibit, demonstrated a lack of remorse . . . [and a]
general lack of remorse was one of the reasons for UNM’s concern regarding Plaintiff’s
unprofessional behavior.” UNM’s Reply ¶ 2, at 1. Dr. Rivero also disputes this fact “[t]o the
extent otherwise necessary,” Rivero’s Response ¶ 2, at 2, but points to no “portions of the record
upon which [he] relies,” D.N.M.LR-Civ. 56.1(b). The Court thus deems this fact undisputed and
will discuss relevancy in the Analysis. See D.N.M.LR-Civ. 56.1(b); supra note 10.




                                              - 13 -
talk.” UNM’s MSJ ¶ 3, at 4 (asserting this fact)(citing Rivero Depo. 143 at 35:10-18).17 In

1994, Dr. Rivero “refused to allow UNM to culture him to determine the source of an outbreak

of methicillin resistant staphylococcus areus (‘MRSA’).” UNM’s MSJ ¶ 4, at 4 (asserting this

fact)(citing Memorandum from Kim Oldewage to Dr. Moheb Moneim at 19 (dated October 7,

1994), filed December 8, 2007 (Doc. 143-1)).18 Dr. Rivero knew “of the severity of the MRSA

problem in hospitals.” UNM’s MSJ ¶ 5, at 4 (asserting this fact)(citing Rivero Depo. 143 at

28:3-6).19 Later, Dr. Rivero requested “that a nurse whom he was dating be assigned to his



       17
           Dr. Rivero purports to dispute this fact “on the grounds of relevance and materiality,”
and because “the Defendant abridges and mischaracterizes Dr. Rivero’s testimony.” Rivero’s
Response ¶ 3, at 2 (citing Rivero Depo. 191 at 30:11-15; id. at 31:21-32:14; id. at 33:3-10; id. at
34:20-35:9; id. at 35:19-22). In the Rivero Depo., Dr. Rivero stated that the incident in question
was resolved in his favor, and described residency as being “very much like a football game.”
Rivero Depo. 191 at 34:1-4. See id. at 32:4-14. He went on to say that, during the incident,
there were “obscenities on both sides of the field. I don’t think that -- that’s the way men talk to
each other in a locker room, and that’s the way men talk to each, and that’s the way I talk to my
friends sometimes.” Rivero Depo. 191 at 35:14-18. This evidence shows that UNM’s proffered
fact is not a mischaracterization, and a relevance argument also does not dispute the fact, so the
Court deems it undisputed. See D.N.M.LR-Civ. 56.1(b); supra note 10. Further, UNM notes
that this fact “concerns statements made in [Dr. Rivero’s] deposition in 2017.” UNM’s Reply
¶ 3, at 2.
       18
          Dr. Rivero “objects to the cited exhibit as inadmissible hearsay. Dr. Rivero further
objects on the grounds of relevance and materiality.” Rivero’s Response ¶ 4, at 2. The
memorandum on which UNM relies is hearsay, which UNM has not established as meeting an
exception, for the same reasons as the letter discussed supra note 16. UNM can establish this
fact with evidence admissible at trial, however, as Dr. Rivero discussed the incident the
memorandum concerns and admitted to refusing a MRSA culture, see Rivero Depo. 143 at 26:9-
27:5, so the Court deems this fact undisputed and will deal with relevance in the Analysis.
       19
          Dr. Rivero “objects on the grounds of relevance and materiality” and “on the grounds
that Defendant abridges and mischaracterizes Dr. Rivero’s testimony.” Rivero’s Response ¶ 5, at
2 (citing Rivero Depo. 191 at 28:7-29:21). Dr. Rivero was asked at his deposition if he is “aware



                                               - 14 -
operating room.” UNM’s MSJ ¶ 8, at 4 (asserting this fact)(citing Rivero Depo. 143 at 50:9-

20).20 In 2003, Dr. Rivero “had a disagreement [with Dr. David Pitcher, Assistant Dean for

Clinical Affairs,] about procedures governing transfer of a patient over the Physician Access

Line Service (PALS),” 21 and “Dr. Pitcher escalated the incident in a letter to Dr. Rivero’s

department chair at the time, Dr. Moheb Moneim.” Rivero’s Response ¶ 7, at 10 (asserting this

fact)(citing Rivero Depo. 191 at 44:11-49:16; Deposition of Dr. David E. Pitcher at 6:9-13 (taken

September 11, 2017), filed March 8, 2018 (Doc. 191-20)(“Pitcher Depo.”); id. at 19:9-21:25;

Email from Dr. David Pitcher to Dr. Moheb Moneim at 12 (dated January 1, 2003), filed March




of the seriousness of MRSA . . . in -- in hospitals” and he responded, “[o]f course, I am.” Rivero
Depo. 191 at 28:4-6. This fact is thus not a mischaracterization of Dr. Rivero’s testimony, and
the portion of the Rivero Depo. to which Dr. Rivero cites in an attempt to show the
mischaracterization only elaborates why he refused the culture. See Rivero Depo. 191 at 28:7-
29:21. This additional information does not change the fact that Dr. Rivero refused the culture,
knowing the seriousness of MRSA, so the Court deems this fact undisputed.
       20
        UNM’s undisputed material fact 8 states that this request was “against policy,” UNM’s
MSJ ¶ 8, at 4, but Dr. Rivero disputes the fact, saying only that the “Defendant has provided no
evidence of any policy or standards of professionalism violated,” Rivero’s Response ¶ 8, at 3.
He does not dispute, however, that he requested that his girlfriend be assigned to his operating
room, so the Court deems this fact undisputed. See D.N.M.LR-Civ. 56.1(b); supra note 8.
Because UNM does not point to a policy that this request violated, writing only that “it is
obvious why such an assignment would be discouraged,” the Court does not include this portion
of UNM’s proffered fact as undisputed. UNM’s Reply ¶ 8, at 3.
       21
         The “Physician Access Line Service is a consultation, transfer, and referral service,”
allowing “community physicians to reach UNM physicians quickly.” UNM PALS, Med. Home
Portal, https://nm.medicalhomeportal.org/services/provider/20860 (last visited Feb. 27, 2019).
Part of being on call involves taking PALS calls. See Schenck Depo. 191 at 41:9-18; id. at
42:11-13.




                                              - 15 -
8, 2018 (Doc. 191-5)(“Pitcher Complaint”)).22 “Dr. Rivero defended himself by submitting his

own written rebuttal, [which asserts] that Dr. Pitcher had falsely accused Dr. Rivero of

wrongdoing.” Rivero’s Response ¶ 9, at 11 (asserting this fact)(citing Letter from Dr. Dennis

Rivero to Dr. Moheb Moneim at 10-13 (dated January 17, 2003), filed March 8, 2018 (Doc. 191-

20)).23 As a result of a memorandum that John Trotter, PhD, Vice Dean of the UNM School of



       22
           Dr. Rivero began this fact with the sentence: “In spite of his consummate
professionalism and obvious benefit that Dr. Rivero brought to UNM, a singular dispute an
administrator in 2003 caused subjected [sic] Dr. Rivero to a campaign against his competence
and character.” Rivero’s Response ¶ 7, at 10. Dr. Rivero points to no portion of the record that
shows this fact, so the Court does not adopt it. Further, UNM disputes this portion of the fact,
alleging that the “Plaintiff’s acts of unprofessionalism are well-documented.” UNM’s Reply
¶¶ 7-13, at 11 (responding to Dr. Rivero’s additional facts 7-13 within the same paragraph).
Although UNM provides no portion of the record to show this unprofessionalism, many of the
undisputed facts that the Court has adopted show complaints which UNM received concerning
Dr. Rivero’s demeanor. UNM also, however, purports to dispute Dr. Rivero’s proffered facts 7-
13 as immaterial, but as discussed supra note 10, this argument does not controvert the facts and,
therefore, the Court will deem them undisputed.
        Dr. Rivero’s next proffered fact is as follows: “Dr. Pitcher falsely accused Dr. Rivero,
based upon third-party hearsay, of acting improperly and rude as to a staff member assisting in
the transfer.” Rivero’s Response ¶ 8, at 11 (asserting this fact)(citing Pitcher Complaint; Pitcher
Depo. at 24:9-22; Email from Alex Herrera to Dr. Dennis Rivero at 9 (dated January 8, 2003),
filed March 8, 2018 (Doc. 191-20)). This fact, however, stems solely from inadmissible hearsay
evidence. The portion of the Pitcher Depo. to which Dr. Rivero cites reads into the record what
the email states, and then Dr. Pitcher verifies: “That’s an accurate reading of this, yes.” Pitcher
Depo. at 24:22. See id. at 24:2-24. Dr. Rivero is thus offering the email for the truth of the
statements therein -- that the PALS operator did not feel Dr. Rivero was rude, and the email is
therefore inadmissible as Dr. Rivero has not established an exception that makes it admissible.
UNM has disputed this fact only as immaterial. See supra note 16.
       23
          The Court has altered Dr. Rivero’s proffered fact, because it originally avers that Dr.
Rivero’s letter “show[s] that Dr. Pitcher had falsely accused Dr. Rivero of wrongdoing.”
Rivero’s Response ¶ 9, at 11. This statement would be offering the letter for the truth of what it
asserts, and is thus inadmissible hearsay, as Dr. Rivero’s own out-of-court statements, when he
attempts to use them against UNM, do not fall under the opposing-party-statement exclusion,



                                              - 16 -
Medicine, issued, Dr. Pitcher “recused himself from any dealings with Dr. Rivero.” Rivero’s

Response ¶ 11, at 11 (asserting this fact)(citing Memorandum from John Trotter, PhD to Dr.

Dennis Rivero, Dr. David Pitcher, Dr. Moheb Moneim, Dr. Robert Bailey, and Dr. Susan Scott at

13 (dated February 11, 2004), filed March 8, 2018 (Doc. 191-5)(“Trotter Memorandum”);

Pitcher Depo. at 38:2-17).24 Further, the Trotter Memorandum states that the “event” between



and he has not established that this letter falls under any other exception to the rule against
hearsay evidence. The Court admits this evidence for the limited purpose of showing that Dr.
Rivero wrote such a letter and the contents of the letter -- but not that the statements within the
letter are true. UNM disputes this fact as immaterial, but that does not controvert the fact that
such a letter was written, and thus the Court deems this fact undisputed.
        Dr. Rivero’s next fact states: “Dr. Pitcher ultimately admitted to having incomplete
information when denigrating Dr. Rivero.” Rivero’s Response ¶ 10, at 11 (citing Email from Dr.
David Pitcher to Dr. Moheb Moneim and Dr. Mark Hauswald at 14 (dated April 14, 2003), filed
March 8, 2018 (Doc. 191-20)(“Pitcher Email”)). The Pitcher Email cited does not make an
admittance that Dr. Pitcher denigrated Dr. Rivero or that he did so with incomplete information.
It reads, in part:

       Though I drew my personal conclusions based on second hand information and
       my own interaction with Dr. Rivero, my intent in forwarding this information to
       you was for you to proceed with obtaining further input so as to create your own
       balanced view, and act on that information if you felt it was appropriate. I know
       enough to know that there are multiple sides to a story, and I only provided mine.

Pitcher Email at 14. Further, even if Dr. Rivero’s proffered fact did not misconstrue the exhibit,
it would rely on inadmissible hearsay evidence, because he is offering the Pitcher Email to prove
the veracity of the statements therein and offers no exception for it to be admissible. The Court
therefore does not adopt this fact.
       24
          The Court does not adopt the entirety of Dr. Rivero’s proffered fact 11, because the
portions of the record to which Dr. Rivero cites does not support some parts of the proffered fact.
The first sentence reads: “But then, Dr. Pitcher requested that Dr. Robert Bailey -- his friend and
the Associate Dean for Clinical Affairs -- investigate the incident.” Rivero’s Response ¶ 11, at
11 (citing Bailey Depo. at 6:19-23; Pitcher Depo. at 25:14-15; id. at 36:12-37:8). The portion of
the Bailey Depo. to which Dr. Rivero cites provides only that Dr. Bailey is the Associate Dean



                                              - 17 -
Dr. Rivero and Dr. Pitcher is “not to be considered in any evaluations of Dr. Rivero’s

professional standing or performance.” Trotter Memorandum at 13. See Rivero’s Response

¶ 11, at 11 (asserting this fact).25 Dr. Pitcher continued to send emails concerning Dr. Rivero to

their colleagues -- discussing a “concerning incident” between the two, Email from Dr. David

Pitcher to Dr. Robert Bailey and Dr. Dr. Mark Hauswald at 1 (dated May 6, 2005), filed March



for Clinical Affairs. See Bailey Depo. at 6:19-23. The portion of the Pitcher Depo. to which Dr.
Rivero cites provides that Dr. Pitcher considers Dr. Bailey a friend, and that there is an email
stating that Dr. Trotter said Dr. Pitcher told him that Dr. Bailey would mediate -- but does not
provide that Dr. Pitcher asked Dr. Bailey to mediate. See Pitcher Depo. at 25:14-15; id. at 36:12-
37:8. The Court concludes that the record does not support this sentence and thus the Court does
not adopt it as a fact.
         Dr. Rivero’s next sentence states: “A third administrator, Dr. John Trotter, issued a
memorandum prohibiting Dr. Pitcher from being involved in any matters pertaining to the
employment of Dr. Rivero and not to consider the complaint in any of Dr. Rivero’s evaluations.”
Rivero’s Response ¶ 11, at 11 (citing Trotter Memorandum at 13; Pitcher Depo. at 38:2-17).
First, the portion of the Trotter Memorandum that the Court has received in the record does not
“prohibit[] Dr. Pitcher from being involved in any matters pertaining to the employment of Dr.
Rivero,” Rivero’s Response ¶ 11, at 11; rather, it states: “Given the nature of Dr. Rivero’s
allegations concerning Dr. Pitcher, an appropriate third party . . . agreed upon by both physicians
will be present at any meetings between the two addressing Dr. Rivero’s professional standing or
performance, in order to ensure that all such meetings are free of any perceived bias,” Trotter
Memorandum at 13. Dr. Pitcher testified at his deposition that he “recall[ed] the essence of th[e]
document” and that it caused him to recuse himself “from anything having to do with Dr.
Rivero.” Pitcher Depo. at 38:9, 12. Accordingly, the Court does not adopt Dr. Rivero’s fact as
written. UNM purports to dispute this fact as immaterial, as discussed supra note 22, and as this
argument does not controvert the fact, the Court deems the remaining fact undisputed. See supra
note 10.
       25
           UNM purports to dispute this fact as immaterial, as discussed supra note 22, and as this
argument does not controvert the fact, the Court deems the fact undisputed. See supra note 10.
This statement in the Trotter Memorandum is not inadmissible hearsay for the purpose of
illustrating that UNM had notice that Dr. Trotter determined that the dispute between Dr. Pitcher
and Dr. Rivero should not be considered in Dr. Rivero’s professional evaluations.




                                              - 18 -
8, 2018 (Doc. 191-21)(“May 6 Pitcher Email”), and that Dr. Pitcher is “gravely concerned about

Dr. Rivero,” Email from Dr. David Pitcher to Dr. Robert Bailey and Dr. Mark Hauswald at 3

(dated August 10, 2005), filed March 8, 2018 (Doc. 191-21)(“Aug. 10 Pitcher Email”) --

“without Dr. Rivero’s knowledge and despite [that] Dr. Pitcher . . . knew Dr. Rivero only ‘in

passing.’” Rivero’s Response ¶ 12, at 11-12 (asserting this fact)(quoting Pitcher Depo. at 19:11;

and then citing Affidavit of Dennis P. Rivero, M.D. ¶ 3, at 1 (executed January 12, 2018), filed

March 8, 2018 (Doc. 191-26)(“First Rivero Aff.”)).26

       In mid-2006, UNM Hospital patient advocate Willie Barela emailed Dr. Rivero to “pass[]

along a complaint . . . made by a patient asserting that Plaintiff bullied her because she did not

speak English. The patient claimed Plaintiff . . . asked her if she was ashamed she did not know



       26
         The Court cites to the portion of the record that supports Dr. Rivero’s fact and not all of
the email exchanges to which he cites, because they are either not emails from Dr. Pitcher or it is
unclear that they are discussing Dr. Rivero. Further, the Court does not adopt the entirety of
Dr. Rivero’s fact 12, because the record to which Dr. Rivero cites does not support the entire
fact. First, the Court will not adopt Dr. Rivero’s characterization that Dr. Pitcher “continued to
demean and belittle Dr. Rivero’s character” through the cited email exchanges, Rivero’s
Response ¶ 12, at 11, because this allegation is an inference not a fact. Second, the Pitcher
Depo. does not show that “Dr. Pitcher was unclear and vacillated as to explanations pertaining to
the content of the e-mails, his reason for sending them, and their intent.” Rivero’s Response
¶ 12, at 11 (citing Pitcher Depo. at 39:12-40:10). The portion of the Pitcher Depo. on which
Dr. Rivero relies considers only the “concerning incident” email, discusses the incident as
Dr. Pitcher remembers it, states that Dr. Rivero’s action could have been accidental, and states
that Dr. Pitcher did not discuss the incident with Dr. Rivero. See Pitcher Depo. at 39:12-40:10.
Dr. Rivero also describes these email exchanges as “consistent back-channel communication
among administrators,” Rivero’s Response ¶ 12, at 11, but cites no portion of the record showing
such consistency. For these reasons, the Court adopts Dr. Rivero’s fact as provided above.
UNM purports to dispute this fact as immaterial, as discussed supra note 22, and as this argument
does not controvert the fact, the Court deems it undisputed.




                                               - 19 -
English.” UNM’s MSJ ¶ 9, at 4 (asserting this fact)(citing Email from Willie Barela to Dr.

Dennis Rivero at 23 (dated June 30, 2006), filed December 8, 2017 (Doc. 143-1)(“June 30

Barela Email”).27 In response to the complaint, Dr. Rivero “sa[id] that Mr. Barela and UNM

encouraged ‘groundless[’] complaints.” UNM’s MSJ ¶ 10, at 4 (asserting this fact)(quoting

Email from Dr. Dennis Rivero to Willie Barela at 22 (dated June 30, 2006), filed December 8,

2017 (Doc. 143-1)(“Rivero Email”)).28 Dr. Rivero “also informed Mr. Barela that he would no



       27
           In response, Dr. Rivero writes: “Dr. Rivero objects to the cited exhibit as inadmissible
hearsay. To the extent any content of the exhibit is characterized, Dr. Rivero states that it speaks
for itself and disputes Def.’s UMF 9 to the extent it is inconsistent therewith.” Rivero’s
Response ¶ 9, at 3. First, the Court notes that this email does not present a double hearsay
problem, because the substance of the complaint is not offered for the truth of the matter asserted
-- i.e., that Dr. Rivero treated the patient with the disrespect which she contends that he did.
Rather, the email is offered to prove that Barela had received a complaint against Dr. Rivero
from a patient. While the email itself is hearsay -- for the reasons discussed supra note 16 --
UNM would be able to provide this evidence in an admissible form, as Dr. Rivero recognized the
email and remembered the incident, but had problems as to the substance of the complaint itself.
See Deposition of Dennis P. Rivero at 70:2-72:20 (taken September 15, 2017), filed February 2,
2018 (Doc. 169-1)(“Rivero Depo. 169”)). Accordingly, the Court admits this undisputed fact,
not to prove the allegations of the complaint, but to show that Barela had received it and passed
it along to Dr. Rivero. As to Dr. Rivero’s assertion that the email “speaks for itself,” Rivero’s
Response ¶ 9, at 3, the Court notes that it omitted the portion of UNM’s fact that states that the
patient had said that Dr. Rivero “told her that she needed to learn to speak English,” UNM’s MSJ
¶ 9, at 4, as this language is not in the email, see June 30 Barela Email at 23.
       28
         Dr. Rivero purports to dispute this fact and objects to UNM’s “mischaracterization of
Dr. Rivero’s response as an ‘insult.’” Rivero’s Response ¶ 10, at 3 (quoting UNM’s MSJ ¶ 10,
at 4). The Court removed UNM’s characterization of the Rivero Email from the fact, so
mischaracterization is no longer an issue. To attempt to dispute the fact, Dr. Rivero states that
“UNM consistently refused to investigate Dr. Rivero’s statements in defense of himself when his
character and integrity were wrongfully attacked.” Rivero’s Response ¶ 10, at 3 (citing Rivero
Depo. 191 at 84:13-20; id. at 84:24-85:5; id. at 85:15-86:12; id. at 87:1-12). The Court first
notes that Dr. Rivero did not attach page 86 of his deposition to his Response. The testimony
does not refute the fact that the Rivero Email states: “Mr. Barela, I have better things to do than



                                               - 20 -
longer see patients at the General Ortho clinic, a clinic that is used by many indigent patients.”

UNM’s MSJ ¶ 11, at 4 (asserting this fact)(citing Rivero Email at 22).29 “Moreover, Plaintiff

informed Mr. Barela that he would not speak Spanish to patients, despite the fact that he was

fluent in Spanish, and he implied to Mr. Barela that Spanish speaking general ortho clinic

patients caused him the most difficulty.” UNM’s MSJ ¶ 12, at 5 (asserting this fact)(citing

Rivero Email at 22).30 On the same day, Dr. Rivero sent another email, “stating that he would



to respond to this type of complaint which is groundless, and is apparently encouraged by you
and the institution.” Rivero Email at 22. Dr. Rivero’s assertion that UNM’s “misportrayal of Dr.
Rivero’s e-mail . . . ignores the fundamental groundlessness of this and all other complaints
against Dr. Rivero” similarly does not dispute the fact. Rivero’s Response ¶ 10, at 3 (citing
Rivero’s Response ¶ 32, at 6). The Court therefore deems the fact as it provides undisputed.
       29
         Dr. Rivero purports to dispute this fact “to the extent it is inconsistent with the express
statement of Dr. Rivero in the cited exhibit. Dr. Rivero continued to see patients in the ‘General
Ortho’ clinic.” Rivero’s Response ¶ 11, at 3 (citing Martinez Depo. at 23:21-24). The portion of
the Martinez Depo. to which Dr. Rivero cites does not show that Dr. Rivero continued to work at
the General Orthopedic clinic; rather, it discusses whether Martinez believed that “Dr. Rivero
was unable to perform his work as an orthopedic surgeon” or if she “ever fe[lt] that Dr. Rivero
had a mental condition.” Martinez Depo. at 23:18-24. Martinez testified at her deposition,
however, that she worked with Dr. Rivero “throughout his tenure at UNM.” Martinez Depo. at
12:21-24. This fact does not negate that the Rivero Email states: “In the future I will go out of
my way to avoid contact with patients in the General Ortho clinic,” and “[i]f I never had to see
another patient in the General Ortho clinic it would be just fine with me, but I will in the future
just keep my distance from these patients.” Rivero Email at 22-23. Dr. Rivero also “disputes the
allegations purported to be contained in the exhibit.” Rivero’s Response ¶ 11, at 3 (citing Rivero
Depo. 191 at 81:13-23; id. at 82:12-83:2; id. at 84:24-85:5). The portion of the Rivero Depo. to
which Dr. Rivero cites disputes the veracity of the patient’s complaint, however, and not the
contents of the Rivero Email. The Court therefore deems this fact undisputed.
       30
         Dr. Rivero purports to dispute this fact “to the extent it is inconsistent with the express
statement of Dr. Rivero in the cited exhibit and to the extent that Defendant characterizes an
implication not present in the text of the cited statement.” Rivero’s Response ¶ 12, at 3. The
Rivero Email states:



                                               - 21 -
never operate on a particular patient because of a simple misunderstanding regarding payment.”

UNM’s MSJ ¶ 22, at 6 (asserting this fact)(citing Email from Dr. Dennis Rivero to Willie Barela

and Dr. Moheb Moneim at 26 (dated June 30, 2006), filed December 8, 2017 (Doc. 143-

1)(“Payment Email”); Rivero Depo. 143 at 140:22-141:1).31




               In the future I will go out of my way to avoid contact with patients in the
       General Ortho clinic, nor will I speak spanish [sic] to them, (although I am fluent
       in spanish [sic] and as a courtesy to the patients and the hospital I often speak to
       them in spanish [sic]) as it is in this clinic where I find the most unappreciative
       patients, who complain the most, demand the most, and believe that somehow I
       am their slave and I am obligated to do whatever they want from me. It would
       seem that this is the clinic where all of the complaints come from.

Rivero Email at 22-23. He also wrote: “If I never had to see another patient in the General Ortho
clinic it would be just fine with me., [sic] but I will in the future just keep my distance from these
patients who are nothing but problems for me.” Rivero Email at 23. The Court thus concludes
that UNM’s proffered fact is an accurate representation of the Rivero Email, and that this fact is
undisputed as Dr. Rivero has provided nothing to challenge it. See D.N.M.LR-Civ. 56.1(b).
       31
          Dr. Rivero disputes this fact “as a mischaracterization. Dr. Rivero explained clearly the
procedure by which patients must be cleared financially and his obligations as a physician in that
situation.” Rivero’s Response ¶ 22, at 5 (citing Rivero Depo. 191 at 138:23-140:25). This fact is
not a mischaracterization. Dr. Rivero wrote in the Payment Email: “Please tell [the patient] that I
will NOT be doing his surgery on any date, for any amount of money, under any circumstances
and that I will no longer see him.” Payment Email at 26. He went on to state: “The facts of the
matter are that I did indeed schedule him for surgery (did not deny him care) but explained to
him that his self pay status as I understood it would require him to pay the hospital 50% (not me)
which would probably be about 8-10 thousand.” Payment Email at 26. The patient “seems to
think that he has been financially cleared, which I do not think is the case.” Payment Email at
26. At his deposition, Dr. Rivero explained what UNM Hospital historically did with self-pay
patients and that it changed this policy -- ostensibly without telling Dr. Rivero -- leading to a
“misunderstanding” of the payment procedures. Rivero Depo. 143 at 140:25. See id. at 138:20-
140:21. Dr. Rivero still decided to cancel the patient’s surgery and wrote that he would “no
longer see him.” Payment Email at 26. See Rivero Depo. 143 at 141:1-19. The Court thus
deems this fact undisputed.



                                                - 22 -
       Later in 2006, Barela sent Dr. Rivero another complaint which he had received from one

of Dr. Rivero’s patients, who alleged that Dr. Rivero “compared [the] patient to a monkey, and

informed the patient ‘the only thing [Dr. Rivero] would prescribe is Church.’” UNM’s MSJ

¶ 14, at 5 (asserting this fact)(quoting Email from Willie Barela to Dr. Dennis Rivero at 25

(dated August 3, 2006), filed December 8, 2017 (Doc. 143-1)(“Aug. 3 Barela Email”).32 The

patient who made this complaint was a former intravenous (“IV”) drug user, and Dr. Rivero

“describ[ed] a study regarding monkeys and drugs to the patient in question, and attempted to

apply it to the patient’s situation.” UNM’s MSJ ¶¶ 15-16, at 5 (citing Aug. 3 Barela Email at 25;

Rivero Depo. 143 at 120:22-121:6).33 In the Aug. 3 Barela Email, Barela repeatedly uses the

term “claims” when describing the patient’s allegations against Dr. Rivero. UNM’s MSJ ¶ 18, at




       32
         Dr. Rivero “objects to [this fact] as hearsay[,] and disputes its factual assertions as a
misrepresentation of the event at issue. Further, a resident present with Dr. Rivero asserted that
Dr. Rivero did nothing wrong.” Rivero’s Response ¶ 14, at 4 (citing Rivero Depo. 191 at
119:19-121:23). As discussed supra note 27, there is no double hearsay problem with the Aug. 3
Barela Email, because it is not offered to prove the truth of the complaint but that Barela had
received a complaint. UNM could prove that Barela received such complaint through admissible
evidence, because Dr. Rivero recalled receiving this Email and that such complaint had been
made, although he disputed the substance of the complaint as being “a gross misrepresentation of
what occurred.” Rivero Depo. 143 at 119:22-23. See id. at 118:1-120:5. That the substance of
the complaint is in dispute, however, does not dispute the fact that it was made, so the Court
deems this fact undisputed.
       33
          Dr. Rivero raises the same objection to this fact as the one discussed supra note 32, see
Rivero’s Response ¶ 15, at 4, and for the same reasons provided supra note 32, the Court deems
this fact undisputed.




                                              - 23 -
5 (asserting this fact)(citing Aug. 3 Barela Email at 25). 34 Dr. Rivero emailed Barela in

response, “accusing him of ‘attacking physicians’ based on allegations with ‘very little truth’ to

them.” UNM’s MSJ ¶ 17, at 5 (asserting this fact)(quoting Email from Dr. Dennis Rivero to

Willie Barela at 25 (dated August 4, 2006), filed December 8, 2017 (Doc. 143-1)(“Aug. 4 Rivero

Email”)). 35 Barela responded to Dr. Rivero’s email, “stating that he viewed patient claims

objectively, and stating that he respected Plaintiff very much.” UNM’s MSJ ¶ 19, at 6 (asserting

this fact)(citing Email from Willie Barela to Dr. Dennis Rivero at 24 (dated August 7, 2006),

filed December 8, 2017 (Doc. 143-1)(“Aug. 7 Barela Email”)). 36 Dr. Rivero responded to

Barela’s second email with his own email, in which he wrote:



       34
          Dr. Rivero “objects to [this fact] as hearsay and as speculation, as there is no evidence
of Mr. Barela’s own state of mind.” Rivero’s Response ¶ 18, at 4. UNM’s fact provides that
Barela’s use of the term “claims” “indicat[es] that he was not accepting the claim without
question.” UNM’s MSJ ¶ 18, at 5 (citing Aug. 3 Barela Email at 25). This indication is not a
fact, so the Court has not adopted it. Further, the Court’s adopted fact is not hearsay, because the
Aug. 3 Barela Email is not offered to prove the truth of the statements it contains, just to show
what language it uses. See supra note 16 (discussing hearsay). Accordingly, the Court deems
this fact undisputed.
       35
         UNM characterizes this email Dr. Rivero sent as “scathing,” UNM’s MSJ ¶ 17, at 5,
and Dr. Rivero disputes this fact “as a mischaracterization,” arguing the email is “an adamant
defense against untruths aimed at Dr. Rivero’s character and professional acumen and stature.”
Rivero’s Response ¶ 17, at 4. The Court thus removes UNM’s characterization from the fact and
deems the remainder undisputed.
       36
         Dr. Rivero disputes this fact “as hearsay and disputes it to the extent it is inconsistent
with the express content of the cited exhibit and to the extent Defendant characterizes an
implication not present in the text of the cited exhibit.” Rivero’s Response ¶ 19, at 4. The email
is not hearsay, because UNM is not providing it to prove the truth of its statements, but rather to
show what it says. See supra note 16 (discussing hearsay). The Court has removed UNM’s
characterization of this email and thus deems the adopted fact undisputed.



                                               - 24 -
               Your manner and approach to this, in my opinion is reprehensible and
       thoroughly disrespectful of Physicians, and I am amazed that you have no idea
       how much I dislike you and your methods, which effectively try to lower our
       status to servants who are expected to get on our knees before patients. You may
       think you are doing what your job requires, and so be it, but it is WRONG,
       WRONG and WRONG, and I intend to bring it up with your boss.

       ....

              WHy [sic] is that this year in the past few months I have had four of these,
       (one where I did not even set eyes on the patient) when in the past fourteen years I
       never heard from your predecessor?

Email from Dr. Dennis Rivero to Willie Barela at 24 (dated August 7, 2006), filed December 8,

2017 (Doc. 143-1)(“Aug. 7 Rivero Email”).           See UNM’s MSJ ¶ 20, at 6 (asserting this

fact)(citing Aug. 7 Rivero Email at 24). 37 Dr. Rivero “does not regret sending the [Aug. 7

Rivero Email].” UNM’s MSJ ¶ 21, at 6 (asserting this fact)(citing Rivero Depo. 143 at 106:17-

107:25).38 “Moreover, [one] of Dr. Rivero’s former patients filed a claim with the U.S. Office of



       37
         Dr. Rivero disputes this fact “to the extent it is inconsistent with the express statement
of Dr. Rivero in the cited exhibit” and argues that “it is incomplete, as Dr. Rivero also expresses
concern about receiving complaints about patients whom he has ‘not even set his eyes on,’ which
is a challenge to Mr. Barela’s objectivity and thoroughness.” Rivero’s Response ¶ 20, at 4.
Because the Court quotes the full paragraph of the portion of the email to which UNM cites in its
MSJ, and includes the portion of the Aug. 7 Rivero Email to which Rivero purports to quote in
his Response, the Court deems this fact undisputed.
       38
          Dr. Rivero argues that this fact is hearsay and “disputes it to the extent it is inconsistent
with the express content of the cited exhibit and to the extent that Defendant characterizes the e-
mail as ‘angry.’ Dr. Rivero had a right to defend himself against baseless accusations.” Rivero’s
Response ¶ 21, at 4 (citing Rivero Depo. 191 at 108:2-18). First, neither the deposition nor the
email constitutes hearsay, because they are statements that UNM “offer[s] against an opposing
party,” that “was made by the party in an individual . . . capacity.” Fed. R. Evid. 801. Further,
the fact is consistent with Dr. Rivero’s deposition testimony, for he was asked “do you regret
sending that e-mail” and he responded “[n]o.” Rivero Depo. 143 at 107:18-21. The Court has



                                                - 25 -
Civil Rights in the federal Health and Human Services Department, alleging that Dr. Rivero

made derogatory statements about Mexicans.” UNM’s MSJ ¶ 13, at 5 (asserting this fact)(citing

Letter from Ralph Rouse to Steven McKerman at 1-2 (stamped March 1, 2007), filed December

8, 2017 (Doc. 143-2)(“OCR Letter”)).39




removed portions of UNM’s proffered fact that the deposition testimony does not support,
including UNM’s characterization of the email as “angry.” The portion of the Rivero Depo. to
which Dr. Rivero cites does not bring into dispute that he did not regret sending that email, but
rather supports this fact because Dr. Rivero says “[t]here’s nothing wrong with the language [in
the email], sir” and “I was tired of [Barela] attacking me every time instead of trying to resolve
the issues.” Rivero Depo. 191 at 108:4-5, 16-18. Accordingly, the Court deems this adopted
fact undisputed.
       39
          Dr. Rivero purports to dispute this fact “to the extent it is inconsistent with the express
statements in the cited exhibit. Furthermore, Dr. Rivero was never asked about the allegations of
the Complaint, and an accompanying resident refuted the allegations.” Rivero’s Response ¶ 13,
at 3 (citing Rivero Depo. 191 at 186:16-188:16; Letter from Dr. Shannon Redmon at 14 (dated
July 29, 2008), filed March 8, 2018 (Doc. 191-5)). First, although Dr. Rivero does not dispute
the OCR Letter as inadmissible hearsay, the Court determines that the evidence is admissible.
The OCR Letter is not double hearsay, because it is not offered to prove the truth of the
complaints but rather that UNM had received notice of complaints made to the United States
Department of Health and Human Services Office for Civil Rights. Further, UNM may provide
the evidence that such complaints were made in an admissible form, as Dr. Rivero acknowledged
that such complaints were filed against UNM and that UNM knew of them. See Rivero Depo.
191 at 186:16-187:7. Second, the fact is not inconsistent with the statements in the OCR Letter,
for the Letter states that a patient complained about Dr. Rivero’s making statements “reflecting
his belief that persons of Mexican origin, such as [the patient and her son], would not pay for
services rendered by the Hospital, and they did not have the means to pay for services rendered
and other derogatory statements about Mexicans.” OCR Letter at 1. UNM’s proffered fact says,
“two of Dr. Rivero’s former patients,” but the Court changed this to “one” to more accurately
reflect the statements in the OCR Letter. UNM’s MSJ ¶ 13, at 5. The portions of the record to
which Dr. Rivero cites to dispute this fact merely dispute the veracity of the complaint itself and
not that such a complaint was made. See Rivero Depo. 191 at 186:16-188:16; Letter from
Dr. Shannon Redmon at 14. The Court therefore deems this fact undisputed.




                                               - 26 -
       3.      Dr. Rivero’s Request to Return to Full Time Employment with UNM.

       After several months of working at UNM at 0.05 FTE, Dr. Rivero “contacted the chair of

UNM’s Department of Orthopedics, Dr. Robert Schenck, asking to return full time” or to 0.75

FTE. UNM’s MSJ ¶ 26, at 7 (asserting this fact)(citing FAC ¶16, at 3). See Rivero’s Response

¶ 26, at 5 (admitting this fact). “Dr. Rivero sought to increase his level of participation to .75 to

1.0 FTE, or completely full-time, as Defendant had promised.” Rivero’s MSJ ¶ 5, at 3 (asserting

this fact)(citing Rivero Depo. 144 at 152:19-24).40 “In a letter to Dr. Schenck in support of his

request, Plaintiff stated that he had ‘learned his lesson.’” UNM’s MSJ ¶ 27, at 7 (asserting this

fact)(quoting Letter from Dr. Dennis Rivero to Dr. Robert Schenck, Jr. at 28 (dated June 24,

2007), filed December 8, 2017 (Doc. 143-1)(“Request Letter”)).41 Dr. Rivero “noted that the

lesson was that [it is important that] he . . . get along with people.” UNM’s MSJ ¶ 28, at 7




       40
           “UNM disputes the inference that any agent of UNM ‘promised’ [Dr. Rivero] that he
could return to full time, much less that this was contractually binding. Plaintiff merely had a
conversation with Dr. Schenck and was told informally that he could return if he so desired.”
UNM’s Response ¶ 5, at 2. UNM admits, however, that Dr. Schenck told Dr. Rivero he could
return to full time status and notes no portion of the record to dispute this “promise.” The Court
thus deems this fact undisputed. Further, UNM argues the fact is immaterial, UNM’s Response
¶ 5, at 2, but again immateriality does not bring the fact into dispute, see supra note 10.
       41
         Dr. Rivero “disputes [this fact] as immaterial and an incomplete statement of an exhibit
that speaks for itself.” Rivero’s Response ¶ 27, at 5. The Court will deal with materiality in the
Analysis. See supra note 10. Further, that the statement is “incomplete” does not refute that
Dr. Rivero wrote: “I would like to reassure you that I have learned my lesson.” Request Letter at
28. The Court thus deems this fact undisputed.




                                               - 27 -
(citing Rivero Depo. 143 at 163:5-9).42 “Dr. Schenck asked Plaintiff to apologize to Mr. Barela.”

UNM’s MSJ ¶ 29, at 7 (asserting this fact)(citing Rivero Depo. 143 at 171:10-16).43 Dr. Rivero

“wr[o]te a letter of apology, but the letter included a[] . . . paragraph denying all inappropriate

behavior.”44 UNM’s MSJ ¶ 30, at 7 (asserting this fact)(citing Letter from Dr. Dennis Rivero to




       42
          Dr. Rivero “disputes [this fact] as immaterial and a misstatement of the cited
testimony.” Rivero’s Response ¶ 28, at 5. This response does not specifically controvert the
fact, because the Court will deal with materiality in the Analysis, and this fact, as the Court
adopts it, is not a misstatement of the deposition testimony. See D.N.M.LR-Civ. 56.1(b). The
testimony reads:

       Q.      All right. Let me back up a little bit. In -- in the first sentence you said, “I
               would like to reassure you that I have learned my lesson.” What lesson
               was that?

       A.      It’s important to get along with people.

Rivero Depo. 191 at 163:5-9. Accordingly, the Court deems this fact undisputed.
       43
         Dr. Rivero purports to dispute this fact as immaterial, see Rivero’s Response ¶ 29, at 5,
however, as discussed supra note 10, a materiality argument does not controvert the asserted fact,
so the Court deems this fact undisputed.
       44
          UNM also asserts that “Mr. Barela later stated that he did not believe that Plaintiff was
truly contrite, and that Plaintiff was the worst physician with whom he interacted at UNM.”
UNM’s MSJ ¶ 31, at 7 (citing Notes at 31 (undated), filed December 8, 2017 (Doc. 143-1)).
Dr. Rivero disputes this fact “as hearsay and immaterial and as a scandalous mischaracterization
of testimony taken out of context. The notes cited speak for themselves.” Rivero’s Response
¶ 31, at 5. These notes are hearsay, offered to prove that Barela said these things, and UNM has
offered no exception under which the Court may admit this evidence. In its Reply, UNM states:

       Plaintiff does not dispute UMF No. 31. Plaintiff admits that the notes speak for
       themselves. Moreover, these notes explain why UNM officials reasonably
       believed that Plaintiff had no intention of improving his professionalism. UNM
       noted that Mr. Barela did not believe that Plaintiff was truly contrite.



                                                - 28 -
Willie Barela at 29 (dated June 11, 2007), filed December 8, 2017 (Doc. 143-1)(“Apology

Letter”)).45 “Shortly after Plaintiff requested a return to full time employment, Dr. Robert Bailey

sent an e-mail describing alleged [‘[i]ssues involving Dr. Rivero from ~2003-2006’]”: (i) a

complaint made against Dr. Rivero to the accreditation organization Joint Commission on

Accreditation of Healthcare Organizations (“JCAHO”) “alleging unprofessional behavior”;

(ii) “[a]pproximately 10 patient complaints alleging that Dr. Rivero made disparaging comments

about a patient’s inability to speak English, Dr. Rivero’s focus on money and payment, his

dismissing of patients because of concerns that he would not get paid, and his anger management

issues”; (iii) a complaint to the United States Department of Health and Human Services’ Office

for Civil Rights “alleging discrimination against a patient because he did not speak English,”

which required “an extensive response”; (iv) “[c]omplaints from a Coalition that advocated for

improved healthcare for indigent and other patients”; (v) “[a] complaint from an Indian Health



       Accordingly, Plaintiff was not sincere when he carried out the one action that he
       was asked to take.

UNM’s Reply ¶ 31, at 6. This Reply provides no basis on which this hearsay evidence is
admissible. Although the notes could show UNM’s state of mind, there is no indication on these
notes of who compiled them or when. Further, UNM clearly wants to prove Barela’s belief that
Dr. Rivero was not sincere in his apology, but this is hearsay contained within the hearsay of the
notes, and inadmissible. The Court accordingly does not admit this evidence.
       45
           Dr. Rivero purports to dispute this fact as immaterial and argues that UNM
“mischaracterizes the cited exhibit as containing an ‘unnecessary’ paragraph, though Dr. Rivero
states that Defendant made a practice of disregarding any statements of Dr. Rivero that defended
his conduct, integrity, and character.” Rivero’s Response ¶ 30, at 5. With this characterization
omitted from the fact, and because the Court will deal with materiality in the Analysis, the Court
deems this fact undisputed.



                                              - 29 -
Services physician in Chinle, AZ regarding a consult with Dr. Rivero”; (vi) “[a] complaint from

a physician from the organization Healthcare for the Homeless regarding a PALS consult with

Dr. Rivero”; (vii) “[a] complaint from the [operating room] director involving anger

management issues”; (viii) “[a] complaint from a surgeon regarding anger management”;

(ix) “[a] request from the Patient Assistance Coordinator that he not have to interact with Dr.

Rivero, prompted by previous interactions with Dr. Rivero.” UNM’s MSJ ¶ 32, at 7-8 (asserting

this fact)(quoting and citing Email from Dr. Robert Baily to Dr. David Pitcher, Dr. Robert Katz,

John Trotter, PhD, Dr. Paul Roth, and Steve McKernan at 1 (dated November 5, 2007), filed

December 8, 2017 (Doc. 143-3)(“Complaints Email”)).46 About seven months later, “JCAHO




       46
         Dr. Rivero disputes this fact as misleading, because, in the Complaints Email, “Dr.
Bailey at no time mentions anything about ‘professionalism,’” Rivero’s Response ¶ 32, at 6, and
UNM’s proffered fact construes the Complaints Email as a “history concerning Plaintiff’s lack of
professionalism,” UNM’s MSJ ¶ 32, at 7. The nature of the complaints speaks for itself, so the
Court inserts quoted language from the Complaints Email describing the complaints as “issues.”
Complaints Email at 1. Dr. Rivero also disputes the Complaints Email as hearsay, and states that
UNM “provides no supporting evidence of the veracity or bases for complaints cited by Dr.
Bailey, who has could [sic] not state that he investigated them.” Rivero’s Response ¶ 32, at 6
(citing Deposition of Dr. Robert Bailey at 106:8-14 (taken September 11, 2017), filed March 8,
2018 (Doc. 191-5)(“Bailey Depo.”)). The Complaints Email is not offered to prove the truth of
the complaints it outlines; it is offered to prove UNM’s notice of complaints made against Dr.
Rivero. Therefore, the Complaints Email is admissible solely to show that UNM had notice of a
number of complaints brought against Dr. Rivero. That these complaints are ungrounded or that
“Dr. Rivero was never found to have been at fault for any complaints,” as Dr. Rivero argues,
does not dispute the fact that such complaints were made and that UNM knew of them. Rivero’s
Response ¶ 32, at 6 (citing Board of Regents of the University of New Mexico’s Supplemental
Responses and Objections to Plaintiff Dennis Rivero’s Second Set of Requests for Production of
Documents, and Second Requests for Admission at 2 (undated), filed March 8, 2018 (Doc. 191-
8)). UNM is offering this evidence to show its concern with Dr. Rivero’s conduct in the
workplace, its belief that he had issues, and not that these complaints are true For this limited



                                             - 30 -
released a national Sentinel Event Alert noting that unprofessional behavior ‘undermine[s] a

culture of safety,’ and instituted a New Leadership Standard that addresses disruptive and

unprofessional behavior.” UNM’s MSJ ¶ 33, at 8 (quoting Sentinel Event Alert Issue 40:

Behaviors That Undermine a Culture of Safety, Joint Commission at 1 (dated July 9, 2008), filed

December 8, 2017 (Doc. 143-4)(“Sentinel Alert”)).47 At the time, UNM School of Medicine had

a “Statement of Professionalism,” which states:

       In the School of Medicine, there is a commitment to the attributes of
       professionalism, which include altruism, accountability, excellence, duty,
       honesty, integrity and respect. For clinical faculty engaged in patient care, there
       is a further responsibility to apply these attributes to their interactions with
       patients, patient families, and significant others such that patient health care needs
       and the privacy and confidentiality of patient information takes precedence over
       self-interest.




purpose, to show UNM’s concern with Dr. Rivero’s return to full-time employment, the
Complaints Email is not hearsay and is admissible.
       47
          Dr. Rivero disputes the fact as immaterial and the Sentinel Alert as hearsay. See
Rivero’s Response ¶ 33, at 6. As previously discussed, a materiality argument does not
specifically controvert the fact, so the Court deems this fact undisputed. See supra note 10.
Further, the Sentinel Alert is not inadmissible hearsay, because UNM is not offering it to prove
the truth of the matters it asserts -- that unprofessional behavior is unsafe -- but to show that such
Alert issued, and is thus admissible for that purpose. UNM asserts that the Sentinel Alert is
admissible as a business record of JCAHO, see UNM’s Reply ¶ 33, at 7, but the Court cannot
make that determination, as UNM has not laid the appropriate foundation for this, see United
States v. Ary, 518 F.3d at 786.




                                                - 31 -
“Statement of Professionalism,” UNM School of Medicine (approved October 24, 2002), filed

December 8, 2017 (Doc. 143-5). See UNM’s MSJ ¶ 33, at 8 (asserting this fact)(citing the

Statement of Professionalism).48




       48
         UNM’s proffered fact states that JCAHO’s Sentinel Alert “reinforced UNM’s existing
commitment to the professionalism of its physicians.” UNM’s MSJ ¶ 33, at 8 (citing the
Statement of Professionalism). The Court does not see how the Statement of Professionalism
shows that the Sentinel Alert reinforced UNM’s commitment to professionalism and thus does
not adopt this fact. It is true, however, that UNM had a Statement of Professionalism at the time,
and the Court thus provides that Statement as a fact. Dr. Rivero disputes this fact as discussed
supra note 47, and contends the Statement is hearsay. The Statement of Professionalism is not
hearsay, however, as it does not qualify as a “statement,” see Fed. R. Evid. 801(c), because it is
unclear whether it is intended as an assertion, see Fed. R. Evid. 801(a). See also Schimpf v.
Gerald, Inc., 52 F. Supp. 2d 976, 992 (E.D. Wis. 1999)(Adelman, J.)(“I am presently
unconvinced that an existing policy is itself any type of statement.”). As Dr. Rivero claims the
Statement of Professionalism is hearsay, he bears the burden of “whether an assertion is
intended” and, because this is an “ambiguous and doubtful case[, it] will be resolved against him
and in favor of admissibility.” Fed. R. Evid. 801 advisory committee’s note to subdivision (a).
Further, even if the Statement of Professionalism constitutes a “statement” for the rule against
hearsay, the Statement is not offered for the truth of the matter, but to show that UNM had such a
statement. Dr. Rivero does not dispute that UNM had such a statement, but rather argues that
UNM “has never specifically defined ‘professionalism’ as it applied to Dr. Rivero, but has
excluded the statutory definition of professionalism from its consideration.” Rivero’s Response
¶ 33, at 6 (citing Rivero v. Board of Regents of the Univ. of N.M., D-202-CV-2011-08104,
Transcript of Proceedings at 139:7 (dated August 3, 2012), filed March 8, 2018 (Doc. 191-10);
Schenck Depo. 191 at 37:8-38:11; N.M. Stat. Ann. § 61-6-15; N.M. Admin. Code 16.10.8.8).
This evidence does not bring into dispute that UNM had adopted a Statement of Professionalism,
and neither does Dr. Rivero’s assertion that UNM “had no policies that it applied with respect to
professionalism or the imposition of the medical examination” UNM required of him. Rivero’s
Response ¶ 33, at 6 (citing Rivero’s Interrogatory No. 4, Answer at 1-2 (undated), filed March 8,
2018 (Doc. 191-9)). Further, the exhibit to which Dr. Rivero cites contradicts his assertion that
UNM had no policies on professionalism, and UNM points to a number of documents requiring
that physicians act professionally, although UNM admits that it “has no set policy pertaining to
mental examinations.” Rivero’s Interrogatory No. 4, Answer at 2. See Rivero’s Interrogatory
No. 4, Answer at 1. The Court accordingly deems this fact undisputed.




                                              - 32 -
       While Dr. Rivero awaited UNM’s decision on his request to return to full time status, he

“continued to work full-time in Oklahoma in private practice.” 49 Rivero’s MSJ ¶ 7, at 3

(asserting this fact)(citing Rivero Depo. 144 at 174:15-21). See UNM’s Response ¶ 7, at 2 (not

disputing this fact). Three years later, in 2010, Dr. Rivero “filed a Complaint with the Academic

Freedom and Tenure Committee, claiming that Dr. David Pitcher had been spreading false

rumors about him, and that this prevented him from returning to full time status.” UNM’s MSJ

¶ 34, at 9 (asserting this fact)(citing Letter from Dr. Dennis Rivero to Dr. Victor Strasburger at 1

(dated October 5, 2010), filed December 8, 2017 (Doc. 143-6)). See Rivero’s MSJ ¶ 8, at 3

(asserting this fact)(citing Rivero Depo. 144 at 186:2-6).50 “The [Academic Freedom and Tenure




       49
         Dr. Rivero proffers that UNM “impeded [his attempt to return to full time status],
despite recommendations and high regard of Dr. Rivero’s colleagues.” Rivero’s MSJ ¶ 6, at 3
(citing Rivero Depo. 144 at 180:19-25; id. at 183:2-186:6). The deposition testimony does not
support this “fact,” and the Court cannot adopt it. Dr. Rivero testified that, every quarter, he
would discuss with Dr. Schenck his request’s progress, and that he has “no doubt that
Dr. Schenck advocated on my behalf at the beginning of the affair.” Rivero Depo. 144 at 184:2-
4. See id. at 183:2-20. Dr. Rivero stated that “residents or the faculty wr[ote] a letter to Dr. Roth
asking for [his] return,” but admits he only knows that through “testimony.” Rivero Depo. 144
at 184:11-12, 14. Dr. Rivero then discussed a department meeting in “the summer of 2008,”
Rivero Depo. 144 at 184:20, where Dr. Roth told everyone at the meeting “words to the effect,
[‘]Dr. Rivero will not be allowed to return because, if he does, civil lawsuits will follow him,[’]”
Rivero Depo. 144 at 185:2-5, but does not discuss how he knows this occurred. Dr. Rivero thus
points to no personal knowledge that his colleagues provided recommendations or that UNM
impeded his request.
       50
          Dr. Rivero disputes UNM’s version of this fact as immaterial. See Rivero’s Response
¶ 34, at 6. This argument does not specifically controvert the proffered fact, and Dr. Rivero
proffers the same fact in his MSJ, so the Court deems this fact undisputed. See supra note 10.




                                               - 33 -
Committee] found Plaintiff’s Complaint to be without merit.” UNM’s MSJ ¶ 35, at 9 (asserting

this fact)(citing Rivero Depo. 143 at 206:14-207:14).51

       Then, “[o]n December 10, 2010, Dr. Robert Schenck -- Chairman of the Department of

Orthopedic Surgery and Rehabilitation -- and Dr. Rivero met with one another to discuss

possible terms by which Dr. Rivero would” increase his employment.52 Rivero’s MSJ ¶ 9, at 3

(asserting this fact)(citing Rivero Depo. 144 at 206:10-207:14; Deposition of Dr. Robert

Cumming Schenck, Jr. at 11:13-24 (taken September 13, 2017), filed December 8, 2017

(Doc. 144-2)(“Schenck Depo. 144”); Note at 13 (dated December 10, 2010), filed December 8,

2017 (Doc. 144-1)). See UNM’s Response ¶ 9, at 3 (admitting this fact). “The outcome of the

meeting was memorialized by a handwritten note.” Rivero’s Response ¶ 27, at 14 (asserting this

fact)(citing Note at 13).53 See UNM’s Reply ¶¶ 27-28, at 12 (not disputing this fact). “At the




       51
         Dr. Rivero disputes this fact as immaterial, see Rivero’s Response ¶ 35, at 6, but as
discussed supra note 10, the Court deals with materiality issues in the Analysis and, thus,
because Dr. Rivero notes no portion of the record specifically controverting this fact, the Court
deems this fact undisputed.
       52
         Dr. Rivero’s proffered fact states, after the “would,” “return to full-time status, which
included four counseling sessions.” Rivero’s MSJ ¶ 9, at 3. The Court notes that, although
UNM admits this fact, its own proffered fact and the record shows that the planning with
Dr. Schenck was to increase Dr. Rivero’s employment -- to 0.75 FTE -- and not to full-time
status. See UNM’s MSJ ¶ 36, at 9 (asserting this fact)(citing Rivero Depo. 143 at 206:14-
207:14). See Rivero’s Response ¶ 36, at 7 (admitting this fact); id. at ¶ 27, at 14 (asserting this
fact). Accordingly, the Court has changed Dr. Rivero’s proffered fact to match the record, and
deems it undisputed. The Court discusses the counseling sessions later.
       53
         The Note is inadmissible hearsay, but Dr. Schenck testified as to the contents of the
Note, stating that he remembered making the statements contained therein except for the phrase,



                                              - 34 -
meeting with Dr. Schenck, Plaintiff agreed to attend four counseling sessions, and if he attended

the counseling sessions, he could gradually return to 0.75 FTE.” UNM’s MSJ ¶ 37, at 9

(asserting this fact)(citing Rivero Depo. 143 at 206:14-207:14).54 See Rivero’s Response ¶ 28, at

15 (asserting this fact).55 They also agreed that a term of Dr. Rivero’s return be that “Dr. Rivero



“absolve of complicity by Pitcher.” Schenck Depo. 191 at 107:22-23 (internal quotation marks
omitted)(quoting Note at 13). See Schenck Depo. 191 at 107:8-108:24.
       54
         Dr. Rivero purports to dispute this fact “to the extent that it omits the complete content
of the outcome of the meeting with Dr. Schenck,” Rivero’s Response ¶ 37, at 7, but this response
does not specifically controvert this fact, so the Court deems it undisputed, see D.N.M.LR-Civ.
56.1(b).
       55
          The Court will not adopt the entirety of Dr. Rivero’s additional fact 28. Besides saying
that Dr. Schenck and Dr. Rivero agreed to four counseling sessions, it provides: “Counseling at
no point involved a ‘psychiatric evaluation.’ Indeed, counseling was an informal approach, as
exhibited in a document from 2009, wherein Dr. Schenck stated that he had provided
‘counseling’ to Dr. Rivero.” Rivero’s Response ¶ 28, at 15 (citing Rivero Depo. 191 at 210:1-
14; id. at 215:23-216:11; Letter from Sandra Bell to Univ. Orthopedics at 16 (dated June 10,
2009), filed March 8, 2018 (Doc. 191-5)). Dr. Rivero testified that his understanding of
counseling involves “[g]etting advice from somebody” and that he “never agreed to a psychiatric
evaluation.” Rivero Depo. 191 at 210:3, 5. Dr. Rivero admitted that “a psychiatrist might do the
counseling,” but argued that this fact “does not mean that [he is] agreeing to a mental
evaluation.” Rivero Depo. 191 at 215:25-216:2. Dr. Schenck testified that his understanding of
counseling involved “[p]sychological or psychiatric counseling” for “four sessions,” and not “a
medical examination.” Schenck Depo. 191 at 108:13-14; id. at 109:11, 14. These depositions
reveal that both parties to this meeting had different understandings of what was meant by
counseling, as Dr. Rivero inferred something informal which anybody could do, see Rivero
Depo. 191 at 210:10-16, and Dr. Schenck meant something a physician does, see Schenck Depo.
191 at 108:13-24. Further, the letter that Dr. Rivero cites has no indication what was meant by
the “discussion/counseling” that Dr. Rivero received, so the Court cannot say that it is a fact that
counseling was to be informal. Letter from Sandra Bell to Univ. Orthopedics at 16. Finally,
with no definition of “psychiatric evaluation,” the Court cannot soundly say for a fact that
counseling is not a psychiatric evaluation. As Dr. Schenck testified, both psychiatrists and
psychologists may provide counseling, with the difference being that “[a] psychiatrist can
prescribe medicines, and can prescribe counseling,” Schenck Depo. 191 at 108:23-24, see id. at



                                               - 35 -
was not to be on call,” because “being ‘on call’ created too much stress for Dr. Rivero, which

triggered his ‘lack of professionalism.’” Rivero’s Response ¶ 29, at 15 (asserting this fact)(first

quoting Deposition of Dr. Robert Cumming Schenck, Jr. at 79:19 (taken September 13, 2017),

filed March 8, 2018 (Doc. 191-4)(“Schenck Depo. 191”); then quoting id. at 79:25-80:1; and

then citing Schenck Depo. 191 at 41:8-18; id. at 78:15-80:7). See UNM’s Reply ¶ 29, at 12 (not

disputing this fact).56 “Dr. Strasburger suggested that Plaintiff meet with Dr. Jeff Katzman, a

psychiatrist, for his counseling.” UNM’s MSJ ¶ 38, at 9 (asserting this fact)(citing Email from

Dr. Victor Strasburger to Dr. Dennis Rivero at 32 (dated December 11, 2010), filed December 8,

2017 (Doc. 143-1)(“Strasburger Email”)).57 Dr. Rivero emailed “Dr. Katzmann [sic], stating that

he would like to set up counseling sessions,” UNM’s MSJ ¶ 39, at 9 (asserting this fact)(citing

Email from Dr. Dennis Rivero to Dr. Jeff Katzman at 32 (dated December 21, 2010), filed

December 8, 2017 (Doc. 143-1)(“Counseling Email”)), “contingent upon [Dr. Rivero’s]




108:13-14, which seems to allow the inference that an evaluation that a psychiatrist conducts
may involve counseling and, thus, the Court concludes that Dr. Rivero’s proffered fact is
incorrect.
       56
         UNM does not dispute this fact, but “states that Plaintiff’s proposed ‘no call’ status is
immaterial. A materiality argument does not specifically controvert the fact, so the Court deems
it undisputed. See supra note 10.
       57
           Dr. Rivero disputes this fact as immaterial. This response does not specifically
controvert the fact, and the Court will deal with materiality in the Analysis, so the Court deems
this fact undisputed. See supra note 10. The email offered for this purpose of showing that the
statement was made is not hearsay, and thus is admissible.




                                              - 36 -
finalizing an agreement to return,” Rivero’s Response ¶ 39, at 7. 58 Dr. Rivero, however,

“probably would not have seen [Dr. Katzman] under any circumstances.” UNM’s MSJ ¶ 40, at 9

(asserting this fact)(citing Rivero Depo. 143 at 223:15-23).59



       58
           Dr. Rivero disputes UNM’s proffered fact as a mischaracterization, see Rivero’s
Response ¶ 39, at 7, so the Court adds his assertion as to not misconstrue the exhibit -- which
says that Dr. Rivero will contact Dr. Katzmann “to arrange [their] meetings” when “the
agreement that will allow [Dr. Rivero] to transition back to .75FTE . . . is formalized,”
Counseling Email at 32. Dr. Rivero also disputes the fact as immaterial and irrelevant, but this
response does not specifically controvert the fact, so the Court deems it undisputed. UNM
similarly states that “[t]he fact that the e-mail was contingent upon finalizing an agreement to
return is irrelevant,” UNM’s Reply ¶¶ 38-39, at 7, but this does not specifically controvert the
fact, so the Court deems it undisputed.
       59
         Dr. Rivero disputes this fact as “immaterial, irrelevant, and a mischaracterization of
testimony.” Rivero’s Response ¶ 40, at 7. The Court has removed UNM’s characterization of
Dr. Rivero’s email to Dr. Katzman as “a falsehood,” UNM’s MSJ ¶ 40, at 9, but concludes the
remainder of the fact is not a mischaracterization of Dr. Rivero’s testimony. The relevant
portion of his deposition reads as follows:

       Q.      But you -- it sounded like -- like you were willing to go see a psychiatrist,
               though?

       A.      No.

       Q.      Then why -- so you were not planning to see him at all under any
               circumstances?

       A.      Probably not, sir. In all truthfulness, I probably would have not even --
               even if the addendum had come out properly, I probably would have
               objected to it. The reason I agreed to this was because Dr. Strasburger
               implied it, and I didn’t want to get into an argument with him.

Rivero Depo. 191 at 223:15-25. Accordingly, because materiality will be dealt with in the
Analysis and does not specifically controvert the fact, see supra note 10, the Court deems this
fact undisputed.




                                               - 37 -
       4.        The Addendum.

       “In early 2011,” Dr. Rivero received an addendum to his employment contract. Rivero’s

Response ¶ 30, at 15 (asserting this fact)(citing Addendum No. 1 to Contract UNM School of

Medicine By and Between The University of New Mexico and Dennis P. Rivero, M.D. (dated

February 15, 2011), filed November 9, 2016 (Doc. 28-1)(“Addendum”); Rivero Depo. 191 at

225:6-227:11).    See UNM’s Reply ¶¶ 30-32, at 12 (admitting this fact).            The Addendum

“required Dr. Rivero to submit to . . . ‘a four-part psychiatric evaluation by a board-certified

psychiatrist acceptable to the Chair of the Department of Orthopedics and Rehabilitation,’” the

cost of which was to be borne by Dr. Rivero, and the time spent in such “examinations would be

considered ‘administrative leave.’” 60     Rivero’s Response ¶ 31, at 15-16 (asserting this




       60
           The Court does not find the entirety of Dr. Rivero’s proffered additional fact 31
undisputed and admissible. The first sentence reads: “The Addendum did not reflect the basic
directive reached in December 2010 regarding counseling.” Rivero’s Response ¶ 31, at 15
(citing Rivero Depo. 191 at 298:18-299:16; id. at 299:25-300:5; id. at 300:14-23). Dr. Rivero
felt that “[t]he addendum was completely different from what was discussed,” Rivero Depo. 191
at 300:19-20, but UNM maintains that this psychiatric evaluation requirement “constituted the
four counseling sessions to which [Dr. Rivero] agreed at the meeting with Dr. Schenck,” UNM’s
MSJ ¶ 41, at 9. See Rivero’s Interrogatory No. 5, Answer at 1-2 (undated), filed March 8, 2018
(Doc. 191-24)(“UNMH determined that one way to address the concerns about professionalism,
and to allow Plaintiff to return to his desired 0.75 FTE, would be to have Plaintiff undergo
psychological counseling, which would necessarily include an evaluation.”). The Addendum
itself does not describe what is meant by “Psychiatric Evaluation,” so the Court cannot say what
this term means with respect to Dr. Rivero. This lack of a definition is not material, however, for
as discussed in the Analysis infra Part II, even if the psychiatric evaluation constituted a more in-
depth examination than merely counseling as Dr. Rivero asserts, UNM is still entitled to
summary judgment.
         The second sentence reads:




                                               - 38 -
fact)(quoting Addendum ¶ 2 and (a), at 2; and citing Rivero’s Request for Admission No. 17

(undated), filed March 8, 2018 (Doc. 191-23)). See UNM’s Reply ¶¶ 30-32, at 12 (admitting this

fact). The Addendum also provides that “Dr. Schenck and the Associate Dean of Academic

Affairs would have access to” progress reports following each part of the evaluation which

describe Dr. Rivero’s continued participation in the evaluation, the psychiatrist’s

recommendations -- such recommendations the Addendum deems mandatory -- and Dr. Rivero’s

compliance with these recommendations. 61 Rivero’s Response ¶ 31, at 16 (asserting this


              Instead, the Addendum’s terms were harsh and required Dr. Rivero to
       submit to an onerous medical psychiatric examination as a condition of
       employment, specifically “a four-part psychiatric evaluation by a board-certified
       psychiatrist acceptable to the Chair of the Department of Orthopedics and
       Rehabilitation” in an attempt to delve for a “psychological condition.”

Rivero’s Response ¶ 31, at 15-16 (citing Addendum ¶ 2, at 2; Rivero’s Request for Admission
No. 17 at 1 (undated), filed March 8, 2018 (Doc. 191-23); Rivero’s Interrogatory No. 5, Answer
at 1). This “fact” characterizes the terms of the Addendum, which is not a fact, and states that
this requirement was imposed to find a psychological condition, which the record does not
support. Although UNM’s answer to Rivero’s Interrogatory 5 says, “[i]n order to determine how
to improve Plaintiff’s professionalism, it was necessary to determine if Plaintiff was suffering
from a psychological condition,” Rivero’s Interrogatory 5, Answer at 1, it also says that “UNMH
determined that one way to address the concerns about professionalism, and to allow Plaintiff to
return to his desired 0.75 FTE, would be to have Plaintiff undergo psychological counseling,
which would necessarily include an evaluation,” Rivero’s Interrogatory 5, Answer at 1-2. This
answer does not say that UNM imposed the evaluation/counseling requirement to determine if
Dr. Rivero had a psychological condition, but the answer could support that inference. An
inference, however, is not a fact. The Court also does not adopt Dr. Rivero’s “fact” that he
would have to pay for the psychiatrist “out-of-pocket,” Rivero’s Response ¶ 31, at 16, because
the Addendum states that the cost of the evaluation “shall be borne by Rivero,” Addendum
¶ 2(b), at 2. The Court therefore adopts the fact as provided, without Dr. Rivero’s
characterizations or inferences.
       61
          Again, the Court does not admit the entirety of Dr. Rivero’s proffered fact as he writes
it, because the record does not support a portion of it. This portion of Dr. Rivero’s fact 31 reads:



                                               - 39 -
fact)(citing Addendum ¶ 2(c), at 2). See UNM’s Reply ¶¶ 30-32, at 12 (admitting this fact). The

reports and recommendations that the psychiatrist would provide “were to be ‘confidential,’”

although a copy may be “placed in Dr. Rivero’s medical staff file.”62 Rivero’s Response ¶ 31, at

16 (asserting this fact)(quoting Addendum ¶ 2(d), at 2). See UNM’s Reply ¶¶ 30-32, at 12



“Then Dr. Schenck and the Associate Dean of Academic Affairs would have access to
Dr. Rivero’s psychiatric records, irrespective of content and would know of the expressly
mandatory ‘treatment recommendations.’” Rivero’s Response ¶ 31, at 16 (quoting Addendum
¶ 2(c), at 2; and citing Rivero Depo. 191 at 250:3-16). The Addendum does not state that Dr.
Schenck and the Associate Dean of Academic Affairs would have unfettered access to Dr.
Rivero’s psychiatric records, but that they would be provided “progress reports . . . following
each of the four (4) parts of the Psychiatric Evaluation, setting forth any recommendations by the
psychiatrist performing the Psychiatric Evaluation, and compliance with those recommendations
and/or requirements.” Addendum ¶ 2(c), at 2. The portion of Dr. Rivero’s deposition to which
he cites does not change this language, as it repeats the Addendum’s requirement that the
psychiatrist’s treatment recommendations would be mandatory. See Rivero Depo. 191 at 250:3-
16. The Court therefore adopts the fact as provided, which the record supports.
       62
         This portion of Dr. Rivero’s proffered fact states: “Ostensibly, Dr. Rivero’s records
were to be ‘confidential,’ except they would be placed in Dr. Rivero’s medical staff file,
allowing any future parties who may seek to credential Dr. Rivero (including other hospitals) to
review the records of psychiatric evaluations.” Rivero’s Response ¶ 31, at 16 (quoting
Addendum ¶ 2(d), at 2). The portion of the Addendum to which Dr. Rivero cites reads:

               Rivero will execute all necessary consents and/or authorizations to enable
       the psychiatrist performing the Psychiatric Evaluation to provide reports and other
       recommendations in respect of Rivero (arising out of the Psychiatric Evaluation)
       directly to the Department Chair and to the [Associate Dean of Academic
       Affairs]. In this connection, any such reports and recommendations from the
       Psychiatric Evaluation shall be kept confidential except as may be necessary to
       ensure compliance with this Addendum and a copy thereof may be maintained in
       Rivero’s confidential medical staff file in the Office of Clinical Affairs.

Addendum ¶ 2(d), at 2. The reports, thus, were not necessarily going to be placed in
Dr. Rivero’s medical staff file, which is also confidential, and there is no indication who would
have access to this file. Accordingly, the Court will not adopt Dr. Rivero’s fact in full.



                                              - 40 -
(admitting this fact). “Discretionary determination of [Dr. Rivero’s] non-compliance [with the

Addendum] by UNM would lead to termination, but it would be deemed a resignation.”

Rivero’s Response ¶ 31, at 16 (asserting this fact)(citing Addendum ¶ 3, at 3). See UNM’s

Reply ¶¶ 30-32, at 12 (admitting this fact). “The Addendum contains no term as to Dr. Rivero’s

‘on call’ status,” and “Dr. Rivero would be forced to waive all rights to appeal internally or to

legal recourse for any abuse or discrimination or wrongful act by UNM regarding the records

stemming from the medical examination, including constitutional rights.” Rivero’s Response

¶ 31, at 16 (asserting this fact)(emphasis in Rivero’s Response)(citing Addendum ¶ 7, at 5). See

UNM’s Reply ¶¶ 30-32, at 12 (admitting this fact). “The conditions of the Addendum were

required to be met for Dr. Rivero to increase his level of employment with UNM.” Rivero’s

Response ¶ 32, at 16 (asserting this fact)(citing Addendum ¶ 5, at 4; Rivero’s Request for

Admission No. 17). See UNM’s Reply ¶¶ 30-32, at 12 (admitting this fact).63

       “Dr. Rivero was shocked by the requirements of the Addendum and wanted to find out

the basis for them, especially the requirement of a medical psychiatric exam and why he would



       63
          The Court does not adopt Dr. Rivero’s proffered fact 33. The proffered fact states:
“Dr. Schenck consulted no policies regarding ‘professionalism’ in assisting in the drafting of the
Addendum.” Rivero’s Response ¶ 33, at 16 (citing Schenck Depo. 191 at 175:11-17). UNM
notes that “Dr. Schenck did not draft the addendum at issue.” UNM’s Reply ¶ 33, at 12 (citing
Schenck Depo. 191 at 113:7-16). Dr. Schenck stated at his deposition that he did not draft the
Addendum, although he “participated in giving some of the bullet points of how [they] would
structure coming back.” Schenck Depo. 191 at 113:14-15. See id. at 113:10-11. Further, the
portion of the Schenck Depo. to which Dr. Rivero cites for his fact states that Dr. Schenck did
not know if a UNM policy existed regarding referring physicians to psychiatric examinations.
This fact is thus lacks support in the record, and the Court will not adopt it.




                                              - 41 -
have to waive all rights to appeal given that he had never been disciplined.” Rivero’s Response

¶ 34, at 16-17 (asserting this fact)(citing Rivero Depo. 191 at 298:18-299:16; id. at 302:17-23).64

“Dr. Schenck acknowledged that [he believed] the Addendum was ‘onerous’ and ‘draconian.’”

Rivero’s Response ¶ 35, at 17 (quoting Schenck Depo. 191 at 179:5, 14).65 Dr. Rivero “sent an

e-mail to Dr. Schenck, asking for an extension of time to sign the Addendum, and noting that he

agreed to counseling, but complaining about the language regarding the psychological

evaluation.” UNM’s MSJ ¶ 42, at 10 (asserting this fact)(citing Email from Dr. Dennis Rivero to

Dr. Robert Schenck, Jr. at 1 (dated March 9, 2011), filed December 8, 2017 (Doc. 143-

7)(“Extension Email”)).66 Thereafter, “Dr. Rivero sought access to his ‘Credentialing File’ to

investigate any support whatsoever for the requirement of a psychiatric investigation,” and so,

“on March 24, 2011, . . . to view his Credentialing File before the deadline to accept of April 10,

2011, Dr. Rivero visited the Office of Clinical Affairs at UNMHSC with his attorney.” Rivero’s

Response ¶ 36, at 17 (asserting this fact)(citing Rivero Depo. 191 at 244:25-245:21; id. at 247:1-




       64
          In response, UNM states this fact is immaterial and that “this procedural history is at
issue in a prior pending state action,” but otherwise does not dispute it. UNM’s Reply ¶¶ 34-38,
at 13. Accordingly, the Court deems this fact undisputed, because materiality does not
specifically controvert the fact. See supra note 10.
       65
          In response, UNM states that this fact is immaterial, but otherwise does not dispute it.
See UNM’s Reply ¶¶ 34-38, at 13. Accordingly, the Court deems this fact undisputed, because
materiality does not specifically controvert the fact. See supra note 10.
       66
         Dr. Rivero disputes this fact “to the extent that the e-mail identifies the ‘harsh’
provisions in the Addendum.” Rivero’s Response ¶ 42, at 7. This response does not specifically
controvert this fact, so the Court deems it undisputed. See D.N.M.LR-Civ. 56.1(b).



                                              - 42 -
22; id. at 250:18-254:13).67 “Records custodian Virginia Kelley had begun to take Dr. Rivero to

a room to review his file when, in an urgent and unexpected interruption, Dr. Bailey called from

his clinical rounds to stop Ms. Kelley from allowing Dr. Rivero to access his own file.” Rivero’s

Response ¶ 37, at 17 (asserting this fact)(citing Rivero Depo. 191 at 251:14-252:10).68

       Dr. Rivero calmly discussed this issue, and to preserve the file’s contents while
       resolving permission to access it, Dr. Bailey and he reached a compromise in
       which copies of the alleged contents of the file were made by Ms. Kelley and
       placed in a manila envelope and sealed for safe keeping.

Rivero’s Response ¶ 37, at 17 (asserting this fact)(citing Rivero Depo. 191 at 252:17-253:17;

Board of Regents of the University of New Mexico’s Second Supplemental Responses and

Objections to Plaintiff Dennis Rivero’s Second Set of Requests for Production of Documents,

and Second Requests for Admission at 1-2 (undated), filed March 8, 2018 (Doc. 191-27)).69



       67
         The Court has removed the language “having set an appointment” from its adoption of
Dr. Rivero’s fact, Rivero’s Response ¶ 36, at 17, because Rivero’s deposition testimony does not
support this alleged fact, see Rivero Depo. 191 at 251:7-13 (Dr. Rivero discussing how he called
and asked whether he needed an appointment to view his file, and the person on the telephone
said “No,” with no mention whether Dr. Rivero made an appointment or went without one).
UNM states that this fact is immaterial, but does not otherwise dispute it. See UNM’s Reply
¶¶ 34-38, at 17. Thus, with no part of the record specially controverting the fact, the Court
deems it undisputed. See D.N.M.LR-Civ. 56.1(b).
       68
         UNM states that this fact is immaterial and concerns “procedural history at issue in a
prior pending state action,” but otherwise does not dispute it. UNM’s Reply ¶¶ 34-38, at 17. As
discussed supra note 10, however, materiality is an argument that the Court addresses in the
Analysis and does not specifically controvert this fact, so the Court deems this fact undisputed.
See D.N.M.LR-Civ. 56.1(b).
       69
         UNM states that this fact is immaterial and concerns “procedural history at issue in a
prior pending state action,” but otherwise does not dispute it. UNM’s Reply ¶¶ 34-38, at 17. As
discussed supra note 10, however, materiality is an argument that the Court addresses in the



                                              - 43 -
“Immediately thereafter Dr. Bailey informed Dr. Schenck of Dr. Rivero’s visit to the office of

clinical affairs, asking, ‘Do we really want to do this?’ in reference to Dr. Rivero’s potential

increase in FTE.”     Rivero’s Response ¶ 38, at 17 (asserting this fact)(citing Email from

Dr. Robert Bailey to Scot Sauder and Dr. Robert Schenck, Jr. at 3 (dated March 24, 2011), filed

March 8, 2018 (Doc. 191-5)(“Bailey Hesitation Email”); Schenck Depo. 191 at 142:7-144:7).70

“Dr. Schenck . . . admitt[ed] that there was nothing wrong with Dr. Rivero seeking to review his

file.”71 Rivero’s Response ¶ 39, at 17 (asserting this fact)(citing Schenck Depo. 191 at 145:9-

146:11). See UNM’s Reply ¶ 39, at 17 (not disputing this fact).



Analysis and does not specifically controvert this fact, so the Court deems this fact undisputed.
See D.N.M.LR-Civ. 56.1(b).
       70
         UNM states that this fact is immaterial and concerns “procedural history at issue in a
prior pending state action,” but otherwise does not dispute it. UNM’s Reply ¶¶ 34-38, at 17. As
discussed supra note 10, however, materiality is an argument that the Court addresses in the
Analysis and does not specifically controvert this fact, so the Court deems this fact undisputed.
See D.N.M.LR-Civ. 56.1(b). Finally, admissible evidence establishes this fact, because,
although the email is inadmissible hearsay, Dr. Schenck testified at his deposition that Dr. Bailey
asked him this question. See Schenck Depo. 191 at 143:11-17.
       71
          The Court does not adopt the entirety of this proffered fact. As Dr. Rivero offered it,
this sentence read: “Dr. Schenck withdrew the Addendum despite admitting that there was
nothing wrong with Dr. Rivero seeking to review his file.” Rivero’s Response ¶ 39, at 17 (citing
Schenck Depo. 191 at 145:9-146:11). UNM denied this “to the extent that it implies that Dr.
Scehnck [sic] withdrew the Addendum because plaintiff sought to review his file.” UNM’s
Reply ¶ 39, at 13. As Dr. Rivero provided the fact, it implies that Dr. Schenck withdrew the
Addendum, because Dr. Rivero sought to review his credentialing file, which Dr. Schenck’s
deposition testimony does not support. See Schenck Depo. 191 at 145:9-146:11. The Court thus
adopts the fact as provided. Further, the Court does not adopt the second sentence of Dr.
Rivero’s proffered fact, which states: “Dr. Schenck also stated that he would have been forced to
terminate Dr. Rivero, despite the fact that there was nothing wrong with him seeking to access
the file and that he had not inquired any further than the statement by Dr. Bailey.” Rivero’s



                                              - 44 -
       Then, on April 4, 2011, in response to Dr. Schenck’s suggestion that Dr. Rivero accept

that he has been unprofessional, Dr. Rivero responded: “I am sorry you feel that way.” Email

from Dr. Dennis Rivero to Dr. Robert Schenck, Jr. at 33 (dated April 4, 2011), filed December 8,

2017 (Doc. 143-1)(“Professionalism Email”)). See UNM’s MSJ ¶ 43, at 10 (asserting this

fact)(citing Professionalism Email); Email from Dr. Robert Schenck, Jr. to Dr. Dennis Rivero at

33 (dated April 4, 2011), filed December 8, 2017 (Doc. 143-1)).72 “The next day, Dr. Schenck

withdrew the [A]ddendum.” UNM’s MSJ ¶ 44, at 10 (asserting this fact)(citing FAC ¶ 40, at 8).

See Rivero’s Response ¶ 44, at 10 (admitting this fact);73 Rivero’s MSJ ¶ 18, at 5 (asserting this



Response ¶ 39, at 17 (citing Schenck Depo. 191 at 146:21-147:7). This sentence lacks support in
the record. The portion of the Schenck Depo. to which Dr. Rivero cites discusses that Dr.
Schenck did not inquire more into Dr. Rivero’s attempt to see his credentialing file, but there is
nothing that says Dr. Schenck would have been forced to terminate Dr. Rivero. Although Dr.
Schenck stated that, had Dr. Rivero signed the Addendum when he was denied access to his
credentialing file, “[t]here would have been reason for him to be let go.” Schenck Depo. 191 at
143:25-144:1. This fact, however, is not the same as Dr. Schenck being forced to fire Dr.
Rivero. Accordingly, the Court does not adopt this portion of the fact.
       72
          Dr. Rivero disputes UNM’s proffered fact “as mere argumentation and conjecture not
supported by the content of the exhibit cited.” Rivero’s Response ¶ 43, at 7. The Court has
removed UNM’s inferences from the fact and quoted from the Professionalism Email to address
this issue. The Professionalism Email is not hearsay, because it is a statement that UNM
“offer[s] against an opposing party” that “was made by the party in an individual . . . capacity.”
Fed. R. Evid. 801. The email that Dr. Schenck sent to which Dr. Rivero was responding in the
Professionalism Email is hearsay when offered by UNM, but UNM does not offer it to prove the
truth of the statements therein, but to show notice to Dr. Rivero and, thus, his response. As
Dr. Rivero points to no portion of the record controverting that he sent the Professionalism Email
and does not dispute its contents, the Court deems this fact undisputed.
       73
         Dr. Rivero avers that “Dr. Schenck withdrew the Addendum because Dr. Rivero sought
to access his credentialing file to find justification for the implication of a psychiatric disorder
from the Addendum.” Rivero’s Response ¶ 44, at 10 (citing Dr. Rivero’s additional undisputed



                                               - 45 -
fact)(citing Schenck Depo. 144 at 142:7-144:7; Email from Dr. Robert Schenck, Jr. to Dr.

Dennis Rivero, Ira Bolnick, John Trotter, PhD, Mary Jacintha, and Dr. Paul Echols at 1 (dated

April 5, 2011), filed December 8, 2017 (Doc. 144-4)(“Withdrawal Email”)).74

       5.     Dr. Rivero’s Resignation.

       “In the subsequent months,” Dr. Rivero continued to try to access his credentialing file,

but was unable to get it. Rivero’s Response ¶ 40, at 18 (asserting this fact)(citing Bailey

Hesitation Email at 3; Email from Dr. Robert Bailey to Scot Sauder and Dr. Robert Schenck, Jr.

at 4 (dated April 4, 2011), filed March 8, 2018 (Doc. 191-5); Email from Dr. Dennis Rivero to

Dr. Robert Bailey at 4-5 (dated April 3, 2011), filed March 8, 2018 (Doc. 191-5); Email from Dr.



material facts ¶¶ 36-39, at 17-18). The Court adopts Dr. Rivero’s additional facts 36-39, as
provided supra. The Court will not adopt as fact or otherwise infer that Dr. Schenck withdrew
the Addendum because Dr. Rivero requested access to his credentialing file. Dr. Schenck
testified that he withdrew it for two reasons: (i) an interaction that Dr. Bailey had with Dr.
Rivero following the credentialing file incident -- leading to Dr. Bailey’s asking, again, “Do we
really want to bring him back?” Schenck Depo. 191 at 145:17; and (ii) Dr. Schenck’s belief that,
if Dr. Rivero signed the Addendum, UNM would “get this problem flaring up again, [and] he
would lose his job,” Schenck Depo. 191 at 145:21-22. See Schenck Depo. 191 at 145:9-25.
       74
         The Withdrawal Email is the only evidence in the record before the Court establishing
when Dr. Schenck withdrew the Addendum, as he does not discuss the date in the excerpts of his
deposition provided. The Withdrawal Email is not hearsay, because it qualifies as an admission
by a party opponent. See Fed. R. Evid. 801(d)(2). In the Tenth Circuit, “an employee’s
statements are not attributable to his employer as a party-opponent admission in an employment
dispute unless the employee was ‘involved in the decisionmaking process affecting the
employment action’ at issue.” Johnson v. Weld Cty., 594 F.3d 1202, 1209 (10th Cir.
2010)(quoting Jaramillo v. Colo. Judicial Dep’t, 427 F.3d 1303, 1314 (10th Cir. 2005)(per
curiam)). Dr. Schenck was clearly involved in withdrawing the Addendum, see Schenck Depo.
144 at 142:7-144:7, so his statements constitute a party-opponent admission and the Withdrawal
Email is therefore not hearsay, see Johnson v. Weld Cty., 594 F.3d at 1209.




                                             - 46 -
Robert Bailey to Dr. Dennis Rivero at 5 (dated March 24, 2011), filed March 8, 2018 (Doc. 191-

5); Email from Dr. Robert Bailey to Elizabeth Camp, Scot Sauder, and Alison Webster at 6

(dated April 11, 2011), filed March 8, 2018 (Doc. 191-5); Email from Dr. Robert Bailey to Scot

Sauder and Dr. Robert Schenck, Jr. at 7 (dated April 15, 2011), filed March 8, 2018 (Doc. 191-

5); Email from Dr. Dennis Rivero to Alison Webster at 10 (dated April 15, 2011), filed March 8,

2018 (Doc. 191-5)).75 “As a result, Dr. Rivero . . .file[d] a Verified Petition for Alternative Writ

of Mandamus with the State District Court to obtain access” to the credentialing file. Rivero’s

Response ¶ 41, at 18 (asserting this fact)(citing Rivero v. Board of Regents of the Univ. of N.M.,

D-202-CV-2011-08104, Verified Petition for Alternative Writ of Mandamus at 1, filed in state

court on August 11, 2011, filed in federal court on December 8, 2017 (Doc. 144-6)).76 Also,



       75
          UNM states that this fact is immaterial as it “concern[s] the procedural history
regarding Plaintiff’s attempts to obtain his file,” but otherwise does not dispute it. UNM’s Reply
¶¶ 40-42, at 13. Accordingly, the Court deems this fact undisputed. See D.N.M.LR-Civ.
56.1(b). The Court does not adopt this fact as Dr. Rivero provides in full, however, because it
lacks support in the record. Dr. Rivero’s full fact 40 reads: “In the subsequent months, Dr.
Bailey and University counsel offered access to the files, and then withdrew such offers.
Ultimately, UNMSHC stonewalled Dr. Rivero, refusing to respond to written inquiries for
access.” Rivero’s Response ¶ 40, at 18. The emails to which he cites, however, do not support
that UNM withdrew access to Dr. Rivero’s files, stonewalled him, or did not respond to his
inquiries. The emails show Dr. Bailey responding to Dr. Rivero’s requests and telling him how
to view his file. Further, these emails are hearsay, and Dr. Rivero has not established that they
are admissible. See supra note 16. Thus, they are admissible to prove that UNM had notice of
Dr. Rivero’s desire to view his credentialing file, but not for the truth of the statements which
they contain.
       76
         UNM states that this fact is immaterial as it “concern[s] the procedural history
regarding Plaintiff’s attempts to obtain his file,” but otherwise does not dispute it. UNM’s Reply
¶¶ 40-42, at 13. Accordingly, the Court deems this fact undisputed. See D.N.M.LR-Civ.
56.1(b).



                                               - 47 -
“[o]n January 20, 2012, Plaintiff filed an administrative complaint with the [Equal Employment

Opportunity Commission (‘EEOC’)], claiming that the psychological evaluation requirement

was not job related and consistent with business necessity.” UNM’s MSJ ¶ 45, at 10 (asserting

this fact)(citing EEOC Charge of Discrimination Charge No. 543-2012-00600 at 1 (dated

January 20, 2012), filed December 8, 2017 (Doc. 143-8)). See Rivero’s Response ¶ 45, at 7

(admitting this fact). During this time, Dr. Rivero “continued to maintain his University Hospital

privileges[,] renewed[] with statements from UNM noting that plaintiff was not disabled and that

he did not require accommodation.” UNM’s MSJ ¶ 47, at 10 (asserting this fact)(citing Letter

from Dr. Robert Schenck, Jr. to Dr. Robert Bailey at 1 (dated May 2, 2012), filed December 8,

2017 (Doc. 143-9)). See Rivero’s Response ¶ 47, at 7-8 (admitting this fact).77 In 2013, “[a]fter

two years of litigation, and three evidentiary hearings, the State District Court found that UNM

had unlawfully withheld documents from Dr. Rivero and ordered production of all documents

relating to Dr. Rivero.” Rivero’s Response ¶ 42, at 18 (asserting this fact)(citing Rivero v. Board

of Regents of the Univ. of N.M., D-202-CV-2011-08104, Order on Petition for Writ of

Mandamus ¶ 5, at 5, filed in state court on August 12, 2013, filed in federal court on December




       77
           As UNM offers this fact, it begins with the statement “[a]fter Plaintiff failed to sign the
[A]ddendum,” UNM’s MSJ ¶ 47, at 10, which Dr. Rivero disputes as a characterization, noting
that UNM withdrew the Addendum, see Rivero Response ¶ 47, at 7-8. Although it is clear from
the record that Dr. Rivero did not sign the Addendum, the Court cannot say that he “failed to
sign it,” because it was withdrawn before the deadline. UNM’s Reply ¶ 47, at 9.




                                                - 48 -
8, 2017 (Doc. 144-7)(“Order on Petition”)).78 “Upon production of such documents, and filing

of affidavits by Dr. Bailey and Dr. John Trotter,” Dr. Rivero realized that the only document

which mentions that he may need a psychiatric evaluation is the Addendum, and Dr. Rivero felt

that the disclosed documents did not reveal a reason for UNM’s psychiatric evaluation

requirement. Rivero’s Response ¶ 43, at 18 (asserting this fact)(citing Rivero Depo. 191 at

250:3-10; Affidavit of John Trotter, PhD for Respondent Board of Regents of the University of

New Mexico d/b/a The University of New Mexico Health Sciences Center (executed January 15,

2014), filed December 8, 2017 (Doc. 144-8)(“Trotter Aff.”); Affidavit of Respondent Robert A.

Bailey, M.D. (executed January 24, 2014), filed December 8, 2017 (Doc. 144-9)(“Bailey

Aff.”)).79 See UNM’s Reply ¶ 43, at 13 (not disputing this fact).



       78
         UNM states that this fact is immaterial as it “concern[s] the procedural history
regarding Plaintiff’s attempts to obtain his file,” but otherwise does not dispute it. UNM’s Reply
¶¶ 40-42, at 13. Accordingly, the Court deems this fact undisputed. See D.N.M.LR-Civ.
56.1(b).
       79
          The Court will not find as fact that UNM provided Dr. Rivero “no evidence of a reason
for requiring a psychiatric evaluation,” Rivero’s Response ¶ 43, at 18, because Dr. Rivero has
not “refer[red] with particularity to those portions of the record” that supports this fact,
D.N.M.LR-Civ. 56.1(b). Dr. Rivero’s testimony states that UNM did not suggest that he had a
mental disorder and that the Addendum is the only document that implies he does. See Rivero
Depo. 191 at 250:3-10. The two affidavits which he cites state that UNM produced all
documents pertaining to Dr. Rivero. See Trotter Aff. at 1; Bailey Aff. at 1. If Dr. Rivero
received “all documents relating to Dr. Rivero” for which he asked, Rivero’s Response ¶ 42, at
18, then, necessarily, the evidence on which UNM relied in deciding to request a psychiatric
evaluation must have been disclosed. UNM does not help clear up what documents Dr. Rivero
received, for in its Reply, it states that this fact “actually supports UNM’s position[, because t]he
fact that there was no document that indicated that Plaintiff needed a psychiatric evaluation
indicates that UNM did not consider Plaintiff to be disabled,” and that “an employer can require
a psychiatric fitness for duty evaluation to address professionalism concerns without regarding



                                               - 49 -
       “Plaintiff continued to work at 0.05 FTE until May 21, 2014, when he . . . resigned.”

UNM’s MSJ ¶ 46, at 10 (asserting this fact)(citing Rivero Depo. 143 at 268:20-22; id. at 272:5-

11).80 Dr. Rivero felt that “[n]othing justified the onerous and draconian [A]ddendum,” and that

Dr. Schenck betrayed his trust, “defamed him publicly throughout the mandamus case,” and

“turned on him so suddenly when he sought his credentialing file.” Rivero’s Response ¶ 44, at 18

(asserting this fact)(citing Rivero Depo. 191 at 271:1-274:4; id. at 274:10-275:4).81 See UNM’s

MSJ ¶ 48, at 10 (citing Memorandum from Dr. Dennis Rivero to Dr. Robert Schenck, Jr. at 1-2

(dated May 21, 2014), filed December 8, 2017 (Doc. 143-10)(“Resignation Letter”))(stating that




the employee as disabled.” UNM’s Reply ¶ 43, at 13. Thus, the Court can find only that
Dr. Rivero felt there was no evidence of a reason for the request, as this is what the record
supports.
       80
         Dr. Rivero disputes this fact “to the extent it mischaracterizes Dr. Rivero’s constructive
discharge as a voluntary resignation.” Rivero’s Response ¶ 46, at 7. As Dr. Rivero alleges that
he was constructively discharged, whether his discharge was “voluntary” is a determination that
the Court makes in the Analysis, and thus the Court removes the term voluntary from its
adoption of UNM’s fact. As a constructive discharge necessarily involves a resignation, see
infra Analysis Section I.C., the Court deems this fact as adopted, without the term “voluntary,”
undisputed.
       81
         The Court has altered Dr. Rivero’s proffered fact so that the record supports it. The
Court also removes the last sentence, because it is not a fact but a legal conclusion: “Therefore,
the workplace having become intolerable, no reasonable person could have remained, and
Dr. Rivero was constructively discharged.” Rivero’s Response ¶ 44, at 18. Whether Dr. Rivero
was constructively discharged is a conclusion that the Court must determine in the Analysis,
based on the facts. UNM disputes this fact as immaterial, but the Court deals with materiality in
the Analysis. The Court therefore deems Dr. Rivero’s subjective belief of his working
conditions undisputed.



                                              - 50 -
Dr. Rivero “accused Dr. Schenck of betrayal and other personal slights”). 82 Dr. Rivero’s

Resignation Letter does not mention any harassment that “he had allegedly been subjected to”;

along with describing how he felt betrayed, defamed, and turned on by Dr. Schenck, he asserts

how “the affidavits submitted in a separate legal action Plaintiff brought against Defendant the

prior January certifying production of all documents constituted ‘confirmation’ of the alleged

impropriety of the psychological evaluation requirement.” UNM’s MSJ ¶ 50, at 11 (asserting

this fact)(citing Resignation Letter). 83 With the exception of withholding documents from

Dr. Rivero, “[n]o UNM employee or official treated Plaintiff inappropriately prior to his

resignation, and he was permitted to continue performing surgeries one day a month.” UNM’s

MSJ ¶ 49, at 11 (asserting this fact)(citing Rivero Depo. 143 at 268:20-269:7).84



       82
          The Court does not adopt this proffered fact in full, which states: “In his resignation
letter, Plaintiff did not seek to resolve his dispute with the Department Chairman. Instead, he
accused Dr. Schenck of betrayal and other personal slights against him.” UNM’s MSJ ¶ 48, at
10 (citing Resignation Letter). There is no indication in the record that Dr. Rivero had a dispute
with Dr. Schenck, and the Court concludes that it is better to phrase Dr. Rivero’s accusations as
his subjective belief and not characterize what he said.
       83
          Dr. Rivero “objects to the mischaracterization of the resignation letter.” Rivero’s
Response ¶ 50, at 8. UNM’s original fact states that Dr. Rivero’s “letter merely focused on his
assertion” regarding the affidavits, UNM’s MSJ ¶ 50, at 11, but as Dr. Rivero notes, there are
other assertions in the Letter. Accordingly, the Court has revised the proffered fact to account
for the other assertions Dr. Rivero makes in the Resignation Letter and, concluding that this fact
is no longer a mischaracterization, deems the fact undisputed.
       84
            Dr. Rivero disputes this fact, stating:

       While Dr. Rivero continued to conduct surgery one day per month, he was
       requested to do so by Dr. Schenck. Furthermore, the cumulative conduct of
       UNM, including the forcing of litigation to obtain documents wrongfully withheld



                                                      - 51 -
       “On April 19, 2016, Plaintiff brought his original Complaint in the instant case.” UNM’s

MSJ ¶ 51, at 11 (asserting this fact)(citing Complaint to Recover Damages for Violations of the

Americans with Disabilities Act, filed April 19, 2016 (Doc. 1)(“Complaint”)). See Rivero’s

Response ¶ 51, at 8 (admitting this fact).

                               PROCEDURAL BACKGROUND

       Dr. Rivero received notices of the right to sue from the EEOC on January 29, 2016, and

April 14, 2016. See Complaint ¶¶ 7-8, at 2. Dr. Rivero then filed his Complaint on April 19,

2016, in the United States District Court for the District of New Mexico, invoking federal-

question jurisdiction under 28 U.S.C. § 1331 by alleging two causes of action against UNM for

violations of the American with Disabilities Act, 42 U.S.C. §§ 12101-12213 (“ADA”). See

Complaint ¶ 5, at 2.85 With leave of Magistrate Judge Lynch,86 Dr. Rivero filed his FAC, this



       and the public and private defamatory statements as to his character and
       competence, constitute inappropriate treatment.

Rivero’s Response ¶ 49, at 8 (citing Dr. Rivero’s additional undisputed material facts ¶¶ 38-44,
at 17-18). The proffered facts to which Dr. Rivero cites do not establish that Dr. Schenck
requested that he continue to work one day per month or that UNM defamed his character.
Although the state court lawsuit found that UNM inappropriately withheld Dr. Rivero’s
documents from him, this finding does not dispute the fact that Dr. Rivero states “[n]obody did
anything inappropriate towards me.” Rivero Depo. 143 at 269:6-7. The Court thus concludes
that, as modified to account for the document-withholding, this fact is undisputed.
       85
         First, Dr. Rivero asserts that UNM’s requirement that Dr. Rivero undergo medical
examinations, which are neither job-related nor a business necessity, in exchange for UNM’s
approving an increase in his hours, violated the ADA, 42 U.S.C. § 12112(d)(4). See Complaint
¶¶ 49-51, at 9. Second, Dr. Rivero alleges that UNM constructively discharged him by acting as
though he had a disability -- “an unspecified mental impairment, that he in fact did not have” --
despite having “no documents to substantiate its perception of a mental impairment” and no



                                             - 52 -
time alleging that UNM violated the Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701-

794a and 790 et seq. (“Rehabilitation Act”). See FAC ¶ 1, at 1. The FAC brings only one claim

against UNM: Dr. Rivero asserts that UNM violated the Rehabilitation Act, 29 U.S.C. § 794(a),

by rendering his working conditions intolerable and constructively discharging him, because

UNM required Dr. Rivero to submit to medical examinations before authorizing an increase in

his hours as a result of its belief that he had some mental impairment -- despite there allegedly

not being any business purpose for the medical examinations and no documentation showing that

Dr. Rivero suffered from any mental impairment. See FAC ¶¶ 46-56, at 9-11.

       1.      The MTD Order.

       On December 22, 2016, Magistrate Judge Lynch denied the Defendant University of New

Mexico Board of Regents’ Motion to Dismiss Plaintiff’s First Amended Complaint to Recover

Damages for Violation of the Rehabilitation Act of 1973, filed October 7, 2016



legitimate reason for denying Dr. Rivero’s request for an increase in hours when he objected to
the medical examinations, which actions rendered Dr. Rivero’s working conditions “irreparably
intolerable.” Complaint ¶¶ 54-61, at 10-11.
       86
          In the District of New Mexico, all civil cases are randomly assigned to two Magistrate
Judges to handle pursuant to 28 U.S.C. § 636, which allows a Magistrate Judge to “conduct any
or all proceedings in a jury or nonjury civil matter” upon the parties’ consent under rule 73 of the
Federal Rules of Civil Procedure. 28 U.S.C. § 636. See Fed. R. Civ. P. 73. Magistrate Judge
Lynch and the Honorable Steven C. Yarbrough, United States Magistrate Judge for the District
of New Mexico, were initially assigned to this case, with Magistrate Judge Lynch randomly
assigned to conduct the dispositive proceedings. See Notice of Assignment, filed April 20, 2016
(Doc. 2). Both Dr. Rivero and UNM provided consent to proceed before a Magistrate Judge, so
Magistrate Judge Lynch initially handled the dispositive matters in this case until his retirement,
discussed infra note 87. See Notice of Rule 73 Consent Received by All Parties, filed June 7,
2016 (Doc. 14).



                                               - 53 -
(Doc. 33)(“MTD”). Magistrate Judge Lynch notes that, “[t]hough inartfully pled, Dr. Rivero

brings two separate claims within ‘Count One’:” (i) UNM’s attempt “to require psychiatric

testing without a legitimate purpose; and” (ii) constructive discharge. MTD Order at 6. UNM

brought its MTD under rule 12(b)(6) of the Federal Rules of Civil Procedure, asserting “that both

parts of Dr. Rivero’s claim are barred by the applicable statute of limitations.” MTD Order at 6.

See MTD at 1, 5.

          Magistrate Judge Lynch observes that “[t]he Rehabilitation Act does not identify a statute

of limitations. In the Tenth Circuit, Rehabilitation Act claims are treated similarly to claims

under 42 U.S.C. § 1983, and the state personal injury statute of limitations is read-in to the

statute.” MTD Order at 6 (citing Levy v. Kan. Dep’t of Social & Rehab. Servs., 789 F.3d 1164,

1172-74 (10th Cir. 2005); McCarty v. Gilchrist, 646 F.3d 1281, 1289 (10th Cir. 2011)).

Magistrate Judge Lynch determined that, as to the psychiatric testing claim, both parties’

assertions when the claim accrued are wrong. See MTD Order at 7. Magistrate Judge Lynch

writes:

          Here, UNM did require Dr. Rivero to undergo medical testing -- psychiatric
          testing, to be precise -- as a condition of increased employment. Additionally, Dr.
          Rivero did not find out that UNM had no business necessity for these
          requirements until affidavits were filed by Drs. Trotter and Baily in the state case
          which averred that all of the documents had been produced, and Dr. Rivero was
          able to determine that UNM had no evidence or documentary support to
          substantiate its requirement of psychiatric testing. The affidavits were filed,
          respectively, on January 15 and January 24, 2014. Given that a plaintiff must
          prove that his employer had no business necessity for the required medical
          testing, Dr. Rivero’s claim under § 794 for the psychiatric testing was not
          complete and cognizable until January 2014. Given that the Rehabilitation Act
          prohibits an employer from requiring medical testing only when the employer




                                                 - 54 -
       lacks a business necessity for that testing, 42 U.S.C. § 12112(d)(4), the lack of
       business necessity is an element of the claim. Dr. Rivero only had access to
       information sufficient to establish this element beginning in January 2014. The
       statute of limitations has not run.

MTD Order at 8 (citations omitted)(citing FAC at 10-11). As to the constructive discharge

claim, Magistrate Judge Lynch notes that “the employee’s resignation based on the

discriminatory conduct by the employer is an essential -- indeed, the defining -- element of the

constructive discharge.” MTD Order at 9 (citing Green v. Brennan, 136 S. Ct. 1769, 1777

(2016)). Accordingly, Magistrate Judge Lynch concludes that, for the constructive discharge

claim, “[t]he statute of limitations did not begin running until Dr. Rivero in fact terminated his

employment in May 2014.” MTD Order at 9. Magistrate Judge Lynch thus denies UNM’s

MTD. See MTD Order at 9.87

       2.      UNM’s MSJ.

       UNM first moved for summary judgment on December 5, 2017.                  See Defendant

University of New Mexico Board of Regents’ Motion and Memorandum for Summary Judgment

at 1. It quickly filed an amended motion on December 8, 2017, to add a disclosure pursuant to

D.N.M.LR-Civ. 7.1. See UNM’s MSJ at 1 n.1. In UNM’s MSJ, UNM notes that, while




       87
          Magistrate Judge Lynch retired from the judiciary in the fall of 2017 and, with
Magistrate Judge Lynch’s retirement, the case was randomly reassigned to the Honorable Jerry
H. Ritter, United States Magistrate Judge for the District of New Mexico, to conduct the
dispositive proceedings. See Reassignment Notice, filed September 5, 2017 (Doc. 115). The
parties did not provide consent this time, so the case was reassigned to Judge Browning as the
trial judge on October 3, 2017. See Reassignment Notice, filed October 3, 2017 (Doc. 123).



                                              - 55 -
Dr. Rivero asserts only one claim in the FAC, he actually alleges two claims: (i) improper

medical inquiry; and (ii) constructive discharge. See UNM’s MSJ at 12.

       UNM first argues that it is entitled to summary judgment regarding the medical

examination, because “the claim is barred by the statute of limitations.” UNM’s MSJ at 12.

UNM notes that, unlike for a claim under the ADA, pursuing a Rehabilitation Act claim against a

university does not require filing an administrative claim with the EEOC before bringing suit

and, thus, the statute of limitation “begins to run when the cause of action accrues.” UNM’s

MSJ at 13. UNM notes that caselaw in the United States Court of Appeals for the Tenth Circuit

establishes that Rehabilitation Act claims are analogous to those under 42 U.S.C. § 1983,

providing for a three-year limitations period. See UNM’s MSJ at 13. According to UNM,

Dr. Rivero, therefore, “cannot prevail on any claim on any act that accrued prior to April 19,

2013,” three years before his Complaint’s filing. UNM’s MSJ at 13. UNM asserts that a

Rehabilitation Act claim “accrues when the plaintiff knows or has reason to know of the injury

which is the basis of the action” -- so, according to UNM, Dr. Rivero’s claim accrued in January,

2011, when he received the Addendum requiring psychiatric evaluations as a condition to return

to full-time employment. UNM’s MSJ at 14 (quoting Baker v. Bd. of Regents of the State of

Kan., 991 F.2d 628, 632 (10th Cir. 1993)). UNM argues that, while this argument conflicts with

Magistrate Judge Lynch’s holding that Dr. Rivero’s cause of action accrued in 2014, see MTD

Order at 8, the undisputed facts make it clear that Dr. Rivero found out about the injury -- which

is all that is needed for a “complete and present cause of action” in a civil rights claim -- no later




                                                - 56 -
than January 20, 2012, because he was aware of the medical examination requirement by then,

UNM’s MSJ at 15 (quoting Wallace v. Kato, 549 U.S. 384, 388 (2007)). UNM asserts that Dr.

Rivero did not have to determine that the examination requirement was illegal for the cause of

action to accrue; that accrual occurred when he knew of the requirement. See UNM’s MSJ at

15-16. Further, UNM argues that, even if the cause of action did not accrue until Dr. Rivero

determined that the examination was improper, the claim is still time-barred, because he filed a

complaint with the EEOC on January 20, 2012, stating “that he was required to submit to a

psychological evaluation, and that this evaluation was not job related or consistent with business

necessity.” UNM’s MSJ at 16.

       UNM also asserts that the psychiatric evaluation requirement “was job related and

consistent with business necessity.” UNM’s MSJ at 16. It states that employers may require a

“fitness for duty examination” when they have legitimate, non-discriminatory evidence that

would cause a reasonable person to doubt the employee’s capacity to perform his or her job.

UNM’s MSJ at 17 (citing Adair v. City of Muskogee, 823 F.3d 1297, 1312 (10th Cir. 2016)).

UNM asserts that courts have found psychological examinations “appropriate if the employee

has demonstrated a deterioration in his or her ability to conduct himself in a professional

manner.” UNM’s MSJ at 17. After discussing a number of cases, UNM comes to the conclusion

that “there is substantial precedent for psychological evaluations in cases where employees have

demonstrated a possibility that their lack of professionalism was interfering with their work, even

where incidents demonstrating this lack of professionalism were few.” UNM’s MSJ at 18 (citing




                                              - 57 -
Sullivan v. River Valley Sch. Dist., 197 F.3d 804, 811 (6th Cir. 2003); Conrad v. Bd. of Johnson

Cty. Comm’rs, 237 F. Supp. 2d 1204 (D. Kan. 2002)(Maxse, M.J.); Owusu-Ansah v. Coca-Cola

Co., 715 F.3d 1306 (11th Cir. 2013); Mickens v. Polk Cty. Sch. Bd., 430 F. Supp. 2d 1265 (M.D.

Fla. 2006)(Merryday, J.); Fritsch v. City of Chula Vista, No. 98-0972-E-CGA, 2000 WL

1740914 (S.D. Cal. Feb. 22, 2000)(Enright, J.)). UNM contends that this precedent provides

support for its conclusion that Dr. Rivero’s “lack of professionalism, rudeness, over-reaction, and

anger” justified a psychological examination. UNM’s MSJ at 19. UNM asserts that Dr. Rivero’s

conduct means that the examination was “job related and consistent with business necessity,”

warranting summary judgment for UNM on Dr. Rivero’s claim of a Rehabilitation Act violation.

UNM’s MSJ at 20.

       Finally, as to the constructive discharge claim, UNM asserts that the Rehabilitation Act

imposes the same standards as the ADA for claims of discriminatory termination, under which

constructive discharge falls. See UNM’s MSJ at 20. UNM thus maintains that making a prima

facie case under the Rehabilitation Act requires Dr. Rivero to establish that: (i) he “is a disabled

person within the meaning of the ADA”; (ii) he “is able to perform the essential functions of the

job, with or without reasonable accommodation”; and (iii) “the employer terminated [the]

employment under circumstances which give rise to an inference that the termination was based

on [his] disability.” UNM’s MSJ at 21 (first alteration in UNM’s MSJ)(quoting Morgan v. Hill,

108 F.3d 1319, 1323 (10th Cir. 1997)). UNM asserts that Dr. Rivero cannot meet this test,

because he is not a disabled person under the ADA, and because it did not terminate him --




                                               - 58 -
noting that it is thus unnecessary to determine whether he “was able to perform the essential

functions of his job.” UNM’s MSJ at 21. UNM notes that Dr. Rivero

       does not claim that he has a physical or mental impairment, or that he has a record
       of such impairment . . . . [The] sole basis for his claim that UNM regarded him as
       disabled is the fact that UNM required him to undergo a psychological evaluation
       as a condition of increased hours and because of his professionalism issues.

UNM’s MSJ at 21. This psychiatric evaluation requirement, UNM asserts, is not enough to meet

the ADA definition of disability,88 because the caselaw establishes “that a requirement that an

employee undergo a psychological evaluation does not equal a perception of impairment.”

UNM’s MSJ at 22 (citing cases). UNM maintains that the undisputed facts do not indicate that it

regards Dr. Rivero as impaired and, thus, he does not meet the ADA definition of “disabled.”

UNM’s MSJ at 23.       Further, UNM avows that “the plain facts are that Plaintiff was not

discharged.” UNM’s MSJ at 23. UNM also notes that “a finding of constructive discharge may

not be based solely on a discriminatory act.” UNM’s MSJ at 23 (emphasis in UNM’s

MSJ)(quoting Bennett v. Quark, Inc., 258 F.3d 1220, 1229 (10th Cir. 2001), overruled on other

grounds as recognized by Boyer v. Cordant Techs., Inc., 316 F.3d 1137, 1140 (10th Cir. 2003)).

UNM asserts that, because Dr. Rivero’s constructive discharge claim is based only on the

psychiatric evaluation requirement, and because he offers no evidence that this requirement

caused his working conditions to deteriorate, there are no grounds for a constructive discharge

claim. See UNM’s MSJ at 24-25. Finally, UNM argues that Dr. Rivero waited an unreasonable

       88
          The ADA defines “disability” as “(A) a physical or mental impairment that
substantially limits one or more major life activities of such individual; (B) a record of such an
impairment; or (C) being regarded as having such an impairment.” 42 U.S.C. § 12102(1).



                                              - 59 -
amount of time to resign -- three years after receipt of the Addendum, and five months after

receipt of affidavits showing that UNM disclosed his entire personnel file -- and, thus, foreclosed

his claim of constructive discharge. See UNM’s MSJ at 25.

         3.     Rivero’s Response.

         Dr. Rivero filed his consolidated response to UNM’s MSJ on March 8, 2018. See

Rivero’s Response at 1. First, he argues that UNM does not have the needed objective evidence

to justify the psychiatric examination requirement. See Rivero’s Response at 20. He notes that

UNM’s definition of professionalism contains criteria which “are by varying degrees subjective,”

thus precluding the “objective basis” needed to require a medical examination.             Rivero’s

Response at 21.      Dr. Rivero also cites to record evidence, allegedly contradicting UNM’s

assertion that he lacked professionalism, to conclude that there are genuine issues of material fact

as to whether the psychiatric examination requirement was job-related and consistent with

business necessity, thus arguing that summary judgment is improper. See Rivero’s Response at

22-24.

         Second, Dr. Rivero argues that there is “a genuine issue of material fact as to the nature

and scope of the psychiatric examination,” again precluding summary judgment on whether the

examination was job-related and consistent with business necessity. Rivero’s Response at 25.

He asserts that the Addendum contains no language limiting the psychiatric examination’s scope

and would have granted UNM “unfettered access to Dr. Rivero’s psychiatric records, irrespective

of content,” making it so invasive that UNM must have “regarded Dr. Rivero as disabled.”




                                               - 60 -
Rivero’s Response at 24. Further, Dr. Rivero argues that these records “would be placed in

Dr. Rivero’s medical staff file, allowing any future parties who may seek to credential Dr. Rivero

(including other hospitals) to review the records of psychiatric evaluations.” Rivero’s Response

at 25. Dr. Rivero maintains that he would also “be forced to waive all rights to appeal internally

or to legal recourse.” Rivero’s Response at 25.        Dr. Rivero asserts that the Addendum’s

psychiatric evaluation requirement also does not match the agreement that Dr. Rivero and

Dr. Schenck reached in December, 2010, for Dr. Rivero to participate in counseling to return to

full-time status. See Rivero’s Response at 25. Finally, Dr. Rivero distinguishes all the cases that

UNM cites for the proposition that unprofessional behavior provides grounds for a psychiatric

evaluation, noting that the conduct in those cases was much more egregious than his own. See

Rivero’s Response at 26-27. He asserts that there is no question that he “would be unable to

perform essential job functions,” so UNM must show that he suffered some medical condition

“present[ing] a direct threat” to be justified in its psychiatric evaluation requirement. Rivero’s

Response at 28.

       Dr. Rivero also argues that he makes a prima facie case of constructive discharge. See

Rivero’s Response at 28. Dr. Rivero posits that, if the psychiatric examination was not job-

related and consistent with business necessity, then it “is per se discriminatory under the

Rehabilitation Act.” Rivero’s Response at 29. While recognizing that some cases do not

“automatically imply a ‘regarded as disabled’ classification” upon a party required to undergo a

medical examination, Dr. Rivero asserts that “[t]he Addendum’s invasiveness, its limitless scope,




                                              - 61 -
and waiver of all legal rights” means that “[a]nyone subjected to it must be presumed to be

mentally ill.” Rivero’s Response at 29. Dr. Rivero argues that there is evidence showing UNM

regarded him as having a mental condition limiting his ability to work and that “UNM is seeking

to confirm its presupposition” with the Addendum’s psychiatric evaluation requirement.

Rivero’s Response at 30.      Dr. Rivero asserts that UNM viewed his purported “lack of

professionalism” as precluding his return to full-time status and his stress to be “the emotional

trigger that caused [him] to be substantially limited in his ability to work as a surgeon,” thus

meaning that UNM regarded him as disabled. Rivero’s Response at 30-31. Dr. Rivero argues

that the fact that UNM treated him as disabled is enough for him to be “‘regarded as’ disabled.”

Rivero’s Response at 31. Dr. Rivero avers that UNM “treated [him] as though he could not

perform his job under the type of stress that was a normal part of . . . his job” by not allowing

him to return to full-time employment without following the Addendum’s requirements.

Rivero’s Response at 31. This treatment, Dr. Rivero argues, creates a genuine issue of material

fact whether UNM regarded him as disabled. See Rivero’s Response at 32. Further, he asserts

that “a dispute with Dr. David Pitcher in 2003 . . . contributed to a culture of animosity toward

Dr. Rivero,” creating an intolerable workplace. Rivero’s Response at 32-33. Dr. Rivero alleges

that, adding to this hostile environment, “Dr. Schenck played a deceitful and manipulative game

with Dr. Rivero, at once purporting to be his friend, facilitating the delay engaged in by other

administrators, and then presenting baiting and switching the agreement to return.” Rivero’s

Response at 33. Dr. Rivero also argues that Dr. Schenck retaliated against him for requesting his




                                             - 62 -
credentialing file -- which Dr. Rivero requested to find evidence that the psychiatric examination

was illegal -- by thereafter withdrawing the Addendum and precluding Dr. Rivero’s return to

full-time status at UNM. See Rivero’s Response at 33. Dr. Rivero asserts that UNM’s later

document production reveals no reason to require a psychiatric examination and shows that he

“was demoted without notice from his role as Chief of Adult Reconstruction.”             Rivero’s

Response at 34. Dr. Rivero argues that these cumulative actions “created a workplace in which

no reasonable person could continue to work,” forcing him to resign. Rivero’s Response at 34.

       In response to UNM’s assertion that the FAC is untimely, Dr. Rivero notes that there

must be a discharge for a claim of constructive discharge to accrue. See Rivero’s Response at

34. Thus, he agrees with Magistrate Judge Lynch’s decisions in the MTD Order regarding when

his causes of action accrued. See Rivero’s Response at 35. Finally, Dr. Rivero argues that his

claim of retaliation is preserved for the jury to determine at trial, because UNM did not address

this claim in UNM’s MSJ. See Rivero’s Response at 35.

       4.      UNM’s Reply.

       UNM replied on February 2, 2018. See UNM’s Reply at 1. First, UNM argues that Dr.

Rivero brings two causes of action -- one “for the alleged illegal medical inquiry itself” and the

other “for constructive discharge” -- with separate dates of accrual. UNM’s Reply at 14. UNM

allows that the constructive discharge cause of action accrued when Dr. Rivero resigned, but

reasserts that the cause of action for the medical inquiry accrued when Dr. Rivero received the

Addendum, pursuant to the discovery rule. See UNM’s Reply at 14 (citing Filer v. Polston, 886




                                              - 63 -
F. Supp. 2d 790, 796 (S.D. Ohio 2012)(Rose, J.)). UNM argues that, even if the cause of action

for the medical inquiry accrued when Dr. Rivero knew of the alleged legal injury, this cause of

action would still be time-barred, because Dr. Rivero’s EEOC filing on January 20, 2012,

“demonstrate[s] conclusively that Plaintiff had all of the information needed to file his

Rehabilitation Act claim no later than that date,” UNM’s Reply at 15, and he filed his original

complaint more than three years later, see UNM’s Reply at 15. See also UNM’s Reply at 14.

Further, UNM asserts that this filing does not toll the statute of limitations for this cause of

action, because “[a]n E.E.O.C. administrative action was not a prerequisite for Plaintiff’s

Rehabilitation Act claim.” UNM’s Reply at 14. UNM posits that, because Dr. Rivero “has

failed to even attempt to refute this argument” that the medical inquiry claim is time-barred, the

argument “should be deemed as accepted.” UNM’s Reply at 15.

       Second, UNM asserts that the psychiatric evaluation requirement “was job related and

consistent with business necessity.” UNM’s Reply at 15. UNM asserts that it offered the

psychiatric evaluations to Dr. Rivero “to help him return to full-time employment, and to assuage

the concerns of many individuals who were opposed to allowing Plaintiff to return full time.”

UNM’s Reply at 15. UNM notes that it had no contractual obligation to increase Dr. Rivero’s

hours as he years earlier had reduced his time to a 0.05 FTE on his own volition. See UNM’s

Reply at 15. Further, UNM contends that Dr. Rivero knew that his agreement with Dr. Schenck

to attend counseling sessions involved meeting with a psychiatrist, because Dr. Rivero

“contacted a UNM psychiatrist to set them up.” UNM’s Reply at 15 (citing UNM’s MSJ ¶¶ 36-




                                              - 64 -
39, at 9). Accordingly, UNM maintains that the Addendum’s language “generally followed the

agreed upon four counseling sessions with a psychiatrist.” UNM’s Reply at 15 (citing UNM’s

MSJ ¶ 41, at 9). UNM notes that Dr. Rivero does not dispute that a psychiatric evaluation may

be appropriate under certain circumstances, but that he unsuccessfully attempts to distinguish

those cases and to argue, without evidence, that the evaluations UNM required “were especially

onerous.” UNM’s Reply at 16. UNM argues that the caselaw allows an employer to require a

medical evaluation where the employer has “sufficient evidence to raise the question” whether

“the employee is incapable of performing his job,” and notes the number of complaints brought

against Dr. Rivero. UNM’s Reply at 16 (citing Adair v. City of Muskogee, 823 F.3d at 1312-

13). See id. at 16-17. While Dr. Rivero argues “that many of these complaints were not

proven,” UNM asserts “that the staggering coincidence of these multiple complaints, even if not

proven, certainly would cause a reasonable person to inquire as to Plaintiff’s level of

professionalism, requiring the need for some type of psychological evaluation.” UNM’s Reply

at 17. For example, UNM notes that it “received 10 complaints from individuals claiming that

[Dr. Rivero] disparaged their inability to speak English,” which, even if the complaints’

substance are not proven, the number “creates a reasonable concern, in the aggregate, that

Plaintiff had a pattern of disparaging individuals with limited English proficiency.” UNM’s

Reply at 17. UNM argues that some of the complaints have “some demonstrable basis in truth,”

because a patient complained that Dr. Rivero compared him to a monkey and Dr. Rivero admits

to discussing with that patient a study in which monkeys could not resist drugs. See UNM’s




                                            - 65 -
Reply at 18. UNM also notes Dr. Rivero’s own statements in the emails that he authenticated in

his deposition, in which he blamed the messenger -- Barela, the patient advocate who “was

merely passing along patient complaints, without taking sides” -- used all capital letters, and

threatened to report Barela to his supervisor. UNM’s Reply at 18.

       Third, UNM asserts that the psychiatric evaluation requirement “was not open-ended, in

the manner that Plaintiff suggested.” UNM’s Reply at 19. UNM maintains that the requirement

“consisted of four sessions with a board certified psychiatrist, in order to determine how Plaintiff

could best improve his professionalism.”       UNM’s Reply at 19.        UNM asserts that, while

Dr. Rivero would have to follow the psychiatrist’s recommendations to increase his employment,

he never underwent an evaluation and therefore has no basis for believing that these

recommendations would be onerous. See UNM’s Reply at 19. UNM also asserts that it needed

access to the records of the evaluations so that it could ensure Dr. Rivero was taking steps to

improve his professionalism. UNM’s Reply at 19. Further, UNM maintains that there are

separate professionalism requirements for Dr. Rivero at a 0.05 FTE and as a full-time surgeon,

because, at 0.05 FTE, Dr. Rivero only “operated on patients with whom he had a pre-existing

relationship, or he performed surgeries alongside UNM surgeons, who would conduct the pre

operative and post operative services,” limiting Dr. Rivero’s exposure to conscious patients.

UNM’s Reply at 20. See id. at 19-20. UNM asserts that, at 0.05 FTE, Dr. Rivero “was relieved

from the day-to-day demands of professionalism,” but, as a full-time surgeon, his

“professionalism issues would need to be addressed.” UNM’s Reply at 20.




                                               - 66 -
       Fourth, UNM argues that it did not regard Dr. Rivero as disabled, so he was not

constructively discharged. See UNM’s Reply at 20. UNM notes that, in each of Dr. Rivero’s

reappointment letters, it clearly states that he is not disabled, suffers no impairment, and needs no

accommodation, and that no documents in Dr. Rivero’s personnel file indicate that he suffers

from an impairment. See UNM’s Reply at 20. UNM states that Dr. Rivero focuses on the

psychiatric evaluation requirement and Dr. Schenck’s suggestion that Dr. Rivero not be on call to

establish that UNM regarded Dr. Rivero as disabled. See UNM’s Reply at 21. UNM asserts that

Dr. Rivero’s argument, however, has no merit, because caselaw establishes that an employer’s

requirement that an employee undergo psychiatric evaluation does not equate to a perception of

impairment. See UNM’s Reply at 21 (citing Lanman v. Johnson Cty., 393 F.3d 1151, 1157 (10th

Cir. 2004), superseded on other grounds by statute, 42 U.S.C. § 12102(3)(A); Manson v. Gen.

Motors Corp., 66 F. App’x 28, 36 (7th Cir. 2003); Mickens v. Polk Cty. Sch. Bd., 430

F. Supp. 2d 1265, 1274 (M.D. Fla. 2006)(Merryday, J.)). UNM states that Dr. Rivero does not

dispute the caselaw, but instead maintains that the requirement involves “such an extensive

examination” that UNM must have considered him mentally ill, but cites no “facts, case law, or

expert testimony that would indicate that a simple four part psychological evaluation indicated a

belief on the part of UNM that he was mentally impaired.” UNM’s Reply at 22. UNM asserts

that Dr. Rivero exaggerates the psychiatric evaluation requirement. See UNM’s Reply at 22.

Further, UNM argues that Dr. Schenck’s excusal of Dr. Rivero from being on call, which “was

one aspect of a particular job,” does not mean that UNM considered Dr. Rivero “incapable of




                                               - 67 -
working as a surgeon, let alone incapable of working in general.” UNM’s Reply at 23 (citing

Martin v. Kansas, 996 F. Supp. 1282, 1290 (D. Kan. 1998)(Lungstrum, J.)). UNM asserts that

Dr. Rivero’s argument that this excusal shows UNM regarded him as disabled is effectively an

argument “than an employer regards an employee as disabled if it makes any accommodation for

any of the employee’s difficulties,” which is not a correct statement of the law. UNM’s Reply at

23 (citing Cigan v. Chippewa Falls Sch. Dist., 388 F.3d 331, 335 (7th Cir. 2004); Kalekiristos v.

CTF Hotel Mgmt. Corp., 958 F. Supp. 641, 659-60 (D.D.C. 1997)(Attridge, M.J.); Whitlock v.

Mac-Gray, Inc., No. Civ.A. 00-10546-GAO, 2002 WL 31432688, at *3 (D. Mass. Oct. 30,

2002)(O’Toole, J.)).

       Fifth, UNM argues that, even if it regarded Dr. Rivero as disabled, Dr. Rivero still cannot

make a case for constructive discharge. See UNM’s Reply at 24. UNM asserts that constructive

discharge requires more than a discriminatory act, and that “there must also be aggravating

factors that make staying at the job intolerable.” UNM’s Reply at 25 (internal quotation marks

omitted)(quoting Boyer v. Cordant Techs., Inc., 316 F.3d at 1140). UNM contends that actions

ancillary to the working conditions cannot establish constructive discharge; the working

conditions themselves must be intolerable. See UNM’s Reply at 25 (citing Jaffe v. Sedgwick

Claims Mgmt. Servs., Inc., Case No. 2:17-cv-03421-ODW (Ex), 2017 WL 316561, at *4 (C.D.

Cal. July 24, 2017)(Wright, J.)). UNM construes Dr. Rivero’s dispute with Dr. Pitcher as a

personality conflict, with no evidence that Dr. Pitcher regarded Dr. Rivero as disabled nor that

such regard motivated the conflict. See UNM’s Reply at 25. As to Dr. Rivero’s contention that




                                             - 68 -
Dr. Schenck “‘played a deceitful and manipulative game’ with him,” UNM reasserts that

Dr. Rivero knew the counseling sessions would be with a psychiatrist, because he had contacted

one for this purpose. UNM’s Reply at 25-26 (quoting Rivero’s Response at 33). Further, UNM

notes that Dr. Schenck did not draft the Addendum and withdrew it only after Dr. Rivero

“refused to admit his prior unprofessionalism, which was the entire reason why counseling was

suggested.” UNM’s Reply at 26 (citing UNM’s MSJ ¶¶ 33, 43-44, at 8, 10). UNM asserts that,

after Dr. Schenck withdrew the Addendum, Dr. Rivero “stayed on at UNM at the behest of

Dr. Schenck.” UNM’s Reply at 26. UNM argues that Dr. Rivero’s problems with Dr. Pitcher

and Dr. Schenck “were in the nature of ‘personality conflicts and strong differences of opinion’

that do not support a claim for constructive discharge.” UNM’s Reply at 26 (quoting Sanchez v.

Gen. Growth Mgmt. Co., 136 F.3d 1328, 1998 WL 44520, at *1 (5th Cir. Jan. 23, 1998)(per

curiam)). UNM also argues that these actions which Dr. Rivero describes did not impact his

working conditions. See UNM’s Reply at 26.

       Finally, UNM asserts that Dr. Rivero “has not preserved a retaliation claim for trial.”

UNM’s Reply at 27. UNM notes that the FAC contains only “the conclusory averment that

‘[t]he decision to revoke the offer of more hours was also motivated by retaliation because Dr.

Rivero objected to the illegal medical inquiry.’” UNM’s Reply at 27 (quoting FAC ¶ 53, at 10).

UNM also notes that the FAC does not list “retaliation” as its own cause of action and that the

FAC has only one Count for “violation of the Rehabilitation Act.” UNM’s Reply at 28 (quoting

FAC at 9). UNM asserts that “it was reasonable for UNM to rely on” Magistrate Judge Lynch’s




                                             - 69 -
determination in the MTD Order that the FAC contains two causes of action: (i) “the allegedly

illegal medical inquiry”; and (ii) “the alleged constructive discharge.” UNM’s Reply at 28.

UNM argues that, even if the FAC states a claim for retaliation, the claim would be time-barred,

because Dr. Rivero waited five years after Dr. Schenck withdrew the Addendum to sue. See

UNM’s Reply at 28. UNM asserts that Dr. Rivero’s failure to acknowledge his unprofessional

behavior rendered the Addendum pointless, so Dr. Rivero’s “retaliation claim is wholly without

merit.” UNM’s Reply at 28.

       5.      Rivero’s MSJ.

       Dr. Rivero filed Rivero’s MSJ on December 8, 2017. See Rivero’s MSJ at 1. In Rivero’s

MSJ, Dr. Rivero asks the Court to strike some of UNM’s affirmative defenses raised in the

Defendants University of New Mexico Board of Regents’ Answer to Plaintiff’s First Amended

Complaint to Recover Damages for Violation of the Rehabilitation Act of 1973, filed January 5,

2017 (Doc. 45)(“Answer”).       See Rivero’s MSJ at 1.        Dr. Rivero first discusses UNM’s

affirmative defenses I, that the “Plaintiff failed to state a claim for which relief can be granted,”

Answer at 10; II, that the “Plaintiff’s claims are barred by the statute of limitations,” Answer at

10; and III, that the “Plaintiff’s claims are barred by the doctrine of laches and waiver,” Answer

at 10. See Rivero’s MSJ at 11. Dr. Rivero asserts that these affirmative defenses “are all based

on the assertion the claims under the Rehabilitation Act in the FAC are barred by the statute of

limitations,” Rivero’s MSJ at 11, which he contends the MTD Order already addressed, see

Rivero’s MSJ at 11-12. Dr. Rivero asserts that the factual record supports the FAC’s allegations




                                               - 70 -
and the MTD Order’s conclusions. See Rivero’s MSJ at 12. Dr. Rivero cites the Supreme Court

of the United States’ decision in Green v. Brennan to argue that the limitations period does not

begin until “the plaintiff has a complete and present cause of action,” which, for a constructive

discharge claim, requires resignation. Rivero’s MSJ at 12 (citing Green v. Brennan, 136 S. Ct. at

1776-77). Dr. Rivero argues that the MTD Order’s “logic as to the timeliness of claims filed

under the Rehabilitation Act may now be supported with facts.” Rivero’s MSJ at 13. Dr. Rivero

quotes the MTD Order’s analysis:

       “Dr. Rivero did not find out that UNM had no business necessity for the[
       psychiatric examination] requirements until affidavits were filed by Drs. Trotter
       and Bailey in the state case which averred that all of the documents had been
       produced, and Dr. Rivero was able to determine that UNM had no evidence or
       documentary support to substantiate its requirement of psychiatric
       testing . . . . The affidavits were filed, respectively, on January 15, and January
       24, 2014 . . . . Given that a plaintiff must prove that his employer had no business
       necessity for the required medical testing, Dr. Rivero’s claim under § 794 for the
       psychiatric testing was not complete and cognizable until January 2014.”

Rivero’s MSJ at 14 (quoting MTD Order at 8). Dr. Rivero thus asserts that his “claims under the

Rehabilitation Act were timely filed both upon the initial filing of the Original Complaint on

April 19, 2016 (in relation back to the claims) and upon the filing of the FAC,” “less than three

years from the time of accrual.” Rivero’s MSJ at 14. Dr. Rivero notes that he resigned from

UNM in May, 2014 -- less than three years before the Complaint’s filing -- so he argues that his

constructive discharge claim is also timely. See Rivero’s MSJ at 14.

       Dr. Rivero notes the law-of-the-case doctrine as an additional ground for striking UNM’s

affirmative defenses I through III. See Rivero’s MSJ at 15. According to Dr. Rivero, the law-of-




                                              - 71 -
the-case doctrine “posits that ‘when a court decides upon a rule of law, that decision should

continue to govern the same issues in subsequent stages in the same case.’” Rivero’s MSJ at 15

(quoting United States v. Monsisvais, 946 F.2d 114, 115 (10th Cir. 1991)). Dr. Rivero asserts

that a court may

       depart from the doctrine in “three exceptionally narrow circumstances: (1) when
       the evidence in a subsequent trial is substantially different; (2) when controlling
       authority has subsequently made a contrary decision of the law applicable to such
       issues; or (3) when the decision was clearly erroneous and would work a manifest
       injustice.”

Rivero’s MSJ at 15 (quoting United States v. Alvarez, 142 F.3d 1243, 1247 (10th Cir. 1998)).

Dr. Rivero argues that neither law nor fact has changed since the MTD Order, and that the

decision is not clearly erroneous, so none of the exceptions to law-of-the-case doctrine applies

here and the finding of timeliness should remain. See Rivero’s MSJ at 15-16.

       Dr. Rivero then discusses UNM’s affirmative defense XIII: “At all times Defendant

UNM acted in accordance with its policies and regulations, and applied such policies and

regulations consistently and fairly.” Answer at 10. See Rivero’s MSJ at 16. Dr. Rivero argues

that the Court should strike this defense, because it lacks factual support -- “[t]he record contains

no evidence that UNM has applied any of its policies or regulations with respect to any of the

claims brought by Dr. Rivero in the FAC,” and “there is evidence that Defendant violated its

own Policy C70[89] by failing to provide Dr. Rivero with his requested records.” Rivero’s MSJ at



       89
          UNM’s Policy C70: Confidentiality of Faculty Records provides rules as to how
“[p]ersonnel files concerning faculty of the University of New Mexico[] shall be gathered,
retained, disclosed, and used by academic or administrative units of the University.” UNM



                                               - 72 -
16. Dr. Rivero notes that, in response to his interrogatory asking UNM to provide facts to

support its affirmative defenses, UNM “states that ‘UNM’s policies require faculty members to

act in a professional manner, and to treat each [sic] other employees, as well as patients, with

respect.’” Rivero’s MSJ at 17 (quoting Board of Regents of the University of New Mexico’s

Supplemental Responses to Plaintiff Dennis Rivero’s First Set of Interrogatorries [sic], First

Requests for Production of Documents, and First Requests for Admission, No. XIII Answer at 3,

filed December 8, 2017 (Doc. 144-12)(“Rivero’s First Interrogatories, Supplemental Answer”)).

Dr. Rivero posits that UNM’s “supplemental answer clarifies no further,” because it “states only

that, ‘professional and institutional standards require UNM to maintain protect its patients,



Faculty Handbook, C70: Confidentiality of Faculty Records at 1, filed December 18, 2017
(Doc. 144-15)(“Policy C70”). Policy C70 provides that the personnel file “must include any
written information used to any degree in making a decision concerning the employment, rank or
status of a faculty member,” and that they shall be “compiled or retained” for the sole purpose of
“administering the University personnel system.” Policy C70 at 1. “Faculty members have the
right to know and the responsibility to examine their personnel files,” with the exception of
confidential information. Policy C70 at 1. As to the right of inspection, the Policy C70
provides:

       Each faculty member has the right to inspect and review without unreasonable
       delay by the university (normally within two weeks) any record or file maintained
       on him or her by the University subject to the provisions of this Policy and any
       limitations imposed by law. If additional time is needed to produce a record for
       inspection, the faculty member shall be informed in writing of the reason for the
       delay and the date such record will be available.

Policy C70 at 1. The Policy states that UNM will redact documents for which the author wishes
to remain confidential or, if it “does not appear feasible to protect the identity of the author
through redaction, the document may be accurately summarized in writing.” Policy C70 at 2.
Further, the faculty member cannot inspect any “information [that] is confidential under this
Policy, or privileged under law.” Policy C70 at 2.



                                              - 73 -
families, employees, and staff by maintaining professional standards, and addressing issues of

unprofessionalism and disruptive behavior.’”      Rivero’s MSJ at 17 (quoting Rivero’s First

Interrogatories, Supplemental Answer, No. XIII at 5). Further, Dr. Rivero asserts that UNM has

no actual policies relevant to its psychiatric examination requirement to implement, because

“UNM states that it ‘has no set policy pertaining to Mental Examinations.’” Rivero’s MSJ at 17

(quoting Board of Regents of the University of New Mexico’s Second Supplemental Responses

to Plaintiff Dennis Rivero’s First Set of Interrogatorries [sic], First Requests for Production of

Documents, and First Requests for Admission, No. 4 Second Supplemental Answer at 6, filed

December 8, 2017 (Doc. 144-13)).

       Dr. Rivero also argues that UNM’s affirmative defense XIV -- that the “Defendant

fulfilled any and all obligations it had to Plaintiff under contract or statute,” Answer at 11 --

lacks factual support, see Rivero’s MSJ at 17.         Dr. Rivero notes that, in response to his

interrogatories to explain its affirmative defenses with respect to XIV, UNM “states, ‘See above

Affirmative Defenses. Discovery is ongoing. UNM reserves the right to supplement its Answer

to its Interrogatory.’” Rivero’s MSJ at 18 (quoting Rivero’s First Interrogatories, Supplemental

Answer, No. XIII at 5).90 Dr. Rivero maintains that, because UNM “has neither amended nor

supplemented its explanation of this affirmative defense” and “has failed to specify which



       90
         The portion of Rivero’s First Interrogatories, Supplemental Answer provided to the
Court does not contain UNM’s explanation for its affirmative defense XIV, but ends at XIII.
The document contains the language “Discovery is ongoing. UNM reserves the right to
supplement its Answer to its Interrogatory,” but this is under the response to XIII. Rivero’s First
Interrogatories, Supplemental Answer, No. XIII at 5.



                                              - 74 -
affirmative defenses apply to its answer,” affirmative defense XIV lacks factual support and the

Court should strike it. Rivero’s MSJ at 18.

       Finally, Dr. Rivero challenges UNM’s affirmative defense XV, that the “Defendant

reserves the right to amend its Answer to Plaintiff’s Complaint to include additional Affirmative

Defenses once facts supporting the same become known.” Answer at 11. See Rivero’s MSJ at

18. Dr. Rivero asserts that the Court should strike this defense, because the “[d]iscovery is

closed and dispositive motions will have been exchanged. Any additional defenses would

prejudice Dr. Rivero at such a late stage of litigation.” Rivero’s MSJ at 18.

       6.      UNM’s Response.

       UNM responded on January 12, 2018. See UNM’s Response at 1. UNM first asserts that

the Court is not bound by the MTD Order regarding its affirmative defenses I through III and

summary judgment is improper as to these defenses. See UNM’s Response at 9-10. UNM

argues that the “Court has the discretion to reconsider parts of the [MTD] Order . . . to hold that

Plaintiff’s medical examination claims are barred by the applicable statute of limitations,” and

“to hold that Plaintiff failed to state a claim for constructive discharge upon which relief can be

granted.” UNM’s Response at 11. UNM notes that courts have the “inherent power to reopen

any interlocutory matter in its discretion,” meaning that any

       “order or other decision, however designated, that adjudicates fewer than all the
       claims or the rights and liabilities of fewer than all of the parties does not end the
       action as to any of the claims or parties and may be revised at any time before the
       entry of a judgment adjudicating all the claims and all the parties’ rights and
       liabilities.”




                                               - 75 -
UNM’s Response at 11-12 (emphasis in UNM’s Response)(quoting Pedroza v. Lomas Auto

Mall, Inc., 258 F.R.D. 453, 462 (D.N.M. 2009)(Browning, J.), superseded on other grounds by

statute, Fed. R. Civ. P. 59). UNM asserts that the MTD Order is “entirely interlocutory: it

provided a final judgment as to none of the rights and liabilities of any of the parties” and, thus,

Dr. Rivero’s argument as to the law-of-the-case doctrine fails. UNM’s Response at 12. UNM

further notes that Dr. Rivero cites two cases which “concern[] the question of whether an earlier

appellate ruling could be overturned; neither discussed interlocutory district court orders.”

UNM’s Response at 12 (discussing United States v. Monsisvais and United States v. Alvarez).

Accordingly, UNM posits that the-law-of-the-case doctrine “require[s] that district courts remain

consistent with earlier appellate rulings” and does not apply “to a district court’s own non-final

orders.” UNM’s Response at 12 (emphasis in original). UNM notes that the Tenth Circuit, in

Allison v. Bank One-Denver, 289 F.3d 1223 (10th Cir. 2002), upheld a district court’s decision

that appeared to contradict its earlier, oral ruling, stating that “[a] lower court’s ability to depart

from its own prior decisions is discretionary.” UNM’s Response at 13 (internal quotation marks

omitted)(quoting Allison v. Bank One-Denver, 289 F.3d at 1247).

       UNM therefore argues that the Court has discretion to revisit the MTD Order “and to

alter that decision so that it is more consistent with applicable law.” UNM’s Response at 14.

UNM asserts that, “in the context of a civil rights claim, the cause of action accrues, indicating a

‘complete and present cause of action’ when the plaintiff finds out about the injury, not when the

plaintiff obtains all relevant facts.” UNM’s Response at 14 (quoting Wallace v. Kato, 549 U.S.




                                                - 76 -
at 388; and citing Baker v. Bd. of Regents of the State of Kan., 991 F.2d at 632). UNM argues

that, “because ‘the discovery rule hinges upon actual, as opposed to legal, injury,’” Dr. Rivero’s

claim of an illegal medical examination accrued in March, 2011, which is when he alleges that

he received the Addendum with the psychiatric examination requirement. UNM’s Response at

14 (quoting Filer v. Polston, 886 F. Supp. 2d at 796). UNM also notes that, as of January 20,

2012, Dr. Rivero was aware of the psychiatric evaluation requirement and believed that it

violated his rights, because he filed a charge of discrimination with the EEOC alleging this

violation. See UNM’s Response at 15. UNM maintains that the Rehabilitation Act incorporates

New Mexico’s three-year statute of limitations for personal injury and does not require

exhaustion of administrative remedies. See UNM’s Response at 9. Accordingly, UNM argues

that, because Dr. Rivero knew of the examination requirement and believed it illegal more than

three years before he filed his Complaint, the medical examination claim is time-barred and,

thus, Dr. Rivero “is not entitled to summary judgment as to the statute of limitations defense

regarding that cause of action.” UNM’s Response at 15. See id. at 15-16.

       UNM concedes that Dr. Rivero’s claim for constructive discharge did not accrue until he

resigned and, thus, that the statute of limitations does not bar that claim. See UNM’s Response

at 16. UNM argues, however, that neither the FAC “nor facts developed through discovery

establish a claim for constructive discharge.” UNM’s Response at 16. Although the MTD Order

found that Dr. Rivero’s FAC states a claim for constructive discharge, UNM asserts that the

Court may revisit this decision. See UNM’s Response at 16. UNM notes that “‘[t]he bar is quite




                                              - 77 -
high’ for proving constructive discharge.” UNM’s Response at 16 (quoting Garrett v. Hewlett-

Packard Co., 305 F.3d 1210, 1221 (10th Cir. 2002)). Further, UNM asserts that constructive

discharge requires that the employer take deliberate action which “makes or allows the

employee’s working conditions to become so intolerable that the employee has no other choice

but to quit,” using an objective, reasonable-person standard to judge intolerability. UNM’s

Response at 16 (internal quotation marks omitted)(quoting MacKenzie v. City & Cty. of Denver,

414 F.3d 1266, 1281 (10th Cir. 2005), abrogated on other grounds by Lincoln v. BNSF Ry. Co.,

900 F.3d 1166 (10th Cir. 2018)). UNM argues that, in Dr. Rivero’s FAC, his “sole claim

regarding constructive discharge concerned the filing of affidavits by two UNM officials, in a

state mandamus action, indicating that all documents had been submitted,” which Dr. Rivero

took to mean UNM had no legal grounds for its psychiatric evaluation requirement and, “[a]s a

consequence, [he] alleged that conditions had become intolerable.” UNM’s Response at 16-17.

UNM notes that Dr. Rivero “does not allege that the affidavits that UNM submitted actually

affected his working conditions,” but that “he only alleges that they affected his subjective view

of those working conditions.” UNM’s Response at 17. UNM asserts that it submitted the

affidavits that the state court ordered in response to Dr. Rivero’s action, so it was not UNM’s

deliberate act, and posits that “the only deliberate act at issue in the instant case was the

requirement that Plaintiff undergo a psychological evaluation.” UNM’s Response at 17. UNM

argues that the psychiatric evaluation requirement is not enough for a constructive discharge

claim, but, even if it is sufficient, Dr. Rivero waited too long to resign to prevail on this claim.




                                               - 78 -
See UNM’s Response at 17 (citing Smith v. Bath Iron Works Corp., 943 F.2d 164, 167 (1st Cir.

1991)). UNM argues that, because Dr. Rivero “remained at UNM for three years after being

given this supposedly onerous Addendum,” his claim must fail, because “he clearly did not find

the conditions so terrible that he felt he had no choice but to quit.” UNM’s Response at 18.

UNM posits that, if the affidavits rendered Dr. Rivero’s working conditions intolerable, he still

waited too long to quit, because UNM filed the affidavits in January, 2014, and Dr. Rivero

waited to resign until May, 2014. See UNM’s Response at 18 (citing Smith v. Bath Iron Works

Corp. for the proposition that a four-month gap between the conduct and the resignation

precludes a claim for constructive discharge). According to UNM, therefore, Dr. Rivero is not

entitled to summary judgment on UNM’s affirmative defenses I through III.           See UNM’s

Response at 18.

       UNM then argues that it “has produced substantial evidence in support of” its affirmative

defense XIII, that it followed its policies, and applied them fairly and consistently. UNM’s

Response at 19. UNM argues that it has “policies indicating that unprofessional behavior be

addressed swiftly and decisively,” and that “the Joint Commission, upon which UNM relies for

its accreditation, also requires that medical facilities address unprofessional conduct.” UNM’s

Response at 19 (citing Board of Regents of the University of New Mexico’s Second

Supplemental Responses to Plaintiff Dennis Rivero’s First Set of Interrogatorries [sic], First

Requests for Production of Documents, and First Requests for Admission, No. 4 Answer,

Supplemental Answer, and Second Supplemental Answer at 4-8, filed January 12, 2018




                                             - 79 -
(Doc. 159-3)(“Rivero’s First Interrogatories, Second Supplemental Answer”). UNM asserts that

Dr. Rivero “had demonstrated episodes of severe unprofessional behavior, which UNM was

required to address pursuant to its policies and those of its accreditation body.”        UNM’s

Response at 19 (citing UNM’s MSJ at 4-6). UNM posits that “[i]t is well settled that an

employer can use psychological evaluations to determine the cause of unprofessional behavior

without violating the Americans With Disabilities Act.” UNM’s Response at 19 (citing Lanman

v. Johnson Cty., 393 F.3d at 1157). UNM argues that it would be “practically impossible” to

draft a formal policy “governing when a physician exhibiting unprofessional behavior is referred

to a mental health evaluation,” so it is irrelevant that UNM does not have such a policy. UNM’s

Response at 19. UNM notes that it has referred physicians to mental health evaluations in the

past, see UNM’s Response at 19 (citing Rivero’s First Interrogatories, Second Supplemental

Answer, No. 3 at 2-3), and that Dr. Schenck did not draft the Addendum, so it is irrelevant that

he did not consult any policies on mental health evaluations, see UNM’s Response at 20.

       UNM also asserts that its affirmative defense XIV has factual support, stating that, in

response to Dr. Rivero’s interrogatories, UNM referred to its other affirmative defenses, because

“the facts supporting the other affirmative defenses clearly also support UNM’s defenses that it

fulfilled its obligations under contract or statute.” UNM’s Response at 20. According to UNM,

Dr. Rivero “has not argued that UNM violated its contractual duties to him,” and only “that

UNM violated the Rehabilitation Act’s prohibition of medical examinations by requiring him to

undergo a psychological evaluation as a condition of increased hours.” UNM’s Response at 20.




                                             - 80 -
UNM asserts that the Rehabilitation Act “allows medical examinations that are ‘job-related and

consistent with business necessity,” UNM’s Response at 20 (quoting 42 U.S.C.

§ 12212(d)(4)(A)), and its affirmative defenses V and VI -- on which Dr. Rivero does not seek

summary judgment -- are based on this exception and contain factual support, see UNM’s

Response at 20-21. Accordingly, UNM argues that it did not violate the Rehabilitation Act,

therefore “acted in accordance with its statutory obligations,” and that “summary judgment is

inappropriate as to that affirmative defense.” UNM’s Response at 21.

        7.        The First Disclosure Letter.

        The Court issued a disclosure letter to the parties on January 23, 2018.91 See Letter from

the Court to Eric D. Norvell, Alfred A. Park, and Lawrence M. Marcus (dated January 23, 2018),

filed January 23, 2018 (Doc. 163)(“First Disclosure Letter”). The First Disclosure Letter’s body

states in full:

                I want to bring a matter to your attention. I have, with my law clerks,
        reviewed the Judicial Code of Conduct and do not believe this matter requires me
        to recuse myself. I want everyone, however, to be fully informed and comfortable
        with my participation in the case.

                In the fall of 2017, I co-taught a class at the University of New Mexico
        School of Law called “Church and State” with Andy Schultz. We have taught the
        class together on four other occasions. We taught similar classes from January
        until May in 2010 and 2012, and in the fall of 2006 and of 2015.

        91
         At this point in time, the Court had yet to meet with the parties, and had ruled on only
two non-dispositive motions. See Stipulated Order Amending Case Management Deadlines,
filed January 5, 2018 (Doc. 155); Stipulated Order Granting Unopposed Motion to Exceed Page
Limits for Filing a Response in Opposition to Defendant’s Motion for Summary Judgment, filed
January 16, 2018 (Doc. 162).




                                                 - 81 -
                In addition to weekly classes, Mr. Schultz and I usually have to meet once
       before the semester begins to discuss the curriculum and once after the semester
       ends to grade papers. We also usually invite the students to one of our homes for
       the last class, food, and refreshments.

              The last class was at my home on November 21, 2017, and both Mr.
       Schultz and his wife were present. We met on January 6, 2018 to grade papers
       and assign grades. To my knowledge, we are done with the class.

              I waive my pay for the class.[92] In exchange, UNM gives me a student to
       help me write a law review article and he or she receives my pay.[93] The student
       helping me last fall may do some more work on the article in the future.[94] I also
       have made him an offer to serve as my law clerk for 2019-2020 and he has orally
       accepted.

               I believe that I can be fair and impartial. I see no reason to recuse myself.
       Please call my Courtroom Deputy Clerk, Michelle Behning (505-348-2289), if
       anyone objects. I have instructed Ms. Behning not to tell me who calls. If anyone
       objects, or has any questions, we can perhaps, have a telephonic conference. If
       Ms. Behning does not receive any calls, I will proceed to handle the case.

First Disclosure Letter at 1-2. Nobody called Ms. Behning about the First Disclosure Letter.

       92
         It is the Court’s memory that, for the first three classes it taught, it just declined the pay.
Only for the last two classes has it gotten a research assistant in exchange.
       93
          The article is on the free exercise and establishment clauses of the First Amendment to
the Constitution of the United States of America, the topic of the class. The Court, after writing
a lengthy paper on this topic and after teaching this School of Law class five times, has always
thought it might have something to say and to contribute on the subject. The Court has, because
of the crush of cases in the District of New Mexico, never been able to finish it or ever get too far
in working on it. At this stage of the Court’s career, chances are fairly faint that the Court will
ever finish the article. The research assistant position has, however, given the Court the
opportunity to work with two more law students, one of whom the Court has hired as a law clerk
for 2019-2020, and the other has become a law clerk for one of the District’s Magistrate Judges.
       94
        The research assistant never did more work on the law review article and is unlikely to
ever work on it.




                                                 - 82 -
       8.      Rivero’s Reply.

       Dr. Rivero replied on February 14, 2018. See Rivero’s Reply at 1. Dr. Rivero first

argues that UNM’s Response “offer[s] no grounds by which to apply the exceptions to the law of

the case doctrine that would warrant revisiting of the affirmative defenses.” Rivero’s Reply at 9.

Dr. Rivero states that he does not dispute that the Court has discretion to revisit the MTD Order,

but that reconsideration is unwarranted. See Rivero’s Reply at 9 & n.3. Dr. Rivero asserts that

“denials of motions to dismiss are conclusive” and so “any dispute as to such a denial could have

been taken up on immediate appeal under the collateral order doctrine.” 95 Rivero’s Reply at 9-

10 (citing NCDR, L.L.C. v. Mauze & Bagby P.L.L.C., 745 F.3d 742, 748 (5th Cir.

2014)(“Whether or not a later summary judgment motion is granted, denial of a motion to

dismiss is conclusive as to the right to avoid the burden of litigation . . . . To be considered

conclusive, it should be unlikely that the district court will revisit the order.” (citations and

internal punctuation omitted))). Further, Dr. Rivero notes that the law-of-the-case doctrine also

“holds that a court should generally adhere to its own prior rulings.” Rivero’s Reply at 10

(internal quotation marks omitted)(quoting United States v. Lacey, Case No. 89-10054-01-SAC,



       95
           The Court notes for the reader’s convenience that this is an incorrect statement of the
law. The collateral order doctrine applies to only district courts’ decisions: (i) “that are
conclusive”; (ii) “that resolve important questions completely separate from the merits”; and
(iii) “that would render such important questions effectively unreviewable on appeal from final
judgment in the underlying action.” Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863,
867 (1994). All three requirements must be met for an interlocutory order to be immediately
appealable under the collateral order doctrine, see Digital Equip. Corp. v. Desktop Direct, Inc.,
511 U.S. at 867, and a denial of a motion to dismiss does not, in all circumstances, meet all three
requirements, see, e.g., Van Cauwenberghe v. Baird, 486 U.S. 517 (1988).



                                              - 83 -
1994 U.S. Dist. LEXIS 7392, at *19 (D. Kan. May 6, 1994)(Crow, J.)). Dr. Rivero maintains

that the Court “adheres to a three-factor analysis for reconsideration of an interlocutory order.”

Rivero’s Reply at 10. According to Dr. Rivero, the Court should: (i) “restrict its review of a

motion to reconsider prior ruling in proportion to how thoroughly the earlier ruling addressed the

specific findings or conclusions that the motion to reconsider challenges,” Rivero’s Reply at 10

(internal quotation marks omitted)(quoting Anderson Living Tr. v. WPX Energy Prod., L.L.C.,

308 F.R.D. 410, 434 (D.N.M. 2015)(Browning, J.)); (ii) “consider the case’s overall progress and

posture, the motion for reconsideration’s timeliness relative to the ruling it challenges, and any

direct evidence the parties may produce, and use those factors to assess the degree of reasonable

reliance the opposing party has placed in the Court’s prior ruling,” Rivero’s Reply at 11 (internal

quotation marks omitted)(quoting Anderson Living Tr. v. WPX Energy Prod., L.L.C., 308

F.R.D. at 434); and (iii)

       “be more inclined to grant motions for reconsideration if the movant presents
       (i) new controlling authority -- especially if the new authority overrules prior law
       or sets forth an entirely new analytical framework; (ii) new evidence -- especially
       if the movant has a good reason why the evidence was not presented the first time
       around; or (iii) a clear indication -- one that manifests itself without the need for
       in-depth analysis or review of the facts -- the Court erred,”

Rivero’s Reply at 12 (quoting Anderson Living Tr. v. WPX Energy Prod., L.L.C., 308 F.R.D. at

434-35).   Dr. Rivero argues that the MTD Order thoroughly addressed UNM’s arguments

regarding timeliness in its MSJ and Response, as UNM raised the same arguments in the MTD.

See Rivero’s Reply at 11. Dr. Rivero also argues that he placed considerable, reasonable

reliance on the MTD Order, noting the substantial discovery in which he and UNM have




                                              - 84 -
engaged, and that, despite the extensive discovery, UNM “has come forward with no material

facts that change any aspect of the previously denied Motion to Dismiss.” Rivero’s Reply at 11.

Dr. Rivero further asserts that “there is no clear indication of error by the Court,” so UNM “does

not clear the threshold for reconsideration,” Rivero’s Reply at 12, and, thus, the Court should not

reconsider UNM’s statute of limitations arguments, see Rivero’s Reply at 13.

       Dr. Rivero then argues that, if the Court reconsiders UNM’s statute of limitations

arguments, Green v. Brennan “disposes of Defendant’s assertions that Dr. Rivero’s claims are

time-barred.” Rivero’s Reply at 13. Dr. Rivero restates the events that lead to the intolerable

workplace that caused his resignation:

       [T]he discriminatory presentation of the illegal medical inquiry in the Addendum,
       the obstructionist and unlawful withholding of documents by UNM
       administrators, the withdrawal of the discriminatory Addendum when Dr. Rivero
       sought a basis for its terms, the fostering of frivolous defenses to the Mandamus
       Action to further facilitate wrongful withholding documents, and the filing of
       affidavits in January 2014 affirming that no additional documents existed for
       production.

Rivero’s Reply at 13-14 (citing Rivero’s MSJ ¶¶ 10-26, at 3-7). Accordingly, Dr. Rivero asserts

that the medical inquiry claim did not accrue until UNM filed affidavits attesting it produced all

documents, because this notification is when Dr. Rivero could “determine that UNM had no

business necessity for the psychiatric examinations,” and that the constructive discharge claim

did not accrue until he resigned on May 21, 2014. Rivero’s Reply at 14. Dr. Rivero notes that

the Court could determine that “the claim for discrimination for the illegal medical inquiry,

because of its innate relationship to Dr. Rivero’s termination of employment, may not have




                                              - 85 -
accrued as an independent claim until such time as Dr. Rivero resigned,” although the MTD

Order rejected this interpretation. Rivero’s Reply at 14 n.4. Dr. Rivero responds to UNM’s

argument that he waited too long to resign by noting the Supreme Court’s logic in Green v.

Brennan that it “doubt[s] that a victim of employment discrimination will continue to work in an

intolerable environment merely because he can thereby extend the limitations period for a claim

of constructive discharge.” Rivero’s Reply at 14 (internal quotation marks omitted)(quoting

Green v. Brennan, 136 S. Ct. at 1781). Dr. Rivero argues that he “had endured years of

denigration of his reputation,” Rivero’s Reply at 14; that Dr. Schenck and other administrators

turned on him, see Rivero’s Reply at 15; and that the affidavits declaring UNM disclosed all

documents, with no basis for the psychiatric examination requirement, “were the discriminatory

straws that broke the camel’s back,” Rivero’s Reply at 15 (citing Ulibarri v. Lopez, No. 95-2291,

1996 U.S. App. LEXIS 27185, at *6 (10th Cir. 1996)). Dr. Rivero asserts that his “workplace

was brimming with deceit, betrayal, and distrust, and no reasonable person could have continued

to remain employed there.” Rivero’s Reply at 15.

       According to Dr. Rivero, UNM’s Reply in support of its own MSJ states “that Dr. Rivero

did not respond to its arguments that the claims in the FAC are time-barred,” which he asserts is

not true, because Dr. Rivero incorporated his MSJ arguments in his Response. Rivero’s Reply at

15 (citing Rivero’s Response at 34-35). Dr. Rivero posits that this incorporation cannot be

mistaken “as anything but an express refutation of the statute of limitations claims.” Rivero’s




                                             - 86 -
Reply at 15. Dr. Rivero thus asserts that he adequately responded to UNM’s MSJ arguments

regarding the statute of limitations. See Rivero’s Reply at 15.

       Dr. Rivero then underscores that reconsideration of UNM’s affirmative defenses I and III

is improper, and that these defenses do not survive because of UNM’s reassertion that

Dr. Rivero’s FAC did not make a constructive discharge claim. See Rivero’s Reply at 16.

Dr. Rivero notes that Magistrate Judge Lynch “held that constructive discharge was adequately

(if ‘inartfully’) pled, enough so to survive a motion to dismiss,” and Dr. Rivero asserts that this

finding is conclusive as to bring the case through discovery. Rivero’s Reply at 16 (quoting MTD

Order at 6). Dr. Rivero maintains that, because UNM notes no new evidence to contest Dr.

Rivero’s constructive discharge claim, UNM is merely rehashing its same arguments, which the

Court should not reconsider. See Rivero’s Reply at 16. As to UNM’s assertion that Dr. Rivero

waited too long to resign, Dr. Rivero posits that UNM is “ask[ing] the Court to ignore facts that

support the fostering of an intolerable workplace . . . [and] insinuate that that nothing happened

during a purported gap of time when Dr. Rivero sought answers for why the Addendum

contained its oppressive requirements.” Rivero’s Reply at 17. Dr. Rivero argues that his

workplace became intolerable when he determined that UNM had no basis for the psychiatric

evaluation requirement upon UNM’s filing of affidavits showing it produced all documents, and

that he resigned within a reasonable time of this determination. See Rivero’s Reply at 17.

Dr. Rivero states that he “cleared out his locker during his monthly visit after the affidavits were

filed and did not return to UNM,” then tendered his formal resignation on May 14, 2014, which




                                               - 87 -
he contends was a reasonable date “given the gravity and significance of Dr. Rivero’s

circumstances as discussed in detail in the record of this case.” Rivero’s Reply at 17 (citing

Resignation Letter at 1). As to the defense of laches and waiver, Dr. Rivero argues that UNM’s

response to his interrogatory refers to its affirmative defense II response, which in turn refers to

its MTD and statute-of-limitations defense. See Rivero’s Reply at 17-18 (citing Rivero’s First

Interrogatories, Supplemental Answer, Nos. III. & II at 2). Dr. Rivero argues that UNM’s MTD

“contains no mention, explanation, or preservation of the defenses of ‘laches and waiver,’ and

the statute of limitations defense provides no explanation of, and bears no relation to, the ‘laches

and waiver’ defense,” so UNM has not preserved it, and the Court should strike it. Rivero’s

Reply at 18.

       Dr. Rivero asserts that, although UNM attempts to preserve its affirmative defense XIII

by citing to “pages of general statements[,] . . . this paper blizzard does not mean that UNM

actually implemented any of those statements.” Rivero’s Reply at 18. Dr. Rivero asserts that

UNM concedes that it has no set policy regarding mental examinations and, because Dr. Schenck

gave Dr. Rivero the Addendum and is UNM’s agent, “Dr. Schenck was responsible for

understanding which policies were applied in presenting the document to Dr. Rivero.” Rivero’s

Reply at 19. See Rivero’s Reply at 18-19.

       Finally, Dr. Rivero contends that UNM responds to his motion to strike affirmative

defense “XIV with a vague and unclear assertion that it has adhered to statutory obligations,

whatever those obligations may be.” Rivero’s Reply at 19. Dr. Rivero argues that, because of




                                               - 88 -
UNM’s apparent assertion that affirmative defenses “V and VI constitute the defenses pertaining

to the Rehabilitation Act,” affirmative defense “XIV is superfluous and should be stricken, since

Aff. Def. V and VI encompass the entirety of Aff. Def. XIV.” Rivero’s Reply at 19. Dr. Rivero

argues that, if this apparent assertion is not the case, then the Court should strike UNM’s

affirmative defense XIV, because UNM “can cite to no other statute or contract applicable in this

case.” Rivero’s Reply at 19.

       9.      The Complaints MIL.

       Dr. Rivero filed the Complaints MIL on December 8, 2017. See Complaints MIL at 1.

Dr. Rivero anticipates that UNM “will attempt to introduce documentary evidence related to so-

called ‘complaints’ from patients, staff, administration, or other parties pertaining, directly or

indirectly, to Dr. Rivero . . . as far back as 1992.” Complaints MIL at 1. Dr. Rivero contends

that any complaint “not relevant to the time frame at issue in this litigation” is stale, and requests

that the Court “prohibit[] the introduction, mention, allusion or other exposure of the jury to

[such] complaints.” Complaints MIL at 1. Dr. Rivero argues that “[t]he relevant time frame

pertaining to any complaints regarding Dr. Rivero is 2006 and thereafter,” and that complaints

before 2006 “are irrelevant, as they are too remote in time,” and, at trial, “could mislead and

confuse the jury and impermissibly prejudice the jury against Dr. Rivero.” Complaints MIL at 4.

       According to Dr. Rivero, UNM “cited as a basis for refusing to allow Dr. Rivero back

without the onerous requirements of the Addendum as an ‘increase in complaints,’ not all

complaints cumulatively,” and, in UNM’s MSJ, UNM “acknowledges a notable gap between




                                                - 89 -
early complaints (in the mid-1990s) and later complaints (around 2006).” Complaints MIL at 4

(quoting Board of Regents of the University of New Mexico’s Supplemental Responses to

Plaintiff Dennis Rivero’s First Set of Interrogatorries [sic], First Requests for Production of

Documents, and First Requests for Admission, No. 5 Answer at 2, filed December 8, 2017

(Doc. 145-5); and citing UNM’s MSJ ¶ 6, at 4). Dr. Rivero therefore argues that 2006 and after

is the relevant time frame for complaints. See Complaints MIL at 5. Dr. Rivero also maintains

that UNM’s assertion of his “‘long history’ of complaints is overstated.” Complaints MIL at 5

(quoting Joint Status Report at 6, filed January 31, 2017 (Doc. 48)). Dr. Rivero notes that he

worked at UNM for fifteen years before entering private practice, and that “[h]e was never

disciplined or subject to an adverse employment action.” Complaints MIL at 5. Further, Dr.

Rivero notes that UNM promoted him to full professor in 2005 and that UNM provides “no

evidence of complaints that were temporally proximate to [this] promotion.” Complaints MIL at

5. Dr. Rivero posits that, “if there were such complaints and they were so substantial as to give

rise to a required psychiatric examination,” it would be odd for UNM to promote him.

Complaints MIL at 5. Finally, Dr. Rivero clarifies that he does not want the Court to exclude

“evidence of the dispute between Dr. David Pitcher and Dr. Rivero from 2002-2003,” as “this

dispute forms a foundational basis of the motives of Defendant that led to the illegal medical

inquiry and constructive discharge allegations of the FAC.” Complaints MIL at 5-6.




                                             - 90 -
       10.     The Complaints MIL Response.

       UNM responded on January 12, 2018. See Defendant University of New Mexico Board

of Regents’ Response Brief in Opposition to Plaintiff’s Motion in Limine to Exclude Complaints

Prior to 2006 at 1, filed January 12, 2018 (Doc. 158)(“Complaints MIL Response”). UNM

contends that the complaints made before 2006 are relevant, “because at least one UNM

physician cited these incidents to explain why he opposed Plaintiff’s return to UNM.”

Complaints MIL Response at 3 (citing Complaints Email at 1). UNM also asserts that these

complaints “make it more probable that UNM officials were genuinely concerned about

Plaintiff’s unprofessional behavior, and also make it more probable that UNM had good grounds

for this concern.” Complaints MIL Response at 3. UNM argues that Dr. Rivero’s “lack of

professionalism dates back to 1993, and provides insight into Plaintiff’s pattern of behavior as a

physician.” Complaints MIL Response at 3. UNM notes that, while Dr Rivero “appeared to

have improved his behavior between 1994 and 2003,” he could have made these changes “to

improve his standing at UNM,” which UNM argues is a possibility, because, “once his position

was more secure, Plaintiff began to revert to his old unprofessional ways.” Complaints MIL

Response at 3. UNM maintains that, with the complaints made in 2006, “it was certainly

reasonable for UNM to have concerns that lack of professionalism was Plaintiff’s standard

behavioral pattern.” Complaints MIL Response at 5.

       UNM further notes that its concerns with returning Dr. Rivero to full-time employment

also stemmed from his lack of “contrition for his earlier unprofessional behavior.” Complaints




                                              - 91 -
MIL Response at 4 (citing UNM’s MSJ ¶ 31, at 7). UNM believes that Dr. Rivero’s deposition

validated this concern, when Dr. Rivero dismissed a vulgar outburst in the operating room “as

locker room talk” and “trivialized his refusal to be treated for MRSA.”          Complaints MIL

Response at 4 (citing Rivero Depo. 143 at 35:10-18; id. at 26:13-28:25). UNM argues that Dr.

Rivero’s “very recent deposition testimony regarding these older incidents makes it more

probable that Plaintiff was not truly contrite regarding his earlier lack of professionalism,” and,

thus, these incidents are “highly relevant to UNM’s case.” Complaints MIL Response at 4.

UNM posits that, because accreditation services for hospitals and hospitals in general recently

started taking professionalism issues more seriously, the actions it took after JCAHO’s Sentinel

Alert in 2008 should “be viewed in light of ch[an]ges in attitude regarding professionalism.”

Complaints MIL Response at 5. According to UNM, this change in attitude means “it would

make sense for UNM to revisit Plaintiff’s history when he was trying to return to full-time

employment,” making the older complaints relevant. Complaints MIL Response at 5.

       Accordingly, UNM argues that “the probative value of the older complaints . . . is not

substantially outweighed by any danger of unfair prejudice.” Complaints MIL Response at 5.

UNM underscores that, for the Court to exclude the older complaints, the danger of unfair

prejudice “must substantially outweigh the” probative value of the evidence. Complaints MIL

Response at 6 (emphasis in Complaints MIL Response). UNM also notes the Court’s conclusion

that exclusion “is an extraordinary remedy and should be used sparingly,” such as where “the

evidence . . . [has] an undue tendency to suggest decision on an improper basis, commonly,




                                              - 92 -
though not necessarily, an emotional one.” Complaints MIL Response at 6 (internal quotation

marks omitted)(quoting SEC v. Goldstone, 233 F. Supp. 3d 1149, 1166 (D.N.M.

2017)(Browning, J.)). UNM contends that this standard is not met here, and that Dr. Rivero’s

“pattern of unprofessional behavior is to be considered as a whole,” meaning that “any evidence

that exemplifies this behavioral pattern, even if it is fairly old evidence, suggests decision on a

proper basis.” Complaints MIL Response at 6. Finally, UNM asserts that all the complaints

Dr. Rivero seeks to exclude are relevant to his unprofessionalism in his practice of medicine and

to his lack of contrition. See Complaints MIL Response at 6-7. According to UNM, for the

evidence to mislead the jury or confuse the issues, it would have to be tangentially related to the

facts at issue, which UNM asserts is not the case here. See Complaints MIL Response at 7

(citing SEC v. Goldstone, 233 F. Supp. 3d at 1168). UNM thus requests that the Court not

exclude the older complaints. See Complaints MIL Response at 7.

       11.     The Complaints MIL Reply.

       Dr. Rivero replied. See Reply in Support of Motion in Limine to Exclude Complaints

Against Plaintiff Prior to 2006 at 1, filed February 7, 2018 (Doc. 174)(“Complaints MIL

Reply”). Dr. Rivero asserts that the Complaints MIL Response “fails to provide any persuasive

reason why complaints dating back to 1993 against Dr. Rivero should not be excluded as

evidence at trial.” Complaints MIL Reply at 1. According to Dr. Rivero, the Complaints Email

provides a list of complaints which Dr. Bailey did not investigate and which are unsubstantiated,

thus never finding him at fault, tempering any of “UNM’s so-called ‘genuine concern’ about the




                                              - 93 -
complaints.” Complaints MIL Reply at 2 (quoting Complaints MIL Response at 3). Dr. Rivero

asserts that the complaints from 2003 are “dubious” and, “as unsubstantiated complaints, are

themselves prejudicial.” Complaints MIL Reply at 2. Dr. Rivero argues that the probative

values of the complaints dating to 1993 “is questionable, especially in light of the admitted

‘mov[ing] beyond these early difficulties.’” Complaints MIL Reply at 2 (quoting UNM’s MSJ

¶ 6, at 4). Dr. Rivero states that “UNM must pick a position: either Dr. Rivero’s conduct

improved or it did not,” and that his conduct as a physician did not include only complaints, but

promotions “with glowing recommendations from colleagues.” Complaints MIL Reply at 2

(citing Rivero’s MSJ ¶ 2, at 2).

       According to Dr. Rivero, because UNM states that Dr Rivero’s conduct improved, it is

judicially estopped from asserting the opposite, and, therefore, “at the very least, any and all

complaints prior to 2003 are precluded from introduction.”        Complaints MIL Reply at 3.

Further, Dr. Rivero posits that, because his “promotion to full professor in 2005 was

unencumbered by any complaints, and Dr. Rivero was never [a] recipient of any discipline at any

time, the uninvestigated and unsubstantiated complaints prior to 2006 should be excluded.”

Complaints MIL Reply at 3. Dr. Rivero asserts that these complaints have a “frail probative

value” and “will serve to merely prejudice the jury against Dr. Rivero.” Complaints MIL Reply

at 3. Dr. Rivero contends that UNM is preposterous in asserting that he tried to behave until his

position was more secure and notes that there is no evidence supporting this assertion. See

Complaints MIL Reply at 3. Dr. Rivero posits that this assertion is “aimed at merely painting




                                             - 94 -
Dr. Rivero in a negative light as a habitual, deceitful, career-long problem, and to prejudice the

jury against him.” Complaints MIL Reply at 4. Dr. Rivero argues that it is more likely that he

was never unprofessional and that UNM is exaggerating to defend its psychiatric evaluation

requirement. See Complaints MIL Reply at 3. Finally, Dr. Rivero notes that UNM referenced

no policy when it imposed the Addendum, so its argument regarding professionalism polices is

merely “lip service.” Complaints MIL Reply at 4 (citing Schenck Depo. 191 at 175:11-24).

       12.     The Psychological MIL.

       Dr. Rivero filed the Psychological MIL on December 8, 2017. See Psychological MIL at

1. Dr. Rivero requests that the Court prohibit UNM from using the term “psychological” instead

of the term “psychiatric” at trial to describe the Addendum’s medical examination requirement,

because he anticipates that UNM will attempt to use the term “psychological,” which “is

misleading and falsely attempts to mollify the harsh and overreaching attempt by UNM[] to force

an invasive medical examination on Dr. Rivero as a condition of increased full-time equivalent

(‘FTE’) in employment.”      Psychological MIL at 1.       Dr. Rivero posits that, central to the

conditions of his return to a 0.75 FTE or higher employment with UNM is the Addendum’s

“four-part ‘psychiatric evaluation’” requirement. Psychological MIL at 2 (quoting Addendum

¶ 2, at 2). Dr. Rivero asserts that, in repeatedly referring to this requirement as a “psychological

examination,” UNM is “attempt[ing] to redefine that type of examination that [it] sought to

impose on Dr. Rivero.” Psychological MIL at 2 (citing Joint Status Report at 7-8). Dr. Rivero




                                               - 95 -
notes that the Addendum uses the word “psychiatric” fifteen times in paragraph 2, but never uses

the word “psychological.” Psychological MIL at 4.

       Dr. Rivero argues that, with respect to the Addendum’s requirement, “a ‘psychiatric’

evaluation can only be performed by a duly licensed medical doctor (M.D.) or doctor of

osteopathy (D.O.) specializing in the field of psychiatry with the corresponding ability [to]

prescribe drugs and other psychiatric interventions.” Psychological MIL at 4. According to Dr.

Rivero, “[a] ‘psychological’ evaluation, on the other hand, may be performed by individuals

without the extent of medical training and experience of duly licensed M.D.s or D.O.s.”

Psychological MIL at 4. Dr. Rivero contends that “the term ‘psychiatric’ has a more serious

connotation,” because “[i]t implies a heightened level of urgency and severity, one that gives rise

to an implication (and rightly so) of medical intervention.” Psychological MIL at 4. Dr. Rivero

asserts that the term “‘psychological,’ however, implies a softer and less severe approach.”

Psychological MIL at 4-5. As UNM is a hospital, Dr. Rivero argues that the difference in terms

“would not be lost on the Addendum’s drafters, and Defendant has no defense of an honest

mistake.” Psychological MIL at 5. Dr. Rivero requests that the Court preclude use of the word

“psychological” in reference to the Addendum’s requirements, as he asserts that to allow UNM

to use this word would “confuse and mislead [the jury] into believing that words do not actually

say what they say.” Psychological MIL at 5.




                                              - 96 -
       13.     The Psychological MIL Response.

       UNM responded on January 12, 2018. See Defendant University of New Mexico Board

of Regents’ Response Brief in Opposition to Plaintiff’s Motion in Limine to Prohibit and

Exclude Use of the Term “Psychological” in Reference to “Psychiatric” Evaluations at 1, filed

January 12, 2018 (Doc. 157)(“Psychological MIL Response”). UNM asserts that its use of the

term “psychological” to refer to the evaluation requirement at trial is appropriate, because “the

connotation of the term ‘psychological’ is more relevant to UNM’s defense, that Plaintiff was

not regarded as disabled, and is a more accurate description of UNM’s intentions when it

required Plaintiff to submit to the evaluations at issue as a condition of increased hours of

employment.” Psychological MIL Response at 1-2. Further, UNM argues that “psychiatry and

psychology are, in actuality, very similar,” with the main difference being that psychiatrists can

prescribe drugs. Psychological MIL Response at 2. UNM also notes an internet source which

states that, while psychiatrists are members of a medical specialty, they “have more in common

with clinical psychologists than with other physicians.” Psychological MIL Response at 2

(internal quotation marks omitted)(quoting Clinical Psychology, Encyclopedia.com at 1 (dated

2008), filed January 12, 2018 (Doc. 157-1)). UNM contends that the Addendum does not

“indicate[] that UNM believed that Plaintiff needed drugs.” Psychological MIL Response at 2-3.

UNM argues that it “can be forgiven for using imprecise language in the Addendum,” because

the two professions are similar with almost interchangeable terminology, and “well settled

precedent stat[es] that ‘the use (or misuse) of mental health terminology’ generally does not




                                              - 97 -
establish that the employer in question believed that the employee suffered from an impairment.”

Psychological MIL Response at 3 (quoting Lanman v. Johnson Cty., 393 F.3d at 1157).

       UNM then argues that, while the meanings of the terms “psychology” and “psychiatric”

are similar, “the connotations are different enough that UNM should be allowed to use the term

‘psychological’ rather than ‘psychiatric.’” Psychological MIL Response at 3. UNM posits that

the connotation around “psychological” is more natural, while “psychiatric” implies a severe

mental impairment. Psychological MIL Response at 3. UNM states that, because it wants to

show it did not regard Dr. Rivero as being impaired and merely wanted to correct his

unprofessional behavior, using “psychological” to describe the evaluation requirement is relevant

to UNM’s defense to the constructive discharge claim. See Psychological MIL Response at 3.

       Finally, UNM contends that “the probative value of the use of the term ‘psychological’ is

not substantially outweighed by any danger of unfair prejudice.” Psychological MIL Response

at 3. UNM notes the Court’s decision in SEC v. Goldstone that evidence is unfairly prejudicial

where it tends “to suggest decision on an improper basis.” Psychological MIL Response at 4

(quoting SEC v. Goldstone, 233 F. Supp. 3d at 1166).            UNM contends that “the term

‘psychiatric’ . . . is more likely to trigger an emotional response among fact-finders” than the

term “psychological,” so UNM’s use of “psychological” “should not be excluded on the grounds

of prejudice.” Psychological MIL Response at 4.




                                             - 98 -
       14.    The Psychological MIL Reply.

       Dr. Rivero replies. See Reply in Support of Motion in Limine to Prohibit and Exclude

Use of the Term “Psychological” in Reference to “Psychiatric” Evaluations at 1, filed February

7, 2018 (Doc. 173)(“Psychological MIL Reply”). Dr. Rivero first posits that the Psychological

MIL Response “provides no genuine, persuasive reason to permit [UNM] to use the term

‘psychological’ in reference to the illegal medical evaluations” and actually “support[s]

Dr. Rivero’s motion to exclude its use as unfairly prejudicial.” Psychological MIL Reply at 1.

Dr. Rivero asks the Court to find as an admission UNM’s request to use the term

“psychological” rather than “psychiatric,” because the term “‘psychiatric’ implies a ‘severe

mental impairment.’” Psychological MIL Reply at 2 (quoting Psychological MIL Response at

3). See id. at 2 n.1 (contending that “[t]his knowing implication indicates the overbreadth and

illegality of the Addendum”). Dr. Rivero asserts that any prejudice to UNM by using the term

“psychiatric” is “wrought by its own words,” because “[t]he Addendum says what it says --

‘psychiatric evaluations’ -- and Defendant should not be able to introduce a softer term merely

because it regrets how it drafted the document.”     Psychological MIL Reply at 2 (quoting

Addendum ¶ 2, at 2). Dr. Rivero asserts that UNM is attempting to mitigate the emotions from

“the implication of the word that UNM chose to employ.” Psychological MIL Reply at 3.

       Dr. Rivero notes that UNM only brought up the impreciseness of the Addendum’s

language in its Psychological MIL Response. See Psychological MIL Reply at 4. According to

Dr. Rivero, this argument is “meritless given UNM’s position as a singularly sophisticated




                                            - 99 -
institution.”   Psychological MIL Reply at 3.         Further, Dr. Rivero notes the Addendum’s

signatures, ostensibly showing that a team of licensed attorneys, physicians, and medical

professionals drafted the Addendum. See Psychological MIL Reply at 4 (citing Addendum at 6).

Accordingly, Dr. Rivero asserts that Lanman v. Johnson County is distinguishable, because the

misuse of language there “was the informal bandying of dubiously good-natured jibes” and “not

the formalized contractual language” here. Psychological MIL Reply at 4 (citing Lanman v.

Johnson Cty., 393 F.3d at 1157).

        As to UNM’s assertion that the term “psychological” is useful to its defense, Dr. Rivero

asserts that UNM is, in effect, “ask[ing] the Court to permit it to create facts out of thin air to suit

its defense and to evade the liability that comes with the facts that actually do exist.”

Psychological MIL Reply at 4 (emphasis in Psychological MIL Reply). Dr. Rivero discards

UNM’s assertion that psychiatry and psychology are similar medically, because UNM bases this

assertion on “a general online reference.” Psychological MIL Reply at 4. Dr. Rivero posits that

UNM makes this assertion to excuse the Addendum’s sloppy language, but that “a review of the

Addendum on its face betrays the rigor, severity, and precision with which its language was

chosen.” Psychological MIL Reply at 5. See id. at 4. Finally, Dr. Rivero argues that he “will be

unfairly prejudiced by UNM’s use of the term ‘psychological’ because it is not a word that is

present anywhere on the Addendum and unduly mitigates the actual severity of the face of the

Addendum and the intent of UNM to impose an illegal medical inquiry upon him.”

Psychological MIL Reply at 5.




                                                - 100 -
        15.     The Second Disclosure Letter.

        On June 22, 2018, the Court sent another disclosure letter to the parties.96 See Letter

from the Court to Eric D. Norvell, Alfred A. Park, and Lawrence M. Marcus (dated June 22,

2018), filed June 22, 2018 (Doc. 200)(“Second Disclosure Letter”). The Second Disclosure

Letter’s body states in full:

               I want to bring one matter to your attention. I have, with my law clerks,
        reviewed the Judicial Code of Conduct and do not believe this matter requires me
        to recuse myself. I want everyone, however, to be fully informed about and
        comfortable with my participation in the case.

                 Last fall, and in several prior years, I have co-taught a 2-unit course on
        religious liberty at the University of New Mexico School of Law. I think this is
        the fifth time I have taught the class. I have waived pay on three occasions. I am
        uncertain how the University of New Mexico School of Law has treated that
        waiver, but it may have considered it a donation to the school or the UNM
        Foundation. The last two times I taught the class, I have asked the University of
        New Mexico School of Law to use the money to pay a law student to help me
        with a law review article that I am writing, and it has complied with that request.
        In light of my role in teaching this class at the University of New Mexico School
        of Law, I believe I can remain fair and impartial to all parties in this case.

               I have also known different University of New Mexico Regents over the
        years. As to people who have served as Regents since this case was filed on
        November 1, 2017, to the present, I know Robert M. Doughty III, President. He
        is a lawyer, and a few years ago (before this case was filed), he and his wife
        attended a dinner party at our home. I have not been in his home, and I do not
        otherwise socialize with him. It has been a while since I saw him. I do not have a



        96
          As the Court proposed to hear argument on the dispositive motions on June 26, 2018,
see Amended Notice of Hearing, filed May 10, 2018 (Doc. 199), the Court asked its staff if it had
sent a disclosure letter in this case, and the staff did not see on the docket that the Court had sent
a disclosure letter. The Court then prepared a letter and sent it. That the Court forgot the first
letter and did not see it on the docket explains the duplicative, second letter, and why the two
letters are similar but not exactly the same.



                                               - 101 -
       substantially different relationship with him than I do with other members of the
       bar. I think I can remain fair and impartial to all parties.

               Garrett Adcock is a student at the University of New Mexico School of
       Law. He previously externed for me.[97] I have not seen him recently. He invited
       me by mail to his graduation, which I attended, but I was planning to go anyway.
       I do not believe I saw him or got to speak with him. Again, I believe that I can be
       fair and impartial to all parties.

              I might have met Michael Brasher at a lunch before I became judge; I
       became a judge in 2003. I do not otherwise socialize with Mr. Brasher. Again, I
       believe that I can be fair and impartial to all parties.

               If regents before November 1, 2017, are relevant to this issue, I would be
       glad to make disclosures regarding them. I believe, however, that I can remain
       fair and impartial to all parties.

               I believe that I can be fair and impartial. I see no reason to recuse myself.
       If, however, anyone has any questions or concerns, call my Courtroom Deputy
       Clerk, Carol Bevel (505-348-2289) and we can have a telephonic hearing. I have
       instructed Ms. Bevel not to tell me who calls.

Second Disclosure Letter at 1-2.

       Nobody called Ms. Bevel about the Second Disclosure Letter. Further, Ms. Bevel made

courtesy calls to counsel for both parties on June 25, 2018, to ensure they had received the

Second Disclosure Letter and to ask if they had any objections. Neither party raised any

objections. Ms. Bevel recalls talking to Dr. Rivero’s counsel, who informed her that he had

talked to his client and that Dr. Rivero did not have any objection to the Court’s presiding over

the case.




       97
            Mr. Adcock externed for the Court in the summer of 2017.



                                              - 102 -
       16.    The June 26 Hearing.

       On June 26, 2018, the Court held a hearing on UNM’s MSJ, Rivero’s MSJ, the

Complaints MIL, and the Psychological MIL. See Clerk’s Minutes at 1, filed June 26, 2018

(Doc. 201)(“Clerk’s Minutes”). The parties also discussed pretrial conference and trial settings.

See Transcript of Motion Proceedings at 76:15-16 (Court)(taken June 26, 2018), filed July 17,

2018 (Doc. 202)(“June 26 Tr.”). This was the first time the parties appeared before the Court.

See June 26 Tr. at 77:11-13 (Court).

              a.      Broad Argument Regarding UNM’s MSJ.

       The hearing began with argument on UNM’s MSJ. See June 26 Tr. at 3:1-2 (Court).

UNM admitted that Dr. Rivero is “a technically proficient surgeon, but [noted that] he

had . . . some serious issues with his professionalism and his interaction with patients, nurses,

and other members of the medical staff.” June 26 Tr. at 3:12-16 (Marcus). UNM contended that

Dr. Rivero moved to Oklahoma and maintained a 0.05 FTE at UNM when these professionalism

issues became more severe. See June 26 Tr. at 3:17-24 (Marcus). UNM stated that, when Dr.

Rivero wanted to return to full-time employment with UNM, his “professionalism became a

much bigger problem” and caused “many members of the UNM medical staff to have serious

reservations about allowing him to come back full-time.” June 26 Tr. at 4:2-3, 8-10 (Marcus).

UNM said that Dr. Schenck and Dr. Rivero reached a compromise to address the professionalism

issues and allow Dr. Rivero to return full time -- Dr. Rivero would attend four counseling

sessions, and so Dr. Rivero contacted a UNM psychiatrist. See June 26 Tr. at 4:13-23 (Marcus).




                                             - 103 -
UNM argued that the Addendum memorializes this compromise, see June 26 Tr. at 4:23-25

(Marcus), but that Dr. Rivero refused to sign the Addendum, because he believed its psychiatric

evaluation requirement was an illegal medical inquiry, see June 26 Tr. at 5:3-4 (Marcus). UNM

contended that, to prove this illegality, Dr. Rivero attempted to get his records while still

working at UNM for three years and then, only after receiving all his records, did Dr. Rivero quit

and claim constructive discharge, “despite the fact that he had been working at UNM for three

years with no problems.” June 26 Tr. at 5:13-14 (Marcus). See id. at 5:6-14 (Marcus).

       UNM then turned to the deficiencies in Dr. Rivero’s lawsuit, first arguing that his claim

for an illegal medical inquiry “is barred by the statute of limitations[,] because he received the

[A]ddendum . . . in 2011, and [he] did not bring the litigation until 2016.” June 26 Tr. at 6:8-9,

11-12 (Marcus). Further, UNM asserted that the medical inquiry “was job related and consistent

with business necessity,” because it “was an attempt to have plaintiff resolve his issues with

professionalism,” and therefore not illegal. June 26 Tr. at 6:15-19 (Marcus). As to Dr. Rivero’s

claim of constructive discharge, UNM maintained that it never regarded Dr. Rivero as disabled,

which is “a prerequisite for any claim for constructive discharge under the Rehabilitation Act.”

June 26 Tr. at 6:22-24 (Marcus). See id. at 6:20-22 (Marcus). UNM also argued that Dr. Rivero

“was never constructively discharged,” because “there was no harassment of any sort,” “[h]is

work continued to be valued,” and “no one ever gave him any problems.” June 26 Tr. at 7:5-10

(Marcus). UNM thus asserted that his working conditions were not so intolerable that he could

not bear to attend work anymore. See June 26 Tr. at 7:10-14 (Marcus).




                                             - 104 -
       In response, Dr. Rivero contended that “his relationships with colleagues and his work

was unparalleled as a physician,” that he was “one of the best [orthopaedic surgeons] in the

southwest,” and so clearly he was not “a problem physician” as UNM contends. June 26 Tr. at

8:3, 6-10 (Norvell).98 Dr. Rivero asserted that he presented the Court reliable evidence “that he

was not, in fact, suffering from professionalism issues.” June 26 Tr. at 8:13-15 (Norvell). Dr.

Rivero maintained that his agreement with Dr. Schenck to attend four counseling sessions “was

starkly different from” the Addendum, which required psychiatric evaluations. June 26 Tr. at

8:25-9:1 (Norvell). See id. at 8:19-9:2 (Norvell). Dr. Rivero noted UNM’s contention in the

Psychological MIL Response that the term “psychiatric” “indicate[s] a severe mental

impairment.” June 26 Tr. at 9:4 (Norvell). See id. at 9:1-4 (Norvell). Dr. Rivero asserted that

the Addendum shocked him, because “it was so broad and so invasive and without any

limitation,” June 26 Tr. at 9:14 (Norvell), and because “[i]t was not tailored toward any aspect of

counseling that the parties had agreed upon . . . to improve patient interactions,” June 26 Tr. at

9:7-9 (Norvell). See id. at 9:5-19 (Norvell). Dr. Rivero maintained that he sought to review his

credentialing file to determine the basis for the Addendum’s onerous requirements. See June 26

Tr. at 9:20-24 (Norvell). Dr. Rivero asserted that, as a result, UNM precluded his efforts to

review his file, Dr. Schenck withdrew the Addendum, and Dr. Rivero had to file an action in

state court to access his file. See June 26 Tr. at 9:25-10:8 (Norvell). Dr. Rivero argued that,

       98
          The June 26 Tr. erroneously labels the speaker of this portion of the transcript,
specifically 7:25-13:16, as Lawrence Marcus, UNM’s counsel. It is clear from the context that
the true speaker is Eric Norvell, Dr. Rivero’s counsel, because the argument is for Dr. Rivero’s
side rather than for UNM’s.



                                              - 105 -
when Dr. Trotter and Dr. Bailey certified that all documents had been produced, Dr. Rivero

realized that UNM had no basis for the Addendum’s requirement and his claim for the illegal

medical inquiry accrued. See June 26 Tr. at 10:9-17 (Norvell). Dr. Rivero stated that “[h]e left

UNM in January, never returned, and tendered his formal resignation, constructive discharge in

May of 2014.” June 26 Tr. at 18-20 (Norvell). Dr. Rivero asserted that “[n]othing has changed”

since Magistrate Judge Lynch determined that his claims were timely filed, so law of the case

requires that Magistrate Judge Lynch’s holding stand. June 26 Tr. at 11:1 (Norvell). See id. at

10:22-11:7 (Norvell).

       Dr. Rivero argued that “there is a question of fact as to” whether UNM regarded him as

disabled, and that the Addendum’s overbreadth precludes the examination from being a proper

“fitness for duty” examination. June 26 Tr. at 11:17, 22-23 (Norvell). See id. at 11:16-24

(Norvell). Further, Dr. Rivero noted Dr. Schenck’s statements “that stress was a consideration”

and “that Dr. Rivero’s reaction to stress was a disabling condition that would make it more

difficult for him to succeed in returning to UNM.” June 26 Tr. at 7-11 (Norvell). As to

unbearable working conditions, Dr. Rivero maintained that they began with a dispute with

Dr. Pitcher in 2003 and continued, because of “administrative vendettas” and Dr. Schenck’s flip-

flopping in advocating for Dr. Rivero. June 26 Tr. at 13:4-5 (Norvell). See id. at 12:23-13:8

(Norvell).   Dr. Rivero stated that UNM’s withholding of his file and “frivolous defenses

submitted in litigation” also added to the unbearable working conditions. June 26 Tr. at 13:10

(Norvell).   See id. at 13:9-14 (Norvell).   Dr. Rivero asserted that the facts regarding his




                                             - 106 -
professionalism issues are in dispute and not clear, because UNM provides unsubstantiated,

uninvestigated complaints to support the Addendum’s requirements. See June 26 Tr. at 17:5-18

(Norvell). Dr. Rivero also noted that “there is really no clarity as to what professionalism

means.” June 26 Tr. at 18:19-20 (Norvell). Dr. Rivero argued that “there are questions of fact as

to whether UNM regarded Dr. Rivero as disabled,” facts which the jury should determine. June

26 Tr. at 18:3-4 (Norvell). See id. at 18:2-18 (Norvell). Dr. Rivero maintained that “UNM can

present no evidence that [it] ever did, in fact, find any deterioration of his essential job duties,”

and that “it’s a question of fact whether the professionalism claim constitutes an essential job

function.” June 26 Tr. at 19:4-6, 7-9 (Norvell). Dr. Rivero argued that “the facts of the extent of

the overbreadth of the [A]ddendum is something that is certainly preserved for trial,

because . . . of the legal requirement that it be more narrow to befit the particulars of an approach

to . . . improve professionalism.” June 26 Tr. at 19:11-19 (Norvell). As to the “issue of fact that

precludes the Court from deciding the legal issues that are in” UNM’s MSJ, June 26 Tr. at 20:8-9

(Court), Dr. Rivero responded that UNM took complaints “at face value,” June 26 Tr. at 21:3

(Norvell), so “how can there be a truly sensible determination of unprofessional action, if all the

complaints that were made were unsubstantiated?” June 26 Tr. at 21:5-8 (Norvell).

               b.      Argument Regarding the Illegal-Medical-Inquiry Claim.

       UNM then underscored its statute-of-limitations argument for the alleged illegal medical

inquiry, noting that Dr. Rivero received the Addendum in March, 2011, and that Dr. Rivero

“testified at his deposition that at about that time he believed very strongly that his rights were




                                               - 107 -
violated.” June 26 Tr. at 22:4-6 (Marcus). See id. at 21:25-22:6 (Marcus). UNM argued that, at

that time, Dr. Rivero “had a complete and present cause of action,” June 26 Tr. at 22:7-8

(Marcus), because “[h]e had everything needed to file the complaint regarding the allegedly

medical inquiry,” June 26 Tr. at 22:10-12 (Marcus). Yet, UNM stated, Dr. Rivero “did not file

the complaint for the illegal medical inquiry until 2016, . . . more than five years after he

received the [A]ddendum.” June 26 Tr. at 22:13-16 (Marcus). UNM maintained that Baker v.

Board of Regents of the State of Kansas and other cases make clear that “the cause of action

accrues when the action takes place.” June 26 Tr. at 22:18-19 (Marcus). See id. at 22:16-19

(Marcus). UNM asserted that, contrary to Magistrate Judge Lynch’s ruling, Dr. Rivero did not

need his entire credentialing file for the cause of action to accrue. See June 26 Tr. at 23:15-18

(Marcus). UNM posited that Magistrate Judge Lynch made an error in holding that Dr. Rivero

did not have a complete and present cause of action until he received his full employment file,

and that this error should be fixed. See June 26 Tr. at 24:16-25 (Marcus). UNM maintained that

the Court can revisit Magistrate Judge Lynch’s decision, and that Dr. Rivero “has misinterpreted

the Law of the Case Doctrine.” June 26 Tr. at 23:25 (Marcus). See id. at 23:19-23 (Marcus).

       In response, Dr. Rivero argued that Magistrate Judge Lynch considered the statute-of-

limitation arguments which UNM makes in the MTD Order, that discovery produced no new

facts to change Magistrate Judge Lynch’s decision, and that Green v. Brennan clearly supports

this decision. See June 26 Tr. at 25:25-26:14 (Norvell). According to Dr. Rivero, the facts have

not changed, because discovery has confirmed what Magistrate Judge Lynch assumed as true.




                                             - 108 -
See June 26 Tr. at 26:24-27:2 (Norvell). Dr. Rivero argued that, as Magistrate Judge Lynch

determined, “Dr. Rivero did not have a complete picture of the reason for the [A]ddendum” until

UNM certified that it produced his entire record, June 26 Tr. at 27:2-4 (Norvell), and although he

“may have believed there was a cause of action [earlier], he did not know,” June 26 Tr. at 27:10-

11 (Norvell). See June 26 Tr. at 27:2-13 (Norvell). The Court questioned why the trigger for the

statute of limitations did not occur much earlier when the harm occurred with the Addendum’s

presentment. See June 26 Tr. at 27:14-25 (Court). Dr. Rivero responded that the credentialing

file which he sought would contain the basis for the Addendum and that, when he sought it,

UNM refused access and precluded him from determining this basis. See June 26 Tr. at 28:1-18

(Norvell). Dr. Rivero contended that these documents confirmed a factual basis “that there was

no underlying rationale behind presenting the psychiatric examination.” June 26 Tr. at 29:1-3

(Norvell). See id. at 28:19-29:3 (Norvell).

       UNM responded that Dr. Rivero “could have filed suit back in 2011, or early

2012 . . . [a]nd then he could have engaged in discovery to get his file.” June 26 Tr. at 30:3-5

(Marcus). UNM asserted that plaintiffs file suits “upon information and belief” “all the time.”

June 26 Tr. at 30:24, 31:1 (Marcus). UNM maintained that all Dr. Rivero needed to bring suit

was the belief “that his rights were violated” and noted that he had such a belief when he

received the Addendum. June 26 Tr. at 31:12-13 (Marcus). See id. at 31:9-14 (Marcus). UNM

asserted that it did nothing to prevent Dr. Rivero “from bringing the litigation within the three

year statute of limitation[, a]nd, therefore, there is no tolling.” June 26 Tr. at 31:15-17 (Marcus).




                                               - 109 -
       As to the merits of Dr. Rivero’s illegal medical inquiry claim, UNM argued that “the

medical inquiry was clearly job related and consistent with business necessity,” and, therefore,

legal. June 26 Tr. at 32:22-23 (Marcus). See id. at 32:18-23 (Marcus). UNM asserted that

Lanman v. Johnson County stands for the proposition that “singling out a person for a psychiatric

evaluation does not necessarily mean that the employer deems the person or regards the person

as disabled,” June 26 Tr. at 34:11-14 (Marcus), and allows employers to determine the cause of

an employee’s troubling behavior, especially where the employee cares for others, see June 26

Tr. at 35:1-5. UNM posited that physicians are “responsible for the care and safety of others,” so

an employer may single out a physician whose behavior is troubling without it meaning the

physician suffers from a psychiatric disorder. June 26 Tr. at 35:6-7 (Marcus). See id. at 35:5-12

(Marcus). UNM noted that all the complaints filed against Dr. Rivero, although there may not be

proof for each complaint, in the aggregate paints a “troubling picture.” June 26 Tr. at 35:25

(Marcus). See id. at 35:15-36:20 (Marcus). UNM asserted that “a patient did come away from

[an] interaction with Dr. Rivero thinking that he was being compared with a monkey. Whether

that was Dr. Rivero’s intention or not,” June 26 Tr. at 36:21-24 (Marcus), that statement shows

Dr. Rivero “really needs to work on his skills with interacting with his patients,” June 26 Tr. at

37:2-3 (Marcus). Further, UNM maintained that, “in more recent years, medical accreditation

organizations have added a renewed focus on professionalism.”          June 26 Tr. at 37:11-13

(Marcus).   Accordingly, UNM asserted that the Addendum’s requirement “was clearly job

related, consistent with business necessity, consistent with UNM’s continued accreditation,




                                             - 110 -
frankly,” because UNM “couldn’t bring [Dr. Rivero] back if he continued to act”

unprofessionally. June 26 Tr. at 38:1-5 (Marcus).

       Dr. Rivero responded that the evidence does not support UNM’s assertion that

Dr. Rivero’s professionalism issues warranted the imposition of four psychiatric evaluations,

because the complaints were unsubstantiated or because Dr. Rivero was not found at fault. See

June 26 Tr. at 38:11-39:13 (Norvell). As to his interactions with Barela, Dr. Rivero argued that

“[h]e had to defend his reputation and his position,” because there was no physician advocate to

do so. June 26 Tr. at 39:17-18 (Norvell). See id. at 39:14-18 (Norvell). Also, as to the patient

who believed Dr. Rivero likened him to a monkey, Dr. Rivero contended that “a resident on duty

signed a letter that said there was no unprofessionalism on Dr. Rivero’s part.” June 26 Tr. at

40:8-10 (Norvell). Dr. Rivero further argued that, for the examination requirement to be proper,

“there has to be a particularized approach, we call it possibly narrowly tailored approach, and a

showing that Dr. Rivero was unable to perform his essential job functions.” June 26 Tr. at

39:21-24 (Norvell). Dr. Rivero asserted that UNM has made no showing that he was unable to

perform essential job functions or that UNM’s accreditation with JCAHO was jeopardized. See

June 26 Tr. at 39:24-40:2 (Norvell). Accordingly, Dr. Rivero argued that the Addendum is

“oppressive” and “not designed to address the so-called issues of professionalism that UNM is

here stating that it is meant to.” June 26 Tr. at 40:19-22 (Norvell). Dr. Rivero maintained that

he never presented a violent threat, and operated without complaint both in Oklahoma and at

UNM from 2006 until 2014, so there is no basis to single out him with the illegal, oppressive




                                             - 111 -
Addendum requirements. See June 26 Tr. at 41:4-19 (Norvell). Dr. Rivero asked the Court

where the line is with respect to mental examinations, because it is not good policy to allow “any

sort of mental examination, no matter how invasive or onerous, to force employees to submit to

whatever employment practices they have.” June 26 Tr. at 42:8-11 (Norvell). See id. at 42:4-12

(Norvell).

       The Court questioned whether the Albuquerque Police Department (“APD”) could

require an officer, who received a number of citizen complaints, to undergo psychological testing

four times a year without regarding that officer as disabled. See June 26 Tr. at 42:17-43:4

(Court). Dr. Rivero responded that officers, like physicians, interact with many people on a

yearly basis, but underscored that “[i]t would behoove and be incumbent upon APD to

investigate the veracity of those complaints before presuming that someone is necessarily ripe

for some fitness for duty exam, much less some psychiatric examination.” June 26 Tr. at 43:14-

18 (Norvell). The Court clarified that, based on Dr. Rivero’s response, “there is nothing wrong,

per se, with picking out one police officer and somehow getting to the point of requiring that one

police officer to be examined -- psychological examination three or four times a year.” June 26

Tr. at 44:9-13 (Court). Dr. Rivero did not want to “agree with the term ‘single one out,’”

because, in his view, “there would have to be a real legal basis” for the requirement. June 26 Tr.

at 44:17-19 (Norvell). The Court asked what the test would be, see June 26 Tr. at 44:21-23

(Court), and Dr. Rivero responded that he “believe[s] it would be a threat to the public, as police

officers are servants of the public and interact with the public, and wield some level of real




                                              - 112 -
authority and power,” June 26 Tr. at 44:25-45:3 (Norvell), or a “showing that the essential job

functions are not being met,” June 26 Tr. at 45:10-11 (Norvell). The Court then asked what the

standard is for a physician, and for judging “whether a condition that’s being imposed is job

related and consistent with the job.” June 26 Tr. at 45:24-25 (Court). See id. at 45:22-25

(Court). Dr. Rivero stated that “[t]he standard is whether Dr. Rivero has shown indications of

the inability to perform essential job functions or presents a direct threat,” June 26 Tr. at 46:1-4

(Norvell), and asserted that UNM has not shown evidence of either problem, see June 26 Tr. at

46:11-15 (Norvell).

       UNM provided the last word on the psychiatric examination requirement, arguing that it

is clear that Dr. Rivero’s “professionalism was an impediment to his performing part of his job

duties . . . . [H]e was refusing to see patients in the general ortho clinic[, a]nd then he said he

wasn’t going to speak Spanish to them.” June 26 Tr. at 47:14-18 (Marcus). UNM posited that

Dr. Rivero is fluent in Spanish and that his refusal to speak the language is not good for UNM’s

standing with the United States Department of Health and Human Services’ Office for Civil

Rights when UNM is accused of not providing translators.            See June 26 Tr. at 47:19-23

(Marcus). UNM asserted that the JCAHO put down its foot and did not want physicians to get

away with being difficult any longer, so, to keep its accreditation, UNM had to do something

with Dr. Rivero. See June 26 Tr. at 47:24-48:11 (Marcus). Regarding Dr. Rivero’s interactions

with Barela, UNM argued that Dr. Rivero “threatened Mr. Barela’s livelihood” and

“overreacted,” because “[h]e gets one complaint from the general ortho clinic” and says he will




                                              - 113 -
not talk to those patients anymore. June 26 Tr. at 48:17-18, 21-22 (Marcus). See id. at 48:17-25

(Marcus).   UNM contended that Dr. Rivero is an excellent surgeon, but underscored the

importance of being able to professionally interact with patients and staff. See June 26 Tr. at

49:2-15 (Marcus). UNM maintained that the emails which Dr. Rivero sent Barela are undisputed

and that, instead of trying to clear up the patients’ complaints, Dr. Rivero blames the messenger.

See June 26 Tr. at 49:16-50:1 (Marcus). UNM noted that, in Lanman v. Johnson County, the

employee did not behave in a threatening manner, but merely acted “in a weird manner” and the

employer required a fitness for duty exam. June 26 Tr. at 50:7 (Marcus). See id. at 50:2-13

(Marcus). UNM also noted that, in Owusu-Ansah v. Coca-Cola Co., the employee “banged his

hand on a table and said someone was going to pay,” but he had no prior incidents showing a

propensity for violence, and he had to complete a fitness for duty examination. June 26 Tr. at

50:17-18 (Marcus). See id. at 50:14-25 (Marcus). UNM asserted that this case is worse than

Lanman v. Johnson County or Owusu-Ansah v. Coca-Cola Co., because “you have a surgeon

responsible for people’s lives showing this type of difficulty with his interactions,” June 26 Tr. at

51:1-3 (Marcus), who “has a whole history of making things difficult, of having problems with

his professional interactions,” June 26 Tr. at 51:14-16 (Marcus). See June 26 Tr. at 51:1-16

(Marcus). UNM conceded that it did not receive any complaints about Dr. Rivero after 2006, but

noted that this absence is not surprising and is irrelevant, because, at that point, Dr. Rivero was

working at UNM only one day a month, so he was “not really interacting much with conscious

patients,” but rather “performing surgery, . . . assisting other surgeons with the surgeries,




                                               - 114 -
or . . . working on patients with whom [he] ha[d] a preexisting relationship.” June 26 Tr. at

51:25-52:4 (Marcus). See id. at 51:17-52:8 (Marcus). Finally, UNM posited that, if Dr. Rivero

believed that he was acting professionally, it did not make sense that he agreed to four

counseling sessions or contacted a psychiatrist to set up the sessions. See June 26 Tr. at 52:9-13

(Marcus).

               c.      Argument Regarding the Merits of the Constructive Discharge Claim.

       The parties then turned to the constructive discharge issue, with UNM arguing that this

claim “is completely without merit.” June 26 Tr. at 52:19 (Marcus). UNM asserted that the first

prong of a constructive discharge claim requires “either a disability or a perception of disability,”

June 26 Tr. at 53:1 (Marcus), and that there is no evidence that Dr. Rivero has a disability, or

“that UNM perceived him or regarded him as having a disability,” June 26 Tr. at 53:4-5

(Marcus). See id. at 52:25-53:5 (Marcus). UNM noted that it renewed Dr. Rivero’s privileges

each year, “with a statement saying that he does not have a disability.” June 26 Tr. at 53:6-7

(Marcus). UNM contended that its evaluation requirement does not imply that it regarded

Dr. Rivero as disabled; rather, there must be “something corroborating to indicate that UNM

perceived him to have a disability.” June 26 Tr. at 53:13-14 (Marcus). See id. at 53:8-14

(Marcus). Further, UNM argued that Dr. Schenck’s compromise that Dr. Rivero did not need to

be on call does not mean Dr. Schenck regarded him as disabled. See June 26 Tr. at 53:15-21

(Marcus). UNM posited that Dr. Schenck was trying to help Dr. Rivero, because they were

friends, and Dr. Schenck was attempting to find a way to bring Dr. Rivero back full-time while




                                               - 115 -
avoiding his professionalism issues. See June 26 Tr. at 54:8-17 (Marcus). UNM noted that Dr.

Rivero cited his personality conflict with Dr. Pitcher as causing tension at work, which UNM

argued “does not indicate constructive discharge.” June 26 Tr. at 55:10-11 (citing Turnwall v.

Tr. Co. of Am., 146 F. App’x 983 (10th Cir. 2005)(unpublished)). See id. at 55:1-12 (Marcus).

Accordingly, UNM contended that Dr. Rivero fails “to produce sufficient evidence to survive

summary judgment.” June 26 Tr. at 55:18-19 (Marcus).

       UNM argued that the second prong of constructive discharge requires an action that is

“motivated by a perception of disability,” and that, again, there is no evidence of such an action.

June 26 Tr. at 55:22-23 (Marcus). UNM contended that the necessary motivation is lacking in

the alleged personality conflict with Dr. Pitcher of which Dr. Rivero complains. See June 26 Tr.

at 56:1-5 (Marcus). UNM argued that Dr. Rivero’s working conditions were not so bad that “a

reasonable person would not want to come in to work,” so Dr. Rivero was not constructively

discharged. June 26 Tr. at 56:10-11 (Marcus). See id. at 56:6-11 (Marcus). UNM also asserted

that a constructive discharge claim cannot rest on one discriminatory act, that there must be other

aggravating factors, and that Dr. Rivero asserts that there was only one discriminatory act -- the

allegedly illegal medical inquiry. See June 26 Tr. at 56:12-25 (Marcus). UNM noted that, after

the Addendum, Dr. Rivero worked as usual for three more years with nobody treating him

inappropriately until he received all the documents in his credentialing file and, suddenly, in his

subjective mind, he believed UNM had no reason for the Addendum, and he felt his working

conditions deteriorated. See June 26 Tr. at 57:1-20 (Marcus).




                                              - 116 -
       Dr. Rivero responded that the law does not support UNM’s contention that a single

discriminatory act does not constitute constructive discharge. See June 26 Tr. at 58:14-24

(Norvell). Dr. Rivero contended that the Addendum is not the only act which created a hostile

work environment, but that, in isolation, “it would give rise to a question as to whether that

singular act was severe enough to give rise to -- regarded as [disabled] status for Dr. Rivero.”

June 26 Tr. at 59:5-7 (Norvell). See id. at 59:3-7 (Norvell). Dr. Rivero argued that, because

UNM allows “that the term ‘psychiatric’ implies severe mental impairment,” June 26 Tr. at 59:9-

10 (Norvell), the Addendum’s requirement of a psychiatric evaluation insinuates that UNM

regarded Dr. Rivero as having a severe mental impairment, see June 26 Tr. at 59:11-12

(Norvell). Dr. Rivero asserted that the Addendum’s language combined with Dr. Schenck’s

suggestion to reduce Dr. Rivero’s time on call “because stress brought about some disabling

factor,” June 26 Tr. at 59:15-16 (Norvell), creates a question of fact for the jury to determine

whether Dr. Schenck perceived Dr. Rivero as disabled because of his reaction to stress, see June

26 Tr. at 59:13-18 (Norvell). Dr. Rivero argued that these aspects combined with Dr. Rivero’s

conflict with Dr. Pitcher “underpinned an environment of hostility . . . and later gives ground to

the perception of Dr. Rivero having potentially being regarded as disabled.” June 26 Tr. at 60:2-

3, 5-6 (Norvell). See id. at 59:24-60:6 (Norvell). Dr. Rivero maintained that his “dispute with

Dr. Pitcher laid the groundwork” for “[t]he constructive discharge, the unbearable working

conditions, . . . [and the] regarded as status of Dr. Rivero as being disabled.” June 26 Tr. at 60:8-

13 (Norvell). Dr. Rivero also argued that Dr. Schenck treatment of Dr. Rivero was a “flip-flop,”




                                               - 117 -
because “[h]e went from being his friend to being manipulative, creating a very difficult

environment where Dr. Rivero was unable to trust his own supervisor.” June 26 Tr. at 60:16-29

(Norvell).   Dr. Rivero also noted that, when he sought access to his credentialing file,

Dr. Schenck “withdrew the [A]ddendum, because he felt as though that was an act of aggression,

when it was a completely legal act.” June 26 Tr. at 60:23-25 (Norvell). As to UNM’s assertion

that Dr. Rivero could have filed suit and received the documents, Dr. Rivero noted that he filed

suit -- the mandamus action. See June 26 Tr. at 61:3-9 (Norvell). Dr. Rivero posited that, when

he received all the documents and determined that UNM had no basis for the Addendum’s

requirements, he could not “continue to work in an environment like that, where the [A]ddendum

-- when he’s perceived as being -- possessing a severe mental impairment.” June 26 Tr. at

61:15-18 (Norvell). See id. at 61:10-21 (Norvell).

       UNM responded that Dr. Rivero’s “alleged success in Oklahoma is irrelevant,” because

UNM “do[es] not know the details of his career in Oklahoma,” so UNM is only “considering his

behavior and what happened to him in New Mexico.” June 26 Tr. at 62:4-8 (Marcus). UNM

asserted that the mandamus action is also irrelevant, because the state court is dealing with how

UNM handled the documents, and because Dr. Rivero provides no evidence that this handling

was done to get Dr. Rivero to quit. See June 26 Tr. at 62:9-17 (Marcus). UNM argued that

Dr. Rivero’s counsel is twisting its words, because it stated that Dr. Rivero was not perceived as

having a severe mental impairment. See June 26 Tr. at 62:18-22 (Marcus). Further, UNM

asserted that there is no evidence that Dr. Schenck was manipulative, and posited that




                                             - 118 -
Dr. Schenck revoked the Addendum only after Dr. Rivero “continued to refuse to sign it.” June

26 Tr. at 64:4 (Marcus). See id. at 63:21-64:5 (Marcus). UNM noted that Dr. Rivero continued

working at UNM for three years after it revoked the Addendum, more than a reasonable amount

of time, so his constructive discharge claim should fail, because precedent counsels that there is

no constructive discharge where the employee continued to work for three years after the last

alleged act of discrimination. See June 26 Tr. at 64:5-21 (Marcus). UNM argued that a

constructive discharge claim cannot wholly rest on one discriminatory act, so again Dr. Rivero’s

claim must fail, because he “is essentially basing his one claim of constructive discharge on this

one act and his subjective interpretation of that act years after the fact, after he received the

documents.” June 26 Tr. at 65:4-7 (Marcus). See id. at 65:1-8 (Marcus). UNM conceded that

Dr. Rivero stopped coming to work after receiving the documents, but he stayed on the payroll

for four months afterward until he tendered his resignation. See June 26 Tr. at 65:9-12 (Marcus).

       The Court asked whether, by singling out Dr. Rivero and requiring a psychiatric

examination, and arguing that the examination is consistent with business necessity and that it is

job related, UNM is, in some way, saying that Dr. Rivero is mentally disabled. See June 26 Tr.

at 65:18-66:5 (Court). UNM conceded that the psychiatric evaluation requirement shows that it

believed Dr. Rivero had a problem, but asserted that “there is a difference between a problem

and a problem that limits or substantially limits a major life activity. And that’s the standard for

disabled.” June 26 Tr. at 66:8-11 (Marcus). See id. at 66:6-11 (Marcus). The Court pressed

back: “But isn’t that a very fine line to draw, the university saying that this is -- this




                                              - 119 -
psychological examination is job related, it’s a business necessity, and yet say he’s not disabled

and it’s not impacting or impairing life activities?” June 26 Tr. at 66:12-16 (Court). UNM

stated that “[i]t may be a fairly thin line,” June 26 Tr. at 66:18 (Marcus), but asserted that

Dr. Rivero’s issue with professionalism does not limit a major life activity, June 26 Tr. at 66:19-

25 (Marcus).

       Dr. Rivero responded that his colleagues’ testimony disputes UNM’s assertion that he

acted unprofessionally, because the testimony provides that patients loved Dr. Rivero and

continue to request his services. See June 26 Tr. at 67:21-68:10 (Norvell). Dr. Rivero noted that

he has never been sued nor been reported to the Medical Board, and that it does not make sense

that UNM allowed him to operate if it believed he needed a psychiatric evaluation. See June 26

Tr. at 68:13-20 (Norvell).    Dr. Rivero contended that, because the complaints were never

investigated, they do not have merit. See June 26 Tr. at 68:21-23 (Norvell). Dr. Rivero noted

that, when these complaints supposedly increased immediately before he moved to Oklahoma

and reduced his time at UNM to 0.05 FTE, Dr. Schenck and twenty-three of Dr. Rivero’s

colleagues did not want him to leave. See June 26 Tr. at 68:23-69:8 (Norvell). Dr. Rivero

maintained that UNM knew how Dr. Rivero behaved in Oklahoma, because that hospital

provided UNM with information regarding his status and credentials every two years, and

nothing in those reports support UNM’s assertion of unprofessionalism. See June 26 Tr. at 69:9-

15 (Norvell). Finally, Dr. Rivero argued that, under Green v. Brennan, there is no longer a two-

step process “where a case is filed on discrimination, and then amended to include constructive




                                              - 120 -
discharge[;] when constructive discharge is filed the discrimination claim is incorporated[,

which] plays into the statute of limitations argument.” June 26 Tr. at 70:2-7 (Norvell).99

       The Court asked how Rehabilitation Act claims differ from Title VII claims regarding

constructive discharge, and Dr. Rivero responded that the standard is the same, but that Title VII

requires exhaustion of administrative remedies. See June 26 Tr. at 70:8-22 (Court, Norvell).

The Court questioned how the Addendum alone created an intolerable working environment,

especially because Dr. Rivero continued to work. See June 26 Tr. at 71:2-10 (Court). Dr. Rivero

contended that there were aggravating circumstances in addition to the Addendum: UNM

administrators impeded Dr. Rivero’s access to his credentialing file, UNM’s continued

obstruction through frivolous litigation, and Dr. Schenck accused Dr. Rivero of unprofessional

behavior and stated that he believed that stress hindered Dr. Rivero’s work. See June 26 Tr. at

71:11-72:2 (Norvell).

       UNM briefly responded to Dr. Rivero’s argument, contending that there were a number

of unprofessional actions that concerned UNM and that it wanted to determine the cause before it

allowed him to return to full-time employment. See June 26 Tr. at 72:10-73:10 (Marcus). UNM

asserted that constructive discharge requires a work environment so intolerable that a reasonable

person would resign and noted that Dr. Rivero’s staying for three years after the Addendum’s



       99
          The Court does not address this argument in the Analysis, because Green v. Brennan
expressly states that “constructive discharge is a claim distinct from the underlying
discriminatory act,” 136 S. Ct. at 1779 (citing Pa. State Police v. Suders, 542 U.S. 129, 149
(2004)), and that “[t]he limitations-period analysis is always conducted claim by claim, 136 S.
Ct. at 1782.



                                              - 121 -
presentment strains his credibility. See June 26 Tr. at 73:11-15 (Marcus). It also appeared to

UNM that Dr. Rivero is attempting to use his constructive discharge claim to get around the

statute-of-limitations issue with his illegal medical inquiry claim. See June 26 Tr. at 73:16-24

(Marcus).

       The Court stated its inclination to rule on the legal issues that UNM’s MSJ raises,

because it believes that the factual issues are largely undisputed. See June 26 Tr. at 74:3-13

(Court). The Court also stated that it would review Magistrate Judge Lynch’s decision, as it does

not understand why the accrual date for the medical inquiry claim would be the production of

Dr. Rivero’s credentialing file.   See June 26 Tr. at 74:14-24 (Court).        The Court had no

inclination on the merits of the medical inquiry claim, but did not believe that the events gave

rise to a claim for constructive discharge. See June 26 Tr. at 74:25-75:9 (Court).

               d.      Discussion on Scheduling.

       The parties then turned to scheduling issues. See June 26 Tr. at 76:15-16 (Court).

Dr. Rivero verified that discovery had ended, that there is no pretrial conference or trial setting,

and that both parties had filed a pretrial order. See June 26 Tr. at 76:8-12 (Norvell). Dr. Rivero

indicated that he would like to go to trial in December, and UNM stated that a trial at end of

December would work with its schedule. See June 26 Tr. at 79:8-16 (Norvell, Court, Marcus).

Both parties agreed that trial would last about five days. See June 26 Tr. at 80:8-11 (Norvell,

Marcus). After consulting its calendar, the Court stated that it would set the trial for the week of

December 3. See June 26 Tr. at 80:12-14 (Court). The Court then set the pretrial conference for




                                              - 122 -
“8:30 on November 20.” June 26 Tr. at 81:22 (Court). The Court noted that trial would start at

8:30 am, with the jury coming in at 9:00 am. See June 26 Tr. at 82:12-14 (Court).

               e.     Argument Regarding the Complaints MIL.

       The parties then turned to the Complaints MIL, with Dr. Rivero arguing that remote

complaints from 1992 would be unfairly prejudicial and not relevant to the jury. See June 26 Tr.

at 82:15-83:7 (Court, Norvell). Dr. Rivero asserted that UNM would use the older complaints to

“try to paint Dr. Rivero in a bad light, to cherry-pick and misrepresent Dr. Rivero’s conduct long

before the material issues that are in front of the Court with respect to the motion for summary

judgment and the merits that are going to be discussed at trial.” June 26 Tr. at 83:14-19

(Norvell). Dr. Rivero argued that, because UNM promoted him to full professor in 2005 with no

complaints, discipline, or suspension, any complaints before 2005 are immaterial. See June 26

Tr. at 83:20-24 (Norvell). Dr. Rivero contended that there is no basis for the complaints, and so

it is preposterous for UNM to believe that he acted professionally for ten years and then reverted

to misbehavior. See June 26 Tr. at 83:25-84:7 (Norvell). Accordingly, Dr. Rivero requested

“that the Court limit any timeframe in discussion of complaints with respect to Dr. Rivero.” June

26 Tr. at 84:8-10 (Norvell).

       UNM responded that the older complaints against Dr. Rivero “are highly relevant to this

case,” because “there was a substantial increase in complaints regarding his lack of

professionalism as early as 2003.” June 26 Tr. at 84:19-22 (Marcus). UNM thus contended that

the complaints after 2003 are certainly relevant as a pattern of Dr. Rivero’s behavior and as




                                             - 123 -
rationale for the Addendum. See June 26 Tr. at 84:25-85:2 (Marcus). UNM argued that the

complaints from the 1990s are also relevant, because they help to understand Dr. Rivero’s later

behavior and show that the period of calm, without complaints, “was more of an anomaly.” June

26 Tr. at 85:9-10 (Marcus). See id. at 85:3-11 (Marcus). Accordingly, UNM asserted that the

factfinder should consider these older complaints to determine if UNM appropriately required

the Addendum for Dr. Rivero to return full time. See June 26 Tr. at 85:12-19 (Marcus). UNM

noted that, when questioned about his issues in the 1990s -- including his refusal to be tested for

MRSA and a ten-minute barrage of obscenities -- Dr. Rivero responded in a concerning manner

by not having remorse, not admitting that he made any mistakes, and not acknowledging that he

needed to improve his professionalism. See June 26 Tr. at 85:20-86:24 (Marcus).

       Dr. Rivero responded that there is no pattern of misbehavior because there is a decade

with no incident. See June 26 Tr. at 87:6-9 (Norvell). As to the barrage-of-obscenities incident,

Dr. Rivero admitted that he had a disagreement with a colleague and that they both swore at each

other, but stated that they are now good friends. See June 26 Tr. at 87:10-18 (Norvell). Further,

Dr. Rivero contended that his refusal to be tested for MRSA was justified, because he had no

pattern of infection, so he did not need to be tested, and the individual administering the test

barged in and interfered with his clinical rounds. See June 26 Tr. at 87:19-88:2 (Norvell).

Accordingly, Dr. Rivero argued that the 1990s incidents are “nonsensical” and the others before

2006 have dubious value, so any complaints before 2006 “would create confusion, undue

prejudice, and those other elements in 403.” June 26 Tr. at 88:7, 11-13 (Norvell). The Court




                                              - 124 -
stated that it was “not inclined to keep complaints out,” because “it would probably be the best

for the jury to have a robust record.” June 26 Tr. at 88:16-19 (Court).

               f.     Argument Regarding the Psychological MIL.

       Dr. Rivero then argued for the Psychological MIL, asserting that “[t]he connotative

implications of psychological attempt to mollify the actual facts of this case, which are that

UNM presented a psychiatric exam.” June 26 Tr. at 89:20-23 (Norvell). Dr. Rivero noted that

UNM admits that the term “psychiatric” “gives rise to the implication of a severe mental

disorder,” June 26 Tr. at 90:2-3 (Norvell), but that this term is the one that UNM uses fifteen

times in the Addendum, June 26 Tr. at 89:23-25 (Norvell). Accordingly, Dr. Rivero asserted that

UNM should use the word it chose to use in the Addendum -- “psychiatric” -- and not mollify it,

as this variance would confuse the jury and create undue influence as the jury considers the

effect which the Addendum had on Dr. Rivero. See June 26 Tr. at 90:3-15 (Norvell).

       UNM responded that “[t]he terms ‘psychiatric’ and ‘psychological’ in the clinical sense

are fairly interchangeable,” because “[p]sychologists can do almost everything that psychiatrists

do, except prescribe drugs.” June 26 Tr. at 90:21-24 (Marcus). According to UNM, the

Addendum provides no evidence that UNM believed Dr. Rivero needed medication, so there is

no real distinction in the clinical sense between the words. See June 26 Tr. at 90:24-91:4

(Marcus). UNM contended, however, that, for lay people and for the potential jury, “psychiatry

has an extremely powerful connotation that it indicated a severe condition,” June 26 Tr. at 91:11-

13 (Marcus), a connotation lacking in the clinical sense, so “UNM has the right to use a more




                                              - 125 -
neutral term to try to avoid having a jury reach a decision based solely on emotion,” June 26 Tr.

at 91:19-21 (Marcus). See id. at 91:10-21 (Marcus). UNM asserted that a psychological

evaluation is very similar to a psychiatric evaluation, that the personality evaluation it sought

could be conducted by a psychologist or a psychiatrist, but that it chose to have Dr. Rivero talk to

a psychiatrist. See June 26 Tr. at 93:2-7 (Marcus).

       Dr. Rivero responded that the Addendum says nothing about a personality test and that it

specifies a psychiatric evaluation by a board-certified psychiatrist. See June 26 Tr. at 93:12-16

(Norvell). Dr. Rivero maintained that, should UNM use different language, it changes the

Addendum’s meaning. See June 26 Tr. at 93:19-21 (Norvell). Dr. Rivero also argued that

nobody could objectively perceive the Addendum as requesting a psychological evaluation or

personality tests. See June 26 Tr. at 93:22-94:2 (Norvell).

       The Court stated its inclination that it will not prevent UNM from arguing that the

psychiatric evaluation is a psychological examination, but that UNM should not replace the term

“psychiatric” with “psychological” when discussing the evaluation requirement in opening

statements and while questioning witnesses in front of the jury. See June 26 Tr. at 94:7-17

(Court). The Court allowed that, should UNM explain to the jury in the trial’s evidentiary phase

how, in the clinical sense, there is little difference between the two, UNM could call the

Addendum’s requirement what it wants in closing. See June 26 Tr. at 94:18-95:2 (Court).

Otherwise, including in the opening, the Court believed, using the term “psychological” would

be argumentative. See June 26 Tr. at 95:5-10 (Court).




                                              - 126 -
               g.      Argument Regarding Rivero’s MSJ.

       Dr. Rivero then argued for his MSJ, and stated that the Court could rule on the portion of

his MSJ discussing the statute-of-limitations defense at the same time the Court rules on UNM’s

MSJ statute-of-limitations argument. See June 26 Tr. at 95:19-96:4 (Court, Norvell). Dr. Rivero

argued that UNM has provided no evidence to show that the doctrine of laches and waiver bars

his constructive discharge claim, and noted that Magistrate Judge Lynch determined, in the MTD

Order, that Dr. Rivero adequately stated a claim for constructive discharge. See June 26 Tr. at

96:14-25 (Norvell).    Accordingly, Dr. Rivero argued that the Court should strike UNM’s

affirmative defenses I -- failure to state a claim -- and III -- laches and waiver -- with respect to

his constructive discharge claim.     See June 26 Tr. at 97:4-12 (Norvell).        Dr. Rivero also

requested that the Court strike UNM’s affirmative defense XIII -- that it acted in accordance with

its policies -- because, while UNM provided many policies, it admitted that it applied none with

regards to the Addendum and that it had no set policy regarding psychiatric evaluations. See

June 26 Tr. at 97:13-25 (Norvell). Regarding UNM’s affirmative defense XIV -- that it fulfilled

all contractual and statutory obligations -- Dr. Rivero noted that UNM stated it would

supplement this defense and averred that this response is inadequate, because it does not provide

“a fair sense of how that defense applies.” June 26 Tr. at 98:6-7 (Norvell). See id. at 98:1-8

(Norvell). Finally, Dr. Rivero requested that the Court strike UNM’s affirmative defense XV -- a

reservation of right to amend the Answer -- as it is “not really a defense.” June 26 Tr. at 98:12-

13 (Norvell). See id. at 98:9-13 (Norvell).




                                               - 127 -
       In response, UNM conceded that its affirmative defense XV could be stricken. See June

26 Tr. at 100:22-25 (Marcus). UNM maintained, however, that the Court should not strike

affirmative defense I regarding the constructive discharge claim, because the Complaint provides

no facts supporting such a claim. See June 26 Tr. at 101:1-9 (Marcus). UNM argued that its

laches and waiver defense also applies to the constructive discharge claim, because Dr. Rivero

worked at UNM for three years after receiving the Addendum despite his assertion that his

working conditions were intolerable.      See June 26 Tr. at 101:16-24 (Marcus).         Regarding

affirmative defense XIII, UNM asserted that it followed its polices and regulations, because there

is no set policy on psychiatric evaluations, and there cannot be one, as every situation is

different. See June 26 Tr. at 102:8-14 (Marcus). UNM also averred that it has policies regarding

professionalism and disability discrimination, and that Dr. Rivero has provided no evidence that

UNM violated such policies. See June 26 Tr. at 102:19-103:2 (Marcus). As to affirmative

defense XIV, UNM argued that it fulfilled all obligations to Dr. Rivero under contract, because

he reduced to 0.05 FTE voluntarily, and because UNM was not required to raise this time to full

time, as the contract provided for 0.05 FTE and Dr. Rivero was essentially asking for a new

contract. See June 26 Tr. at 103:3-15 (Marcus). Finally, UNM asserted that, as far as the statute

is concerned, the Rehabilitation Act requires that the medical inquiry be a business necessity and

job related, which it believes substantial evidence supports such a conclusion, and that, therefore,

the Court should not strike this defense. See June 26 Tr. at 103:16-104:2 (Court).




                                              - 128 -
       Dr. Rivero responded that Magistrate Judge Lynch’s MTD Order addresses the failure-to-

state-a-claim and the laches-and-waiver-doctrine defenses, and that Dr. Rivero thus overcame

these defenses. See June 26 Tr. at 104:12-20 (Norvell). As to UNM’s defense regarding

policies, Dr. Rivero noted that Dr. Schenck testified that he did not apply any policy regarding

the Addendum, that there is no evidence of UNM applying its policies, and that UNM has

provided evidence only that policies existed. See June 26 Tr. at 104:21-105:2 (Norvell). Finally,

Dr. Rivero asserted that UNM’s reference to other defenses in its explanation of its affirmative

defense XIV “defeats the purpose of fairness with respect to what Dr. Rivero would seek to

litigate going forward.” June 26 Tr. at 105:5-7 (Norvell). See id. at 105:3-7 (Norvell).

       The Court then provided its inclination that it would rule in favor of UNM’s MSJ, finding

that the statute of limitations bars Dr. Rivero’s medical inquiry claim and that he failed to state a

constructive discharge claim. See June 26 Tr. at 105:17-25 (Court). Dr. Rivero then emphasized

that he still has a retaliation claim that was briefed and, therefore, that still exists. See June 26

Tr. at 107:6-8 (Norvell). UNM responded that it was operating under Magistrate Judge Lynch’s

division of the Complaint into a claim for an illegal medical inquiry and a claim for constructive

discharge, and that it had no notice of a retaliation claim. See June 26 Tr. at 107:19-24 (Marcus).

UNM argued that, if the FAC were interpreted to state a retaliation claim, it “would be clearly

time-barred because the likely retaliation, which was the [A]ddendum[,] took place [in] April

2011, more than five years before plaintiff brought the lawsuit.”          June 26 Tr. at 108:4-7

(Marcus). See id. at 108:2-7 (Marcus). Dr. Rivero conceded that whether he stated a retaliation




                                               - 129 -
claim is in dispute. See June 26 Tr. at 108:8-14 (Court, Norvell). The Court questioned whether

the briefings discussed the retaliation claim. See June 26 Tr. at 108:23-25 (Court). UNM

clarified that Dr. Rivero “asserted it in his response” and that it had responded but “got no

reply.” June 26 Tr. at 109:4-6 (Marcus). UNM reasserted that Magistrate Judge Lynch divided

the FAC into two causes of action and that it operated under that structure, so it did not need to

address retaliation in its MSJ. See June 26 Tr. at 109:9-14 (Marcus). UNM argued, however,

that if there were a retaliation claim, it is “very obviously time-barred.” June 26 Tr. at 109:15-16

(Marcus). The Court thanked the parties for their time and stated it would try to get “some

opinions and orders out.” June 26 Tr. at 110:11 (Court).

       17.     The Recusal Motion.

       On July 17, 2018, Dr. Rivero requested that the Court recuse pursuant to 28 U.S.C. § 455.

See Recusal Motion at 1. Dr. Rivero asserts that, in requesting recusal, he “seeks to protect the

judge and this proceeding from the outward appearance of which impartiality might reasonably

be questioned and, in turn, protect the integrity of any decision, ruling, or verdict entered in this

case.” Recusal Motion at 1. Dr. Rivero contends that “[t]he disclosures by Judge Browning as

to his relationship with the University of New Mexico and its Regents give rise to an objectively

reasonable question of impartiality,” so “recusal is proper.” Recusal Motion at 3. Dr. Rivero

notes the First and Second Disclosure Letter’s disclosures: the Court’s teaching at the School of

Law; the Court’s having students and its co-teacher at its home; the Court’s waiver of pay being

used to pay a law student to help the Court write an article; how that law student accepted a




                                               - 130 -
clerkship with the Court; how the Court’s waiver of pay may have been treated as a donation to

the School of Law or the UNM Foundation on one occasion; and the Court’s acquaintanceships

with Mr. Doughty, the current President of the Board of Regents, and Mr. Adcock, the Student

Regent for 2017-2018. See Recusal Motion at 4-6 (citing First Disclosure Letter at 1-2; Second

Disclosure Letter at 1-2).

       Dr. Rivero states that the next business day, Monday, June 25, 2018, the Court’s assistant

called Mr. Norvell to ask if he had received the Second Disclosure Letter. See Recusal Motion

at 6. Dr. Rivero states that, as the Court had scheduled the hearing on the parties’ dispositive

motions for the next day, and Dr. Rivero was “proceeding to travel to New Mexico for the

hearing,” he “had the opportunity to review the Second Disclosure Letter only once without

sufficient time to reflect upon the disclosures.”       Recusal Motion at 6 (citing Affidavit of

Dr. Dennis P. Rivero ¶¶ 2-4, at 1 (dated July 17, 2018), filed July 17, 2018 (Doc. 203-

1)(“Second Rivero Aff.”)). Accordingly, Dr. Rivero states that Mr. Norvell informed the Court’s

“assistant that Dr. Rivero would proceed without discussion of the Second Disclosure Letter.”

Recusal Motion at 6 (citing Second Rivero Aff. ¶ 5, at 1).

       Dr. Rivero asserts that a United States judge shall recuse where his or her “impartiality

might reasonably be questioned,” Recusal Motion at 7 (citing 28 U.S.C. § 455(a)), which is a test

“of objective reasonableness, that is, whether the judicial officer’s impartiality might reasonably

be questioned under the circumstances,” Recusal Motion at 7 (citing Lunde v. Helms, 29 F.3d

367, 370 (8th Cir. 1994)). Dr. Rivero asserts that a judge is also required to recuse where he or




                                              - 131 -
she has a financial or any other interest that could be substantially affected by the proceeding.

See Recusal Motion at 7 (citing 28 U.S.C. § 455(b)(4)). Here, Dr. Rivero argues that the Court

“has more than a mere association to Defendant University of New Mexico and its Board of

Regents,” and that the Court has “developed strong ties that may implicate a reasonable question

of impartiality” requiring recusal. Recusal Motion at 7 (citing Lunde v. Helms, 29 F.3d at 371).

       Dr. Rivero first contends that the Court’s employment at the School of Law “could give

rise to a reasonable question of impartiality.” Recusal Motion at 8 (bolding omitted). According

to Dr. Rivero, the Court’s redirection of pay to a School of Law student to write an article

“presumably under [the Court’s] authorship . . . can be reasonably viewed as a redirection of

pecuniary benefit from Defendant into the form of employment of law students.” Recusal

Motion at 8. Dr. Rivero contends that this benefit “could be viewed as having additional value

above direct compensation to the judge, as the student resources did not impact the federal

court’s budget.” Recusal Motion at 8. Dr. Rivero concedes that the Code of Judicial Conduct

allows for compensation for teaching law, but argues that there is a “problem of perception

here,” that “[a]n objective observer could perceive, even incorrectly, that, given the benefits of

resources from UNM law school, a judge in a similar position could, even unintentionally or

subconsciously, favor the institution from which he has garnered recent benefit.”         Recusal

Motion at 8. Further, Dr. Rivero posits that the Court’s employment “was ultimately with and

under Defendant Board of Regents, whose authority governs the UNM School of law as well as

the School of Medicine/University of New Mexico Health Sciences Center.” Recusal Motion at




                                             - 132 -
8-9. Dr. Rivero notes that his own employment relationship “was also with and under the

Defendant Board of Regents.” Recusal Motion at 9. Dr. Rivero therefore argues that there is a

       strain on the perception of impartiality when (i) a judge and a plaintiff in a case
       have been employees of a defendant, (ii) a judge has occasionally and quite
       recently worked for the defendant, (iii) the plaintiff is directly adversarial to that
       defendant, and (iv) the defendant’s alleged illegal and improper employment
       practices are directly at issue in the litigation.

Recusal Motion at 9.

       Dr. Rivero also contends that the Court’s ties with the Board of Regents “could create an

objectively reasonable question as to his impartiality.” Recusal Motion at 9. Dr. Rivero asserts

that the Court’s associations with the Board of Regents appear “mainly personal” and “do not

necessarily negate impartiality, but their personal nature coupled with the employment

relationship with Defendant objectively give rise to a reasonable question of impartiality,”

warranting recusal under 28 U.S.C. § 455. Recusal Motion at 9. Finally, Dr. Rivero argues that

the case’s special circumstances “create a unique context in which recusal preserves the integrity

not only of the Court’s stature but of any ruling as to the merits of the case,” as, should UNM

win, it would be “a Pyrrhic victory.” Recusal Motion at 10. Dr. Rivero further argues that,

should he win, UNM’s federal funding “could face additional scrutiny or sanction, including

withdrawal of funding, pursuant to an adverse holding of discriminating,” potentially souring

UNM’s relationship with the Court. Recusal Motion at 10 (citing 10 C.F.R. §§ 4.233, 4.46,

4.48). Accordingly, Dr. Rivero requests that the Court recuse. See Recusal Motion at 10.




                                              - 133 -
       18.    The Recusal Motion Response.

       UNM responded on July 31, 2018. See Response Brief in Opposition to Motion to

Recuse the Honorable James O. Browning, filed July 31, 2018 (Doc. 208)(“Recusal Motion

Response”). UNM argues that motions brought pursuant to 28 U.S.C. § 455 “must be timely

filed.” Recusal Motion Response at 1 (citing Willner v. Univ. of Kan., 848 F.2d 1023, 1028

(10th Cir. 1988)(per curiam)). UNM notes that the Court was assigned to the case on October 3,

2017, and sent the First Disclosure Letter on January 23, 2018. See Recusal Motion Response at

2. UNM therefore argues that the Recusal Motion is untimely, because Dr. Rivero waited to file

it “over nine months after Judge Browning was initially assigned to the case, and almost six

months after Judge Browning sent his First Disclosure Letter.” Recusal Motion Response at 2.

UNM posits that, significantly, the First Disclosure Letter “was the only one of the two

Disclosure Letters that contained any reference to anything that could remotely be considered

even de minimus compensation to Judge Browning from UNM[, and] Judge Browning noted that

he believed that he could be impartial.” Recusal Motion Response at 2. UNM asserts that the

Recusal Motion is also untimely as to the Second Disclosure Letter, despite a gap of only a

month, because “the Court held a dispositive Motions hearing on June 26, 2018,” and “the

Court’s actions clearly demonstrated that it was expecting any parties with objections to respond

prior to the hearing.” Recusal Motion Response at 3. See id. at 2-3. According to UNM, the

Court’s assistant calling the parties before the hearing to ask if they received the Second

Disclosure Letter and if they had any objections underscores this expectation. See Recusal




                                             - 134 -
Motion Response at 2. UNM argues that recusal at this time would be prejudicial to it, because it

“invested a substantial amount of time preparing for and attending the hearing, and would be a

waste of judicial resources.” Recusal Motion Response at 3.

       UNM asserts that Dr. Rivero’s delay in objecting “cannot be excused by his statements in

his affidavit,” because it “is not notarized, which renders it insufficient as testimony.” Recusal

Motion Response at 3 (citing Second Rivero Aff. at 1). Further, UNM asserts that Dr. Rivero’s

inability to “reflect upon the disclosures” is also an insufficient excuse for delay, because “he

admits that he was able to review the disclosure letter” and that he “is represented by counsel,

who is well-qualified to advise him regarding whether a judge should be recused based on

disclosures.” Recusal Motion Response at 3 (citing Second Rivero Aff. ¶ 3, at 1). UNM argues

that it would be a waste of judicial resources and a “manipulation of the judicial process” should

the Court recuse now, Recusal Motion Response at 3, because the dispositive motions hearing

likely would need to be repeated and it would give Dr. Rivero “a second bite at the proverbial

apple,” Recusal Motion Response at 4.

       Finally, UNM argues that the disclosures are not sufficient to warrant the Court’s recusal.

See Recusal Motion Response at 4. UNM notes that the Tenth Circuit’s “test is whether a

reasonable person, knowing all the relevant facts, would harbor doubts about the judge’s

impartiality.” Recusal Motion Response at 4 (internal quotation marks omitted)(emphasis in

Recusal Motion Response)(quoting Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir. 1987)).

UNM argues that, here, “a reasonable person, knowing all relevant facts, would not have any




                                             - 135 -
reason to harbor doubts about the judge’s impartiality.” Recusal Motion Response at 4. As

Dr. Rivero states in the Recusal Motion that he “is only concerned about the appearance of

impropriety,” UNM questions how he can argue, with “no concerns that Judge Browning lacks

integrity,” that an “informed, reasonable person would have such concerns.” Recusal Motion

Response at 5.

       UNM argues that the Court’s teaching at the School of Law does not give it “a substantial

financial interest in UNM.” Recusal Motion Response at 5. UNM posits that the judge’s

connections in Lunde v. Helms, which the United States Court of Appeals for the Eighth Circuit

decided did not warrant recusal, are similar to the Court’s here, because that judge was an

alumnus of the university, made financial contributions to the university’s foundation, and

provided educational programs at the university. See Recusal Motion Response at 5 (citing

Lunde v. Helms, 29 F.3d at 370-71). Further, UNM notes the judge’s substantial ties to the

school in Willner v. University of Kansas -- he was a director of the university’s alumni

association and served as President of the law school’s Board of Governors -- still did not require

recusal. See Recusal Motion Response at 5-6 (citing Willner v. Univ. of Kan., 848 F.2d at 1026,

1028). UNM posits that “it is unlikely that there are any federal or state judges in New Mexico

who have no connection with the” School of Law, because it “is the only law school in the state.”

Recusal Motion Response at 6.       UNM also asserts that it is irrelevant that the Court has

socialized with Mr. Doughty and Mr. Adcock, because they are not sued individually; rather,

“[t]he Board of Regents, as a whole, is named in the lawsuit, because it is simply the body that




                                              - 136 -
can sue or be sued on behalf of UNM itself.” Recusal Motion Response at 6 (citing N.M. Stat.

Ann. § 21-7-4). UNM notes that a judgement against it will not personally affect any of the

Board of Regents members. See Recusal Motion Response at 6. Further, UNM posits that “no

current member of the Board of Regents was serving on the Board of Regents at any time

relevant to this litigation.” Recusal Motion Response at 6. UNM argues that the Recusal Motion

“is based solely on speculation,” Recusal Motion Response at 6, and that the Court should deny

the Recusal Motion, see Recusal Motion Response at 7.

       19.    The Recusal Motion Reply.

       Dr. Rivero replies. See Reply in Support of Motion to Recuse the Honorable James O.

Browning, filed August 10, 2018 (Doc. 208)(“Recusal Motion Reply”). Dr. Rivero contends that

the Recusal Motion is timely, noting that he received the Second Disclosure Letter four days

before a dispositive motions hearing and that the information provided “is not easily or quickly

digested,” especially while preparing for the hearing. Recusal Motion Reply at 1. Further,

Dr. Rivero notes that he filed the Recusal Motion before the Court had ruled on any of the

motions before it. See Recusal Motion Reply at 1. As to UNM’s assertion that recusal would be

prejudicial, Dr. Rivero posits that he “also prepared for and attended the hearing,” so “any

impact of a recusal will be uniformly distributed.” Recusal Motion Reply at 2. Further,

Dr. Rivero contends that his affidavit is technically valid, because 28 U.S.C. § 1746 “permits

unsworn affidavits submitted with filings when such affidavits comply with the requirements of

the statute.” Recusal Motion Reply at 2. Dr. Rivero argues that his affidavit is also logical,




                                            - 137 -
because he had to prepare for the hearing, and because he “would be prejudiced in the face of a

demand for immediate response to the Second Disclosure Letter.” Recusal Motion Reply at 2.

       Dr. Rivero argues that the Court’s connections with UNM warrants recusal, because an

objectively reasonable person could question the Court’s impartiality. See Recusal Motion

Reply at 3. Dr. Rivero notes that the Court “has had an intermittent employment relationship

with UNM and not suffered the consequences of UNM’s administrative caprice,” and has

interacted with Board of Regents members “who have ultimate discretion over [the Court’s]

ongoing albeit intermittent relationship with the University,” while Dr. Rivero has no

relationship with any of the Board of Regents members. Recusal Motion Reply at 3. Dr. Rivero

asserts that UNM has provided no evidence to support its statement “that ‘no current member of

the Board of Regents was serving on the Board at any time relevant to this litigation’ . . . , and it

is facially untrue.”   Recusal Motion Reply at 4 (quoting Recusal Motion Response at 6).

Dr. Rivero argues that “[t]he reputation of the Board of Regents and its members who stood by

and supported discriminatory polices are certainly at stake,” so any outcome adverse to UNM

would affect the Board of Regents and could potentially turn it against the Court. Recusal

Motion Reply at 4. Dr. Rivero asserts that the Court should act with integrity, which he posits

includes “the necessity to revisit conclusions through analyses of the parties involved in the case,

who may elucidate areas that may have been overlooked in determining the propriety of

continuing as a judge in this matter.” Recusal Motion Reply at 4. Finally, Dr. Rivero argues that

UNM’s reliance on Willner v. University of Kansas and Lunde v. Helms is misplaced. See




                                               - 138 -
Recusal Motion Reply at 5-6. Dr. Rivero asserts that the Willner v. University of Kansas court

did not reach the merits in its decision, because it “simply ruled on the basis that the plaintiff’s

objection was untimely, having moved for recusal one year after having learned of the judge’s”

potential conflict. Recusal Motion Reply at 5 n.1 (citing Willner v. Univ. of Kan., 848 F.2d at

1029). Dr. Rivero distinguishes Lunde v. Helms, because the university did not employ the

judge, as is the case here. See Recusal Motion Reply at 6 (citing Lunde v. Helms, 29 F.3d at

370). Accordingly, Dr. Rivero requests that the Court recuse. See Recusal Motion Reply at 6.

       20.     The August 13 Hearing.

       The Court held a telephonic hearing out of district on the Recusal Motion on August 13,

2018, to which the parties consented.       See Notice of Defendant’s Consent to the Court’s

Telephonic Appearance for the Hearing Scheduled for A ugust [sic] 13, 2018 at 8:30AM at 1,

filed August 2, 2018 (Doc. 206); Plaintiff’s Consent to Telephonic Hearing on August 13, 2018

at 1, filed August 7, 2018 (Doc. 207). The Court began by asking UNM if it consented to the

Court conducting the hearing out of district, because the Court understood UNM to have

consented only to a telephonic hearing.      See Transcript of Motion Proceedings at 3:13-18

(Court)(taken August 13, 2018), filed November 28, 2018 (Doc. 219)(“Aug. 13 Tr.”). UNM

stated that it consented. See Aug. 13 Tr. at 3:19-20 (Marcus).

       Dr. Rivero argued first, stating that he is not comfortable with the Court’s participation in

the case and requesting that the Court recuse based on the Court’s association with UNM as

provided in the Disclosure Letters. See Aug. 13 Tr. at 4:5-20 (Norvell). Dr. Rivero asserted




                                              - 139 -
that, under 28 U.S.C. § 455(a), a federal judge must recuse from “any proceeding in which his

impartiality might be reasonably be questioned,” Aug. 13 Tr. at 4:23-25 (Norvell), which is a test

of “objective reasonableness, whether a judicial officer’s impartiality might be reasonably

questioned under the circumstances,” Aug. 13 Tr. at 5:1-4 (Norvell).          See id. at 4:21-5:5

(Norvell). Dr. Rivero believed that “what it comes down to is the continued, and potentially

intermittent and recurring employment with UNM, and the benefit that is garnered and may be

ongoing by the Court.” Aug. 13 Tr. at 5:21-24 (Norvell). Dr. Rivero also asserted that an

outside party may view as a direct, ongoing benefit the Court’s redirection of pay to a student for

article-writing help. See Aug. 13 Tr. at 6:2-17 (Norvell). Dr. Rivero argued that, because this

case is an employment suit, the Court’s employment relationship with UNM also gives rise to a

reasonable question of the Court’s impartiality. See Aug. 13 Tr. at 6:18-21 (Norvell). Dr.

Rivero asserted that “it would be a pyrrhic victory if the defendant won.” Aug. 13 Tr. at 8:23-24

(Norvell).

       UNM responded that Dr. Rivero was aware of the Court’s teaching at the School of Law

in January, 2018, so his Recusal Motion based on this fact is untimely under the caselaw. See

Aug. 13 Tr. at 9:11-22 (Marcus). UNM contended that Dr. Rivero “ignored the letter” instead of

filing a motion to recuse in January, 2018, so “he waived any claims for recusal, any attempt at

recusal based on any facts mentioned in the first letter.” Aug. 13 Tr. at 8-11 (Marcus). As to the

Second Disclosure Letter, UNM noted that the Court “went out of [its] way to make sure that [it]

received an answer prior to the hearing,” by calling counsel for both parties “and got consent




                                              - 140 -
from both sides in this case.” Aug. 13 Tr. at 10:17-22 (Marcus). UNM argued that, “by giving

consent early on, prior to the hearing, Mr. Norvell has also waived any claims for recusal.” Aug.

13 Tr. at 10:23-25 (Marcus). UNM averred that recusal now means the dispositive motions

hearing would be “a massive waste of judicial resources,” Aug. 13 Tr. at 11:6-7 (Marcus), and a

waste of time for both parties, see Aug. 13 Tr. at 11:2-13 (Marcus).             UNM argued that

Dr. Rivero is attempting to manipulate the judicial process to “get a second bite at the proverbial

apple.” Aug. 13 Tr. at 11:16-17 (Marcus). See id. at 11:14-18 (Marcus). UNM noted that the

Court’s reputation for ensuring that there is no appearance of a conflict of interest and asserted

that no reasonable person, knowing all the facts, would believe there is a conflict of interest here.

See Aug. 13 Tr. at 11:24-12:10 (Marcus). UNM also contended that the Court’s relationship

with the School of Law is more like that of a volunteer rather than an employee. See Aug. 13 Tr.

at 12:11-19 (Marcus). UNM noted that “[t]here is no ground for a private . . . cause of action[] to

result in the pulling of federal funding” as Dr. Rivero contends. Aug. 13 Tr. at 13:11-14

(Marcus).   See id. at 13:9-17 (Marcus)(citing Greater L.A. Council on Deafness v. Cmty.

Television of S. Cal., 719 F.2d 1017, 1022 (9th Cir. 1983)). UNM also posited that, while the

Court has some relationship with two individuals on the Board of Regents, the Court does not

have a relationship with the “Board of Regents as a whole.” Aug. 13 Tr. at 14:16 (Marcus). See

id. at 14:14-16 (Marcus). UNM did not believe that the case would have any impact on these

individuals of the Board of Regents, so UNM argued there is no conflict of interest based on

these passing social ties. See Aug. 13 Tr. at 14:20-15:9 (Marcus).




                                               - 141 -
       Dr. Rivero responded that he is not trying to manipulate the judicial process. See Aug.

13 Tr. at 16:22-25 (Norvell). Dr. Rivero asserted that he is properly asking for recusal under 28

U.S.C. § 455(a) and that, while “[t]imeliness can be a consideration,” Aug. 13 Tr. at 16:8

(Norvell), where “a disqualifying circumstance appears,” Aug. 13 Tr. at 16:5-6 (Norvell), the

judge must recuse, see Aug. 13 Tr. at 16:4-7 (Norvell). Dr. Rivero noted that he filed the

Recusal Motion before the Court made any decision, during a time when the Court was

preoccupied with a criminal case in July. See Aug. 13 Tr. at 16:16-23 (Norvell). Dr. Rivero

underscored that the question is not of the Court’s reputation, but of objective perspective --

whether an objective, reasonable person would view the facts as requiring disqualification under

28 U.S.C. § 455(a). See Aug. 13 Tr. at 16:25-17:13 (Norvell). Dr. Rivero reasserted that the

Court has an employment relationship with UNM and, with this case being about Dr. Rivero’s

employment relationship with UNM, recusal is warranted. See Aug. 13 Tr. at 17:25-18:5

(Norvell). Finally, Dr. Rivero asked that the Court review United States v. Moskovits, 866 F.

Supp. 178 (E.D. Pa. 1994)(Pollak, J.), because the judge occasionally taught at the University of

Pennsylvania and, after the school initiated disciplinary proceedings against the criminal

defendant, its student, the judge recused. See Aug. 13 Tr. at 18:6-22 (Norvell).

       The Court indicated that it will likely deny the Recusal Motion, but that it will “take a

hard look at it, [and] review all those cases.” Aug. 13 Tr. at 19:9-10 (Court). See id. at 19:4-10

(Court). The Court reminded the parties that it had closely examined the issue with its law clerks

before it sent the Disclosure Letters “and had decided that no more than a disclosure would be




                                             - 142 -
appropriate here,” because “there was not a conflict that required [the Court] to recuse.” Aug. 13

Tr. at 19:13-15 (Court). See id. at 19:11-15 (Court). The Court stated that it “welcomed any

questions or anything at that time [it sent the Disclosure Letters], but [it] had made a

determination.” Aug. 13 Tr. at 19:16-17 (Court). The Court posited that it has not had a

problem with its relationship with UNM in past cases, which “lends a lot of support to the fact

that objectively people have looked at these facts and had not had any problem.” Aug. 13 Tr. at

19:21-23 (Court). The Court underscored that it would not characterize its relationship with

UNM as “anything other than an employment relationship.” Aug. 13 Tr. at 19:25-20:1 (Court).

The Court stated that, “after [it] made this many disclosures, d[id] the additional work of making

sure that [Courtroom Deputy Clerk] Ms. Bevel called everybody before the hearing so that there

was plenty of time, I simply can’t . . . run the Court this way.” Aug. 13 Tr. at 20:21-25 (Court).

The Court stated that it is not appropriate to file a motion to recuse after it worked hard in

advance of the hearing and gave a preliminary ruling at the hearing, which it knows upset

Dr. Rivero. See Aug. 13 Tr. at 20:25-21:6 (Court). The Court posited that any problem needed

to be raised before the hearing, but underscored its belief that there is not an objective problem

here. See Aug. 13 Tr. at 21:9-13 (Court). The Court noted that many other United States Judges

for the District of New Mexico have ties with UNM, and so the Court’s recusal from this case

may mean no other judge in the District of New Mexico can take cases involving UNM. See

Aug. 13 Tr. at 22:1-18 (Court). Finally, the Court posited that it has an obligation to keep and

decide cases if there is no basis for recusal. See Aug. 13 Tr. at 22:19-22 (Court).




                                              - 143 -
       21.     The Order.

       The Court entered the Order, filed September 24, 2018 (Doc. 211)(“Order”), which rules

on UNM’s MSJ, Rivero’s MSJ, the Complaints MIL, the Psychological MIL, and the Recusal

Motion, but states that the Court will “issue a Memorandum Opinion at a later date more fully

detailing its rationale for this decision.” Order at 1 n.1. See id. at 1-2. In the Order, the Court

first concludes that the statute of limitations bars Dr. Rivero’s medical inquiry claim. See Order

at 4. The Court also determines that the four-part psychiatric evaluation requirement is job-

related and consistent with business necessity and, therefore, permissible. See Order at 5-6.

Concluding that Dr. Rivero was not constructively discharged and that any retaliation claim must

fail, the Court finds summary judgment for UNM on all of Dr. Rivero’s claims proper. See

Order at 6.

       The Court does not rule on Rivero’s MSJ or the Psychological MIL, because its grant of

summary judgment for UNM moots those motions. See Order at 6. The Court rules on the

Complaints MIL, because “it touches on what the Court may properly consider in deciding

UNM’s MSJ,” and denies it. Order at 6. The Court concludes the older complaints “provide

Dr. Rivero’s full employment history at UNM and are relevant to the question of whether UNM

reasonably doubted Dr. Rivero’s ability to professionally interact with patients and co-workers.”

Order at 6. Finally, the Court denies the Recusal Motion, concluding that there is no reasonable

question of the Court’s impartiality. See Order at 7.




                                              - 144 -
        LAW REGARDING STATING AFFIRMATIVE DEFENSES

Rule 8(c) of the Federal Rules of Civil Procedure provides:

       (c) Affirmative Defenses.

            (1) In General. In responding to a pleading, a party must affirmatively
state any avoidance or affirmative defense, including:

               • accord and satisfaction;

               • arbitration and award;

               • assumption of risk;

               • contributory negligence;

               • duress;

               • estoppel;

               • failure of consideration;

               • fraud;

               • illegality;

               • injury by fellow servant;

               • laches;

               • license;

               • payment;

               • release;

               • res judicata;

               • statute of frauds;

               • statute of limitations; and




                                       - 145 -
                      • waiver.

                   (2) Mistaken Designation. If a party mistakenly designates a defense
       as a counterclaim, or a counterclaim as a defense, the court must, if justice
       requires, treat the pleading as though it were correctly designated, and may
       impose terms for doing so.

Fed. R. Civ. P. 8(c). “[A] responsive pleading must set forth certain enumerated substantive

defenses as well as ‘any other matter constituting an avoidance or affirmative defense.’” 5

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1270, at 557-58 (3d ed.

2004)(quoting a prior version of rule 8(c)). Modeled after the English and New York rules in

force when the Federal Rules of Civil Procedure first were drafted, see Judicature Act (The

Annual Practice, 1937) O.19, r. 15; N.Y.C.P.A. (1937) § 242, rule 8(c) makes no attempt to

define the concept of affirmative defense. Instead, it obligates defendants to plead affirmatively

any of nineteen defenses that rule 8(c)(1) lists that the defendant wishes to assert. See Fed. R.

Civ. P. 8(c). If the district court or jury hearing a case accepts the defendant’s affirmative

defense, the defense defeats the plaintiff’s claim. See Rural Water Dist. No. 2 v. City of

Glenpool, 698 F.3d 1270, 1274 (10th Cir. 2012)(“[O]nce the court’s jurisdiction has been

properly invoked in the plaintiff’s complaint, the assertion of such a defense is relevant only to

whether the plaintiff can make out a successful claim for relief, and not to whether the court has

original jurisdiction over the claim itself.” (internal quotation marks omitted)(quoting S. New

England Tel. Co. v. Global NAPs Inc., 624 F.3d 123, 132 (2d Cir. 2010))); 5 Wright & Miller,

supra, § 1270, at 561. The burden of proof for affirmative defenses generally rests on the

defendant. See Saldana-Sanchez v. Lopez-Gerena, 256 F.3d 1, 5 n.8 (1st Cir. 2001); Schleibaum




                                             - 146 -
v. Kmart Corp., 153 F.3d 493, 501 (7th Cir. 1998). In stating affirmative defenses, defendants

do not need to provide “factual support.”        Lane v. Page, 272 F.R.D. 581, 594 (D.N.M.

2011)(Browning, J.). In Lane v. Page, the Court “declin[ed] to extend the heightened pleading

standard the Supreme Court established in Bell Atlantic v. Twombly[, 550 U.S. 544 (2007)] and

Ashcroft v. Iqbal[, 556 U.S. 662 (2009),] to affirmative defenses pled in answers, because the

text of the rules, and the functional demands of claims and defenses, militate against requiring

factual specificity in affirmative defenses.” Lane v. Page, 272 F.R.D. at 588.100

       Although affirmative defenses must generally be pled in the defendant’s answer, not

argued on a motion to dismiss, see Fed. R. Civ. P. 8(c), there are exceptions: (i) where the

defendant asserts an immunity defense -- the courts handle these cases differently than other

motions to dismiss, see Glover v. Gartman, 899 F. Supp. 2d 1115, 1137-41 (D.N.M.

2012)(Browning, J.)(citing Pearson v. Callahan, 555 U.S. 223 (2009)); Robbins v. Oklahoma,

519 F.3d 1242, 1249 (10th Cir. 2008)(McConnell, J.)); and (ii) where the facts establishing the

affirmative defense are apparent on the face of the complaint, see Miller v. Shell Oil Co., 345

F.2d 891, 893 (10th Cir. 1965)(“Under Rule 12(b), a defendant may raise an affirmative defense

       100
           The Court has stated that “[a] reservation of unpled defenses is not a defense of any
kind, much less an affirmative one.” Lane v. Page, 272 F.R.D. at 601 (internal quotation marks
omitted)(quoting Fogel v. Linnemann (In re Mission Bay Ski & Bike, Inc.), Nos. 07 B 20870, 08
A 55, 2009 WL 2913438, at *5 (Bankr. N.D. Ill. Sept. 9, 2009)). The Court has since retreated
from this holding, because it does not want to encourage motions to strike such a defense. See
Tavasci v. Cambron, No. CIV 16-0461 JB/LF, 2016 WL 6405896 (D.N.M. Oct. 25,
2016)(Browning, J.). A motion to strike a reservation of defenses does not advance the ball of
litigation. Further, “[w]here a defendant reserves unpled defen[s]es yet also agrees to comply
with rule 15, . . . a motion to strike may be appropriate.” Tavasci v. Cambron, 2016 WL
6405896, at *18.



                                              - 147 -
by a motion to dismiss for the failure to state a claim. If the defense appears plainly on the face

of the complaint itself, the motion may be disposed of under this rule.” (citation omitted)). The

defense of limitations is the affirmative defense that the complaint’s uncontroverted facts will

most likely establish. See 5 Wright & Miller, supra, § 1277, at 643. If the complaint sets forth

dates that appear, in the first instance, to fall outside of the statutory limitations period, then the

defendant may move for dismissal under rule 12(b)(6). See Rohner v. Union Pac. R.R., 225 F.2d

272, 273-75 (10th Cir. 1955); Gossard v. Gossard, 149 F.2d 111, 113 (10th Cir. 1945); Andrew

v. Schlumberger Tech. Corp., 808 F. Supp. 2d 1288, 1292 (D.N.M. 2011)(Browning, J.). The

plaintiff may counter this motion with an assertion that a different statute of limitations or an

equitable tolling doctrine applies to bring the suit within the statute; the Tenth Circuit has not

clarified whether this assertion must be pled with supporting facts in the complaint or may be

merely argued in response to the motion. Cf. Kincheloe v. Farmer, 214 F.2d 604 (7th Cir.

1954)(holding that, once a plaintiff has pled facts in the complaint indicating that the statute of

limitations is a complete or partial bar to an action, it is incumbent upon the plaintiff to plead,

either in the complaint or in amendments to it, facts establishing an exception to the affirmative

defense). It appears, from caselaw in Courts of Appeals, that the plaintiff may avoid this

problem altogether -- at least at the motion-to-dismiss stage -- by simply refraining from

pleading specific or identifiable dates, see Goodman v. Praxair, Inc., 494 F.3d 458, 465-66 (4th

Cir. 2007); Hollander v. Brown, 457 F.3d 688, 691 n.1 (7th Cir. 2006); Harris v. City of New

York, 186 F.3d 243, 251 (2d Cir. 1999); Honeycutt v. Mitchell, No. CIV-08-140-W, 2008 WL




                                               - 148 -
3833472 (W.D. Okla. Aug. 15, 2008)(West, J.), and, although the Tenth Circuit has not squarely

addressed this practice, the Court has permitted this avoidance practice, see Anderson Living Tr.

v. WPX Energy Prod., LLC, 27 F. Supp. 3d 1188, 1208-09, 1234-38 (D.N.M.

2014)(Browning, J.).

                              LAW REGARDING RULE 12(b)(6)

       Rule 12(b)(6) authorizes a court to dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The nature of a Rule 12(b)(6) motion

tests the sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994)(citing Williams

v. Meese, 926 F.3d 994, 997 (10th Cir. 1991)). A court may also consider documents to which

the complaint refers, if their adequacy is central to the plaintiffs’ claims and their authenticity is

unquestioned. See Armstrong v. N.M. Disability Det. Servs., 278 F. Supp. 3d 1193, 1201 n.3

(D.N.M. 2017)(Browning, J.)(concluding that the court properly considered notices attached to

the motion and not to the complaint, because the complaint referenced them, their adequacy was

central to the plaintiffs’ claims, and their authenticity was unquestioned). See also GFF Corp. v.

Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997)(“[I]f a plaintiff does

not incorporate by reference or attach a document to its complaint, but the document is referred

to in the complaint and is central to the plaintiff’s claim, a defendant may submit an indisputably

authentic copy to the court to be considered on a motion to dismiss.”).




                                               - 149 -
       A complaint’s sufficiency is a question of law, and, when considering a rule 12(b)(6)

motion, a court must accept as true all well-pled factual allegations in the complaint, view those

allegations in the light most favorable to the non-moving party, and draw all reasonable

inferences in the plaintiff’s favor. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 323 (2007)(“[O]nly ‘[i]f a reasonable person could not draw . . . an inference [of

plausibility] from the alleged facts’ would the defendant prevail on a motion to dismiss.”

(second alteration in Tellabs, Inc. v. Makor Issues & Rights, Ltd.)(quoting Makor Issues &

Rights, Ltd. v. Tellabs, Inc., 437 F.3d 588, 602 (7th Cir. 2006))); Smith v. United States, 561

F.3d 1090, 1098 (10th Cir. 2009)(“[F]or purposes of resolving a Rule 12(b)(6) motion, we accept

as true all well-pleaded factual allegations in a complaint and view these allegations in the light

most favorable to the plaintiff.” (citing Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.

2006))).   At the motion-to-dismiss stage, the court does not weigh the evidence, and “is

interested only in whether it has jurisdiction and whether the [p]laintiffs plead a claim to relief

that is plausible on its face.” Begay v. Pub. Serv. Co. of N.M., 710 F. Supp. 2d 1161, 1199

(D.N.M. 2010)(Browning, J.).

       A complaint need not set forth detailed factual allegations, yet a “pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’” is

insufficient. Ashcroft v. Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at

555). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”    Ashcroft v. Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.




                                              - 150 -
Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right to relief above

the speculative level, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atl. Corp v. Twombly, 550 U.S. at 555 (citation and footnote omitted).

See Duncan v. Citibank (S.D.), N.A., No. CIV 06-0246 JB/KBM, 2006 WL 4063021, at *3

(D.N.M. June 30, 2006)(Browning, J.)(dismissing a civil Racketeer Influenced and Corrupt

Organizations Act (“RICO”) cause of action from a complaint where the complaint alleged a

single physical act, and not a pattern of racketeering activity, and a pattern of activity is one of

the elements required to state a RICO claim).

       To survive a motion to dismiss, a plaintiff’s complaint must contain sufficient facts that,

if assumed to be true, state a claim to relief that is plausible on its face. See Bell Atl. Corp. v.

Twombly, 550 U.S. at 570; Mink v. Knox, 613 F.3d 995, 1000 (10th Cir. 2010). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556).             “Thus, the mere

metaphysical possibility that some plaintiff could prove some set of facts in support of the

pleaded claims is insufficient; the complainant must give the court reason to believe that this

plaintiff has a reasonable likelihood of mustering factual support for these claims.” Ridge at Red

Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)(emphasis omitted). A court will

not construe a plaintiff’s pleadings “so liberally that it becomes his advocate.” Bragg v. Chavez,




                                                - 151 -
No. CIV 07-0343 JB/WDS, 2007 WL 5232464, at *25 (D.N.M. Aug. 2, 2007)(Browning, J.).

The Tenth Circuit has stated:

       “[P]lausibility” in this context must refer to the scope of the allegations in a
       complaint: if they are so general that they encompass a wide swath of conduct,
       much of it innocent, then the plaintiffs “have not nudged their claims across the
       line from conceivable to plausible.” The allegations must be enough that, if
       assumed to be true, the plaintiff plausibly (not just speculatively) has a claim for
       relief.

Robbins v. Oklahoma, 519 F.3d at 1247 (citation omitted)(quoting Bell Atl. Corp. v. Twombly,

550 U.S. at 570)(internal citations omitted).      See Gallegos v. Bernalillo Cty. Bd. of Cty.

Comm’rs, 278 F. Supp. 3d 1245, 1259 (D.N.M. 2017)(Browning, J.).

       Generally, the sufficiency of a complaint must rest on its contents alone. See Casanova

v. Ulibarri, 595 F.3d 1120, 1125 (10th Cir. 2010); Gossett v. Barnhart, 139 F. App’x 24, 25 (10th

Cir. 2005)(unpublished)(“In ruling on a motion to dismiss, the district court is limited to the facts

pled in the complaint.”).101 Emphasizing this point, the Tenth Circuit, in Carter v. Daniels, 91 F.



       101
           Gossett v. Barnhart is an unpublished Tenth Circuit opinion, but the Court can rely on
an unpublished Tenth Circuit opinion to the extent its reasoned analysis is persuasive in the case
before it. See 10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished decisions are not precedential, but
may be cited for their persuasive value.”). The Tenth Circuit has stated: “In this circuit,
unpublished orders are not binding precedent, . . . and . . . citation to unpublished opinions is not
favored. However, if an unpublished opinion . . . has persuasive value with respect to a material
issue in a case and would assist the court in its disposition, we allow a citation to that decision.”
United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005)(citations omitted). The Court
concludes that Gossett v. Barnhart, 139 F. App’x 24 (10th Cir. 2005), Carter v. Daniels, 91 F.
App’x 83 (10th Cir. 2004), Nard v. City of Oklahoma City, 153 F. App’x 529 (10th Cir. 2005),
Douglas v. Norton, 167 F. App’x 698 (10th Cir. 2006), Scherer v. United States Department of
Education, 78 F. App’x 687 (10th Cir. 2003), Jones v. United States, 355 F. App’x 117 (10th Cir.
2009), Poche v. Joubran, 389 F. App’x 768 (10th Cir. 2010), Wallace v. United States, 372 F.
App’x 826 (10th Cir. 2010), Employers’ Mutual Casualty Co. v. Bartile Roofs, Inc., 478 F.



                                               - 152 -
App’x 83 (10th Cir. 2004)(unpublished), states: “When ruling on a Rule 12(b)(6) motion, the

district court must examine only the plaintiff’s complaint. The district court must determine if

the complaint alone is sufficient to state a claim; the district court cannot review matters outside

of the complaint.” 91 F. App’x at 85 (internal quotation marks omitted)(quoting Jackson v.

Integra Inc., 952 F.2d 1260, 1261 (10th Cir. 1991)). There are three limited exceptions to this

general principle: (i) documents that the complaint incorporates by reference, see Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. at 322; (ii) “documents referred to in the complaint if the

documents are central to the plaintiff’s claim and the parties do not dispute the documents’

authenticity,” Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002); and

(iii) “matters of which a court may take judicial notice,” Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. at 322. See Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081,

1104 (10th Cir. 2017)(holding that the district court did not err by reviewing a seminar recording

and a television episode on a rule 12(b)(6) motion, which were “attached to or referenced in the

App’x 493 (10th Cir. 2012), Anderson v. Clovis Municipal Schools, 265 F. App’x 699 (10th Cir.
2008), Robinson v. Cavalry Portfolio Services, LLC, 365 F. App’x 104 (10th Cir. 2010),
Vidacak v. Potter, 81 F. App’x 721 (10th Cir. 2003), Baltazar v. Shinseki, 485 F. App’x 941
(10th Cir. 2012), Detterline v. Salazar, 320 F. App’x 853 (10th Cir. 2009), Corley v. Department
of Veterans Affairs ex rel. Principi, 218 F. App’x 727 (10th Cir. 2007), Premratananont v. South
Suburban Park & Recreation District, 149 F.3d 1191, 1998 WL 211543 (10th Cir. 1998), Dye v.
Moniz, 672 F. App’x 836 (10th Cir. 2016), Mitchell v. City of Wichita, 140 F. App’x 767 (10th
Cir. 2005)(Browning, J.), Showalter v. Weinstein, 233 F. App’x 803 (10th Cir. 2007), Pierce v.
Amaranto, 276 F. App’x 788 (10th Cir. 2008), Iselin v. Bama Cos., 690 F. App’x 593 (10th Cir.
2017), United States v. Guthrie, 184 F. App’x 804 (10th Cir. 2006), Levy v. Levitt, 3 F. App’x
944 (10th Cir. 2001), Trujillo v. Board of Education of Albuquerque Public Schools, 212 F.
App’x 760 (10th Cir. 2007), and Anderson v. Academy School District 20, 122 F. App’x 912
(10th Cir. 2004), have persuasive value with respect to a material issue, and will assist the Court
in its disposition of this Memorandum Opinion and Order.




                                              - 153 -
amended complaint,” central to the plaintiff’s claim, and “undisputed as to their accuracy and

authenticity”). “[T]he court is permitted to take judicial notice of its own files and records, as

well as facts which are a matter of public record.” Van Woudenberg v. Gibson, 211 F.3d 560,

568 (10th Cir. 2000), abrogated on other grounds by McGregor v. Gibson, 248 F.3d 946, 955

(10th Cir. 2001).

       In Gee v. Pacheco, 627 F.3d 1178 (10th Cir. 2010), the defendants “supported their

motion with numerous documents, and the district court cited portions of those motions in

granting the motion.” 627 F.3d at 1186. The Tenth Circuit held that “[s]uch reliance was

improper” and that, even if “the district court did not err initially in reviewing the materials, the

court improperly relied on them to refute Mr. Gee’s factual assertions and effectively convert the

motion to one for summary judgment.” 627 F.3d at 1186-87. In other cases, the Tenth Circuit

has emphasized that, “[b]ecause the district court considered facts outside of the complaint . . . it

is clear that the district court dismissed the claim under Rule 56(c) and not Rule 12(b)(6).” Nard

v. City of Okla. City, 153 F. App’x 529, 534 n.4 (10th Cir. 2005)(unpublished). In Douglas v.

Norton, 167 F. App’x 698 (10th Cir. 2006)(unpublished), the Tenth Circuit addressed an

untimely filed charge with the EEOC -- which contains time limitations that the Tenth Circuit

analogized to a statute of limitations -- and concluded that, because the requirement is not

jurisdictional, the district court should have analyzed the question under rule 12(b)(6), and

“because the district court considered evidentiary materials outside of Douglas’ complaint, it

should have treated Norton’s motion as a motion for summary judgment.” 167 F. App’x at 705.




                                               - 154 -
       The Court has previously ruled that, when a plaintiff references and summarizes the

defendants’ statements in a complaint, the Court cannot rely on documents containing those

statements that the defendants attach in their briefing. See Mocek v. City of Albuquerque, No.

CIV 11-1009 JB/KBM, 2013 WL 312881, at *50-51 (D.N.M. Jan. 14, 2013)(Browning, J.). The

Court reasoned that the statements were neither incorporated by reference nor central to the

plaintiff’s allegations in the complaint, because the plaintiff cited the statements only to attack

the defendant’s reliability and truthfulness. See 2013 WL 312881, at *50-51. The Court has

also previously ruled that, when determining whether to toll a statute of limitations in an action

alleging fraud and seeking subrogation from a defendant, the Court may not use interviews and

letters attached to a motion to dismiss, which show that a plaintiff was aware of the defendant’s

alleged fraud before the statutory period expired. See Great Am. Co. v. Crabtree, No. CIV 11-

1129 JB/KBM, 2012 WL 3656500, at *3, *22-23 (D.N.M. Aug. 23, 2012)(Browning,

J.)(“Crabtree”). The Court in Crabtree determined that the documents did not fall within any of

the Tenth Circuit’s exceptions to the general rule that a complaint must rest on the sufficiency of

its contents alone, as the complaint did not incorporate the documents by reference or refer to the

documents. See 2012 WL 3656500, at *22-23; Mocek v. City of Albuquerque, 2013 WL

312881, at *50 (refusing to consider statements that were not “central to [the plaintiff’s]

claims”).

       On the other hand, in a securities class action and as an exception to the general rule, the

Court has concluded that the Court may consider a defendant’s operating certification, to which




                                              - 155 -
plaintiffs refer in their complaint, and which was central to whether the plaintiffs adequately

alleged a loss, when ruling on the defendant’s motion to dismiss without converting the motion

into one for summary judgment. See Genesee Cty. Emps.’ Ret. Sys. v. Thornburg Mortg. Secs.

Tr. 2006-3, 825 F. Supp. 2d 1082, 1150-51 (D.N.M. 2011)(Browning, J.). See also SEC v.

Goldstone, 952 F. Supp. 2d 1060, 1217-18 (D.N.M. 2013)(Browning, J.)(considering, on a

motion to dismiss, emails referenced in the complaint as “documents referred to in the

complaint,” which are “central to the plaintiff’s claim” and whose authenticity the plaintiff did

not challenge); Mata v. Anderson, 760 F. Supp. 2d 1068, 1101 (D.N.M. 2009)(Browning,

J.)(relying on documents outside of the complaint because they were “documents that a court can

appropriately view as either part of the public record, or as documents upon which the Complaint

relies, and the authenticity of which is not in dispute”).

                         LAW REGARDING MOTIONS TO STRIKE

       Rule 12(f) of the Federal Rules of Civil Procedures provides:

       (f) Motion to Strike. The court may strike from a pleading an insufficient defense
       or any redundant, immaterial, impertinent, or scandalous matter. The court may
       act:

               (1) on its own; or

               (2) on motion made by a party either before responding to the pleading or,
               if a response is not allowed, within 21 days after being served with the
               pleading.

Fed. R. Civ. P. 12(f). Professors Charles Alan Wright and Arthur Miller have recognized,

however, that such motions are not favored and, generally, the court should deny them:




                                               - 156 -
       The district court possesses considerable discretion in disposing of a Rule 12(f)
       motion to strike redundant, impertinent, immaterial, or scandalous matter.
       However, because federal judges have made it clear, in numerous opinions they
       have rendered in many substantive contexts, that Rule 12(f) motions to strike on
       any of these grounds are not favored, often being considered purely cosmetic or
       “time wasters,” there appears to be general judicial agreement, as reflected in the
       extensive case law on the subject, that they should be denied unless the
       challenged allegations have no possible relation or logical connection to the
       subject matter of the controversy . . . .

5C Wright & Miller, supra, § 1382, at 433-36 (footnotes omitted). Accord Burget v. Capital W.

Sec., Inc., No. CIV-09-1015-M, 2009 WL 4807619, at *1 (W.D. Okla. Dec. 8, 2009)(Miles-

LaGrange, J.)(“While motions to strike are generally disfavored, the decision to grant a motion

to strike is within the discretion of the court.” (citing Scherer v. U.S. Dep’t of Educ., 78

F. App’x 687, 689 (10th Cir. 2003)(unpublished))).

       “Allegations will not be stricken as immaterial under this rule unless they have no

possible bearing on the controversy.” Estate of Gonzales v. AAA Life Ins., No. CIV 11-0486

JB/WDS, 2012 WL 1684599, at *5 (D.N.M. May 8, 2012)(Browning, J.)(internal quotation

marks omitted)(quoting Sai Broken Arrow C, LLC v. Guardian Emergency Vehicles, Inc., No.

09-CV-0455-CVE-FHM, 2010 WL 132414, at *5 (N.D. Okla. Jan. 8, 2010)(Eagan, J.)). “The

Court must be convinced that there are no questions of fact, that any questions of law are clear

and not in dispute, and that under no set of circumstances could the defenses succeed.” Friends

of Santa Fe Cty. v. LAC Minerals, Inc., 892 F. Supp. 1333, 1343 (D.N.M. 1995)(Hansen,

J.)(internal quotation marks omitted)(quoting Carter Wallace, Inc. v. Riverton Labs., Inc., 47

F.R.D. 366, 368 (S.D.N.Y. 1969)(Cannella, J.).         Professors Wright and Miller have also




                                             - 157 -
commented on what constitutes “immaterial” matter in the context of a motion to strike. 5C

Wright & Miller, supra, § 1382, at 458-60 (footnotes omitted). “‘Immaterial’ matter is that

which has no essential or important relationship to the claim for relief or the defenses being

pleaded, or a statement of unnecessary particulars in connection with and descriptive of that

which is material.” 5C Wright & Miller, supra, § 1382, at 458-60 (footnotes omitted).

       Moreover, “[o]nly material included in a ‘pleading’ may be the subject of a motion to

strike, and courts have been unwilling to construe the term broadly.              Motions, briefs,

. . . memoranda, objections, or affidavits may not be attacked by the motion to strike.” Dubrovin

v. Ball Corp. Consol. Welfare Benefit Plan for Emps., No. 08-cv-00563-WYD-KMT, 2009 WL

5210498, at *1 (D. Colo. Dec. 23, 2009)(Daniel, J.)(internal quotation marks omitted)(quoting 2

James Wm. Moore et al., Moore’s Federal Practice § 12.37[2] (3d ed. 2004)). Accord Ysais v.

N.M.    Judicial    Standard    Comm’n,      616    F.    Supp.    2d    1176,    1184     (D.N.M.

2009)(Browning, J.)(“Ysais”)(“Generally . . . motions, briefs, and memoranda may not be

attacked by a motion to strike.” (citing Searcy v. Soc. Sec. Admin., 956 F.2d 278, 1992 WL

43490, at *1, *4 (10th Cir. 1992)(unpublished table opinion))). “The Federal Rules of Civil

Procedure define ‘pleadings’ as a complaint or third-party complaint; an answer to a complaint, a

third-party complaint, a counterclaim, or a crossclaim; and, ‘if the court orders one, a reply to an

answer.’” Ysais, 616 F. Supp. 2d at 1184 (quoting Fed. R. Civ. P. 7(a)).

       “Striking a pleading or part of a pleading is ‘a drastic remedy and because a motion to

strike may often be made as a dilatory tactic, motions to strike under Rule 12(f) generally are




                                              - 158 -
disfavored.’” Sai Broken Arrow C, LLC v. Guardian Emergency Vehicles, Inc., 2010 WL

132414, at *5 (quoting Burget v. Capital W. Sec. Inc., 2009 WL 4807619, at *1).             “The

exception to this principle is that a Court may ‘choose to strike a filing that is not allowed by

local rule, such as a surreply filed without leave of court.’” Ysais, 616 F. Supp. 2d at 1184

(quoting Superior Prod. P’ship v. Gordon Auto Body Parts Co., No. 2:06-cv-0916, 2008 WL

2230774, at *1 (S.D. Ohio May 28, 2008)(Kemp, J.); and citing In re Hopkins, 162 F.3d 1173,

1998 WL 704710, at *3 (10th Cir. 1998)(unpublished table opinion)).

       For example, in Skyline Potato Co. v. Hi-Land Potato Co., No. CIV 10-0698 JB/RHS,

2012 WL 6846386 (D.N.M. Dec. 31, 2012)(Browning, J.), the Court denied a motion to strike a

letter filed with the Court, because the letter was not a pleading, and did not pertain to either

party’s legal defenses or arguments; the letter expressed one party’s position regarding whether

the Court should rule on summary judgment motions pending at the close of a bench trial. See

2012 WL 6846386, at *6. Similarly, in Crabtree, the Court denied a plaintiff’s motion to strike

exhibits attached to the defendant’s motion to dismiss, because they were neither pleadings nor

irrelevant. See 2012 WL 3656500, at *18. In Applied Capital, Inc. v. Gibson, No. CIV 05-0098

JB/ACT, 2007 WL 5685131 (D.N.M. 2007)(Browning, J.), the Court refused the plaintiff’s

request to strike a motion to dismiss, because rule 12(f) applies only to pleadings and not to a

motion to dismiss. See 2007 WL 5685131, at *18. In Estate of Anderson v. Denny’s, Inc., 291

F.R.D. 622, 635 (D.N.M. 2013)(Browning, J.), the Court denied the plaintiff’s request to strike a

notice of completion of briefing for similar reasons. See 291 F.R.D. at 635.




                                             - 159 -
       In Lane v. Page, the plaintiff filed a motion to strike parts of the defendants’ answer,

because it was “devoid of factual allegations and assert[ed] improper defenses.” 272 F.R.D. at

588. Specifically, the plaintiff argued that the defendants’ affirmative defenses should “put

plaintiff on notice of how the defense applies.” 272 F.R.D. at 588 (internal quotation marks and

citation omitted).   The plaintiff therefore asked the Court not only to strike some of the

defendants’ answers, but also to “require the Defendants to amend their answers.” 272 F.R.D. at

588. The defendants argued “that rule 8 does not require them to provide factual support for

their affirmative defenses” and contended that their answers adequately responded to the

plaintiff’s complaint. 272 F.R.D. at 588. The Court “decline[d] to extend the heightened

pleading standard the Supreme Court established in Bell Atlantic v. Twombly and Ashcroft v.

Iqbal to affirmative defenses pled in answers, because the text of the rules, and the functional

demands of claims and defenses, militate against requiring factual specificity in affirmative

defenses.” 272 F.R.D. at 588. The Court struck two improperly labeled affirmative defenses

that stated the defendants “reserve the right to assert additional affirmative defenses.” 272

F.R.D. at 601 (internal quotation marks and citations omitted). The Court concluded that the

statement was not a defense, explaining:

       “[A]n affirmative defense, under the meaning of Fed. R. Civ. P. 8(c), is a defense
       that does not negate the elements of the plaintiff’s claim, but instead precludes
       liability even if all of the elements of the plaintiff’s claim are proven.” Roberge v.
       Hannah Marine Corp., [No. 96–1691,] 1997 WL 468330, at *3 [(6th Cir. 1997)].
       “A reservation of unpled defenses is not a defense of any kind, much less an
       affirmative one.” Mission Bay Ski & Bike, [Nos. 07 B 20870, 08 A 66], 2009 WL
       2913438, at *5 [(Bankr. N.D. Ill. Sept. 9, 2009)].




                                              - 160 -
Lane v. Page, 272 F.R.D. at 601. In Tavasci v. Cambron, No. CIV 16-0461 JB/LF, 2016 WL

6405896 (D.N.M. Oct. 25, 2016)(Browning, J.), the Court retreated some from that holding,

however, because it did not want to encourage such motions, which do not advance the ball in a

case. The Court refused to strike a reservation of defenses “[w]here a defendant reserves unpled

defen[s]es yet also agrees to comply with rule 15,” because “the Court cannot conclude that

‘under no set of circumstances’ would the reservation of unpled defenses prevail.” 2016 WL

6405896, at *18 (quoting Friends of Santa Fe Cty. v. LAC Minerals, Inc., 892 F. Supp. 1333,

1343 (D.N.M. 1995)(Hansen, J.)(citations omitted)).

             LAW REGARDING MOTIONS FOR SUMMARY JUDGMENT

       Rule 56(a) of the Federal Rules of Civil Procedure states: “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The movant bears the

initial burden of ‘show[ing] that there is an absence of evidence to support the nonmoving

party’s case.’”   Herrera v. Santa Fe Pub. Sch., 956 F. Supp. 2d 1191, 1221 (D.N.M.

2013)(Browning, J.)(alteration in Herrera v. Santa Fe Pub. Sch.)(quoting Bacchus Indus., Inc. v.

Arvin Indus., Inc., 939 F.2d 887, 891 (10th Cir. 1991)). See Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)(“Celotex”).

       Before the court can rule on a party’s motion for summary judgment, the moving
       party must satisfy its burden of production in one of two ways: by putting
       evidence into the record that affirmatively disproves an element of the nonmoving
       party’s case, or by directing the court’s attention to the fact that the non-moving
       party lacks evidence on an element of its claim, “since a complete failure of proof
       concerning an essential element of the nonmoving party’s case necessarily renders




                                             - 161 -
       all other facts immaterial.” Celotex, 477 U.S. at 323-25. On those issues for
       which it bears the burden of proof at trial, the nonmovant “must go beyond the
       pleadings and designate specific facts to make a showing sufficient to establish
       the existence of an element essential to his case in order to survive summary
       judgment.” Cardoso v. Calbone, 490 F.3d 1194, 1197 (10th Cir. 2007)(internal
       quotations and brackets omitted).

Plustwik v. Voss of Nor. ASA, No. 2:11CV00757 DS, 2013 WL 1945082, at *1 (D. Utah May 9,

2013)(Sam, J.)(emphasis added). “If the moving party will bear the burden of persuasion at trial,

that party must support its motion with credible evidence -- using any of the materials specified

in Rule 56(c) -- that would entitle it to a directed verdict if not controverted at trial.” Celotex,

477 U.S. at 331 (Brennan, J., dissenting)(emphasis in original).102 Once the movant meets this

burden, rule 56 requires the nonmoving party to designate specific facts showing that there is a

genuine issue for trial. See Celotex, 477 U.S. at 324; Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256 (1986)(“Liberty Lobby”).       In American Mechanical Solutions, LLC v. Northland

Piping, Inc., 184 F. Supp. 3d 1030 (D.N.M. 2016)(Browning, J.), the Court granted summary

judgment for the defendant when the plaintiff did not offer expert evidence supporting causation

or proximate causation in its breach-of-contract or breach-of-the-implied-warranty-of-

merchantability claims. See 184 F. Supp. 3d at 1075-78. The Court reasoned that the plaintiff

could prove neither the breach-of-contract claim’s causation requirement nor the breach-of-the-



       102
          Although the Honorable William J. Brennan, Jr., then-Associate Justice of the
Supreme Court, dissented in Celotex, this sentence is widely understood to be an accurate
statement of the law. See 10A Charles Allen Wright & Arthur R. Miller, Federal Practice and
Procedure § 2727, at 470 (3d ed. 1998)(“Although the Court issued a five-to-four decision, the
majority and dissent both agreed as to how the summary-judgment burden of proof operates;
they disagreed as to how the standard was applied to the facts of the case.”).



                                              - 162 -
implied-warranty-of-merchantability claim’s proximate-causation requirement with mere

common knowledge, and so New Mexico law required that the plaintiff bolster its arguments

with expert testimony, which the plaintiff had not provided. See 184 F. Supp. 3d at 1067, 1073,

1075, 1079. Without the requisite evidence, the plaintiff, the Court determined, failed to prove

“an essential element of the nonmoving party’s case,” rendering “all other facts immaterial.”

184 F. Supp. 3d at 1075 (internal quotation marks omitted)(quoting Plustwik v. Voss of Nor.

ASA, 2013 WL 1945082, at *1). Thus, if a plaintiff has the burden of proof, and the plaintiff has

no competent evidence, the defendant may move, without any competent evidence itself, past the

plaintiff’s lack of competent evidence, and secure summary judgment. See, e.g., Celotex, 477

U.S. at 323-25 (providing that summary judgment is proper where a plaintiff lacks evidence on

an essential element of its case); Am. Mech. Sols., LLC v. Northland Piping, Inc., 184 F. Supp.

3d at 1075 (granting summary judgment because plaintiff lacked evidence on causation);

Morales v. E.D. Entyre & Co., 382 F. Supp. 2d 1252, 1272 (D.N.M. 2005)(Browning,

J.)(granting summary judgment because plaintiff lacked competent evidence that defendants

defectively manufactured an oil distributor). A conclusory assertion that the plaintiff lacks

evidence is insufficient, however, to secure summary judgment; the defendant must make some

evidentiary showing that the plaintiff lacks competent evidence. See Halley v. Huckaby, 902

F.3d 1136, 1143 (10th Cir. 2018)(stating that summary judgment may be warranted if the

movant notes a lack of evidence for an essential element of the claim). See also 11 James Wm.

Moore et al., Moore’s Federal Practice § 56.40[1][b][iv], at 56-109 to -111 (3d ed. 2018).




                                             - 163 -
       The party opposing a motion for summary judgment must “set forth specific facts

showing that there is a genuine issue for trial as to those dispositive matters for which it carries

the burden of proof.” Applied Genetics Int’l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238,

1241 (10th Cir. 1990).          See Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th

Cir. 1993)(“However, the nonmoving party may not rest on its pleadings but must set forth

specific facts showing that there is a genuine issue for trial as to those dispositive matters for

which it carries the burden of proof.” (internal quotation marks omitted)). Rule 56(c)(1)

provides: “A party asserting that a fact . . . is genuinely disputed must support the assertion

by . . . citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made

for purposes of the motion only), admissions, interrogatory answers, or other materials . . . .”

Fed. R. Civ. P. 56(c)(1)(A). It is not enough for the party opposing a properly supported motion

for summary judgment to “rest on mere allegations or denials of his pleadings.” Liberty Lobby,

477 U.S. at 259. See Abercrombie v. City of Catoosa, 896 F.2d 1228, 1231 (10th Cir. 1990);

Otteson v. United States, 622 F.2d 516, 519 (10th Cir. 1980)(“[O]nce a properly supported

summary judgment motion is made, the opposing party may not rest on the allegations contained

in his complaint, but must respond with specific facts showing the existence of a genuine factual

issue to be tried.” (citation and internal quotation marks omitted)).

       Nor can a party “avoid summary judgment by repeating conclusory opinions, allegations

unsupported by specific facts, or speculation.” Colony Nat’l Ins. v. Omer, No. 07-2123-JAR,




                                              - 164 -
2008 WL 2309005, at *1 (D. Kan. June 2, 2008)(Robinson, J.)(citing Fed. R. Civ. P. 56(e); Argo

v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1199 (10th Cir. 2006)(McConnell,

J.)). “In responding to a motion for summary judgment, ‘a party cannot rest on ignorance of

facts, on speculation, or on suspicion and may not escape summary judgment in the mere hope

that something will turn up at trial.’” Colony Nat’l Ins. v. Omer, 2008 WL 2309005, at *1

(quoting Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988)).

       To deny a motion for summary judgment, genuine factual issues must exist that “can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Liberty Lobby, 477 U.S. at 250. A mere “scintilla” of evidence will not avoid summary

judgment. Vitkus v. Beatrice Co., 11 F.3d at 1539 (citing Liberty Lobby, 477 U.S. at 248).

Rather, there must be sufficient evidence on which the fact finder could reasonably find for the

nonmoving party.     See Liberty Lobby, 477 U.S. at 251 (quoting Schuylkill & Dauphin

Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1871)(“Schuylkill”); Vitkus v.

Beatrice Co., 11 F.3d at 1539. “[T]here is no issue for trial unless there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party. If the evidence is

merely colorable or is not significantly probative, summary judgment may be granted.” Liberty

Lobby, 477 U.S. at 249 (citations omitted). Where a rational trier of fact, considering the record

as a whole, cannot find for the nonmoving party, “there is no ‘genuine issue for trial.’”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)(quoting First Nat’l

Bank of Ariz. v. Cities Service Co., 391 U.S. 253, 289 (1968)).




                                             - 165 -
       When reviewing a motion for summary judgment, the court should keep in mind certain

principles. First, the court’s role is not to weigh the evidence, but to assess the threshold issue

whether a genuine issue exists as to material facts requiring a trial. See Liberty Lobby, 477 U.S.

at 249. Second, the ultimate standard of proof is relevant for purposes of ruling on a summary

judgment, such that, when ruling on a summary judgment motion, the court must “bear in mind

the actual quantum and quality of proof necessary to support liability.” Liberty Lobby, 477 U.S.

at 254. Third, the court must resolve all reasonable inferences and doubts in the nonmoving

party’s favor, and construe all evidence in the light most favorable to the nonmoving party. See

Hunt v. Cromartie, 526 U.S. 541, 550-55 (1999); Liberty Lobby, 477 U.S. at 255 (“The evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

(citation omitted)). Fourth, the court cannot decide any issues of credibility. See Liberty Lobby,

477 U.S. at 255.

       There are, however, limited circumstances in which the court may disregard a party’s

version of the facts. This doctrine developed most robustly in the qualified immunity arena. In

Scott v. Harris, 550 U.S. 372 (2007), the Supreme Court concluded that summary judgment is

appropriate where video evidence quite clearly contradicted the plaintiff’s version of the facts.

See 550 U.S. at 378-81. The Supreme Court explained:

              At the summary judgment stage, facts must be viewed in the light most
       favorable to the nonmoving party only if there is a “genuine” dispute as to those
       facts. Fed. Rule Civ. Proc. 56(c). As we have emphasized, “[w]hen the moving
       party has carried its burden under Rule 56(c), its opponent must do more than
       simply show that there is some metaphysical doubt as to the material facts . . . .
       Where the record taken as a whole could not lead a rational trier of fact to find for




                                              - 166 -
       the nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec.
       Industrial Co. v. Zenith Radio Corp., 475 U.S. [at] 586-587 . . . (footnote
       omitted). “[T]he mere existence of some alleged factual dispute between the
       parties will not defeat an otherwise properly supported motion for summary
       judgment; the requirement is that there be no genuine issue of material fact.”
       Anderson v. Liberty Lobby, Inc., 477 U.S. [at] 247-248 . . . . When opposing
       parties tell two different stories, one of which is blatantly contradicted by the
       record, so that no reasonable jury could believe it, a court should not adopt that
       version of the facts for purposes of ruling on a motion for summary judgment.

               That was the case here with regard to the factual issue whether respondent
       was driving in such fashion as to endanger human life. Respondent’s version of
       events is so utterly discredited by the record that no reasonable jury could have
       believed him. The Court of Appeals should not have relied on such visible
       fiction; it should have viewed the facts in the light depicted by the videotape.

Scott v. Harris, 550 U.S. at 380-81 (alterations in Scott v. Harris)(emphasis in Liberty Lobby).

       The Tenth Circuit applied this doctrine in Thomson v. Salt Lake County, 584 F.3d 1304

(10th Cir. 2009), and explained:

       [B]ecause at summary judgment we are beyond the pleading phase of the
       litigation, a plaintiff’s version of the facts must find support in the record: more
       specifically, “[a]s with any motion for summary judgment, ‘[w]hen opposing
       parties tell two different stories, one of which is blatantly contradicted by the
       record, so that no reasonable jury could believe it, a court should not adopt that
       version of the facts[.]’” York v. City of Las Cruces, 523 F.3d 1205, 1210 (10th
       Cir. 2008)(quoting Scott, 550 U.S. at 380); see also Estate of Larsen ex rel.
       Sturdivan v. Murr, 511 F.3d 1255, 1258 (10th Cir. 2008).

Thomson v. Salt Lake Cty., 584 F.3d at 1312 (second alteration in Thomson v. Salt Lake Cty.,

third and fourth alterations in York v. City of Las Cruces). “The Tenth Circuit, in Rhoads v.

Miller, [352 F. App’x 289 (10th Cir. 2009)(Tymkovich, J.)(unpublished),] explained that the

blatant contradictions of the record must be supported by more than other witnesses’




                                              - 167 -
testimony[.]”      Lymon v. Aramark Corp., 728 F. Supp. 2d 1222, 1249 (D.N.M.

2010)(Browning, J.), aff’d, 499 F. App’x 771 (10th Cir. 2012).

                                LAW REGARDING HEARSAY

          “Hearsay testimony is generally inadmissible.” United States v. Christy, No. CR 10-1534

JB, 2011 WL 5223024, at *5 (D.N.M. Sept. 21, 2011)(Browning, J.)(citing Fed. R. Evid. 802).

Rule 801(c) of the Federal Rules of Evidence provides: “‘Hearsay’ means a statement that:

(1) the declarant does not make while testifying at the current trial or hearing; and (2) a party

offers in evidence to prove the truth of the matter asserted in the statement.” Fed. R. Evid.

801(c).       Hearsay bars a party from presenting its own statements, such as “a

defendant . . . attempt[ing] to introduce an exculpatory statement made at the time of his arrest

without subjecting himself to cross-examination.” United States v. Cunningham, 194 F.3d 1186,

1199 (11th Cir. 1999). A statement that is otherwise hearsay, however, may be offered for a

permissible purpose other than to prove the truth of the matter asserted, including impeaching a

witness. See United States v. Caraway, 534 F.3d 1290, 1299 (10th Cir. 2008)(“We have already

explained why the content of the statement, if used substantively, would be inadmissible hearsay.

If admitted for impeachment purposes, however, it is not hearsay.”).

          Hearsay is generally unreliable and untrustworthy. See Chambers v. Mississippi, 410

U.S. 284, 298 (1973)(noting that hearsay is generally untrustworthy and lacks traditional indicia

of reliability); United States v. Lozado, 776 F.3d 1119, 1121 (10th Cir. 2015)(“Hearsay is

generally inadmissible as evidence because it is considered unreliable.” (citing Williamson v.




                                              - 168 -
United States, 512 U.S. 594, 598 (1994))); United States v. Console, 13 F.3d 641, 656 (3d. Cir.

1993)(stating hearsay is “inherently untrustworthy” because of the lack of an oath, presence in

court, and cross examination (quoting United States v. Pelullo, 964 F.2d 193, 203 (3rd Cir.

1992))). Testimonial proof is necessarily based upon the human senses, which can be unreliable.

See 5 Jack Weinstein & Margaret Berger, Weinstein’s Federal Evidence § 802.02[1][b], at 802-5

(Joseph McLaughlin ed., 2d ed. 2017)(“Weinstein’s Federal Evidence”). The Anglo-American

tradition uses three devices to illuminate inaccuracies in the testimonial proof: (i) the oath;

(ii) personal presence at trial; (iii) and cross examination. See Weinstein’s Federal Evidence

§ 802.02[2][a], at 802-5. It is difficult to evaluate the credibility of out-of-court statements when

the three safeguards mentioned above are unavailable.          See Weinstein’s Federal Evidence

§ 802.02[3], at 802-6 to -7. Courts view hearsay evidence as unreliable because it is not subject

to an oath, personal presence in court, or cross examination. See, e.g., United States v. Console,

13 F.3d at 656.

       “Hearsay within hearsay is not excluded by the rule against hearsay if each part of the

combined statements conforms with an exception to the rule.” Fed. R. Evid. 805. See, e.g.,

United States v. DeLeon, 316 F. Supp. 3d 1303, 1306 (D.N.M. 2018)(Browning, J.)(noting that a

hearsay within hearsay issue remains after concluding that 803(8) provided an exception for law

enforcement reports); Wood v. Millar, No. CIV 13-0923 RB/CG, 2015 WL 12661926, at *4

(D.N.M. Feb. 19, 2015)(Brack, J.)(noting that witness statements in police reports may be

admissible under hearsay exclusions other than 803(8)).




                                               - 169 -
                    LAW REGARDING MOTIONS TO RECONSIDER

       Except where the Federal Rules of Civil Procedure specify, motions to reconsider fall

into three categories. First, there are motions to reconsider “filed within [twenty-eight] days of

the entry of judgment,” which are “treated as a motion to alter or amend the judgment under rule

59(e)” of the Federal Rules of Civil Procedure. Pedroza v. Lomas Auto Mall, Inc., 258 F.R.D.

453, 462 (D.N.M. 2009)(Browning, J.). See N.M. Health Connections v. U.S. Dep’t of Health &

Human Servs., 340 F. Supp. 3d 1112, 1164-75 (D.N.M. 2018)(Browning, J.)(denying motion to

reconsider under rule 59(e)). Second, there are motions to reconsider “filed more than [twenty-

eight] days after judgment,” which are “considered a motion for relief from judgment under rule

60(b)” of the Federal Rules of Civil Procedure. Pedroza v. Lomas Auto Mall, Inc., 258 F.R.D. at

462. See Kruskal v. Martinez, No. CIV 16-1075 JB/SCY, 2018 WL 3972910, at *9 (D.N.M.

Aug. 18, 2018)(Browning, J.)(denying motion to reconsider under rule 60(b)). Finally, there are

motions to reconsider “any order that is not final,” which are treated as “a general motion

directed at the Court’s inherent power to reopen any interlocutory matter in its discretion.”

Pedroza v. Lomas Auto Mall, Inc., 258 F.R.D. at 462. See Price v. Philpot, 420 F.3d 1158, 1167

& n.9 (10th Cir. 2005); Computerized Thermal Imaging, Inc. v. Bloomberg, L.P., 312 F.3d 1292,

1296 n.3 (10th Cir. 2002). See also United States v. Loera, 182 F. Supp. 3d 1173, 1218-30

(D.N.M. 2016)(Browning, J.)(denying motion to reconsider rulings on a motion to suppress).




                                             - 170 -
       1.      Motions for Reconsideration Under Rules 59(e) and 60(b).

       Courts may treat motions for reconsideration as a rule 59(e) motion when the movant

files within twenty-eight days of a court’s entry of judgment. See Price v. Philpot, 420 F.3d at

1167 n.9. If the movant files outside that time period, courts should treat the motion as seeking

relief from judgment under rule 60(b). See Price v. Philpot, 420 F.3d at 1167 n.9. “[A] motion

for reconsideration of the district court’s judgment, filed within [rule 59’s filing deadline],

postpones the notice of appeal’s effect until the motion is resolved.” Jones v. United States, 355

F. App’x 117, 122 (10th Cir. 2009)(unpublished). Rule 59(e)’s time limit is now twenty-eight

days from the entry of a judgment. See Fed. R. Civ. P. 59(e).

       Whether a motion for reconsideration should be considered a motion under rule 59 or rule

60 is not only a question of timing, but also “depends upon the reasons expressed by the

movant.” Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680

F.3d 1194, 1200 (10th Cir. 2011). Where the motion “involves ‘reconsideration of matters

properly encompassed in a decision on the merits,’” a court considers the motion under rule

59(e). Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997)(quoting Martinez v. Sullivan,

874 F.2d 751, 753 (10th Cir. 1989)). In other words, if the reconsideration motion seeks to alter

the district court’s substantive ruling, then it should be considered a rule 59 motion and be

subject to rule 59’s constraints. See Phelps v. Hamilton, 122 F.3d at 1324. In contrast, under

rule 60,

       [o]n motion and just terms, the court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following reasons:




                                              - 171 -
               (1)     mistake, inadvertence, surprise, or excusable neglect;
               (2)     newly discovered evidence that, with reasonable diligence, could
                       not have been discovered in time to move for a new trial under
                       Rule 59(b);
               (3)     fraud (whether previously called intrinsic or extrinsic),
                       misrepresentation, or misconduct by an opposing party;
               (4)     the judgment is void;

               (5)     the judgment has been satisfied, released or discharged; it is based
                       on an earlier judgment that has been reversed or vacated; or
                       applying it prospectively is no longer equitable; or
               (6)     any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Neither a rule 59 nor a rule 60 motion for reconsideration

        are []appropriate vehicles to reargue an issue previously addressed by the court
        when the motion merely advances new arguments, or supporting facts which were
        available at the time of the original motion. . . . Grounds warranting a motion to
        reconsider include (1) an intervening change in the controlling law, (2) new
        evidence previously unavailable, and (3) the need to correct clear error or prevent
        manifest injustice.

Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). “[A] motion for

reconsideration is appropriate where the court has misapprehended the facts, a party’s position,

or the controlling law.” Servants of the Paraclete v. Does, 204 F.3d at 1012. A district court has

considerable discretion in ruling on a motion to reconsider. See Phelps v. Hamilton, 122 F.3d at

1324.

        Rule 60 authorizes a district court to, “[o]n motion and just terms, . . . relieve a party or

its legal representative from a final judgment, order, or proceeding for the following reasons,”

including “any other reason that justifies relief.” Fed. R. Civ. P. 60(b). A court cannot enlarge




                                               - 172 -
the time for filing a rule 59(e) motion. See Brock v. Citizens Bank of Clovis, 841 F.2d 344, 348

(10th Cir. 1988)(holding that district courts lack jurisdiction over untimely rule 59(e) motions);

Plant Oil Powered Diesel Fuel Sys., Inc. v. ExxonMobil Corp., No. CIV 11-0103 JB/WPL, 2012

WL 869000, at *2 (D.N.M. March 8, 2012)(Browning, J.)(“The Court may not extend the time

period for timely filing motions under Rule 59(e) . . . .”). “A motion under rule 59 that is filed

more than 28 days after entry of judgment may be treated as a Rule 60(b) motion for relief from

judgment.” 12 James Wm. Moore et al., Moore’s Federal Practice § 59.11[4][b], at 59-32 (3d

ed. 2012)(citations omitted). Nevertheless, a court will not generally treat an untimely rule 59(e)

motion as a rule 60(b) motion when the party is seeking “‘reconsideration of matters properly

encompassed in a decision on the merits’ contemplated by Rule 59(e).” Jennings v. Rivers, 394

F.3d 850, 854 (10th Cir. 2005)(quoting Osterneck v. Ernst & Whinney, 489 U.S. 169, 174

(1989)).

       Under some circumstances, parties can rely on rule 60(b)(1) for a mistake by their

attorney or when their attorney acted without their authority. See Yapp v. Excel Corp., 186 F.3d

1222, 1231 (10th Cir. 1999)(“Rule 60(b)(1) motions premised upon mistake are intended to

provide relief to a party . . . when the party has made an excusable litigation mistake or an

attorney in the litigation has acted without authority . . . .”). Mistake in this context entails either

acting without the client’s consent or making a litigation mistake, such as failing to file or to

comply with deadlines. See Yapp v. Excel Corp., 186 F.3d at 1231. If the alleged incident

entails a mistake, then it must be excusable, meaning that the party was not at fault. See Pioneer




                                                - 173 -
Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 394 (1993); Cashner v. Freedom

Stores, Inc., 98 F.3d 572, 577 (10th Cir. 1996)(“If the mistake alleged is a party’s litigation

mistake, we have declined to grant relief under Rule 60(b)(1) when the mistake was the result of

a deliberate and counseled decision by the party.”); Pelican Prod. Corp. v. Marino, 893 F.2d

1143, 1146 (10th Cir. 1990)(holding that attorney carelessness is not a basis for relief under rule

60(b)(1)).

       Courts will not grant relief when the mistake of which the movant complains is the result

of an attorney’s deliberate litigation tactics. See Cashner v. Freedom Stores, Inc., 98 F.3d at 577.

This rule exists because a party

       voluntarily chose [the] attorney as his representative in the action, and he cannot
       now avoid the consequences of the acts or omissions of this freely selected agent.
       Any other notion would be wholly inconsistent with our system of representative
       litigation, in which each party is deemed bound by the acts of his lawyer-agent
       and is considered to have “notice of all facts, notice of which can be charged upon
       the attorney.”

Link v. Wabash R.R., 370 U.S. 626, 633-34 (1962)(quoting Smith v. Ayer, 101 U.S. 320, 326

(1879)). The Tenth Circuit has held that there is nothing “novel” about “the harshness of

penalizing [a client] for his attorney’s conduct,” and has noted that “[t]hose who act through

agents are customarily bound,” even though, when “an attorney is poorly prepared to cross-

examine an expert witness, the client suffers the consequences.” Gripe v. City of Enid, 312 F.3d

1184, 1189 (10th Cir. 2002).

       Rule 60(b)(6) is a “grand reservoir of equitable power to do justice in a particular case.”

Van Skiver v. United States, 952 F.2d 1241, 1244 (10th Cir. 1991)(internal quotation marks




                                              - 174 -
omitted)(quoting Pierce v. Cook & Co., 518 F.2d 720, 722 (10th Cir. 1975)). “If the reasons

offered for relief from judgment could be considered under one of the more specific clauses of

Rule 60(b)(1)-(5), those reasons will not justify relief under Rule 60(b)(6).” Moore et al., supra

§ 60.48[2], at 60-182. Accord Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863

n.11 (1988)(“This logic, of course, extends beyond clause (1) and suggests that clause (6) and

clauses (1) through (5) are mutually exclusive.”). “The Rule does not particularize the factors

that justify relief, but we have previously noted that it provides courts with authority ‘adequate to

enable them to vacate judgments whenever such action is appropriate to accomplish justice,’

while also cautioning that it should only be applied in ‘extraordinary circumstances.’” Liljeberg

v. Health Servs. Acquisition Corp., 486 U.S. at 863-84 (citations omitted)(first quoting Klapprott

v. United States, 335 U.S. 601, 614-15 (1949); and then quoting Ackermann v. United States,

340 U.S. 193, 199 (1950)).

       Generally, the situation must be one beyond the control of the party moving under rule

60(b)(6) to warrant relief. See Ackermann v. United States, 340 U.S. at 202 (“The comparison

[of prior precedent] strikingly points up the difference between no choice and choice;

imprisonment and freedom of action; no trial and trial; no counsel and counsel; no chance for

negligence and inexcusable negligence. Subsection 6 of Rule 60(b) has no application to the

situation of petitioner.”). Legal error that provides a basis for relief under rule 60(b)(6) must be

extraordinary, as the Tenth Circuit discussed in Van Skiver v. United States:

       The kind of legal error that provides the extraordinary circumstances justifying
       relief under Rule 60(b)(6) is illustrated by Pierce. In that case, this court granted




                                               - 175 -
       relief under 60(b)(6) when there had been a post-judgment change in the law
       “arising out of the same accident as that in which the plaintiffs . . . were injured.”
       Pierce, 518 F.2d at 723. However, when the post-judgment change in the law did
       not arise in a related case, we have held that “[a] change in the law or in the
       judicial view of an established rule of law” does not justify relief under Rule
       60(b)(6). Collins v. City of Wichita, 254 F.2d 837, 839 (10th Cir. 1958).

952 F.2d at 1244-45 (second alteration in Van Skiver v. United States).

       2.      Motions to Reconsider Interlocutory Orders.

       Considerable confusion exists among the bar regarding the proper standard for a district

court to apply when ruling on a motion to reconsider one of its prior “interlocutory” or “interim”

orders, i.e., an order that a district court issues while the case is ongoing, as distinguished from a

final judgment. This confusion originates from the fact that the Federal Rules of Civil Procedure

do not mention motions to reconsider, let alone set forth a specific procedure for filing them or a

standard for analyzing them. A loose conflation in terminology in Servants of the Paraclete v.

Does, which refers to rule 59(e) motions -- “motion[s] to alter or amend a judgment,” Fed. R.

Civ. P. 59(e) (emphasis added)(title case omitted) -- as “motions to reconsider,”103 compounds

that baseline confusion. Servants of the Paraclete v. Does, 204 F.3d at 1012.



       103
           The Honorable Paul J. Kelly, Jr., now-Senior United States Circuit Judge for the Tenth
Circuit, who authored Servants of the Paraclete v. Does, refers to rule 59(e) motions as “motions
to reconsider” several times throughout the opinion. E.g., 204 F.3d at 1012. He uses the term
“motion to reconsider” as an umbrella term that can encompass three distinct motions:
(i) motions to reconsider an interlocutory order, which no set standard governs, save that the
district court must decide them “before the entry of . . . [final] judgment,” Fed. R. Civ. P. 54(b);
(ii) motions to reconsider a judgment made within twenty-eight days of the entry of judgment,
which the Servants of the Paraclete v. Does standard governs; and (iii) motions to reconsider a
judgment made more than twenty-eight days after the entry of judgment, which rule 60(b)
governs. There is arguably a fourth standard for motions to reconsider filed more than a year



                                               - 176 -
       Final judgments are different from interlocutory orders.       See Fed. R. Civ. P. 54(a)

(“‘Judgment’ as used in these rules includes a decree and any order from which an appeal lies.”

(emphasis added)). In addition to ripening the case for appeal, see 28 U.S.C. § 1291 (“The

courts of appeals . . . shall have jurisdiction of appeals from all final decisions of the district

courts . . . .”), the entry of final judgment narrows the district court’s formerly plenary

jurisdiction over the case in three ways. First, for the first twenty-eight days after the entry of

judgment, when the court can entertain motions under rules 50(b), 52(b), 59, and 60, the district

court’s jurisdiction trumps that of the Court of Appeals. See Fed. R. App. P. 4(a)(4)(B). Even if

a party files a notice of appeal, the Court of Appeals will wait until after the district court has

ruled on the post-judgment motion to touch the case. See Fed. R. App. P. 4(a)(4)(B). Second,

after twenty-eight days, when the court may consider motions under rule 60, if a party has filed a

notice of appeal, the Court of Appeals’ jurisdiction trumps the district court’s, and the district

court needs the Court of Appeals’ permission even to grant a rule 60 motion. Third, after




after the entry of judgment, as three of the rule 60(b) grounds for relief expire at that point.
        Much confusion could be avoided by using the term “motion to reconsider” exclusively
to refer to the first category, “motion to amend or alter the judgment” exclusively to refer to the
second category, and “motion for relief from judgment” exclusively to refer to the third category
(and arguable fourth category). These are the terms that the Federal Rules of Civil Procedure --
and other Courts of Appeals -- use to describe (ii) and (iii). The Court agrees with Judge Kelly --
and all he likely meant by using motion to reconsider as an umbrella term is -- that, if a party
submits a motion captioned as a “motion to reconsider” after an entry of final judgment, the
court should evaluate it under rule 59(e) or 60(b), as appropriate, rather than rejecting it as
untimely or inappropriate.




                                              - 177 -
twenty-eight days, if no party has filed a notice of appeal, district courts may consider motions

under rule 60.

        Final judgments implicate two important concerns militating against giving district courts

free reign to reconsider their judgments. First, when a case is not appealed, there is an interest in

finality. The parties and the lawyers expect to go home, quit obsessing about the dispute, and put

the case behind them, and the final judgment -- especially once the twenty-eight-day window of

robust district court review and the thirty-day window of appeal have both closed -- is the

disposition upon which they are entitled to rely. Second, when a case is appealed, there is the

need for a clean jurisdictional handoff from the district court to the Court of Appeals. “[A]

federal district court and a federal court of appeals should not attempt to assert jurisdiction over a

case simultaneously,” as doing so produces a “danger [that] a district court and a court of appeals

w[ill] be simultaneously analyzing the same judgment.” Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58-59 (1982)(per curiam), superseded on other grounds by statute Fed. R. App.

P. 4(a)(4).

        The Court of Appeals needs a fixed record on which to base its decisions -- especially

given the collaborative nature of appellate decision-making -- and working with a fixed record

requires getting some elbow room from the district court’s continued interference with the case.

The “touchstone document” for this jurisdictional handoff is the notice of appeal, not the final

judgment, Griggs v. Provident Consumer Disc. Co., 459 U.S. at 58 (“The filing of a notice of

appeal is an event of jurisdictional significance -- it confers jurisdiction on the court of appeals




                                               - 178 -
and divests the district court of its control over those aspects of the case involved in the appeal.”

(citations omitted)); Garcia v. Burlington N. R.R., 818 F.2d 713, 721 (10th Cir. 1987)(“Filing a

timely notice of appeal pursuant to Fed. R. App. P. 3 transfers the matter from the district court

to the court of appeals. The district court is thus divested of jurisdiction. Any subsequent action

by it is null and void.” (citations omitted)); Kirtland v. J. Ray McDermott & Co., 568 F.2d 1166,

1170 (5th Cir. 1978)(“[I]t is the filing of the appeal, not the entering of a final judgment, that

divests the district court of jurisdiction.” (citations omitted)), but, because the final judgment

starts the parties’ thirty-day clock for filing a timely notice of appeal, the Federal Rules and the

Tenth Circuit have chosen to curtail the district court’s jurisdiction over the case in the roughly

month-long period of potentially overlapping trial- and appellate-court jurisdiction that

immediately follows the entry of final judgment, see Servants of the Paraclete v. Does, 204 F.3d

at 1009 (noting that post-final judgment motions at the district court level are “not intended to be

a substitute for direct appeal”).

        Rather than suddenly divesting the district court of all jurisdiction over the case --

potentially resulting in the district court being unable to rectify easily fixable problems with the

final judgment before the case goes to the Tenth Circuit, or even requiring appeal of a case that

might otherwise not need to be appealed -- the Federal Rules set forth a jurisdiction phased de-

escalation process, wherein the district court goes from pre-final judgment plenary jurisdiction,

to limited review for the first twenty-eight days post-final judgment, and, finally, to solely rule

60 review after twenty-eight days. In defining the “limited review” that rule 59(e) allows a




                                               - 179 -
district court to conduct in the twenty-eight-day flux period, the Tenth Circuit, in Servants of the

Paraclete v. Does, incorporated traditional law-of-the-case grounds -- the same grounds that

inform whether a court should depart from an appellate court’s prior decision in the same case --

into rule 59(e). See United States v. Alvarez, 142 F.3d 1243, 1247 (10th Cir. 1998)(departing

from the law-of-the-case doctrine in “three exceptionally narrow circumstances: (1) when the

evidence in a subsequent trial is substantially different; (2) when controlling authority has

subsequently made a contrary decision of the law applicable to such issues; or (3) when the

decision was clearly erroneous and would work a manifest injustice”              (citation omitted));

Servants of the Paraclete v. Does, 204 F.3d at 1012 (incorporating those grounds into rule 59(e)).

       Neither of these concerns -- finality nor jurisdictional overlap -- is implicated when a

district court reconsiders one of its own interlocutory orders.         The Federal Rules do not

specifically mention motions to reconsider interlocutory orders, but rule 54(b) makes the

following open-ended proclamation about their mutability:

              When an action presents more than one claim for relief -- whether as a
       claim, counterclaim, crossclaim, or third-party claim -- or when multiple parties
       are involved, the court may direct entry of a final judgment as to one or more, but
       fewer than all, claims or parties only if the court expressly determines that there is
       no just reason for delay. Otherwise, any order or other decision, however
       designated, that adjudicates fewer than all the claims or the rights and liabilities of
       fewer than all the parties does not end the action as to any of the claims or parties
       and may be revised at any time before the entry of a judgment adjudicating all the
       claims and all the parties’ rights and liabilities.

Fed. R. Civ. P. 54(b) (emphases added). Rule 54(b) thus (i) provides that a district court can

freely reconsider its prior rulings; and (ii) puts no limit or governing standard on the district




                                              - 180 -
court’s ability to do so, other than that it must do so “before the entry of a judgment.” Fed. R.

Civ. P. 54(b).

       The Tenth Circuit has not cabined district courts’ discretion beyond what rule 54(b)

provides: “[D]istrict courts generally remain free to reconsider their earlier interlocutory orders.”

Been v. O.K. Indus., Inc., 495 F.3d 1217, 1225 (10th Cir. 2007). In the Tenth Circuit, “law of

the case doctrine has no bearing on the revisiting of interlocutory orders, even when a case has

been reassigned from one judge to another.” Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1252

(10th Cir. 2011)(emphasis added)(citing Been v. O.K. Indus., Inc., 495 F.3d at 1225). In this

context, “the doctrine is merely a ‘presumption, one whose strength varies with the

circumstances.’” Been v. O.K. Indus., Inc., 495 F.3d at 1225 (quoting Avitia v. Metro. Club of

Chi., Inc., 49 F.3d 1219, 1227 (7th Cir. 1995)). In short, a district court can use whatever

standard it wants to review a motion to reconsider an interlocutory order. It can review the

earlier ruling de novo and essentially reanalyze the earlier motion from scratch, it can review the

ruling de novo but limit its review, it can require parties to establish one of the law-of-the-case

grounds, or it can refuse to entertain motions to reconsider altogether.

       The best approach, in the Court’s eyes, is to analyze motions to reconsider differently

depending on three factors. Cf. Been v. O.K. Indus., Inc., 495 F.3d at 1225 (“[T]he doctrine is

merely a ‘presumption, one whose strength varies with the circumstances.’” (citation omitted)).

First, the Court should restrict its review of a motion to reconsider a prior ruling in proportion to

how thoroughly the earlier ruling addressed the specific findings or conclusions that the motion




                                               - 181 -
to reconsider challenges. How “thoroughly” a point was addressed depends both on the amount

of time and energy the Court spent on it, and on the amount of time and energy the parties spent

on it -- in briefing and orally arguing the issue, but especially if they developed evidence on the

issue. A movant for reconsideration thus faces a steeper uphill challenge when the prior ruling

was on a criminal suppression motion, class certification motion, or preliminary injunction,104

than when the prior ruling is, e.g., a short discovery ruling. The Court should also look, not to

the overall thoroughness of the prior ruling, but to the thoroughness with which the Court

addressed the exact point or points that the motion to reconsider challenges. A movant for

reconsideration thus faces an easier task when he or she files a targeted, narrow-in-scope motion

       104
          The Court typically makes findings of fact and conclusions of law in ruling on these
motions. At first glance, it appears that the Federal Rules of Civil Procedure set forth additional
standards -- beyond that which applies to other interlocutory orders -- for amending findings of
fact and conclusions of law: “Amended or Additional Findings. On a party’s motion filed no
later than 28 days after the entry of judgment, the court may amend its findings -- or make
additional findings -- and may amend the judgment accordingly. The motion may accompany a
motion for a new trial under Rule 59.” Fed. R. Civ. P. 52(b). This rule appears to limit motions
to reconsider orders with findings of fact and conclusions of law to twenty-eight days. The
rule’s use of the term “entry of judgment,” its reference to rule 59, and its adoption of the same
time period that applies to motions to alter or amend a judgment, all lead the Court to conclude,
however, that rule 52(b) -- and its twenty-eight-day time limit -- does not apply to interlocutory
orders. See Houston Fearless Corp. v. Teter, 313 F.2d 91, 92 (10th Cir. 1962)(“The original
order was not a judgment because it was not appealable and, as it was not a judgment, Rules
52(b) and 59(e) do not apply. . . . No rule of which we are aware limits the plenary power of a
federal district court which has made an interlocutory order to grant such relief from that order as
justice requires while the case is pending before it.”). See also Trujillo v. Bd. of Educ. of
Albuquerque Pub. Sch., 212 F. App’x 760, 765 (10th Cir. 2007)(unpublished)(“A district court
has discretion to revise interlocutory orders prior to entry of final judgment.”). The time limit
applies only to findings of fact and conclusions of law supporting a case-ending judgment -- such
as those entered after a bench trial -- and to those giving rise to an interlocutory appeal that, if
filed, divests the district court of its jurisdiction -- such as those entered in support of a
preliminary injunction.



                                              - 182 -
asking the Court to reconsider a small, discrete portion of its prior ruling than when he or she

files a broad motion to reconsider that rehashes the same arguments from the first motion, and

essentially asks the Court to grant the movant a mulligan on its earlier failure to present

persuasive argument and evidence.

       Second, the Court should consider the case’s overall progress and posture, the motion for

reconsideration’s timeliness relative to the ruling it challenges, and any direct evidence the

parties may produce, and use those factors to assess the degree of reasonable reliance the

opposing party has placed in the Court’s prior ruling. See 18B Charles Alan Wright, et al,

Federal Practice & Procedure § 4478.1, at 695-96 (2d ed. 2002)(“Stability becomes increasingly

important as the proceeding nears final disposition . . . . Reopening should be permitted,

however, only on terms that protect against reliance on the earlier ruling.”). For example, if a

defendant (i) spends tens of thousands of dollars removing legacy computer hardware from long-

term storage; then (ii) obtains a protective order in which the Court decides that the defendant

need not produce the hardware in discovery; then (iii) returns the hardware to long-term storage,

sustaining thousands more in expenses; and (iv) several months pass, then the plaintiffs should

face a higher burden in moving the Court to reconsider its prior ruling that they faced in fighting

the motion for protective order the first time.

       Third, the Court should consider the Servants of the Paraclete v. Does grounds. The

Court should be more inclined to grant motions for reconsideration if the movant presents

(i) new controlling authority -- especially if the new authority overrules prior law or sets forth an




                                                  - 183 -
entirely new analytical framework; (ii) new evidence -- especially if the movant has a good

reason why the evidence was not presented the first time around; or (iii) a clear indication -- one

that manifests itself without the need for in-depth analysis or review of the facts -- that the Court

erred.

         These three factors should influence the degree to which the Court restricts its review of a

prior ruling, but they do not necessarily mean that the Court should always apply a deferential

standard of review. The Court should pause before applying a standard of review to its own

interlocutory orders that is more deferential than the standard that the Court of Appeals will

apply to it, unless the Court concludes that the alleged error in the prior ruling was harmless, or

the party moving for reconsideration waived their right to appeal the alleged error by not raising

the appropriate argument. Even in circumstances where the Court concludes that it is insulated

from reversal on appeal, there are principled reasons for applying a de novo standard. After all,

if the Court is wrong in its earlier decision, then, generally speaking, it is unjust to maintain that

result -- although the Court should weigh this injustice against any injustice that would result

from upending the parties’ reliance on the earlier ruling, which is the balancing test that the three

factors above represent.

         What the Court means by “restricting its review” is less about applying a deferential

standard of review -- although that may be appropriate in some circumstances -- and more about

reducing (i) the depth of the Court’s analysis the second time around -- thus conserving judicial

resources; and (ii) the impositions that relitigation of the prior ruling will impose on the party




                                               - 184 -
opposing the motion for reconsideration. The Court should consider the time and expense that

the party opposing reconsideration spent in winning the earlier ruling and should try to prevent

that party from having to bear the same impositions again.           Basically, even if the Court

ultimately analyzes a motion to reconsider under the same standard that it analyzed the motion

that produces the earlier ruling, it should analyze the motion in a different way -- one focused on

reducing the litigation burdens of the party opposing reconsideration. For example, when a party

moves the Court for a preliminary injunction, standard practice is that the Court holds an

evidentiary hearing as a matter of course, regardless whether it looks as if the party has a good

chance of prevailing. If the party loses and the Court denies the injunction, however, and the

party moves for reconsideration, the party should not be entitled to the presumption of an

evidentiary hearing merely because he or she received that presumption the first time the Court

considered the motion.

       In light of these statements, it is perhaps better to characterize the increased burden that a

movant for reconsideration faces as one of production and not of persuasion. The Court analyzes

motions to reconsider by picking up where it left off in the prior ruling and not by starting anew.

Parties opposing reconsideration can do the same, and they may stand on whatever evidence and

argument they used to win the earlier ruling. Movants for reconsideration, on the other hand,

carry the full burden of production: they must persuade the Court, using only the evidence and

argument they put before it, that it should change its prior ruling; they must do all of the legwork,

and not rely on the Court to do any supplemental fact-finding or legal research; and they must




                                               - 185 -
convincingly refute both the counterarguments and evidence that the opposing party used to win

the prior ruling, and any new arguments and evidence that the opposing party produces while

opposing the motion to reconsider. Unlike the motion that produced the prior ruling, a motion to

reconsider is not -- and is not supposed to be -- a fair fight procedurally. The deck is stacked

against a movant for reconsideration, and if such a movant hopes to prevail, he or she must have

not only a winning legal position, but the work ethic and tenacity to single-handedly lead the

Court to his or her way of thinking. See New Mexico v. Valley Meat Co., No. CIV 14-1100

JB/KBM, 2015 WL 9703255, at *16-22 (D.N.M. Dec. 14, 2015)(Browning, J.).

                  RELEVANT LAW REGARDING LAW OF THE CASE

       “Under the law of the case doctrine, ‘when a court decides upon a rule of law, that

decision should continue to govern the same issues in subsequent stages in the same case.’”

Poche v. Joubran, 389 F. App’x 768, 774 (10th Cir. 2010)(unpublished)(quoting Dobbs v.

Anthem Blue Cross & Blue Shield, 600 F.3d 1275, 1279 (10th Cir. 2010)). The Tenth Circuit

has “acknowledged, however, that ‘the rule [of law of the case] is a flexible one that allows

courts to depart from erroneous prior rulings, as the underlying policy of the rule is one of

efficiency, not restraint of judicial power.’” Been v. O.K. Indus., Inc., 495 F.3d at 1224 (quoting

Prairie Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 823 (10th Cir. 2007)). The Tenth

Circuit has stated that this flexibility means “the doctrine is merely a ‘presumption, one whose

strength varies with the circumstances.’” Been v. O.K. Indus., Inc., 495 F.3d at 1225 (quoting

Avitia v. Metro. Club of Chi., Inc., 49 F.3d at 1227). See Homans v. City of Albuquerque, 366




                                              - 186 -
F.3d 900, 904 (10th Cir. 2004)(“[T]he doctrine is discretionary rather than mandatory.”). “If the

original ruling was issued by a higher court, a district court should depart from the ruling only in

exceptionally narrow circumstances.”        Been v. O.K. Indus., Inc., 495 F.3d at 1225 (citing

McIlravy v. Kerr-McGee Coal Corp., 204 F.3d 1031, 1035 (10th Cir. 2000)).

        “Only final judgments may qualify as law of the case.” Poche v. Joubran, 389 F. App’x

at 774 (alteration and internal quotation marks omitted)(quoting Unioil, Inc. v. Elledge (In re

Unioil, Inc.), 962 F.2d 988, 993 (10th Cir. 1992)). The doctrine is inapplicable where “a ruling

remains subject to reconsideration.” Wallace v. United States, 372 F. App’x 826, 828 (10th Cir.

2010)(unpublished)(internal quotation marks omitted)(quoting Unioil, Inc. v. Elledge (In re

Unioil, Inc.), 962 F.2d at 993). This principle means that “district courts generally remain free to

reconsider their earlier interlocutory orders.” Been v. O.K. Indus., Inc., 495 F.3d at 1225 (citing

Harlow v. Children’s Hosp., 432 F.3d 50, 55 (1st Cir. 2005); United States v. Smith, 389 F.3d

944, 949 (9th Cir. 2004)(per curiam)(explaining that a district court may review its prior rulings

so long as it retains jurisdiction over the case)).

        Similarly, this Court has stated that “[l]aw of the case is a doctrine that binds the trial

court after an appeal.” Lane v. Page, 727 F. Supp. 2d 1214, 1230 n.9 (D.N.M. 2010)(Browning,

J.)(citation omitted). In Weston v. Harmatz, 335 F.3d 1247 (10th Cir. 2003)(McConnell, J.), the

Tenth Circuit stated:

        Under the law of the case doctrine, “[a] legal decision made at one stage of
        litigation, unchallenged in a subsequent appeal when the opportunity to do so
        existed, becomes the law of the case for future stages of the same litigation, and




                                                - 187 -
       the parties are deemed to have waived the right to challenge that decision at a
       later time.”

335 F.3d at 1255 (alteration in Weston v. Harmatz)(quoting Concrete Works of Colo., Inc. v.

City & Cty. of Denver, 321 F.3d 950, 992 (10th Cir. 2003)).

       The law-of-the-case “doctrine posits that when a court decides upon a rule of law, that

decision should continue to govern the same issues in subsequent stages in the same case.”

Arizona v. California, 460 U.S. 605, 618 (1983). “A complementary theory, the mandate rule,

‘generally requires [district] court conformity with the articulated appellate remand,’ but the

mandate rule ‘is a discretion-guiding rule subject to exception in the interests of justice.” United

States v. Webb, 98 F.3d 585, 587 (10th Cir. 1996)(alteration in United States v. Webb)(quoting

United States v. Moore, 83 F.3d 1231, 1234 (10th Cir. 1996)).

       The doctrine has particular relevance following a remand order issued by an
       appellate court. “[W]hen a case is appealed and remanded, the decision of the
       appellate court establishes the law of the case and ordinarily will be followed by
       both the trial court on remand and the appellate court in any subsequent appeal.”
       Rohrbaugh v. Celotex Corp., 53 F.3d 1181, 1183 (10th Cir. 1995). The law of the
       case doctrine is intended to prevent “continued re-argument of issues already
       decided,” Gage v. Gen. Motors Corp., 796 F.2d 345, 349 (10th Cir. 1986), and to
       preserve scarce court resources -- to avoid “in short, Dickens’s Jarndyce v.
       Jarndyce syndrome.” McIlravy v. Kerr-McGee Coal Corp., 204 F.3d 1031, 1035
       (10th Cir. 2000).
       ....
               . . . [T]hree “exceptionally narrow” grounds justify departing from the law
       of the case doctrine: “(1) when the evidence in a subsequent trial is substantially
       different; (2) when controlling authority has subsequently made a contrary
       decision of the law applicable to such issues; or (3) when the decision was clearly
       erroneous and would work a manifest injustice.” McIlravy, 204 F.3d at 1035.




                                              - 188 -
Huffman v. Saul Holdings Ltd. P’ship, 262 F.3d 1128, 1132-33 (10th Cir. 2001). Although the

law-of-the-case doctrine “is designed to promote finality and prevent re-litigation of previously

decided issues,” it “does not serve to limit a court’s power.” Rimbert v. Eli Lilly & Co., 647

F.3d at 1251.    “The doctrine applies to issues previously decided, either explicitly or by

necessary implication.” Guidry v. Sheet Metal Workers Int’l Ass’n, Local No. 9, 10 F.3d 700,

706 (10th Cir. 1993)(citations omitted), abrogated in part on other grounds on reh’g, 39 F.3d

1078 (10th Cir. 1994)(en banc). See Emp’rs’ Mut. Cas. Co. v. Bartile Roofs, Inc., 478 F. App’x

493, 498 (10th Cir. 2012)(unpublished)(holding that, “to the extent that [the defendant] attempts

to circumvent our prior legal conclusion concerning what constitutes an ‘accident’ under the

[relevant insurance] policies, the law of the case doctrine bars the attempt”). The Tenth Circuit

has long held that there are

       three grounds under the “law of the case” doctrine by which we might conclude
       an issue was implicitly resolved in a prior appeal, as follows: (1) resolution of the
       issue was a necessary step in resolving the earlier appeal; (2) resolution of the
       issue would abrogate the prior decision and so must have been considered in the
       prior appeal; and (3) the issue is so closely related to the earlier appeal its
       resolution involves no additional consideration and so might have been resolved
       but unstated.

Guidry v. Sheet Metal Workers Int’l Ass’n, Local No. 9, 10 F.3d at 707.

      LAW REGARDING TITLE VII EMPLOYMENT DISCRIMINATION CASES

       “Title VII of the Civil Rights Act of 1964 forbids employment discrimination based on

race, color, religion, sex, or national origin.” Brown v. Gen. Servs. Admin., 425 U.S. 820, 825

(1976)(citing 42 U.S.C. §§ 2000e-2, 2000e-3). The Court has noted that Title VII generally




                                              - 189 -
protects individuals from employers’ improperly motivated adverse treatment in the workplace:

“Title VII of the Civil Rights Act of 1964 prohibits an employer from failing or refusing to hire

or discharging any individual, or otherwise discriminating against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of such individual’s

race, color, religion, sex, or national origin.” Farley v. Leavitt, No. CIV 05-1219 JB/LFC, 2007

WL 6364329, at *6 (D.N.M. Dec. 31, 2007)(Browning, J.)(internal quotation marks and

alterations omitted)(quoting 42 U.S.C. § 2000e-2(a)(1)). With the 1972 amendments to the

statute, Title VII’s protections apply to federal and private employees. See Brown v. Gen. Servs.

Admin., 425 U.S. at 825-26 (citing 42 U.S.C. § 2000e(b)); Walton v. N.M. State Land Office,

113 F. Supp. 3d 1178, 1184 (D.N.M. 2015)(Browning, J.); Gerald v. Locksley, 785 F. Supp. 2d

1074, 1098 (D.N.M. 2011)(Browning, J.).

       1.      Title VII Retaliation.

       To establish a prima facie case of retaliation, a plaintiff must show: “(1) that he engaged

in protected opposition to discrimination, (2) that a reasonable employee would have found the

challenged action materially adverse, and (3) that a causal connection existed between the

protected activity and the materially adverse action.” Proctor v. United Parcel Serv., 502 F.3d

1200, 1208 (10th Cir. 2007)(internal quotation marks omitted)(quoting Argo v. Blue Cross &

Blue Shield of Kan., Inc., 452 F.3d at 1202). “To establish that a causal connection exists,” a

plaintiff “may proffer ‘evidence of circumstances that justify an inference of retaliatory motive,

such as protected conduct closely followed by adverse action.’” Proctor v. United Parcel Serv.,




                                             - 190 -
502 F.3d at 1208 (quoting Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1228 (10th Cir.

2006)). Generally speaking, if this temporal proximity between the protected activity and the

adverse action are not “very close in time,” the plaintiff “must offer additional evidence to

establish causation.” Proctor v. United Parcel Serv., 502 F.3d at 1209 (internal quotation marks

omitted)(quoting Haynes v. Level 3 Commc’ns, LLC, 456 F.3d at 1228). See Walton v. N.M.

State Land Office, 113 F. Supp. 3d at 1190; Gerald v. Locksley, 785 F. Supp. 2d at 1099-1100.

       2.     Materially Adverse Employment Action.

       The Tenth Circuit liberally defines what constitutes an adverse employment action. See

Orr v. City of Albuquerque, 417 F.3d 1144, 1150 (10th Cir. 2005)(“Because of the remedial

nature of Title VII lawsuits, we broadly define adverse employment action.”). The Tenth Circuit

has stated:

       Such actions are not simply limited to monetary losses in the form of wages or
       benefits. See Berry v. Stevinson Chevrolet, 74 F.3d 980, 986-87 (10th Cir. 1996).
       Instead, we take a “case-by-case approach,” examining the unique factors relevant
       to the situation at hand. Jeffries [v. Kansas, 147 F.3d 1220, ]1232 [(10th Cir.
       1998)]. Nevertheless, we will not consider “a mere inconvenience or an alteration
       of job responsibilities” to be an adverse employment action. Crady v. Liberty
       Nat’l Bank & Trust Co., 993 F.2d 132, 136 (7th Cir. 1993) . . . .

Sanchez v. Denver Pub. Sch., 164 F.3d 527, 532 (10th Cir. 1998). See Proctor v. United Parcel

Serv., 502 F.3d at 1208. An adverse action “is not limited to discriminatory actions that affect

the terms and conditions of employment.” Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53,

64 (2006).    “[A] plaintiff must show that a reasonable employee would have found the

challenged action materially adverse, which in this context means it well might have dissuaded a




                                            - 191 -
reasonable worker from making or supporting a charge of discrimination.”              Reinhardt v.

Albuquerque Pub. Sch. Bd. of Educ., 595 F.3d 1126, 1133 (10th Cir. 2010)(internal quotation

marks omitted)(quoting Burlington N. & Santa Fe Ry. v. White, 548 U.S. at 68).                “The

antiretaliation provision protects an individual not from all retaliation, but from retaliation that

produces an injury or harm.” Burlington N. & Santa Fe Ry. v. White, 548 U.S. at 67-68 (“We

speak of material adversity because we believe it is important to separate significant from trivial

harms.”). “We construe the phrase ‘adverse employment action’ liberally and do not limit it to

‘monetary losses in the form of wages or benefits.’” Reinhardt v. Albuquerque Pub. Sch. Bd. of

Educ., 595 F.3d at 1133 (quoting Annett v. Univ. of Kan., 371 F.3d 1233, 1239 (10th Cir.

2004)).     Acts that carry “a significant risk of humiliation, damage to reputation, and a

concomitant harm to future employment prospects” may be considered adverse actions, Berry v.

Stevinson Chevrolet, 74 F.3d at 986, although “‘a mere inconvenience or an alteration of job

responsibilities’ will not suffice,” Annett v. Univ. of Kan., 371 F.3d at 1239 (quoting Sanchez v.

Denver Pub. Sch., 164 F.3d at 532).

          In Anderson v. Clovis Municipal Schools, 265 F. App’x 699 (10th Cir.

2008)(unpublished), the Tenth Circuit, in an unpublished opinion, addressed the requirement of

an adverse employment action in the context of a disparate-treatment claim and a hostile work

environment claim. There, an employee, who had been placed on a growth plan, alleged other

harsh treatment and a written reprimand in support of his claim that he suffered a hostile work

environment. See 265 F. App’x at 704. Relying on Schuler v. City of Boulder, 189 F.3d 1304




                                              - 192 -
(10th Cir. 1999), the plaintiff argued that the growth plan and formal reprimand rose to the level

of an adverse employment action under Tenth Circuit law. See 265 F. App’x at 704. In

MacKenzie v. City & County of Domier, the Tenth Circuit discussed Anderson v. Clovis

Municipal School’s reliance on Schuler v. City of Boulder and stated: “While adverse

employment actions extend beyond readily quantifiable losses, not everything that makes an

employee unhappy is an actionable adverse action.             Otherwise, minor and even trivial

employment actions . . . would form the basis of a discrimination suit.”         414 F.3d at 1279

(internal quotation marks omitted)(quoting Smart v. Ball State Univ., 89 F.3d 437, 441 (7th Cir.

1996)). See Heno v. Sprint/United Mgmt. Co., 208 F.3d 847, 857 (10th Cir. 2007)(explaining

that Title VII proscribes only discriminatory conduct that “alters the employee’s ‘compensation,

terms, conditions, or privileges of employment,’ or ‘adversely affect[s] [the employee’s] status

as an employee” (second alteration added)(quoting Sanchez v. Denver Pub. Sch., 164 F.3d at

533)). “Only acts that constitute a significant change in employment status, such as hiring,

firing, failing to promote, reassignment with significantly different responsibilities, or a decision

causing a significant change in benefits will rise to the level of an adverse employment action.”

Robinson v. Cavalry Portfolio Servs., LLC, 365 F. App’x 104, 114 (10th Cir.

2010)(unpublished)(internal quotation marks omitted)(quoting Haynes v. Level 3 Commc’ns,

456 F.3d at 1222). See Walton v. N.M. State Land Office, 113 F. Supp. 3d at 1190-92; Gerald v.

Locksley, 785 F. Supp. 2d at 1100-01.




                                               - 193 -
    RELEVANT LAW REGARDING THE REHABILITATION ACT AND THE ADA

        Section 504 of the Rehabilitation Act states: “No otherwise qualified individual with a

disability . . . shall, solely by reason of her or his disability, be excluded from the participation in,

be denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance . . . .” 29 U.S.C. § 794(a). Section 504 thus prohibits

employers from discriminating against or failing to accommodate employees who are disabled

within the meaning of the Rehabilitation Act, and creates a private right of action in favor of a

qualified victim of such discrimination. See, e.g., Consol. Rail Corp. v. Darrone, 465 U.S. 624,

629, 632 (1984)(stating that § 504 does not apply only “where a primary objective of the Federal

financial assistance was to provide employment,” and that “it is unquestionable that [§ 504] was

intended to reach employment discrimination”); McGeshick v. Principi, 357 F.3d 1146, 1149

(10th Cir. 2004)(“The [Rehabilitation Act] makes available a private right of action to qualified

individuals who have been subjected to discrimination by the federal government or by a

program or activity receiving federal financial assistance.” (citing 29 U.S.C. § 794(a); Niehaus

v. Kan. Bar Ass’n, 793 F.2d 1159, 1162 (10th Cir. 1986)); Pushkin v. Regents of Univ. of Colo.,

658 F.2d 1372, 1380 (10th Cir. 1981)(holding that § 504 creates a private right of action). In

cases of employment discrimination brought under 29 U.S.C. § 794, the Rehabilitation Act

adopts “the standards applied under title I of the Americans with Disabilities Act of 1990 (42

U.S.C. 12111 et seq.) and the provisions of sections 501 through 504, and 510, of the Americans

with Disabilities Act of 1990 (42 U.S.C. 12201 to 12204 and 12210), as such sections relate to




                                                - 194 -
employment.” 29 U.S.C. § 794(d). Because of this relationship, “decisions under both acts

apply interchangeably to [a court’s] analysis.” Vidacak v. Potter, 81 F. App’x 721, 723 (10th

Cir. 2003)(unpublished).

       1.      Prima Facie Case of Disability Discrimination.

       To establish a prima facie case of discrimination under the Rehabilitation Act, a plaintiff

must show: (i) that he or she is disabled under the Rehabilitation Act; (ii) that he or she is a

qualified individual for the position; (iii) that the employer receives federal financial assistance;

and (iv) the employer discriminated against the plaintiff. See McGeshick v. Principi, 357 F.3d at

1150; Vidacak v. Potter, 81 F. App’x at 723.             An employer may discriminate against an

employee by subjecting the employee to an adverse employment action, i.e., “acts that constitute

a significant change in employment status, such as hiring, firing, failing to promote,

reassignment with significantly different responsibilities, or a decision causing a significant

change in benefits.” Dick v. Phone Directories Co., 397 F.3d 1256, 1268 (10th Cir. 2005). An

employer can also discriminate by failing to accommodate an employee’s disability, unless such

an accommodation would create an undue hardship. See 42 U.S.C. § 12112(b)(5)(A); 29 C.F.R.

§ 1630.9.

               a.      Establishing a Person is Disabled Within the Meaning of the
                       Rehabilitation Act.

       The Rehabilitation Act defines “individual with a disability” for purposes of subchapter

V -- under which 29 U.S.C. § 794 falls -- as “any person who has a disability as defined in

section 12102 of Title 42.” 29 U.S.C. § 705(20)(B). Accordingly, § 504 of the Rehabilitation




                                               - 195 -
Act adopts the ADA’s definition of “disability,” which, regarding an individual, means: “(A) a

physical or mental impairment that substantially limits one or more major life activities of such

individual; (B) a record of such an impairment; or (C) being regarded as having such an

impairment (as described in paragraph (3)).” 42 U.S.C. § 12102(1).

       “[M]ajor life activities include, but are not limited to, caring for oneself, performing

manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking,

breathing, learning, reading, concentrating, thinking, communicating, and working.” 42 U.S.C.

§ 12102(2)(A). “[A] major life activity also includes the operation of a major bodily function,

including but not limited to, functions of the immune system, normal cell growth, digestive,

bowel, bladder, neurological, brain, respiratory, circulatory, endocrine, and reproductive

functions.” 42 U.S.C. § 12102(2)(B). Accordingly, a major life activity is not confined to those

activities “with a public, economic, or daily aspect.” Bragdon v. Abbott, 524 U.S. 624, 639

(1998). Further, “[w]hether an activity is a ‘major life activity’ is not determined by reference to

whether it is of ‘central importance to daily life.’” 29 C.F.R. § 1630.2(i)(2)(quoting Toyota

Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 198 (2002), superseded by statute, ADA

Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat 3553 (“ADAAA”)).

       As the Rehabilitation Act adopts the ADA’s definition of “disability,” ADA regulations

interpreting the ADA’s definition are applicable to the Rehabilitation Act for § 794 purposes.

See McGeshick v. Principi, 357 F.3d at 1150 (citing Toyota Motor Mfg., Ky., Inc. v. Williams,

534 U.S. at 198 to define “substantially limited,” which relies on ADA regulations to define




                                              - 196 -
“substantially limited”).     ADA regulations provide “rules of construction,” 29 C.F.R.

§ 1630.2(j)(1), for determining whether an impairment substantially limits an individual’s major

life activity:

        (i) The term “substantially limits” shall be construed broadly in favor of
        expansive coverage, to the maximum extent permitted by the terms of the ADA.
        “Substantially limits” is not meant to be a demanding standard.

        (ii) An impairment is a disability within the meaning of this section if it
        substantially limits the ability of an individual to perform a major life activity as
        compared to most people in the general population. An impairment need not
        prevent, or significantly or severely restrict, the individual from performing a
        major life activity in order to be considered substantially limiting. Nonetheless,
        not every impairment will constitute a disability within the meaning of this
        section.

29 C.F.R. § 1630.2(j)(1)(i)-(ii).      The regulations underscore that the determination of

“substantially limits” is an individualized assessment and has a standard lower than that applied

before the ADAAA’s passage. 29 C.F.R. § 1630.2(j)(1)(iv)(“[T]he term ‘substantially limits’

shall be interpreted and applied to require a degree of functional limitation that is lower than the

standard for ‘substantially limits’ applied prior to the ADAAA.”). Further, when making a

determination of “substantially limits,” a court should not consider “the ameliorative effects of

mitigating measures” besides “ordinary eyeglasses or contact lenses.”                   29 C.F.R.

§ 1630.2(j)(1)(vi).    “Whether an individual’s impairment ‘substantially limits’ a major life

activity is not relevant,” however, to a plaintiff’s establishing that he or she is “regarded as”

having a disability.    29 C.F.R. § 1630.2(j)(2).        See also 29 C.F.R. § 1630.2(g)(3)(“[T]he




                                               - 197 -
‘regarded as’ prong of the definition of disability . . . does not require a showing of an

impairment that substantially limits a major life activity or a record of such an impairment.”).

       To establish the “regarded as” definition of disability, the plaintiff must show “that he or

she has been subjected to [discrimination] because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a major life activity.”

42 U.S.C. § 12102(3)(A). The perceived impairment must not be transitory -- “with an actual or

expected duration of 6 months nor less” -- nor “minor.” 42 U.S.C. § 12102(3)(B). Congress

passed the ADAAA to make it easier for a plaintiff to make out a “regarded as” prong claim by

rejecting the narrowed requirement that the Supreme Court proffered in Sutton v. United Air

Lines, Inc., 527 U.S. 471 (1999), and by reinstating the “broad view” in School Board of Nassau

County v. Arline, 480 U.S. 273 (1987). Pub. L. No. 110-325, § 2(b)(3), 122 Stat. 3553, 3554.

Sutton v. United Air Lines, Inc. required a plaintiff to establish that the employer believed the

plaintiff to have an impairment that substantially limits a major life activity. See 527 U.S. at

489. The Supreme Court in School Board of Nassau County v. Arline discussed how Congress

“expanded the definition” of “disability”105 under the Rehabilitation Act “[t]o combat the effects

of erroneous but nevertheless prevalent perceptions about the handicapped” and thus to prohibit

discrimination based on the perception of an impairment. Sch. Bd. of Nassau Cty. v. Arline, 480

U.S. at 279 (citing Se. Cmty. College v. Davis, 442 U.S. 397, 405-06 n.6 (1979)). The Supreme

       105
         The Supreme Court uses the term “handicapped individual,” because that was the term
the Rehabilitation Act used at the time. The definitions of “handicapped individual” that the
Supreme Court is discussing, and the current term “disability” are the same. Compare Sch. Bd.
of Nassau Cty. v. Arline, 480 U.S. at 279, with 42 U.S.C. § 12102(1)



                                              - 198 -
Court reasoned that a person regarded as impaired could be substantially limited in his or her

“ability to work as a result of the negative reactions of others to the impairment.” Sch. Bd. of

Nassau Cty. v. Arline, 480 U.S. at 283.

       The Tenth Circuit discusses the passage of the ADAAA and Congressional abrogation of

the Supreme Court’s regarded-as-disabled precedent in Adair v. City of Muskogee, 823 F.3d

1297 (10th Cir. 2016). The Tenth Circuit notes that, now, a “regarded as” impairment “need not

limit or even be perceived as limiting a major life activity -- the employer need only regard the

employee as being impaired, whether or not the employer also believed that the impairment

prevented the employee from being able to perform a major life activity.” Adair v. City of

Muskogee, 823 F.3d at 1305-06. “Unlike pre-ADAAA plaintiffs, an ADAAA plaintiff no longer

needs to plead and prove that the actual or perceived impairment ‘substantially limited one or

more major life activities.’” Adair v. City of Muskogee, 823 F.3d at 1306 (quoting Mercado v.

Puerto Rico, 814 F.3d 581, 588 (1st Cir. 2016)). Thus, a regarded-as-disabled claim now

requires that the plaintiff establish that “(1) he has an actual or perceived impairment, (2) that

impairment is neither transitory nor minor, and (3) the employer was aware of and therefore

perceived the impairment at the time of the alleged discriminatory action.” Adair v. City of

Muskogee, 823 F.3d at 1306.

       If the alleged discrimination occurred before January 1, 2009, the ADAAA’s effective

date, the Tenth Circuit requires a plaintiff to show that the employer “regarded her as having an

impairment that substantially limited the major life activity of working.” Baltazar v. Shinseki,




                                             - 199 -
485 F. App’x 941, 944-45 (10th Cir. 2012)(unpublished).              See Equal Emp’t Opportunity

Comm’n, 853 F.3d 1150, 1155-56 (10th Cir. 2017)(citing Sutton v. United Air Lines, Inc., 527

U.S. at 489). In Detterline v. Salazar, 320 F. App’x 853 (10th Cir. 2009)(unpublished), the

Tenth Circuit stated that, to establish a “regarded as” disability, the

       plaintiff must show that (1) the employer mistakenly believes the plaintiff has a
       physical or mental impairment that substantially limits a major life activity; or
       (2) the employer mistakenly believes that an existing impairment substantially
       limits a major life activity when, in fact, the impairment does not result in a
       limitation.

320 F. App’x at 856 (citing Justice v. Crown Cork & Seal Co., 527 F.3d 1080, 1086 (10th Cir.

2008))). “The fact that an employer recognizes an employee’s physical restrictions and places

him in a position allowing him to work within those restrictions does not, by itself, [however,]

show that the employer regarded him as disabled.” Detterline v. Salazar, 320 F. App’x at 858.

The plaintiff must prove that the employer perceived a disabling impairment under the

Rehabilitation Act. See Detterline v. Salazar, 320 F. App’x at 857 (citing McGeshick v. Principi,

357 F.3d at 1151). The court’s “focus is on the employer’s subjective state of mind: did the

employer mistakenly believe that the plaintiff was substantially limited in performing a major

life activity?” Justice v. Crown Cork & Seal Co., 527 F.3d at 1086.

               b.      Establishing a Person is “Qualified” Under the Rehabilitation Act.

       The ADA defines “qualified individual” as “an individual who, with or without

reasonable accommodation, can perform the essential functions of the employment position that

such individual holds or desires.” 42 U.S.C. § 12111(8). Cf. 45 C.F.R. § 84.3(l)(1) (defining a




                                                - 200 -
“qualified handicapped person” as “a handicapped person who, with reasonable accommodation,

can perform the essential functions of the job in question”).     Further, “consideration shall be

given to the employer’s judgment as to what functions of a job are essential.” 42 U.S.C.

§ 1211(8).   “Essential functions of the job [are] functions that bear more than a marginal

relationship to the job at issue.” Adair v. City of Muskogee, 823 F.3d at 1307 (internal quotation

marks omitted)(quoting Hawkins v. Schwan’s Home Serv., Inc., 778 F.3d 877, 887 (10th Cir.

2015)). To determine if a function is essential, Tenth Circuit considers,

       among other things, (1) the employer’s judgment as to which functions are
       essential; (2) written job descriptions; (3) the time spent performing the particular
       function; (4) the consequences if the individual cannot perform the function;
       (5) any collective-bargaining agreement; (6) the work experience of those in the
       position in the past; and (7) the current work experience of those in similar
       positions.

Adair v. City of Muskogee, 823 F.3d at 1307 (citing 29 C.F.R. § 1630.2(n)(3)). If a plaintiff

cannot perform an essential job function, he or she is nonetheless still considered a “qualified

individual” if: (i) “a reasonable accommodation would have enabled [the plaintiff] to perform his

[or her] original job,” and (ii) the employer could reassign the plaintiff to an existing, vacant

position “to which ‘a similarly situated, non-disabled employee’ could apply.” Sanchez v. U.S.

Dep’t of Energy, 870 F.3d 1185, 1199-1200 (10th Cir. 2017)(quoting Koessel v. Sublette Cty.

Sheriff’s Dep’t, 717 F.3d at 745 (10th Cir. 2013)(Tymkovich, J.)). The plaintiff bears the burden

of showing such qualification. See Koessel v. Sublette Cty. Sheriff’s Dep’t, 717 F.3d at 743

(citing Henagirv. Utah Dep’t of Corr., 587 F.3d 1255, 1262 (10th Cir. 2009)).




                                              - 201 -
       2.      Illegal Medical Inquiry Claims Under the Rehabilitation Act.

       Section 504 of the Rehabilitation Act incorporates many of the ADA “Title I’s

prohibitions on employment discrimination by reference, including § 12112(D)(4)(A)’s medical

inquiry prohibition.” Taylor v. City of Shreveport, 798 F.3d 273, 283 (5th Cir. 2015)(footnote

omitted). See 29 U.S.C. § 794(d) (“The standards used to determine whether this section has

been violated in a complaint alleging employment discrimination under this section shall be the

standards applied under title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111

et seq.) . . . .”). Accordingly, an employer receiving federal financial assistance or a federal

agency “shall not require a medical examination and shall not make inquiries of an employee as

to whether such employee is an individual with a disability or as to the nature or severity of the

disability, unless such examination or inquiry is shown to be job-related and consistent with

business necessity.” 42 U.S.C. § 12112(d)(4)(A). An employer may, however, “make inquiries

into the ability of an employee to perform job-related functions.” 42 U.S.C. § 12112(d)(4)(B).

Requesting “a prohibited medical examination or inquiry may constitute a form of employment

discrimination.” Taylor v. City of Shreveport, 798 F.3d at 282. See 42 U.S.C. § 12112(d)(1)

(“The prohibition against discrimination as referred to in subsection (a) of this section shall

include medical examinations and inquiries.”).

       To maintain a prohibited-medical-inquiry claim of discrimination, a plaintiff does not

need to assert that he or she “is an individual with a disability.” Roe v. Cheyenne Mountain

Conference Resort, Inc., 124 F.3d 1221, 1229 (10th Cir. 1997). See Williams v. FedEx Corp.




                                             - 202 -
Servs., 849 F.3d 889, 901 (10th Cir. 2017). The purpose of bringing such a claim is to prevent

employers from inquiring into whether employees have a disability, so requiring a plaintiff to

identify as disabled as part of the prima facie case “makes little sense.” Griffin v. Steeltek, Inc.,

160 F.3d 591, 594 (10th Cir. 1998). A prima facie case requires the plaintiff to establish:

“(1) that he is an employee of the defendant employer, and (2) that the defendant-employer

required him to undergo a medical examination or made a disability-related inquiry of him.”

Williams v. FedEx Corp. Servs., 849 F.3d at 901 (citing Roe v. Cheyenne Mountain Conference

Resort, Inc., 124 F.3d at 1229). The United States Court of Appeals for the Sixth Circuit has

noted that EEOC guidelines define “medical examination” as “a procedure or test that seeks

information about an individual’s physical or mental impairments or health,” and discussed

factors helpful to this determination:

       (1) whether the test is administered by a health care professional; (2) whether the
       test is interpreted by a health care professional; (3) whether the test is designed to
       reveal an impairment or physical or mental health; (4) whether the test is invasive;
       (5) whether the test measures an employee’s performance of a task or measures
       his/her physiological responses to performing the task; (6) whether the test
       normally is given in a medical setting; and, (7) whether medical equipment is
       used.

Bates v. Dura Auto. Sys., Inc., 767 F.3d at 574-75 (quoting EEOC, No. 915.002 Enforcement

Guidance: Disability-Related Injuries and Medical Examinations of Employees Under the

Americans with Disabilities Act (ADA) (2000), 2000 WL 33407171, at *3, (“EEOC

Enforcement Guidance”)). The Sixth Circuit has stated that the third factor is “arguably the most




                                               - 203 -
critical in this analysis.” Kroll v. White Lake Ambulance Auth., 691 F.3d 809, 819 (6th Cir.

2012).

         The employer may avoid liability “by demonstrating that the medical examination or

disability-related inquiry was job-related and consistent with business necessity.” Williams v.

FedEx Corp. Servs., 849 F.3d at 901 (citing 42 U.S.C. § 12112(d)(4)(A)). The Tenth Circuit has

“recognized that ‘courts will readily find a business necessity if an employer can demonstrate

that a medical examination or inquiry is necessary to determine whether the employer can

perform job-related duties when the employer can identify legitimate, non-discriminatory

reasons to doubt the employee’s capacity to perform his or her duties.’” Williams v. FedEx

Corp. Servs., 849 F.3d at 902 (quoting Adair v. City of Muskogee, 823 F.3d at 1312). In Adair

v. City of Muskogee, the Tenth Circuit determined that where “an employee has sought workers’

compensation benefits based on a potential permanent or temporary physical impairment, an

employer has a valid business interest in determining whether the employee is actually able to

perform the essential functions of his job,” and thus found an evaluation into these essential

functions to be “job-related and consistent with business necessity.” 823 F.3d at 1313. In

Martin v. Kansas, 190 F.3d 1120 (10th Cir. 1999), overruled on other grounds, Bd. of Trs. of

Univ of Ala. v. Garrett, 531 U.S. 356, 373-74 (2001), the Tenth Circuit found that a form that

“sought verification of an employee’s ability to perform the essential functions of his job, or to

begin the process of identifying appropriate and necessary reasonable accommodations for

employees of need of such accommodation,” and used to “set[] post assignments and establish[]




                                             - 204 -
reasonable accommodations,” was job-related and consistent with business necessity. 190 F.3d

at 1134.

       3.     Constructive Discharge Claims Under the Rehabilitation Act.

       The Rehabilitation Act also adopts ADA standards for constructive discharge claims,

and, thus, “[c]onstructive discharge occurs when the employer by its illegal discriminatory acts

has made working conditions so difficult that a reasonable person in the employee’s position

would feel compelled to resign.” Corley v. Dep’t of Veterans Affairs ex rel. Principi, 218

F. App’x 727, 739 (10th Cir. 2007)(unpublished)(internal quotation marks omitted)(quoting

Sanchez v. Denver Pub. Sch., 164 F.3d at 534). The plaintiff must have also resigned to

establish a claim for constructive discharge. See Green v. Brennan, 136 S. Ct. at 1777. A

plaintiff alleging constructive discharge based on disability discrimination under the

Rehabilitation Act must also establish: (i) that he or she has a disability as defined under the

Rehabilitation Act, see Corley v. Dep’t of Veterans Affairs ex rel. Principi, 218 F. App’x at 739

(citing Wells v. Shalala, 228 F.3d 1137, 1146 (10th Cir. 2000)); Lanman v. Johnson Cty., 393

F.3d at 1158), and (ii) that he or she is a qualified individual for the position, see Wells v.

Shalala, 228 F.3d at 1146.

       When determining whether constructive discharge has occurred, a court must examine

the employer’s actions objectively. See, e.g., Yearous v. Niobrara Cty. Mem’l Hosp., 128 F.3d

1351, 1356 (10th Cir. 1997)(“ To determine whether a jury question exists as to the voluntariness

of Plaintiffs’ respective resignations, we consider the totality of the circumstances under an




                                             - 205 -
objective standard.”).   “The conditions of employment must be objectively intolerable; the

‘plaintiff’s subjective views of the situation are irrelevant.’” Sanchez v. Denver Pub. Sch., 164

F.3d at 534 (quoting Yearous v. Niobrara Cty. Mem’l Hosp., 128 F.3d at 1356). “Essentially, a

plaintiff must show that she had ‘no other choice but to quit.’” Yearous v. Niobrara Cty. Mem’l

Hosp., 128 F.3d at 1356 (emphasis in Woodward v. City of Worland)(quoting Woodward v. City

of Worland, 977 F.2d 1392, 1401 (10th Cir. 1992)). Thus, a plaintiff cannot successfully allege

constructive discharge where the resignation was voluntary. See, e.g., Yearous v. Niobrara Cty.

Mem’l Hosp., 128 F.3d at 1356. In determining voluntariness, the Tenth Circuit has instructed

that courts “consider the totality of the circumstances under an objective standard.” Yearous v.

Niobrara Cty. Mem’l Hosp., 128 F.3d at 1356. The factors that inform the court’s analysis

include: “(1) whether the employee was given some alternative to resignation; (2) whether the

employee understood the nature of the choice he was given; (3) whether the employee was given

a reasonable time in which to choose; and (4) whether [the employee] was permitted to select the

effective date of resignation.” Parker v. Bd. of Regents of Tulsa Junior Coll., 981 F.2d 1159,

1162 (10th Cir. 1992).

       Typically, constructive discharge claims rest on an allegation of a hostile work

environment. See Premratananont v. S. Suburban Park & Recreation Dist., 149 F.3d 1191, 1998

WL 211543, at *2 (10th Cir. 1998)(unpublished table opinion). “A hostile work environment is

a workplace ‘permeated with discriminatory intimidation, ridicule, and insult that is sufficiently

severe or pervasive to alter the conditions of employment and create an abusive working




                                             - 206 -
environment.”   Dye v. Moniz, 672 F. App’x 836, 840 (10th Cir. 2016)(unpublished).            A

constructive discharge claim may also rest on “other types of intolerable working conditions

such as retaliatory conduct for making a complaint of discrimination or a failure to promote for

discriminatory reasons.” Premratananont v. S. Suburban Park & Recreation Dist., 1998 WL

211543, at *2 (citations omitted)(citing Woodward v. City of Worland, 977 F.2d at 1402; Irving

v. Dubuque Packing Co., 689 F.2d 170, 171-72 (10th Cir. 1982), repudiated on other grounds by

Koch v. City of Hutchinson, 814 F.2d 1489 (10th Cir. 1987)). “However, ‘[a] finding of

constructive discharge must not be based on the discriminatory act; there must also be

aggravating factors that make staying on the job intolerable.’” Premratananont v. S. Suburban

Park & Recreation Dist., 1998 WL 211543, at *2 (alteration in Premratananont v. S. Suburban

Park & Recreation Dist.)(quoting James v. Sears Roebuck, 21 F.3d 989, 992 (10th Cir. 1994)).

For example, “[a] perceived demotion or reassignment to a job with lower status or lower pay

may, depending upon the individual facts of the case, constitute aggravating factors that would

justify finding of constructive discharge.” James v. Sears Roebuck, 21 F.3d at 993. In Hunt v.

Central Consolidated School District, 951 F. Supp. 2d 1136 (D.N.M. 2013)(Browning, J.), the

Court dismissed the plaintiff’ claims for constructive discharge, because the complaint did not

provide “any facts about discriminatory comments, or other discriminatory harassment relating

to the Plaintiff’s ‘race, color, religion, sex, or national origin.’” 951 F. Supp. 2d at 1215-16

(quoting 42 U.S.C. § 2000e-2(a)(1)). See also Gerald v. Locksley, 785 F. Supp. 2d at 1119

(dismissing claim of constructive discharge because the plaintiff did not “allege the requisite




                                            - 207 -
level of severe working conditions required”). Further, in King v. Salazar, Nos. CIV 05-0575

JB/WDS, CIV 05-0997 JB/WDS, 2009 WL 13007401 (D.N.M. March 2, 2009)(Browning, J.),

the Court concluded that the plaintiff’s resignation was voluntary and granted the defendant

summary judgment on the plaintiff’s constructive discharge claim. See 2009 WL 13007401, at

*10-11 (noting that “[a] plaintiff seeking to prove a claim of constructive discharge faces a heavy

burden”).

       Moreover, in cases involving alleged constructive discharge, the general rule is that a

reasonable employee must remain and fight discrimination on the job. E.g., Derr v. Gulf Oil Co.,

796 F.2d 340, 342-43 (10th Cir. 1986). There is a presumption that, unless the situation becomes

intolerable, it is preferable for the employee to seek redress within the context of the employment

relationship. See Perry v. Harris Chernin, Inc., 126 F.3d 1010, 1015 (7th Cir. 1997)(“[U]nless

conditions are beyond ‘ordinary’ discrimination, a complaining employee is expected to remain

on the job while seeking redress.” (quoting Rabinovitz v. Pena, 89 F.3d 482, 489 (7th Cir.

1996)); Garner v. Wal-Mart Stores, Inc., 807 F.2d 1536, 1539 (11th Cir. 1987)(holding that

employee has duty to inform higher management and use available grievance procedures,

including the EEOC); Derr v. Gulf Oil Co., 796 F.2d at 342-43 (“We agree with the Fifth

Circuit’s statement in Bourque [v. Powell Elec. Mfg. Co., 617 F.2d 61, 66 (5th Cir. 1980),] that

‘society and the policies underlying Title VII will be best served if, wherever possible, unlawful

discrimination is attacked within the context of existing employment relationships.’”). The

obligation to seek redress is particularly true given the statutory protections from discrimination




                                              - 208 -
and retaliation that the Rehabilitation Act, through its incorporation of the ADA, affords. Cf.

Derr v. Gulf Oil Corp., 796 F.2d at 342-43 (discussing Title VII’s protections); Bourque v.

Powell Elec. Mfg. Co., 617 F.2d at 66 (same).

       4.      Retaliation Claims Under the Rehabilitation Act.

       A prima facie case of retaliation requires that the plaintiff demonstrate: “(1) that he

engaged in protected opposition to discrimination, (2) that a reasonable employee would have

found the challenged action materially adverse, and (3) that a causal connection existed between

the protected activity and the materially adverse action.” Argo v. Blue Cross & Blue Shield of

Kan., Inc., 452 F.3d at 1202 (10th Cir. 2006)(footnote omitted). A plaintiff alleging retaliation

need not establish that he or she meets the Rehabilitation Act’s definition of disabled; rather, the

plaintiff’s “reasonable, good-faith belief that the statute has been violated suffices.” Selenke v.

Med. Imaging of Colo., 248 F.3d 1249, 1264 (10th Cir. 2001). Section 504 of the Rehabilitation

Act and the ADA prohibits “discrimination against any individual ‘because such individual has

opposed any act or practice made unlawful by this Act or because such individual made a charge

testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under

this Act.” Reinhardt v. Albuquerque Pub. Sch. Bd. of Educ., 595 F.3d at 1131 (quoting 42

U.S.C. § 12203(a)). See 29 U.S.C. § 794(d) (incorporating ADA standards, including 42 U.S.C.

§§ 12201-04, into claims of employment discrimination brought under this section of the

Rehabilitation Act). “Because the ADA’s anti-retaliation provision, 42 U.S.C. § 12203(a),

contains essentially the same language as Title VII’s provision, 42 U.S.C. § 2000e-3(a), [Title




                                              - 209 -
VII precedent] applies in the ADA context as well” and, thus, to the Rehabilitation Act. Proctor

v. United Parcel Serv., 502 F.3d at 1208 n.4 (citing Burlington N. & Santa Fe Ry. v. White). See

Haynes v. Level 3 Commc’ns, 456 F.3d at 1228 (applying the same elements of a prima facie

case to Title VII and to ADA retaliation claims); Lanman v. Johnson Cty., 393 F.3d at 1155-56

(asserting that the shared language, “parallel purposes[,] and remedial structures of the [ADA

and of Title VII] support a consistent interpretation”).

       “Protected activity” refers to activity that the statute protects, such as filing an EEOC

claim or other administrative charges. See Proctor v. United Parcel Serv., 502 F.3d at 1208. An

adverse employment action “must be ‘materially adverse’ to the employee’s job status. The

adverse action must amount to ‘a significant change in employment status, such as firing, failing

to promote, reassignment with significantly different responsibilities, or a decision causing a

significant change in benefits.’” Meiners v. Univ. of Kan., 359 F.3d 1222, 1230 (10th Cir.

2004)(citation omitted)(first quoting Sanchez v. Denver Pub. Sch., 164 F.3d at 533; then quoting

Aquilino v. Univ. of Kan., 268 F.3d 930, 934 (10th Cir. 2001)). Close temporal proximity

between the protected activity and the adverse action “is sufficient to allow an inference [of] a

causal connection” between them. Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d at

1202 (allowing such inference where there were twenty-four days between the protected activity

and adverse action)(citing Anderson v. Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir.

1999)(noting that a six-week period establishes this rebuttable inference but a three-month period

does not)).




                                               - 210 -
       5.      Direct Evidence of Discrimination.

       A plaintiff must support his or her case with either direct or circumstantial evidence. See

Davidson v. Am. Online, Inc., 337 F.3d 1179, 1189 (10th Cir. 2003). “Direct evidence is

‘[e]vidence, which if believed, proves [the] existence of [a] fact in issue without inference or

presumption.’” Shorter v. ICG Holdings, Inc., 188 F.3d 1204, 1207 (10th Cir. 1999)(alterations

in Shorter v. ICG Holdings, Inc.)(quoting Black’s Law Dictionary 460 (6th ed. 1990)), overruled

on other grounds by Desert Palace, Inc. v. Costa, 539 U.S. 90, 98-102 (2003). Moreover,

“[d]irect evidence demonstrates on its face that the employment decision was reached for

discriminatory reasons.” Danville v. Reg’l Lab Corp., 292 F.3d 1246, 1249 (10th Cir. 2002). “A

statement that can plausibly be interpreted two different ways -- one discriminatory and the other

benign -- does not directly reflect illegal animus, and, thus, does not constitute direct evidence.”

Hall v. U.S. Dep’t of Labor, Admin. Review Bd., 476 F.3d 847, 855 (10th Cir. 2007)(internal

quotation marks omitted)(quoting Patten v. Wal-Mart Stores E., Inc., 300 F.3d 21, 25 (1st Cir.

2002)). “When a plaintiff alleges that discriminatory comments constitute direct evidence of

discrimination, . . . the plaintiff ‘must demonstrate a nexus exists between [the] allegedly

discriminatory statements and the . . . decision to terminate her.’” Perry v. Woodward, 199 F.3d

1126, 1134 (10th Cir. 1999)(alteration in Perry v. Woodward)(quoting Cone v. Longmont United

Hosp. Ass’n, 14 F.3d 526, 531 (10th Cir. 1994)). “Direct evidence is that which demonstrates ‘a

specific link between the alleged discriminatory animus and the challenged [employment]

decision, sufficient to support a finding by a reasonable fact finder that an illegitimate criterion




                                              - 211 -
actually motivated [the employer’s] decision’ to take the adverse employment action.” Deneen

v. Nw. Airlines, Inc., 132 F.3d 431, 436 (8th Cir. 1998)(alterations in Deneen v. Nw. Airlines,

Inc.)(quoting Thomas v. First Nat’l Bank of Wynne, 111 F.3d 64, 66 (8th Cir. 1997)).

“Statements of personal opinion, even when reflecting personal bias or prejudice, do not

constitute direct evidence of discrimination, but at most, are only circumstantial evidence of

discrimination because the trier of fact must infer discriminatory intent from such statements.”

Hall v. U.S. Dep’t of Labor, Admin. Review Bd., 476 F.3d at 855 (citing Shorter v. ICG

Holdings, Inc., 188 F.3d at 1207).

       6.      Burden-Shifting Under McDonnell Douglas.

       In the absence of direct evidence, a plaintiff alleging discrimination under the

Rehabilitation Act may rely upon the burden-shifting framework that the Supreme Court, in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973)(“McDonnell Douglas”),

provided. E.g., Pushkin v. Regents of Univ. of Colo., 658 F.2d 1372, 1387 (10th Cir. 1981).

Under the McDonnell Douglas framework, once a plaintiff has made out a prima facie

Rehabilitation Act case, the burden shifts to the defendant to show either that “the plaintiff was

not . . . otherwise qualified” or that there is a nondiscriminatory reason for the adverse action.

Pushkin v. Regents of Univ. of Colo., 658 F.2d at 1387. See also Argo v. Blue Cross & Blue

Shield of Kan., 452 F.3d at 1202; Mitchell v. City of Wichita, 140 F. App’x 767, 777 (10th Cir.

2005)(Browning, J.)(unpublished).        “Upon the employer’s articulation of legitimate,

nondiscriminatory reasons, the presumption of discrimination established by the prima facie case




                                             - 212 -
‘simply drops out of the picture.’” Kelley v. City of Albuquerque, 375 F. Supp. 2d 1183, 1210

(D.N.M. 2004)(Browning, J.)(quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511

(1993)). Further, “the determination that a defendant has met its burden of production (and has

thus rebutted any legal presumption of intentional discrimination) can involve no credibility

assessment.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. at 509. “The relevant inquiry is not

whether [the employer’s] proffered reasons were wise, fair or correct, but whether [the

employer] honestly believed those reasons and acted in good faith upon these beliefs.”

Bullington v. United Air Lines, Inc., 186 F.3d 1301, 1318 (10th Cir. 1999), overruled on other

grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002).

       Once the defendant produces a legitimate, nondiscriminatory explanation for the

defendant's action, to survive summary judgment, the plaintiff must establish a genuine question

of material fact whether the defendant’s explanation is pretextual. See Pushkin v. Regents of

Univ. of Colo., 658 F.2d at 1387. To establish a genuine issue of material fact as to pretext, a

plaintiff must demonstrate that the defendant’s “proffered non-discriminatory reason is unworthy

of belief.” Randle v. City of Aurora, 69 F.3d 441, 453 (10th Cir. 1995). To meet this standard, a

plaintiff must produce evidence of “such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered legitimate reasons for its action that

a reasonable factfinder could rationally find them unworthy of credence and hence infer that the

employer did not act for the asserted non-discriminatory reasons.” Morgan v. Hilti, Inc., 108

F.3d 1319, 1323 (10th Cir. 1997)(internal quotation marks omitted)(quoting Olson v. Gen. Elec.




                                              - 213 -
Astrospace, 101 F.3d 947, 951-52 (3d Cir. 1996)). “If a plaintiff advances evidence upon which a

factfinder could conclude that the defendant’s allegedly nondiscriminatory reasons for the

employment decisions are pretextual, the court should deny summary judgment.” Reinhardt v.

Albuquerque Pub. Sch. Bd. of Educ., 595 F.3d at 1134. “[A] plaintiff’s prima facie case [of

discrimination], combined with sufficient evidence to find that the employer’s asserted

justification is false, may permit the trier of fact to conclude that the employer unlawfully

discriminated.”   Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000).

Consequently, “once a plaintiff presents evidence sufficient to create a genuine factual dispute

regarding the veracity of a defendant’s nondiscriminatory reason, we presume the jury could

infer that the employer acted for a discriminatory reason and must deny summary judgment.”

Bryant v. Farmers Ins. Exch., 432 F.3d 1114, 1125 (10th Cir. 2005).

       Debunking one of the employer’s explanations defeats the case for summary
       judgment “only if the company has offered no other reason that, if that reason
       stood alone (more precisely if it did not have support from the tainted reason),
       would have caused the company to take the action of which the plaintiff is
       complaining.”

Jaramillo v. Colo. Judicial Dep’t, 427 F.3d 1303, 1310 (10th Cir. 2005)(emphasis in Russell v.

Acme-Evans Co.)(quoting Russell v. Acme-Evans Co., 51 F.3d 64, 69 (7th Cir. 1995)).

       7.      Exhaustion of Administrative Remedies.

       Until recently, the Tenth Circuit remained steadfast that “[t]he exhaustion of

administrative remedies is a jurisdictional prerequisite to instituting an action in federal court

under both the Rehabilitation Act and Title VII.” Showalter v. Weinstein, 233 F. App’x 803,




                                             - 214 -
804 (10th Cir. 2007)(unpublished)(citations omitted). The Tenth Circuit recently overruled this

precedent, however, holding “that a plaintiff’s failure to file an EEOC charge regarding a

discrete employment incident merely permits the employer to raise an affirmative defense of

failure to exhaust but does not bar a federal court from assuming jurisdiction over a claim.”

Lincoln v. BNSF Ry., 900 F.3d 1166, 1185 (10th Cir. 2018). This holding rested, in part, on 42

U.S.C. § 2000e-5(f)(3)’s plain language. See Lincoln v. BNSF Ry., 900 F.3d at 1184-85.

Accordingly, the holding also applies to Rehabilitation Act precedent requiring exhaustion,

because, the Rehabilitation Act incorporates “[t]he remedies, procedures, and rights set forth in

section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e-16), including the application of

sections 706(f) through 706(k) (42 U.S.C. 2000e-5(f) through (k))” for violations of § 501, 29

U.S.C. § 794a(a)(1), and incorporates “[t]he remedies procedures, and rights set forth in title VI

of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.)(and in subsection (e)(3) of section 706

of such Act (42 U.S.C. 2000e-5), applied to claims of discrimination in compensation)” for

violations of §504 “by any recipient of Federal assistance or Federal provider of such

assistance,” 29 U.S.C. § 794a(a)(2). See also Woodman v. Runyon, 132 F.3d 1130, 1341 (10th

Cir. 1997)(stating that “[t]he Rehabilitation Act encompasses [Title VII’s] exhaustion

requirement”). Accordingly, federal courts in the Tenth Circuit now have jurisdiction over

Rehabilitation Act claims for which a plaintiff has not exhausted administrative remedies,

although the failure to exhaust may be grounds for a motion to dismiss. See Lincoln v. BNSF

Ry., 900 F.3d at 1186. Exhaustion of administrative remedies is not always required, however,




                                             - 215 -
under the Rehabilitation Act. See McGeshick v. Principi, 357 F.3d at 1149 (“Exhaustion of

administrative remedies is not necessary to sustain a Rehabilitation Act claim.”).

       The United States Department of Health and Human Services regulations regarding the

procedures under § 504 provide that “[t]he procedural provisions applicable to title VI of the

Civil Rights Act of 1964 apply to this part,” and that the “procedures are found in §§ 80.6

through 80.10 and Part 81 of this Title.” 45 C.F.R. § 84.61. See also 45 C.F.R. § 84.1 (“The

purpose of this part is to effectuate section 504 of the Rehabilitation Act of 1973, which is

designed to eliminate discrimination on the basis of handicap in any program or activity

receiving Federal financial assistance.”).     These procedures create a public administrative

remedy, providing for the “suspension or termination of or refusal to grant or to continue Federal

financial assistance.” 45 C.F.R. § 80.8(a). Accordingly, in 1981, the Tenth Circuit determined

that a non-federal-employee plaintiff need not exhaust administrative remedies to bring a § 504

claim, as the administrative redress -- “suspension or termination of the federal assistance” --

“would be an empty remedy indeed for the plaintiff herein who was seeking to continue his

residency program.” Pushkin v. Regents of the Univ. of Colo., 658 F.3d at 1381. The Tenth

Circuit therefore held that “under s 504 of the Rehabilitation Act the plaintiff is not compelled to

pursue a remedy which is irrelevant to his particular need.” Pushkin v. Regents of Univ. of

Colo., 658 F.2d at 1382. The Tenth Circuit reiterated this holding the following year by holding

that the plaintiff class did not need to exhaust its state administrative remedy, because the

“administrative process provided in this case poses both quality of relief and time lapse problems




                                              - 216 -
to the class.” N.M. Ass’n for Retarded Citizens v. New Mexico, 678 F.2d 847, 851 (10th Cir.

1982). Accordingly, there is no exhaustion requirement for a private person to bring a § 504

Rehabilitation Act claim against an employer that receives federal funding. See McGeshick v.

Principi, 357 F.3d at 1149; Pushkin v. Regents of Univ. of Colo., 1380-82; Werback v. Univ. of

Ark., No. 15-9273-CM, 2016 WL 3522042, at *1 (D. Kan. June 28, 2016)(Murguia, J.)(“Neither

does Section 504 independently require exhaustion of administrative remedies.”); Ombe v.

Martinez, No. 14-CV-00763 RB/KBM, 2015 WL 13662809, at *2 (D.N.M. May 28,

2015)(Brack, J.)(“However, exhaustion of administrative remedies is not a mandatory

prerequisite for a non-federal employee filing suit under section 504 of the [Rehabilitation]

Act.”).

          “[A]ny person aggrieved” by a violation of § 504 may seek relief under
          § 505(a)(2), which permits plaintiffs to invoke “[t]he remedies, procedures, and
          rights” set forth in Title VI of the Civil Rights Act of 1964. Because exhaustion
          of administrative remedies is not a prerequisite to a Title VI claim, it is well
          settled that it is not a prerequisite to a private cause of action under § 504(a)(2).

Ryan v. Shawnee Mission Unified Sch. Dist. No. 512, 437 F. Supp. 2d 1233, 1254 (D. Kan.

2006)(Lungstrum, J.)(quoting 29 U.S.C. § 794(a)). See Taylor v. City of Shreveport, 798 F.3d at

284 (“Although a plaintiff must exhaust his or her administrative remedies before pursuing a

Rehabilitation Act claim against a federal agency, it need not do so before suing a federal

grantee.” (emphasis in original)).




                                                 - 217 -
  LAW REGARDING THE REHABILITATION ACT’S STATUTE OF LIMITATIONS

       Congress did not provide a statute of limitations for the Rehabilitation Act.

       For federal causes of action created prior to 1990 for which “Congress has not
       established a time limitation for a federal cause of action, the settled practice [is]
       to adopt a local time limitation as federal law if it is not inconsistent with federal
       law or policy to do so.”

Levy v. Kan. Dep’t of Soc. & Rehab. Servs., 789 F.3d at 1171-72 (quoting Wilson v. Garcia, 471

U.S. 261, 266-67 (1985), superseded by statute Judicial Improvements act of 1990, 28 U.S.C.

§ 1658).106 The Tenth Circuit, in accordance with other United States Courts of Appeals, has

determined that § 504 of the Rehabilitation Act “is a ‘civil rights statute . . . closely analogous to

section 1983.’” Baker v. Bd. of Regents of the State of Kan., 991 F.2d at 631 (quoting Hall v.

Knott Cty. Bd. of Educ., 941 F.2d 402, 408 (6th Cir. 1991)). The Supreme Court held in Wilson

v. Garcia that 42 U.S.C. “§ 1983 claims are best characterized as personal injury actions.” 471

U.S. at 280. Accordingly, the Tenth Circuit held that, “[b]ecause a section 504 claim is closely

analogous to section 1983, . . . section 504 claims are best characterized as claims for personal

injuries.” Baker v. Bd. of Regents of the State of Kan., 991 F.2d at 632. Accordingly, a § 504

claim “must be brought within the period prescribed by state law for personal injury actions.”

Baker v. Bd. of Regents of the State of Kan., 991 F.2d at 632 (citing Wilson v. Garcia, 471 U.S.

at 276). In the State of New Mexico, the statute of limitations for a personal injury action is



       106
          Section 1658 applies only “with respect to causes of action accruing on or after the
date of the enactment of this act,” 28 U.S.C. § 1658 note (Effective Date), which is December 1,
1990, see 28 U.S.C. § 1658 note (References in Text). Wilson v. Garcia still applies, then, to
federal causes of action which accrued before that date.



                                               - 218 -
three years, see N.M. Stat. Ann. § 37-1-8, so a Rehabilitation Act claim must be brought within

three years of the date of accrual.

                           LAW REGARDING CLAIM ACCRUAL

       “Federal law controls questions relating to accrual of federal causes of action.” Baker v.

Bd. of Regents of the State of Kan., 991 F.2d at 632 (citing Newcomb v. Ingle, 827 F.2d 675,

678 (10th Cir. 1987)). Accrual, and the start of the limitations period, “commences when the

plaintiff has a ‘complete and present cause of action,’” i.e., “the plaintiff can file suit and obtain

relief.” Bay Area Laundry & Dry Cleaning Pension Tr. Fund v. Ferbar Corp. of Cal., Inc., 522

U.S. 192, 201 (1997)(quoting Rawlings v. Ray, 312 U.S. 96, 98 (1941)). “In general, under the

federal discovery rule, claims accrue and ‘[t]he statute of limitations begins to run when the

plaintiff knows or has reason to know of the existence and cause of the injury which is the basis

of his action.’” Alexander v. Oklahoma, 382 F.3d 1206, 1215 (10th Cir. 2004)(alteration in

Alexander v. Oklahoma)(quoting Indus. Constructors Corp. v. U.S. Bureau of Reclamation, 15

F.3d 963, 969 (10th Cir. 1994)). “A plaintiff need not know the full extent of his injuries before

the statute of limitations begins to run.”        Indus. Constructors Corp. v. U.S. Bureau of

Reclamation, 15 F.3d at 969 (citing Gustavson v. United States, 655 F.2d 1034, 1036 (10th Cir.

1981); Robbins v. United States, 624 F.2d 971, 973 (10th Cir. 1980)). The focus is “on whether

the plaintiff knew of facts that would put a reasonable person on notice that wrongful conduct

caused the harm. In this context, a plaintiff must use reasonable diligence in seeking to discover

facts giving rise to a claim for relief.” Alexander v. Oklahoma, 382 F.3d at 1216 (citations




                                               - 219 -
omitted). There is no requirement that the plaintiff “have conclusive evidence of the cause of an

injury in order to trigger the statute of limitations.” Alexander v. Oklahoma, 382 F.3d at 1216.

                 LAW REGARDING THE RELATION-BACK DOCTRINE

       Rule 15(c) reads:

       (1) When an Amendment Relates Back. An amendment to a pleading relates
       back to the date of the original pleading when:
           (A) the law that provides the applicable statute of limitations allows relation
           back;
           (B) the amendment asserts a claim or defense that arose out of the conduct,
           transaction, or occurrence set out -- or attempted to be set out -- in the original
           pleading; or
           (C) the amendment changes the party or the naming of the party against
           whom a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the
           period provided by Rule 4(m) for serving the summons and complaint, the
           party to be brought in by amendment:
               (i) received such notice of the action that it will not be prejudiced in
               defending on the merits; and
               (ii) knew or should have known that the action would have been brought
               against it, but for a mistake concerning the proper party’s identity.

Fed. R. Civ. P. 15(c).

       Rule 15(c) provides that, where an amendment would add a party, “relation back” can

occur if the party to be added by the amendment “has received such notice of the initiation of the

action that the party would not be prejudiced in maintaining a defense on the merits.” Brown v.

Uniroyal, Inc., 108 F.3d 1306, 1307 (10th Cir. 1997)(internal quotation marks omitted)(quoting a

prior version of Fed. R. Civ. P. 15(c)). “Relation back is dependent upon four factors, all of

which must be satisfied.” Schiavone v. Fortune, 477 U.S. 21, 29 (1986). The factors are: (i) “the



                                              - 220 -
basic claim must have arisen out of the conduct set forth in the original pleading”; (ii) the party

to be added “must have received such notice that it will not be prejudiced in maintaining its

defense”; (iii) “that party must or should have known that, but for the mistake concerning

identity, the action would have been brought against it”; and (iv) “the second and third

requirement must have been fulfilled within the prescribed limitations period.” Schiavone v.

Fortune, 477 U.S. at 29. “Rule 15(c), which exists to protect defendants from unfair prejudice

caused by a plaintiff’s tardiness in naming them, applies to pro se complaints as to any others.”

Pierce v. Amaranto, 276 F. App’x 788, 792 (10th Cir. 2008)(unpublished). In Krupski v. Costa

Crociere S.P.A., 560 U.S. 538 (2010), the Supreme Court held that “relation back under Rule

15(c)(1)(C) depends on what the party to be added knew or should have known, not on the

amending party’s knowledge or its timeliness on seeking to amend the pleading.” 560 U.S. at

541. The Supreme Court explained:

       [T]he question under Rule 15(c)(1)(C)(ii) is what the prospective defendant
       reasonably should have understood about the plaintiff’s intent in filing the
       original complaint against the first defendant. To the extent the plaintiff’s
       postfiling conduct informs the prospective defendant’s understanding of whether
       the plaintiff initially made a “mistake concerning the proper party’s identity,” a
       court may consider the conduct. Cf. Leonard v. Parry, 219 F.3d 25, 29 (C.A.1
       2000)(“[P]ost-filing events occasionally can shed light on the plaintiff’s state of
       mind at an earlier time” and “can inform a defendant’s reasonable beliefs
       concerning whether her omission from the original complaint represented a
       mistake (as opposed to a conscious choice)”). The plaintiff’s postfiling conduct is
       otherwise immaterial to the question whether an amended complaint relates back.

Krupski v. Costa Crociere S.P.A., 560 U.S. 553-54.




                                              - 221 -
                                LAW REGARDING RECUSAL

       An important feature of the judicial system is that judges are fair and impartial arbiters of

the disputes before them. 28 U.S.C. § 455(a) states: “Any justice, judge, or magistrate judge of

the United States shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” Certain listed circumstances also require a judge to recuse himself:

       (1) Where he has a personal bias or prejudice concerning a party, or personal
       knowledge of disputed evidentiary facts concerning the proceeding;
       (2) Where in private practice he served as lawyer in the matter in controversy, or
       a lawyer with whom he previously practiced law served during such association
       as a lawyer concerning the matter, or the judge or such lawyer has been a material
       witness concerning it;
       (3) Where he has served in governmental employment and in such capacity
       participated as counsel, adviser or material witness concerning the proceeding or
       expressed an opinion concerning the merits of the particular case in controversy;
       (4) He knows that he, individually or as a fiduciary, or his spouse or minor child
       residing in his household, has a financial interest in the subject matter in
       controversy or in a party to the proceeding, or any other interest that could be
       substantially affected by the outcome of the proceeding;
       (5) He or his spouse, or a person within the third degree of relationship to either
       of them, or the spouse of such a person:
            (i) Is a party to the proceeding, or an officer, director, or trustee of a party;
            (ii) Is acting as a lawyer in the proceeding;
            (iii) Is known by the judge to have an interest that could be substantially
            affected by the outcome of the proceeding;
            (iv) Is to the judge’s knowledge likely to be a material witness in the
            proceeding.

28 U.S.C. § 455(b).




                                               - 222 -
       The Tenth Circuit has emphasized, however, that “a judge has as strong a duty to sit

when there is no legitimate reason to recuse as he does to recuse when the law and facts require.”

Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1995) (citing United States v. Greenspan, 26 F.3d

1001, 1005 (10th Cir. 1994); Lopez v. Behles (In re Am. Ready Mix, Inc.), 14 F.3d 1497, 1501

(10th Cir. 1994); Hinman v. Rogers, 831 F.2d at 939). Thus, the recusal statute “must not be so

broadly construed that it becomes, in effect, presumptive, so that recusal is mandated upon the

merest unsubstantiated suggestion of personal bias or prejudice.” United States v. Hines, 696

F.2d 722, 729 (10th Cir. 1982). Moreover, the recusal “statute is not intended to give litigants a

veto power over sitting judges, or a vehicle for obtaining a judge of their choice.” United States

v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)(citing In re United States, 666 F.2d 690, 694 (1st

Cir. 1981); United States v. Greenough, 782 F.2d 1556, 1558 (11th Cir. 1986)(per curiam)). See

Advanced Optics Elecs., Inc., v. Robins, No. CIV 07-0855 JB/GBW, 2011 WL 1103830, at *4-5

(D.N.M. 2011)(Browning, J.)(finding recusal not warranted where the Court had accounts with

Wells Fargo, but Wells Fargo had no interest in the case).

       LAW REGARDING RULE 401 OF THE FEDERAL RULES OF EVIDENCE

       “The rules of evidence contemplate the admission of relevant evidence, and the exclusion

of irrelevant and potentially prejudicial evidence.” Train v. City of Albuquerque, 629 F.Supp.2d

1243, 1247 (D.N.M. 2009)(Browning, J.)(citing Fed. R. Evid. 401, 402 & 403). “Evidence is

relevant if: (a) it has any tendency to make a fact more or less probable than it would be without

the evidence; and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401.




                                             - 223 -
See United States v. Gutierrez-Castro, No. CR 10-2072 JB, 2011 WL 3503321, at *3 (D.N.M.

Aug. 6, 2011)(Browning, J.)(“Relevant evidence is evidence that has a tendency to ‘make the

existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.’” (quoting a prior version of Fed. R. Evid.

401)). “The standard for relevancy is particularly loose under rule 401, because ‘[a]ny more

stringent requirement is unworkable and unrealistic.’”      United States v. Ganadonegro, 854

F.Supp.2d 1088, 1127 (D.N.M. 2012)(Browning, J.)(alteration in United States v.

Ganadonegro)(quoting Fed. R. Evid. 401 advisory committee’s notes). Irrelevant evidence, or

that evidence which does not make a fact of consequence more or less probable, however, is

inadmissible. See Fed. R. Evid. 402 (“Irrelevant evidence is not admissible.”).

       LAW REGARDING RULE 403 OF THE FEDERAL RULES OF EVIDENCE

       Rule 403 provides: “The court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403. Under rule 403, the trial court must weigh the

proffered evidence’s probative value against its potential for unfair prejudice. See United States

v. Record, 873 F.2d 1363, 1375 (10th Cir. 1989). “Relevant evidence is inherently prejudicial;

but it is only unfair prejudice, substantially outweighing probative value, which permits

exclusion of relevant matter under Rule 403.” United States v. Naranjo, 710 F.2d 1465, 1469

(10th Cir. 1983)(emphasis in original)(internal quotation marks omitted)(quoting United States v.




                                             - 224 -
McRae, 593 F.2d 700, 707 (5th Cir. 1979)). The Tenth Circuit has reminded district courts that

they should be “mindful” that “exclusion of evidence under Rule 403 that is otherwise

admissible under the other rules is an extraordinary remedy and should be used sparingly.”

United States v. Smalls, 605 F.3d 765, 787 (10th Cir. 2010)(internal quotation marks

omitted)(quoting United States v. Tan, 254 F.3d 1204, 1211 (10th Cir. 2001)).

       The decision to admit or exclude evidence pursuant to rule 403 is within the trial court’s

discretion, see United States v. Guardia, 135 F.3d 1326, 1331 (10th Cir. 1998)(“The decision to

exclude evidence under Rule 403 is within the sound discretion of the trial court . . . .”), and the

trial court’s discretion to balance possible unfair prejudice against probative value is broad, see

Deters v. Equifax Credit Info. Servs., 202 F.3d 1262, 1274 (10th Cir. 2000); SEC v. Peters, 978

F.2d 1162, 1171 (10th Cir. 1992). As the Supreme Court has noted:

               In deference to a district court's familiarity with the details of the case and
       its greater experience in evidentiary matters, courts of appeals afford broad
       discretion to a district court's evidentiary rulings.
       ....
              This is particularly true with respect to Rule 403 since it requires an “on-
       the-spot balancing of probative value and prejudice, potentially to exclude as
       unduly prejudicial some evidence that already has been found to be factually
       relevant.”

Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384 (2008)(quoting 1 Steven A.

Childress & Martha S. Davis, Federal Standards of Review § 4.02, at 4-16 (3d ed. 1999)). See

United States v. Abel, 469 U.S. 45, 54 (1984)(“Assessing the probative value of [proffered




                                              - 225 -
evidence], and weighing any factors counseling against admissibility is a matter first for the

district court’s sound judgment under Rules 401 and 403 . . . .”).

       Evidence may be unfairly prejudicial if it would likely provoke the jury’s emotional

response or would otherwise tend to adversely affect the jury’s attitude toward a particular

matter. See United States v. Rodriguez, 192 F.3d 946, 951 (10th Cir. 1999). Evidence is not

unfairly prejudicial merely because it damages a party’s case. See United States v. Caraway, 534

F.3d 1290, 1301 (10th Cir. 2008); United States v. Curtis, 344 F.3d 1057, 1067 (10th Cir. 2003);

United States v. Martinez, 938 F.2d 1078, 1082 (10th Cir. 1991). Rather, “[t]o be unfairly

prejudicial, the evidence must have ‘an undue tendency to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one.’” United States v. Caraway, 534 F.3d at

1301 (emphasis in original)(quoting Fed. R. Evid. 403 advisory committee’s notes).

                                           ANALYSIS

       The Court will grant UNM’s MSJ, because Dr. Rivero has not established a genuine issue

of material fact as to UNM’s discriminatory conduct. First, the Court can and will reconsider

Magistrate Judge Lynch’s MTD Order regarding accrual of the illegal-medical-inquiry claim,

because it is in contravention of the law. The Court concludes that this claim accrued when

Dr. Rivero received the Addendum in early 2011, and thus the statute of limitations bars the

illegal-medical-inquiry claim, because Dr. Rivero did not file his first Complaint until April,

2016. Second, the Court concludes that the undisputed evidence does not establish a genuine

question whether UNM illegally discriminated against Dr. Rivero because it regarded him as




                                              - 226 -
disabled. Third, as to Dr. Rivero’s contention that UNM failed to address his retaliation claim so

it is preserved for trial, see Rivero’s Response at 35, the Court concludes that Dr. Rivero states a

claim for retaliation in his FAC, but UNM’s Reply correctly alleges that UNM is entitled to

summary judgment on this claim. Accordingly, the Court grants summary judgment in UNM’s

favor as to all of Dr. Rivero’s Rehabilitation Act claims.

       This grant of summary judgment moots Rivero’s MSJ and the Psychological MIL.107

The Court nonetheless reaches the merits of these motions. The Court agrees with Magistrate

Judge Lynch that Dr. Rivero’s FAC “stated a claim for which relief can be granted” and thus

would strike affirmative defense I. Answer at 10. The Court would also strike affirmative

defense XV -- “Defendant reserves the right to amend its Answer to Plaintiff’s Complaint to

include additional Affirmative Defenses once facts supporting the same become known” --

because UNM concedes that this defense should be struck. Answer at 11. See June 26 Tr. at

100:22-25 (Marcus). The Court would also strike affirmative defense XIII -- “[a]t all times

Defendant UNM acted in accordance with its polices and regulations, and applied such polices

and regulations consistent and fairly,” Answer at 10 -- because UNM admits that it has no set

policies regarding imposing psychiatric examinations to follow, see June 26 Tr. at 102:8-14

(Marcus). The Court would not strike the other affirmative defenses with which Dr. Rivero has

       107
            The Court’s grant of summary judgment for UNM ends the case, because UNM has
shown it is entitled to judgment on all of Dr. Rivero’s claims as a matter of law, so there is no
reason for the Court to decide which affirmative defenses UNM may not utilize, as Rivero’s MSJ
seeks, or whether UNM should be precluded from using the term “psychological evaluation” at a
trial, as the Psychological MIL seeks. Accordingly, Rivero’s MSJ and the Psychological MIL
are moot.



                                              - 227 -
issue -- II, the “Plaintiff’s claims are barred by the statute of limitations”; III, the “Plaintiff’s

claims are barred by the doctrine of laches and waiver”; and XIV, “Defendant UNM fulfilled any

and all obligations it had to Plaintiff under contract or statute” -- because the Court is not

convinced that there are no circumstances under which these defenses could succeed. Answer at

10-11. See Friends of Santa Fe Cty. v. LAC Minerals, Inc., 892 F. Supp. at 1343. Accordingly,

the Court would grant Rivero’s MSJ in part, and deny it in part if it were not mooted. The Court

would grant the Psychological MIL if it were not mooted, because using the term

“psychological” outside of closing argument would mislead and confuse the jury.                 The

Complaints MIL discusses the use of pre-2006 complaints at trial, but its argument on their

irrelevance touches on what the Court may properly consider in deciding UNM’s MSJ, so the

Court must reach its merits. See Complaints MIL at 4. The Court concludes that the pre-2006

complaints are relevant to whether the psychiatric evaluation requirement is job-related and

consistent with business necessity, so the Court will deny the Complaints MIL.

       Finally, the Court will deny the Recusal Motion. There are no facts or circumstances that

would lead a reasonable person to question the Court’s impartiality. Further, the Court does not

have an interest that could be substantially affected by the proceeding’s outcome. Accordingly,

the Court should exercise its strong duty to sit and will not recuse.




                                               - 228 -
I.     THE COURT MAY RECONSIDER THE MTD ORDER AND CONCLUDES
       THAT THE STATUTE OF LIMITATIONS BARS THE ILLEGAL-MEDICAL-
       INQUIRY CLAIM.

       The MTD Order, as an interlocutory order, “may be revised at any time before the entry

of a [final] judgement.” Fed. R. Civ. P. 54(b). Unlike Dr. Rivero’s assertion that the law-of-the-

case doctrine applies to cabin the Court’s discretion on reconsideration, the Tenth Circuit has

stated that, in the interlocutory order context, the “law of the case doctrine has no bearing.”

Rimbert v. Eli Lilly & Co., 647 F.3d at 1252. The Court makes a practice of de novo review of

arguments reasserted at the summary-judgment stage that were originally brought at the motion-

to-dismiss stage. Magistrate Judge Lynch made his decision assuming all allegations in the FAC

as true; however, at this stage of the proceedings, the Court has undisputed facts on which to

base its decision. Accordingly, the Court reviews Magistrate Judge Lynch’s ruling on the illegal-

medical-inquiry claim’s date of accrual de novo, and concludes that the claim accrued in 2011,

so Dr. Rivero’s FAC -- which relates back to his original Complaint -- is untimely.

       A.      THE ILLEGAL-MEDICAL-INQUIRY CLAIM                           ACCRUED        WHEN
               DR. RIVERO RECEIVED THE ADDENDUM.

       A claim accrues and starts the limitations period when the plaintiff “knew of facts that

would put a reasonable person on notice that wrongful conduct caused the harm.” Alexander v.

Oklahoma, 382 F.3d at 1216. This rule does not require that the plaintiff “have conclusive

evidence of the cause of an injury in order to trigger the statute of limitations.” Alexander v.

Oklahoma, 382 F.3d at 1216. For example, in Baker v. Board of Regents of the State of Kansas,

the Tenth Circuit held that the plaintiff’s claim accrued “in early February of 1986,” because that




                                              - 229 -
is when the plaintiff “knew that his application had been rejected, and he had met with

Dr. Jensen and knew that the reason for rejection was a poor interview,” so he “knew, or had

reason to know of the injury which formed the basis for this action.” 991 F.2d at 632.

       Dr. Rivero’s alleged injury here is that UNM required that he undergo a four-part

psychiatric evaluation as a condition of his increase to 0.75 FTE, in contravention of the

Rehabilitation Act. See FAC ¶ 48, at 9 (citing 24 U.S.C. § 12112(d)(4), which the Rehabilitation

Act adopts in § 794(d)).108 Dr. Rivero alleges that these evaluation requirements “were not job-

related and were not consistent with business necessity.” FAC ¶ 49, at 10. Magistrate Judge

Lynch’s decision as to the claim’s accrual rests on his assumption that “the lack of business

necessity is an element of the claim,” MTD Order at 8, meaning Dr. Rivero’s claim was not

“complete and present” until he had reason to believe UNM did not have a business necessity in

its evaluation request, Graham Cty. Soil & Water Conservation Dist. v. United States ex rel

Wilson, 545 U.S. at 418. This assertion, however, is incorrect. All Dr. Rivero needs to make a

prima facie case of an illegal medical inquiry is: “(1) that he is an employee of the defendant

employer, and (2) that the defendant-employer required him to undergo a medical examination or

made a disability-related inquiry of him.” Williams v. FedEx Corp. Servs., 849 F.3d at 901



       108
          UNM is not a federal agency and Dr. Rivero is not a federal employee. UNM does not
dispute, however, that it receives federal funding, thus bringing it under the Rehabilitation Act’s
auspices. As a non-federal employee, however, Dr. Rivero did not have to exhaust his
administrative remedies before suing under § 794. See McGeshick v. Principi, 357 F.3d at 1149.
Further, for purposes of deciding the accrual issue, the Court assumes that the psychiatric
evaluation requirement constitutes a “medical examination” or an “inquiry” into whether
Dr. Rivero has a disability under the ADA § 12112, as it will decide this issue in Section II.A.



                                              - 230 -
(citing Roe v. Cheyenne Mountain Conference Resort, Inc., 124 F.3d at 1229). Although

Williams v. FedEx Corp. Services is an ADA case, discussing the standard under § 12112(d)(A),

see 849 F.3d at 901, the Rehabilitation Act adopts this standard so ADA caselaw is applicable,

see 29 U.S.C. § 794(d); Woodman v. Runyon, 132 F.3d at 1339 n.8.

       Accordingly, Dr. Rivero’s claim was “complete and present” once UNM required him to

undergo a four-part psychiatric evaluation, because, at that point, he “c[ould] file suit and obtain

relief.” Bay Area Laundry & Dry Cleaning Pension Tr. Fund v. Ferbar Corp. of Cal., Inc., 522

U.S. at 201. Cf. Green v. Joy Cone Co., 107 F. App’x 278, 280 (3d Cir. 2004)(“[A] violation of

§ 12112(d) occurs at the moment an employer conducts an improper medical examination or

asks an improper disability-related question, regardless of the results or response.” (citing

Griffin v. Steeltek, Inc., 160 F.3d 591 (10th Cir. 1998); Armstrong v. Turner Indus., Inc., 141

F.3d 554 (5th Cir. 1998))). Dr. Rivero did not need to believe that the evaluation requirement is

not job-related or consistent with business necessity for his claim to accrue; rather, a showing

that the requirement is job-related and consistent with business necessity would allow UNM to

avoid liability for the claim. See 42 U.S.C. § 12112(d)(4)(A); Williams v. FedEx Corp. Servs.,

849 F.3d at 901. Thus, it is UNM’s burden to prove job-relatedness and business necessity, and

not Dr. Rivero’s to disprove them to have a claim for relief. UNM’s Addendum to Dr. Rivero’s

employment contract required that Dr. Rivero undergo a four-part psychiatric evaluation to

increase his employment from 0.05 FTE to 0.75 FTE. See Addendum ¶ 2, at 2; id. at 1. The

undisputed facts reveal that Dr. Rivero received the Addendum “[i]n early 2011.” Rivero’s




                                              - 231 -
Response ¶ 30, at 15.     The record before the Court does not reveal the exact date when

Dr. Rivero received the Addendum.109 The undisputed facts show, however, that Dr. Rivero sent

an email on March 9, 2011, requesting an extension to sign the Addendum, so he knew of

UNM’s evaluation requirement by March 9, 2011. See UNM’s MSJ ¶ 42, at 10; Rivero’s

Response ¶ 42, at 7.     Further, that Dr. Rivero sought access to his credentialing file “to

investigate any support whatsoever for the requirement of a psychiatric investigation” indicates

that he believed the requirement was improper. Rivero’s Response ¶ 36, at 17. That Dr. Rivero

did not know until 2014 that he had all of his documents has no bearing on the accrual analysis,

however, because the relevant inquiry is when Dr. Rivero knew of the medical inquiry

requirement and not when he could establish that UNM allegedly had no business necessity for

the requirement. Dr. Rivero’s illegal-medical-inquiry claim accrued, therefore, at the latest, on

March 9, 2011, because that is when he knew of the evaluation requirement.

       B.      THE STATUTE OF LIMITATIONS BARS THE ILLEGAL-MEDICAL-
               INQUIRY CLAIM.

       In New Mexico, the State’s personal injury statute of limitations governs a Rehabilitation

Act claim for an illegal medical inquiry. See Baker v. Bd. of Regents of the State of Kan., 991

F.2d at 632 (citing Wilson v. Garcia, 471 U.S. at 276). In the State of New Mexico, the statute

of limitations for a personal injury action is three years. See N.M. Stat. Ann. § 37-1-8. Thus, in




       109
           Dr. Rivero stated that he did not “remember exactly” when he received the Addendum,
but that he believed “it was at the beginning of March of 2011.” Rivero Depo. 191 at 227:2, 5.



                                             - 232 -
New Mexico, a Rehabilitation Act claim must be brought within three years of the date of

accrual.

       Here, Dr. Rivero’s illegal-medical-inquiry claim accrued by March 9, 2011. Dr. Rivero

filed his first Complaint on April 19, 2016, more than five years after UNM required that

Dr. Rivero undergo psychiatric evaluations to increase his employment. See Complaint at 1.

Thus, that the FAC relates back to the Complaint, because the FAC “asserts a claim . . . that

arose out of the conduct . . . set out -- or attempted to be set out -- in the original pleading,” Fed.

R. Civ. P. 15(c), does not save Dr. Rivero’s medical inquiry claim, compare Complaint ¶¶ 10-46,

at 2-9, with FAC ¶¶ 8-44, at 2-9. The three-year statute of limitations has run. Dr. Rivero

waited too long to bring suit on this claim. Dr. Rivero had sufficient knowledge of his injury

within the limitations period to bring a timely case on the illegal-medical-inquiry claim. That

Dr. Rivero filed a charge of discrimination with the EEOC “claiming that the psychological

evaluation requirement was not job related and consistent with business necessity” on January

20, 2012, bolsters this conclusion. UNM’s MSJ ¶ 45, at 10. Dr. Rivero does not request that the

Court apply the doctrine of equitable tolling, and there is no sound reason to apply this doctrine.

Dr. Rivero knew of the examination requirement by March 9, 2011, and as indicated by his

EEOC charge, could have filed suit within the three-year statute of limitations. Accordingly, the




                                               - 233 -
statute of limitations bars the illegal-medical-inquiry claim, and UNM is entitled summary

judgment on this claim.110

II.    THE UNDISPUTED FACTS ESTABLISH THAT THE PSYCHIATRIC
       EVALUATION REQUIREMENT IS JOB RELATED AND IS CONSISTENT
       WITH BUSINESS NECESSITY.

       UNM argues that, in addition to being time-barred, Dr. Rivero’s illegal-medical-inquiry

claim fails, because the psychiatric evaluation requirement “was job related and consistent with

business necessity.”   UNM’s MSJ at 16.       With Dr. Rivero’s reliance on this claim as a

discriminatory act supporting his constructive discharge claim, the Court finds it prudent to

decide the issues whether the psychiatric evaluation requirement is (i) job related and

(ii) consistent with business necessity. Although the parties do not raise the issue whether the

psychiatric evaluation is a medical examination, the Court concludes that it must determine this

issue, because it is an element of Dr. Rivero’s prima facie case. The Court concludes that a

reasonable jury could conclude that the psychiatric evaluation requirement would constitute a

medical examination under the Rehabilitation Act. Dr. Rivero does not, however, show that

there is a genuine issue of material fact whether UNM’s proffered job-related and consistent-

with-business-necessity reason for imposing the requirement was pretextual.



       110
         Dr. Rivero requests that the Court strike UNM’s affirmative defense II -- that Dr.
Rivero’s “claims are barred by the statute of limitations,” Answer at 10 -- alleging that the
argument “has already been disposed by the Court[ and] is not supported by record evidence and
the law.” Rivero’s MSJ at 11 (title case omitted). As the Court has discussed in this Part,
however, UNM’s statute-of-limitations argument regarding the illegal-medical-inquiry claim is
sound, and, thus, the Court will not strike this defense.




                                            - 234 -
       A.      A REASONABLE JURY COULD CONCLUDE THAT THE
               ADDENDUM’S    FOUR-PART    PSYCHIATRIC EVALUATION
               REQUIREMENT CONSTITUTES A “MEDICAL EXAMINATION”
               UNDER THE REHABILITATION ACT.

       The Rehabilitation Act adopts the ADA’s proscription of employers requiring medical

examinations or inquiries of employees, absent job relatedness and business necessity. See 29

U.S.C. § 794(d); 42 U.S.C. § 12112(d)(4)(A). The ADA does not, however, define what it

means by the term “medical examination.”           Its legislative history is also unhelpful in

illuminating the meaning of this term. See Kroll v. While Lake Ambulance Auth., 691 F.3d at

815 & n.8 (“These pieces of legislative history do not elucidate the meaning of ‘medical

examination.’”). The Court cannot find a Tenth Circuit case discussing how to determine if an

employer’s requirement is considered a “medical examination” or a disability-related inquiry

under the Rehabilitation Act. The Tenth Circuit has held that, generally, an employer may not

“us[e] a medical exam to determine the existence, nature, or severity of a disability.” Iselin v.

Bama Cos., 690 F. App’x 593, 597 (10th Cir. 2017)(unpublished)(citing 42 U.S.C.

§ 12112(d)(2)(A), (4)(A)). Further, the Tenth Circuit has cited to the Sixth Circuit’s decision in

Bates v. Dura Automotive Systems, Inc. for its “identif[ication of] factors relevant to

determining whether an employer improperly imposed a medical examination or made a

disability-related inquiry.” Williams v. FedEx Corp. Servs., 849 F.3d at 901 (citing Bates v.

Dura Auto. Sys., Inc., 767 F.3d at 574-75, 578-79).

       The Sixth Circuit identified that the medical examination/inquiry prohibition “reflects

Congress’s effort to ‘curtail all questioning that would serve to identify and exclude persons with




                                              - 235 -
disabilities from consideration for employment.’” Bates v. Dura Auto. Servs., Inc., 767 F.3d at

574 (quoting Griffin v. Steeltek, Inc., 160 F.3d at 594). To determine what constitutes a

“medical examination” or “disability-related inquiry,” the Sixth Circuit looks to the EEOC’s

Enforcement Guidance. See Bates v. Dura Auto. Servs., Inc., 767 F.3d at 574; Kroll v. White

Lake Ambulance Auth., 691 F.3d at 815 (recognizing that the Guidance “is ‘very persuasive

authority’ in questions of statutory interpretation of the ADA” (quoting Lee v. City of Columbus,

636 F.3d 245, 256 (6th Cir. 2011))). The EEOC Enforcement Guidance is non-binding and “is

only entitled to [a court’s] respect to the extent that it has the ‘power to persuade.’” EEOC v.

C.R. Eng., Inc., 644 F.3d 1028, 1047 n.16 (10th Cir. 2011).

       The EEOC’s Enforcement Guidance on the definition of “medical examination” is

persuasive, however, because it is consistent with the statute’s plain language and helps to

interpret the term’s meaning. The Guidance defines “medical examination” as a “procedure or

test that seeks information about an individual’s physical or mental impairments or health,” and

provides seven factors to consider in determining if a procedure or test meets this definition:

       (1) whether the test is administered by a health care professional; (2) whether the
       test is interpreted by a health care professional; (3) whether the test is designed to
       reveal an impairment or physical or mental health; (4) whether the test is invasive;
       (5) whether the test measures an employee's performance of a task or measures
       his/her physiological responses to performing the task; (6) whether the test
       normally is given in a medical setting; and, (7) whether medical equipment is
       used.

EEOC Enforcement Guidance, 2000 WL 33407181, at *3. The Court is cognizant that the

psychiatric evaluations never occurred, so it cannot say certainly that they would have




                                              - 236 -
constituted a medical examination. This observation is especially true, because the parties

dispute what the evaluation requirement contemplated, with UNM arguing that the evaluations

constituted the counseling to which Dr. Rivero agreed, see UNM’s Reply at 15 (stating that the

Addendum’s “language generally followed the agreed upon four counseling sessions with a

psychiatrist”), and with Dr. Rivero arguing that the evaluations involved more invasive mental

examinations, see Rivero’s Response at 24 & n.24 (stating that the Addendum has “no

limitations to the scope of the psychiatric evaluation” and that, had the psychiatrist recommended

“a frontal lobotomy[,] . . . then it would have been mandatory” (emphasis in original)).

Accordingly, the Court must make all inferences for and examine the record in the light most

favorable to Dr. Rivero, the nonmoving party. See Liberty Lobby, 477 U.S. at 255.

       Here, the first and second factors are met -- a health professional’s administration and

interpretation -- because the Addendum requires that the evaluation be completed “by a board-

certified psychiatrist.”   Addendum ¶ 2, at 2.     A reasonable jury could conclude that the

psychiatrist providing the evaluations “would have, at a minimum, done some interpretation of

the content of” the evaluations to assist Dr. Rivero with his alleged professionalism problems, as

“this was the reason why” UNM imposed the requirement. Kroll v. White Lake Ambulance

Auth., 691 F.3d at 819 (examining whether “psychological counseling” is a “medical

examination”). Thus, the first two factors weigh in favor of concluding that the Addendum’s

requirement is a medical examination for Rehabilitation Act purposes.




                                             - 237 -
        The third factor, “arguably the most critical in this analysis,” is whether these psychiatric

evaluations were “designed to reveal a mental-health impairment.”            Kroll v. White Lake

Ambulance Auth., 691 F.3d at 819. The EEOC Enforcement Guidance notes that “psychological

tests that are designed to identify a mental disorder or impairment” constitute a “medical

examination,” but “psychological tests that measure personality traits such as honesty,

preferences, and habits” do not. EEOC Enforcement Guidance, 2000 WL 33407181, at *4.

There is not any evidence in the record what the psychiatric evaluations were designed to

uncover, only the parties’ accusations. The term “psychiatric evaluation” seems to have a

specific meaning in the medical field, however, with Johns Hopkins Medicine stating that

        [a] comprehensive psychiatric evaluation may be needed to diagnose emotional,
        behavioral, or developmental disorders. An evaluation of a child, adolescent, or
        adult is made based on behaviors present and in relation to physical, genetic,
        environmental, social, cognitive (thinking), emotional, and educational parts that
        may be affected as a result of these behaviors.

Comprehensive Psychiatric Evaluation, Johns Hopkins Med., https://www.hopkinsmedicine.org/

healthlibrary/conditions/mental_health_disorders/comprehensive_psychiatric_evaluation_85,P00

752 (last visited Feb. 8, 2019). See also Diagnosis and Psychiatric Evaluation, Stanford Health

Care,     https://stanfordhealthcare.org/medical-conditions/brain-and-nerves/dementia/diagnosis/

psychiatric-evaluation.html (last visited Feb. 9, 2019)(“A psychiatric evaluation may be obtained

to determine if depression or another psychiatric disorder may be causing or contributing to a

person's symptoms.”); Understanding Psychiatric Evaluations, 3-C Fam. Servs., P.A. (Jan. 16,

2013), http://www.3cfamilyservices.com/2013/01/16/understanding-psychiatric-evaluations/ (“A




                                               - 238 -
psychiatric evaluation is, in its simplest terms, an evaluation designed to diagnose emotional,

behavioral, or developmental conditions or disorders.”). Accordingly, a reasonable jury could

conclude that UNM imposed the four-part psychiatric evaluation requirement to uncover and

treat a mental health defect causing Dr. Rivero’s professionalism problems, so this factor also

points in favor of concluding that the evaluations constitute a mental examination.

       With the evaluations, however, not being completed and the lack of evidence regarding

what the evaluations would have entailed, the Court should not speculate as to weigh factors

four, five, six, and seven. The Court does not find these factors dispositive to its analysis, and

concludes that factors one through three -- especially three -- weighing in favor of concluding

that the psychiatric evaluation constitutes a medical examination is enough. Regardless whether

it was UNM’s intention to determine if Dr. Rivero suffered a mental disability, that the

psychiatric evaluations could uncover one is enough for a reasonable jury to conclude that they

are a medical examination for Rehabilitation Act purposes. See Kroll v. White Lake Ambulance

Auth., 691 F.3d at 820 (citing Karraker v. Rent-A-Ctr., Inc., 411 F.3d 831, 837 (7th Cir. 2005);

Barnes v. Cochran, 944 F. Supp. 897, 904-05 (S.D. Fla. 1996)(Gonzalez, J.)).

       B.      UNM’S  PROFFERED    REASONS    FOR   THE PSYCHIATRIC
               EVALUATIONS REQUIREMENT SHOW THAT IT IS JOB-RELATED
               AND CONSISTENT WITH BUSINESS NECESSITY.

       As Dr. Rivero did not undergo the psychiatric evaluations, the Court cannot look to the

evaluations to determine whether they were job-related and consistent with business necessity.

Accordingly, the Court looks at Dr. Rivero’s record of professionalism issues to evaluate if it




                                             - 239 -
“provide[s] sufficient objective evidence upon which [UNM] could determine that a medical

examination was job-related and consistent with business necessity.” Kroll v. White Lake

Ambulance Auth., 763 F.3d 619, 624 (6th Cir. 2014).

       The Rehabilitation Act, through its adoption of the ADAAA, 111 allows employers to

“make inquiries into the ability of an employee to perform job-related functions” during the

employment relationship. Adair v. City of Muskogee, 823 F.3d at 1312 (internal quotation

marks omitted)(quoting 42 U.S.C. § 12112(d)(4)(B)). Further, an employer’s requirement of a

medical examination is permissible only if it “is shown to be job-related and consistent with

business necessity.”   42 U.S.C. § 12112(d)(4)(A). In discussing the meaning of the term

“business necessity,” the Tenth Circuit turned to the United States Court of Appeals for the

Second Circuit’s case of Conroy v. New York State Department of Correctional Services, 333

F.3d 88 (2d Cir. 2003)(“Conroy”). See Adair v. City of Muskogee, 823 F.3d at 1312. The Tenth

Circuit provides: “As the Second Circuit has noted, ‘[r]elatively little case law concerns the

proper interpretation of business necessity in this context.’” Adair v. City of Muskogee, 823

F.3d at 1312 (quoting Conroy, 333 F.3d at 97). The Tenth Circuit adopts Conroy’s observation

that “courts will readily find a business necessity if an employer can demonstrate that a medical

examination or inquiry is necessary to determine . . . whether the employee can perform job-

related duties when the employer can identify legitimate, non-discriminatory reasons to doubt the

employee’s capacity to perform his or her duties.” Adair v. City of Muskogee, 823 at 1312

       111
        The ADAAA’s effective date is January 1, 2009, so, because UNM gave the
Addendum to Dr. Rivero in early 2011, the ADAAA’s revised standard applies.



                                             - 240 -
(internal quotation marks omitted)(quoting Conroy, 33 F.3d at 98).         In other words, “[a]n

employer’s request that an employee undergo a medical examination must be supported by

evidence that would ‘cause a reasonable person to inquire as to whether an employee is still

capable of performing his job.’” Conrad v. Bd. of Johnson Cty. Comm’rs, 237 F. Supp. 2d at

1230 (alteration omitted)(quoting Sullivan v. River Valley Sch. Dist., 194 F.3d at 811).

       Dr. Rivero did not submit to UNM’s psychiatric evaluation requirement, so “he precluded

himself from being able to establish a genuine issue of material fact as to whether the exams

were related to his job or were too broad in scope.” Sullivan v. River Valley Sch. Dist., 197 F.3d

at 812. UNM is thus entitled to summary judgment if: (i) the evidence establishes that UNM

required Dr. Rivero to submit to an evaluation to measure his ability to perform job-related

duties; and (ii) there is evidence that would “cause a reasonable person to inquire as to whether

[Dr. Rivero] is still capable of performing his job.” Sullivan v. River Valley Sch. Dist., 197 F.3d

at 811. See Kroll v. White Lake Ambulance Auth., 763 F.3d at 623 (stating that the medical

examination is job-related and consistent with business necessity if the employer has “a

reasonable belief based on objective evidence threatens a vital function of the business”

(citations omitted)).

       For example, the Sixth Circuit in Sullivan v. River Valley School District upheld the

employer’s requirement that the employee submit to a mental examination, because the

employee’s “behavior had given the school district reason to seek further information about his

fitness for continued employment.” 197 F.3d at 812. The Sixth Circuit noted that, from 1977




                                              - 241 -
until 1995, the plaintiff taught at the school district without complaint and with “consistently

satisfactory job evaluations,” but, in 1995, “his behavior apparently changed for the stranger.”

197 F.3d at 808. The Sixth Circuit outlined this behavior:

       At a January 23 meeting of the school board that considered grievances he had
       filed, Sullivan allegedly engaged in disruptive and abusive verbal outbursts,
       shoved papers in the faces of individual members of the board, and refused to stop
       when asked by the board president. Around February 6, Sullivan disclosed
       confidential information about one of his student’s grades and a related grade
       change hearing to a local newspaper. In a February 7 letter to the student
       government president, Sullivan criticized a decision of the group’s faculty
       sponsor in language deemed inappropriate by the district. Sullivan then failed to
       report for a March 6 meeting with Superintendent Williams to discuss these
       incidents.

197 F.3d at 808. In response, “Superintendent Williams contacted psychologist Timothy Onkka

for an informal review of Sullivan’s behavior,” to assess “Sullivan’s fitness as a teacher and

whether Sullivan needed professional attention.” 197 F.3d at 809. After a limited review of

materials regarding Sullivan, the psychologist suggested “a more formal psychological

assessment,” and the Superintendent suspended Sullivan without pay pending the school board’s

decision on the Superintendent’s “recommendation that Sullivan be required to undergo mental

and physical fitness-for-duty exams.” 197 F.3d at 809. The board ordered that Sullivan undergo

mental and physical fitness-for-duty examinations, but he did not comply. See 197 F.3d 809.

With Sullivan’s “aberrant behavior” affecting his job performance, the Sixth Circuit determined

that the school district did not violate the law by requiring examinations to determine Sullivan’s

ability to “perform some essential aspects of his job.” 197 F.3d at 812.




                                              - 242 -
        More recently, in Owusu-Ansah v. Coca-Cola Co., the United States Court of Appeals for

the Eleventh Circuit upheld a grant of summary judgment in favor of an employer that required

an employee to “undergo a psychiatric/psychological fitness-for-duty examination.” 715 F.3d at

1307.   First, in determining “job-relatedness,” the Eleventh Circuit looks at “‘questions or

subject matter contained in a test or criteria used by an employer’ as a basis for an employment

decision.” 715 F.3d at 1311 (quoting Allmond v. Akal Sec., Inc., 558 F.3d 1312, 1317 (11th Cir.

2009)). The Eleventh Circuit determined that the required “evaluation was ‘job-related’ because

‘an employee’s ability to handle reasonably necessary stress and work reasonably well with

others are essential functions of any position.’” 715 F.3d at 1311 (quoting Williams v. Motorola,

Inc., 303 F.3d 1284, 1290 (11th Cir. 2002)). The coworker stated that the employee “banged his

fist on the table and said in a raised voice that someone ‘was going to pay for this’” while

discussing his issues at the workplace. 715 F.3d at 1311. Further, the employee would not speak

to a different supervisor or a psychiatrist about these workplace issues, and a psychologist to

whom he spoke voiced concerns about his “emotional and psychological stability, and

recommended a psychiatric/psychological fitness-for-duty evaluation.” 715 F.3d at 1312. The

Eleventh Circuit determined that all these circumstances provided the employer with “a

reasonable, objective concern about [the employee’s] mental state, which affected job

performance and potentially threatened the safety of its other employees.” 715 F.3d at 1312. As

to business necessity, the Eleventh Circuit “‘analyzes whether there is a business reason that

makes necessary the use by an employer of a test or criteria’ for such a decision.” 715 F.3d at




                                             - 243 -
1311 (quoting Allmond v. Akal Sec., Inc., 558 F.3d at 1317). The Eleventh Circuit found that

the evaluation was consistent with business necessity “[f]or basically the same reasons,” because

the employer had “information suggesting that an employee is unstable and may pose a danger to

others.” 715 F.3d at 1312.

       Here, UNM argues that Dr. Rivero’s “deterioration in behavior,” combined with his

“earlier history” of “several incidents of unprofessional behavior,” gave it “legitimate concerns

that Plaintiff was regressing to his earlier behavioral problems.” UNM’s MSJ at 20. Thus,

UNM contends that Dr. Rivero’s “long history of lack of professionalism, rudeness, over-

reaction, and anger, causing him to insult patients, other physicians, and the university patient

advocate” provided grounds for the psychiatric evaluation requirement. UNM’s MSJ at 19. The

undisputed facts support this assertion, as the Court explains below.

       Closest in time to Dr. Rivero’s request to return to full-time employment is the notice of

investigation that UNM received from the United States Department of Health and Human

Services’ Office for Civil Rights in approximately March, 2007. See UNM’s MSJ ¶ 13, at 5

(citing OCR Letter at 1). 112 The OCR Letter provides that the investigation stems from a

Spanish-speaking-only patient’s complaint that Dr. Rivero failed to provide language assistance

for her and made “derogatory statements about Mexicans” in February, 2006. OCR Letter at



       112
          The Court is careful to rely on only undisputed facts. Occasionally, the Court will
draw a fact from the record that the parties did not use in their briefing and is, therefore, not
undisputed as neither party had a chance to dispute it. The Court will provide footnotes where
this occurs.




                                              - 244 -
1.113 See UNM’s MSJ ¶ 13, at 5. The record available to the Court does not provide, however,

how this investigation was resolved, although Dr. Rivero contends that the allegations were

false.114 See Rivero’s Response ¶ 13, at 3; Rivero Depo. 191 at 188:16. Dr. Rivero contends



       113
           The Court is not relying on the substance of this complaint, or any of the complaints
that it discusses in this section, and similarly is not assuming that these complaints are true or
grounded in fact. To rely on the statements in the complaints for the truth of the matters asserted
would be relying on inadmissible hearsay, which is improper for purposes of summary judgment.
See Gross v. Burggraf Const. Co., 53 F.3d at 1541. The Court provides the substance of the
complaints only to show what UNM was learning, to explain its state of mind, and to help the
Court see to what Dr. Rivero responded in his own emails. The Court relies on the complaints
only for the fact that they were made, and for UNM’s state of mind in requiring the Addendum.
These are proper, non-hearsay purposes. See, e.g., Lee v. Burwell, No. Civ. 16-366 SCY/KK,
2018 WL 4964547, at *3 (D.N.M. Oct. 15, 2018)(Yarbrough, M.J.)(admitting evidence of
complaints “to show that the complaints were made, that Dr. Mora and/or Dr. Forman had notice
of the complaints at the time they decided to terminate Plaintiff, and that Dr. Mora terminated
Plaintiff for a race-neutral reason”); Laul v. Los Alamos Nat’l Labs., 309 F. Supp. 3d 1119, 1130
n.10 (D.N.M. 2016)(Parker, J.)(“The court will consider Mr. Selvage’s statement as non-hearsay
because it is used to show that the complaints were received and not for the truth of the actual
complaints.” (citing Fed. R. Evid. 801(c)(2); Fed. R. Civ. P. 56(c)(4))); Peshlakai v. Ruiz, 39 F.
Supp. 3d 1264, 1335 (D.N.M. 2014)(Browning, J.)(admitting evidence of complaints “only for
the limited purpose of showing that AmRest, LLC knew of the complaints”). Dr. Rivero’s
responses in his emails are not hearsay, as they are party-opponent statements. See Fed. R. Evid.
801(d)(2).
       114
           Dr. Rivero provides the first four pages of the United States Department of Health and
Human Services Office for Civil Rights letter providing the results of its investigation. See
Letter from the United States Department of Health and Human Services Office for Civil Rights
to Stephen McKernan (stamped August 27, 2009), filed March 8, 2018 (Doc. 191-7)(“OCR
Investigation Letter”). The Office for Civil Rights determined that there is “insufficient evidence
that the Hospital violated Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d through d-
7 (‘Title VI’), in the affected party’s case,” who had alleged national origin discrimination for
the failure to provide language services. OCR Investigation Letter at 1. The letter provides that
the only witness stated that the complainant’s allegation that Dr. Rivero made disparaging
comments about Mexicans was a miscommunication. See OCR Investigation Letter at 4. The
portion of the letter provided does not conclusively establish this finding, however, and states
only that the OCR could not determine if UNM had violated Title VI. See OCR Investigation



                                              - 245 -
that the complaints made against him right before he moved to 0.05 FTE at UNM are also false.

E.g., Rivero’s Response ¶ 10, at 3 (stating that UNM’s proffered fact “ignores the fundamental

groundlessness of this and all other complaints against Dr. Rivero”). Two complaints similarly

allege mistreatment of Spanish-speaking-only patients, with one stating that Dr. Rivero made fun

of her for not speaking English, see UNM’s MSJ ¶ 9, at 4; June 30 Barela Email at 23, and the

other alleging that he had taken care of the financial part of his surgery but Dr. Rivero acted as if

the patient had not and was wasting his time,115 see Email from Willie Barela to Dr. Dennis

Rivero and Dr. Moheb Moneim at 26 (dated June 30, 2006), filed December 8, 2017 (Doc. 143-

1). A fourth complaint alleges that Dr. Rivero compared a patient, a former IV-drug user, to a

monkey and prescribed church as his treatment. See UNM’s MSJ ¶ 14, at 5; Aug. 3 Barela

Email at 25. As to this fourth complaint, Dr. Rivero admitted that he discussed a study involving

monkeys and addiction with this patient. See UNM’s MSJ ¶ 16, at 5; Rivero Depo. 143 at

120:22-121:6. That the allegations in these four complaints could be false is not dispositive.

First, the number of them in a short time span -- from February, 2006, to August, 2006 -- is

concerning. Second, the complaints show that Dr. Rivero was having misunderstandings with




Letter at 1-4. This conclusion is a separate issue from whether Dr. Rivero had acted
inappropriately with this patient or, more importantly, that there had been a patient complaint,
regardless whether true.
       115
           This fact is not undisputed, and, as discussed supra note 113, is inadmissible hearsay
provided only to provide context to Dr. Rivero’s response. The complaint in question provides
the basis for Dr. Rivero’s response cited in UNM’s MSJ ¶ 22, at 6.



                                               - 246 -
his patients, so much so that they complained to the hospital’s patient advocate and, in one case,

to the United States Department of Health and Human Services’ Office for Civil Rights.

       Dr. Rivero’s responses to the patient advocate, Barela, are also concerning. In response

to the first Spanish-speaking-only patient’s complaint, Dr. Rivero posits that “[p]erhaps my

spanish [sic] is different than her spanish [sic],” and writes that

       [m]y record in this community as a physician is totally at odds with this
       complaint. If I was a bad a doctor as you seem to allow this patient to suggest, I
       would not have a 6 month waiting list for elective surgery and a two month
       waiting list for appointments, and clinics that are invariably over 100% booked,
       and in general just find myself overwhelmed with patients and work.

Rivero Email at 22.116 Dr. Rivero continues:

               In the future I will go out of my way to avoid contact with patients in the
       General Ortho clinic, nor will I speak spanish [sic] to them, (although I am fluent
       in spanish [sic] and as a curtesy to the patients and the hospital I often speak to
       them in spanish [sic]) as it is in this clinic where I find the most unappreciative
       patients, who complain the most, demand the most, and believe that somehow I
       am their slave and I am obligated to do whatever they want from me. It would
       seem that this is the clinic where all of the complaints come from.

               If I never had to see another patient in the General Ortho clinic it would be
       just fine with me., [sic] but I will in the future just keep my distance from those
       patients who are nothing but problems for me.




       116
           This portion of the email is not mentioned in UNM’s proffered undisputed material
facts, but as it is part of the record and is admissible the Court may consider it. See Fed. R. Civ.
P. 56(c)(3). The Rivero Email itself is admissible nonhearsay, as discussed supra note 113, and
Dr. Rivero responded to other portions of the same email which UNM did cite in its proffered
undisputed material facts. See Rivero’s Response ¶¶ 10-12, at 3. Dr. Rivero does not dispute
that he wrote this email, only that UNM mischaracterizes it in its MSJ. See Rivero’s Response
¶¶ 10-12, at 3.



                                                - 247 -
Rivero Email at 22-23. See UNM’s MSJ ¶¶ 11-12, at 4-5. The response to the second Spanish-

speaking-only patient’s complaint is similarly angry. He opens:

               Please tell Mr. [patient] that I will NOT be doing his surgery on any date,
       for any amount of money, under any circumstances and that I will no longer see
       him. I am cancelling his surgery with me and removing him from my schedule.
       He is to find another doctor. I am not his servant. His surgery is elective and can
       be postponed indefinitely.

Payment Email at 26. See UNM’s MSJ ¶ 22, at 6. After explaining to Barela his side of what he

told the patient and that he does not like to cancel surgeries last minute when a patient is not

financially cleared, because of the number of patients needing surgery, Dr. Rivero closed by

writing:

               This could be easily resolved in the fuutre [sic] if it can be established that
       the patient is cleared financially in which case it will not be an issue. In fact I will
       require that patients bring me a note from the hospital saying that they are cleared
       (just as is required for insured patients) BEFORE I schedule them for surgery.
       Please take steps to clarify this with the hospital, that I will need something clear
       and unambiguous, because quite frankly it is rather unseemly that I should even
       have to discuss this directly with the patient.

Payment Email at 26.117 Finally, in response to the monkey complaint, Dr. Rivero stated that the

complaint is “a gross misrepresentation of the facts by a manipulative patient who is a

demonstrated sociopath, former IV drug abuser,” and suggested that Barela “serve as a mediator”



       117
           This portion of the email is not mentioned in UNM’s proffered undisputed material
facts, but the email is mentioned. See UNM’s MSJ ¶ 22, at 6. As the evidence is part of the
record and is admissible the Court may consider it. See Fed. R. Civ. P. 56(c)(3). The Payment
Email itself is admissible nonhearsay, as discussed supra note 113, and Dr. Rivero responded to
UNM’s use of the email. See Rivero’s Response ¶ 22, at 5. Dr. Rivero does not dispute that he
wrote this email, only that UNM mischaracterizes it in its MSJ. See Rivero’s Response ¶ 22, at
5.



                                               - 248 -
“[i]nstead of attacking physicians.” Aug. 4 Rivero Email at 25. See UNM’s MSJ ¶ 17, at 5.

Barela responded that it is his job to address patient complaints, but knows there are “two sides

to every story” and is “disappointed that you believe that I am attacking you with these

complaints.” Aug 7. Barela Email at 24. See UNM’s MSJ ¶ 19, at 6. Barela wrote that he

“hope[s] that in the future we can discuss complaints and bring resolution to them without taking

complaints that I address personal. It is certainly not my intention to offend you in any way,

however it is my responsibility to address all complaints.” Aug. 7 Barela Email at 24. 118

Dr. Rivero responded:

               Your manner and approach to this, in my opinion is reprehensible and
       thoroughly disrespectful of Physicians, and I am amazed that you have no idea
       how much I dislike you and your methods, which effectively try to lower our
       status to servants who are expected to get on our knees before patients. You may
       think you are doing what your job requires, and so be it, but it is WRONG
       WRONG and WRONG, and I intend to bring it up with your boss.

              As far as your reputation with me, do not count me as someone who thinks
       highly of you, on the contrary, right now I think you are one of my least favorite
       individuals in this institution.

               Sending reckless and disparaging comments to my chairman is not
       objective at all. If this institution really wanted to be fair to Physicians, it would
       put a Physician advocate between you and me, just as they have put you between
       me and the patient, allowing you to beat me over the head. You have no idea how
       unpleasant I find your emails.

       118
           Again, UNM does not quote this portion of the email, but cites to the entire email in
UNM’s MSJ ¶ 19, at 6. As the evidence is part of the record and is admissible the Court may
consider it. See Fed. R. Civ. P. 56(c)(3). Dr. Rivero disputed the fact on hearsay grounds, and
stated it was inconsistent with the exhibit. See Rivero’s Response ¶ 19, at 4. The email is not
offered to prove the truth of the matters asserted therein, but to provide context to Dr. Rivero’s
response. There is no issue with inconsistency here, as the Court is directly quoting the exhibit.




                                              - 249 -
Aug. 7 Rivero Email at 24. See UNM’s MSJ ¶ 20, at 6. Dr. Rivero further asked why he had

four complaints “in the past few months” while he had not heard from a patient advocate in the

past fourteen years. Aug. 7 Rivero Email at 24.119 Dr. Rivero tells Barela that that he is “a

physician antagonist” and that, by providing the complaints to Dr. Rivero’s supervisor, he is

humiliating Dr. Rivero and “clos[ing] all doors to resolution.” Aug. 7 Rivero Email at 24.

          These email responses provide sufficient evidence to cause a reasonable person to

question whether Dr. Rivero could handle his temper and interact with his colleagues

professionally. That Dr. Rivero shows little empathy for these patients who felt compelled to

report his behavior, and accuses the patient advocate of promulgating lies, is also telling.

Dr. Rivero’s earlier temper issues also influence the reasonableness of UNM’s decision, because

they show that Dr. Rivero has not learned from this earlier conduct -- he still fails to accept any

responsibility.   For example, in discussing the screaming match he had with a resident,

Dr. Rivero maintains that he “used obscene language in response to their obscene language” and

“that’s the way men talk to each other in a locker room.” Rivero Depo. 143 at 35:12-13, 15-16.

See UNM’s MSJ ¶ 3, at 4. Further, in requesting an increase to 0.75 or higher FTE, Dr. Rivero

writes:



          119
          This sentence and the next are not contained in UNM’s MSJ. UNM cites to the Aug. 7
Rivero Email in its MSJ, however, and Dr. Rivero responded to its use. See UNM’s MSJ ¶ 20,
at 6; Rivero’s Response ¶ 20, at 4. Dr. Rivero disputes UNM’s fact as inconsistent with the
exhibit, but does not dispute that he wrote the email. See Rivero’s Response ¶ 20, at 4. The
Court is directly quoting the exhibit in both this sentence and the next, so there is no
inconsistency issue. Further, as the evidence is part of the record and is admissible the Court
may consider it. See Fed. R. Civ. P. 56(c)(3).



                                              - 250 -
               I would like to reassure you that I have learned my lesson and my goal in
       returning is to serve the Department in the area of Adult Reconstruction, devote
       greater efforts than before in resident education, and rebuild the practice area up
       for the benefit of the Department and the institution. You have my personal
       assurance that all my effort will be towards working harmoniously with others.

Request Letter at 28. See UNM’s MSJ ¶ 27, at 7. Dr. Rivero explained that the lesson is that

“[i]t’s important to get along with people,” although he did not believe he “had been having

trouble getting along with people.” Rivero Depo. 143 at 163:9, 11. See id. at 163:5-12; UNM’s

MSJ ¶ 28, at 7. Dr. Rivero admitted, however, that “I did have episodes where I would not take

things lying down, and I came to realize that it wasn’t productive.” 120 Rivero Depo. 143 at

163:16-18. Accordingly, the Court determines that these issues and complaints provided UNM

with reasonable, objective grounds to question Dr. Rivero’s ability to work well with others and

to act professionally in the face of stress. As the Eleventh Circuit found, “an employee’s ability

to handle reasonably necessary stress and work reasonably well with others are essential

functions of any position.” Williams v. Motorola, Inc., 303 F.3d at 1290.

       The undisputed evidence therefore points to UNM requiring that Dr. Rivero complete the

psychiatric evaluations to measure his ability to handle stress and act professionally -- job-related

duties. See Williams v. Motorola, Inc., 303 F.3d at 1290. The Addendum itself makes this clear,

for as introduction to the requirements the Addendum states:

               Whereas, Rivero also understands and acknowledges that UNM has
       expressed good faith concerns about Rivero’s professional conduct as a member
       of the UNM medical staff;

       120
          This statement is not an undisputed fact, but is part of the record so the Court may
consider it. See Fed. R. Civ. P. 56(c)(3).



                                               - 251 -
              Whereas, Rivero has expressed a willingness to dedicate himself to
       addressing those concerns;

       ....

              Whereas, Rivero is willing to offer the undertakings set forth herein as an
       inducement to UNM to accept an increase in his FTE appointment, conditioned
       upon those undertakings[.]

Addendum at 1.121 Moreover, in the paragraph following the psychiatric evaluation requirement,

the Addendum provides that, should Dr. Rivero “engage[] in any professionally disruptive

conduct,” he “will be deemed to have resigned his SOM faculty appointment and his

employment with the University.”      Addendum ¶ 3, at 3.       The Addendum then sets forth

“Guidelines for Professionalism in Interpersonal Relationships,” and “Guidelines for

Professionalism in Relationships with the Hospital and Community.” Addendum ¶ 4(B), at 3-4.

Further, Dr. Schenck’s requirement that Dr. Rivero apologize to Barela exemplifies that UNM

believed that Dr. Rivero crossed the line. See Rivero Depo. 143 at 171:10-14. Dr. Rivero writes

that he acknowledges that his responses to Barela “were harsh and impolite, and excessively

critical,” but reiterated that he did nothing wrong, and did not “do anything inappropriate or

unprofessional in regards to the allegations that were made by a few patients.” Apology Letter at



       121
           This portion of the Addendum is not contained in the motion for summary judgment
briefing, but UNM does cite to the Addendum in UNM’s MSJ ¶ 41, at 9. The Addendum is
central to Dr. Rivero’s claims against UNM, so the Court concludes that it is prudent to examine
the Addendum as a whole, and as the Addendum is part of the record, the Court may do so. See
Fed. R. Civ. P. 56(c)(3). It is undisputed that the Addendum to which the Court looks is the
Addendum Dr. Rivero received. See Rivero’s Response ¶ 30, at 15. Further, the Court provides
the language to show what the Addendum says, not to prove the truth of the statements about
Dr. Rivero therein.



                                             - 252 -
29. All this evidence is substantial, and would cause a reasonable person to question Dr.

Rivero’s ability to act calmly in the face of stress and in a professional manner, an essential

function of his job. See, e.g., Williams v. Motorola, Inc., 303 F.3d at 1290. It is also undisputed

that Dr. Schenck did not want Dr. Rivero to take call when he increased his employment, see

Rivero’s Response ¶ 29, at 15; Schenck Depo. 191 at 108:7-9, which Dr. Schenck stated is an

essential job function in orthopedics,122 see Schenck Depo. 191 at 121:9-10. See Davidson v.

Am. Online, Inc., 337 F.3d at 1191 (stating that in deciding what is an essential job function,

“courts must give consideration to the employer’s judgment as to what functions of a job are

essential”).

        Dr. Rivero argues that, because he was working at a 0.05 FTE without issue, “UNM has

no objective basis in requiring Dr. Rivero to submit to the medical psychiatric examination in the

Addendum.” Rivero’s Response at 21 (bolding omitted). Dr. Rivero posits that, if his “lack of

professionalism were truly at issue with his performance of essential job junctions,” then “UNM

cannot justify allowing Dr. Rivero to have worked even those limited days” at 0.05 FTE.

Rivero’s Response at 23. He also argues that “the mere submission of a complaint does not

represent ‘deterioration,’ especially if UNM is unwilling to investigate the attacks on

Dr. Rivero’s character” and, “[c]oupled with the administrative vendetta pursued against

Dr. Rivero by Dr. Pitcher, Dr. Bailey, Dr. Roth, and Dr. Katz, the complaints appear to be mere

pretext for a more insidious endeavor.” Rivero’s Response at 23. Dr. Rivero presents no

        122
           This statement is part of the record, but not part of the parties’ undisputed material
facts, but as part of the record the Court may consider it. See Fed. R. Civ. P. 56(c)(3).



                                              - 253 -
evidence of “an administrative vendetta,” but, even assuming UNM had one against Dr. Rivero,

the Court determines that the number of patient complaints UNM received regarding Dr. Rivero

just before his reduction to 0.05 FTE is concerning, especially because he ostensibly had not

received complaints before that flurry and because of his rude responses to the patient advocate

Barela. See Aug. 7 Rivero Email at 24. Working one day a month is very different from

working full-time or 0.75 FTE, with at least fifteen times more opportunity for stressors as it

involves working fifteen times more often. At 0.05 FTE, Dr. Rivero would go to UNM only to

operate -- he would not perform pre-op or post-op -- and could not assume full responsibility for

the care, because he was only there for one day a month. See UNM’s MSJ ¶¶ 24-25, at 6; Rivero

Depo. 143 at 176:15-20. Further, Dr. Schenck stated that Dr. Rivero rarely saw patients at the

clinic and that he did not take call. 123 See Schenck Depo. 191 at 49:15-17; id. at 50:10.

Dr. Rivero thus had much less opportunity to interact with patients, and often the patients on

whom he operated had requested him; this reduced interaction with patients all would change

should he increase his time at UNM. See UNM’s MSJ ¶ 25, at 6; Rivero Depo. 143 at 175:15-

18.   UNM thus had objective justification for its concern that Dr. Rivero would have

professionalism issues again should he increase to 0.75 FTE or full-time employment.124



       123
           This statement is part of the record, but not part of the parties’ undisputed material
facts, but as part of the record the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       124
          Although the Court does not extensively rely on the older complaints and issues
Dr. Rivero had before 2006 in deciding whether the psychiatric evaluation is job-related and
consistent with business necessity, it does consider Dr. Rivero’s response to them as provided
above. Many of the incidents themselves have not been presented in an admissible form, so the



                                             - 254 -
       Further, Dr. Rivero cannot point to any evidence that creates a genuine question of

material fact whether UNM’s reason for the evaluation is pretextual. He argues that “the

Addendum’s psychiatric evaluation requirement is overbroad and invasive of Dr. Rivero’s

innermost privacy,” so much so that UNM must have “regarded Dr. Rivero as disabled -- or

sought to discover a presumed disability.” Rivero’s Response at 24. The act of requesting the

psychiatric evaluations is not sufficient to establish that UNM regarded Dr. Rivero as disabled,

see Lanman v. Johnson Cty., 393 F.3d at 1157 (“Nor does the County’s order that Ms. Lanman

take a fitness for duty exam show that Ms. Lanman was perceived as mentally impaired.”), and

as described more fully in the next Part, there is no evidence in the record showing that UNM

regarded Dr. Rivero as disabled.        Dr. Rivero argues that, because of the Addendum’s

overbreadth, “there exists a genuine issue of material fact as to the nature and scope of the



Court cannot rely on them for the truth of the matter in ruling on UNM’s MSJ. See Gross v.
Burggraf Const. Co., 53 F.3d at 1541. The fact that the complaints were made is admissible,
however, as Dr. Rivero discussed them in his deposition and they point to UNM’s state of mind.
As discussed in the analysis above, the Court focuses on Dr. Rivero’s responses to these older
complaints as he discusses them in his deposition. Dr. Rivero argues these older complaints are
irrelevant and should be excluded, but the Court disagrees. See Complaints MIL at 4.
        UNM must show that the psychiatric evaluation requirement is job-related and consistent
with business necessity to overcome Dr. Rivero’s argument that this requirement is illegal. See
42 U.S.C. § 12112(d)(4)(A). The older incidents help paint a more complete picture of what
Dr. Rivero’s professional life was like and why UNM imposed the requirement when it did.
These incidents thus make it more probable that UNM has a true basis for questioning
Dr. Rivero’s ability to act professionally, on which its defense rests, so these older incidents are
relevant. See Fed. R. Evid. 401. Further, these incidents are not likely to provoke the jury’s
emotional response or otherwise tend to adversely affect the jury’s attitude toward a particular
matter, so they are not unfairly prejudicial. See United States v. Rodriguez, 192 F.3d at 951.
The Court will not preclude the admission of these older complaints under rule 403, and denies
the Complaints MIL.



                                              - 255 -
psychiatric examination that in turn gives rise to a question of fact as to whether it is ‘job-related

and consistent with business necessity.’” Rivero’s Response at 25. Dr. Rivero has “precluded

himself from being able to establish a genuine issue of material fact as to whether the exams

were related to his job or were too broad in scope,” however, because he did not submit to the

psychiatric evaluations. Sullivan v. River Valley Sch. Dist., 197 F.3d at 812. Dr. Rivero notes

the reappointment letters which state that he does not have a mental condition that interferes with

the essential functions of his position, but notably does not include in the record a reappointment

letter from 2007, which would have followed his harsh emails to Barela. Dr. Rivero therefore

has not produced evidence which demonstrates that, despite the objective evidence of his

inability to act professionally, the proffered reasons for UNM’s psychiatric evaluation

requirement “is unworthy of belief.” Randle v. City of Aurora, 69 F.3d at 453. Accordingly,

summary judgment for UNM is appropriate on Dr. Rivero’s illegal-medical-inquiry claim.

III.   THERE IS NO EVIDENCE IN THE RECORD THAT UNM CONSTRUCTIVELY
       DISCHARGED DR. RIVERO.

       Dr. Rivero argues that UNM regarded him as disabled -- as the Addendum’s onerous

requirements exemplify -- and, by withdrawing the Addendum and precluding access to

Dr. Rivero’s credentialing file, constructively discharged him in violation of the Rehabilitation

Act. See Rivero’s Response at 28-34. A prima facie case of constructive discharge under the

Rehabilitation Act requires that: (i) Dr. Rivero has a disability as the Rehabilitation Act defines

that term, see Corley v. Dep’t of Veterans Affairs ex rel. Principi, 218 F. App’x at 739 (citing

Wells v. Shalala, 228 F.3d at 1146); (ii) Dr. Rivero is a qualified individual for the position, see




                                               - 256 -
Wells v. Shalala, 228 F.3d at 1146; (iii) “the employer by its illegal discriminatory acts has made

working conditions so difficult that a reasonable person in [Dr. Rivero’s] position would feel

compelled to resign,” Corley v. Dep’t of Veterans Affairs ex rel. Principi, 218 F. App’x at 739

(internal quotation marks omitted)(quoting Sanchez v. Denver Pub. Sch., 164 F.3d at 534); and

(iv) Dr. Rivero resigned, see Green v. Brennan, 136 S. Ct. at 1777. UNM asks for summary

judgment on this claim, because it argues that “[t]he undisputed material facts of the case

conclusively demonstrate that Plaintiff was not a disabled person, as defined by the ADA,” and,

thus, that he cannot make a prima facie case for constructive discharge. UNM’s MSJ at 21. The

Court examines only elements (i) and (iii) of the prima facie case, as the other two are not in

dispute. Concluding (i) that Dr. Rivero does not have a disability as the Rehabilitation Act

defines that term, and (iii) that UNM did not make Dr. Rivero’s working conditions objectively

intolerable, the Court determines that Dr. Rivero voluntarily resigned and that UNM is entitled

summary judgment on this claim. See Sanchez v. Denver Pub. Sch., 164 F.3d at 534; Yearous v.

Niobrara Cty. Mem’l Hosp., 128 F.3d at 1356.

       A.      THERE IS NO EVIDENCE TO ESTABLISH THAT UNM DID NOT
               REGARD DR. RIVERO AS DISABLED UNDER THE REHABILITATION
               ACT’S STANDARD.

       Dr. Rivero does not allege that he has a disability, but, rather, that UNM regarded him as

disabled. See FAC ¶ 50, at 10. To establish this element, Dr. Rivero must show that UNM has

discriminated against him, “because of an actual or perceived physical or mental impairment

whether or not the impairment limits or is perceived to limit a major life activity.” 42 U.S.C.




                                              - 257 -
§ 12102(3)(A). UNM need not have “believed that the impairment prevented [Dr. Rivero] from

being able to perform a major life activity.” Adair v. City of Muskogee, 823 F.3d at 1306. The

inquiry is focused on UNM’s subjective belief, and not Dr. Rivero’s. See Justice v. Crown Cork

& Seal Co., 527 F.3d at 1086. This relaxed ADAAA standard applies, because the alleged

discriminatory conduct of which Dr. Rivero complains -- the Addendum’s imposition -- occurred

after the ADAAA’s effective date of January 1, 2009.

       Dr. Rivero asserts that the Addendum’s psychiatric evaluation requirement “is an act of

discrimination giving rise to an implication that Dr. Rivero was regarded as disabled.” Rivero’s

Response at 28. Dr. Rivero argues that “[t]he Addendum’s invasiveness, its limitless scope, and

waiver of all legal rights present exactly the type of exam that is not even vaguely permissible,”

so much so that “[a]nyone subjected to it must be presumed to be mentally ill.” Rivero’s

Response at 29. Dr. Rivero stated that the psychiatric evaluation requirement put “no question in

[his] mind” that UNM “felt that [he] had a psychiatric problem.”125 Rivero Depo. 191 at 299:12-

14. Because Dr. Rivero did not submit to the evaluations, the Court cannot determine their

invasiveness or scope. The Addendum, when read as a whole, is not as invasive or limitless in

scope as Dr. Rivero alleges. As discussed earlier, the Addendum is targeted to addressing

Dr. Rivero’s professionalism issues. See, e.g., Addendum at 1. Further, the Addendum does not

contain a waiver of all legal rights, but rather “grievances, complaints, and appeals, arising from

[UNM’s] conduct prior to the execution of this Addendum and from the terms of this Addendum,

       125
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).



                                              - 258 -
or arising from [Dr. Rivero’s] resignation in accordance with the terms of this Addendum.”

Addendum ¶ 7, at 5. Contra Rivero’s Response ¶ 31, at 16. As the Court has determined that the

psychiatric evaluation requirement is job-related and consistent with business necessity, see

supra Section II.B, the Court concludes that the Addendum is not an act of discrimination by

UNM.

       Although Dr. Rivero is a well-respected surgeon, he had received some complaints and

sent some harsh emails before reducing his time at UNM. The Eighth Circuit has determined

that “[e]mployers need to be able to ascertain the cause of troubling behavior without exposing

themselves to ADA claims” and so an employer’s request for a mental “evaluation is not

equivalent to treatment of the employee as though []he were substantially impaired.” Cody v.

CIGNA Healthcare of St. Louis, Inc., 139 F.3d 595, 599 (8th Cir. 1998). The Sixth Circuit has

explained that an “employer’s perception that health problems are adversely affecting an

employee’s job performance is not tantamount to regarding that employee as disabled.” Sullivan

v. River Valley Sch. Dist., 197 F.3d at 810. The Tenth Circuit similarly has held that an

employer’s request that an employee take a fitness-for-duty examination does not establish that

the employer regarded the employee as disabled. See Lanman v. Johnson Cty., 393 F.3d at 1157.

Accordingly, the Court determines that the Addendum’s psychiatric evaluation requirement does

not establish that UNM regarded Dr. Rivero as having a mental disability.126




       126
          The Court notes that both parties analyze the issue whether Dr. Rivero was considered
disabled under the older, pre-ADAAA standard, which is inapplicable to Dr. Rivero’s claim.



                                             - 259 -
        Dr. Rivero asserts that “being disabled or regarded as disabled is not the sole means by

which to assert a discriminatory basis for a constructive discharge claim,” but cites no authority

for this proposition besides saying “[a]s set out above.” Rivero’s Response at 29. Nothing

Dr. Rivero cites to “above” provides that a constructive discharge claim under the Rehabilitation

Act does not require establishing that the plaintiff meets the Act’s definition of disabled.

Rivero’s Response at 29. See id. at 28-29. In fact, Rehabilitation Act precedent makes clear that

Dr. Rivero must establish that he has a disability as the Act defines that term. See, e.g., Corley v.

Dep’t of Veterans Affairs ex rel. Principi, 218 F. App’x at 739 (stating that the plaintiff’s

constructive discharge claim fails because he did not establish that he is disabled); Wells v.

Shalala, 228 F.3d at 1146 (concluding that there can be no constructive discharge claim where

the plaintiff is not a “qualified individual with a disability”).

        Dr. Rivero argues that “a person is regarded as having an impairment that substantially

limits the person’s major life activities when other people treat the person as having a

substantially limiting impairment, regardless of whether the individual actually has an

impairment.”     Rivero’s Response at 30 (emphasis in Rivero’s Response)(internal quotation

marks omitted)(quoting Martin v. Kansas, 996 F. Supp. at 1289-90). Dr. Rivero contends that,

through the Addendum, UNM “is seeking to confirm its presupposition” that Dr. Rivero has an

impairment. Rivero’s Response at 30 (citing Dr. Rivero’s additional undisputed material fact

¶ 31, at 15-16). There is no evidence, however, that UNM imposed the Addendum to find a

disability and, as previously discussed, the psychiatric evaluation requirement does not establish




                                                - 260 -
that UNM regarded Dr. Rivero as disabled. Dr. Rivero notes that Dr. Schenck “stated that Dr.

Rivero’s reaction to the stress of being on call was one reason that ‘no call’ was listed as an

element of the December 2010 meeting between the two.” Rivero’s Response at 30 (citing

Dr. Rivero’s additional undisputed material fact ¶ 29, at 15). See Schenck Depo. 191 at 41:8-18;

id. at 78:15-80:7. Dr. Schenck explained that he did not want Dr. Rivero being on call, because

he “wanted [Dr. Rivero] not to become . . . testy when he was on call and have some professional

issue.” Schenck Depo. 191 at 79:13-15. See Rivero’s Response ¶ 29, at 15 (citing this portion

of the record).127 That Dr. Schenck did not want Dr. Rivero on call, however, does not establish

that Dr. Schenck -- and by extension UNM -- treated Dr. Rivero as disabled. Dr. Schenck stated

that being on call is stressful and “makes many orthopedic surgeons testy,” so Dr. Rivero’s

issues with it were not unique. 128 Schenck Depo. 191 at 78:25-79:1. See id. at 41:13-17.

Rather, Dr. Schenck stated that he did not want Dr. Rivero being on call, because “[w]e did not

want to risk him to become unprofessional, and on top of it I didn’t need him for that.” Schenck




       127
           This quote is not included in Dr. Rivero’s proffered undisputed material fact.
Dr. Rivero’s proffered fact states, in part: “Dr. Rivero was not to be on call if he were to return.
The stated reason for this was that being ‘on call’ created too much stress for Dr. Rivero, which
triggered his ‘lack of professionalism.’” Rivero’s Response ¶ 29, at 15 (first quoting Schenck
Depo. 191 at 79:19; then quoting id. at 79:25-80:1). Here, the Court quotes what Dr. Schenck
said and, as part of the record, may consider it. See Fed. R. Civ. P. 56(c)(3).
       128
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).




                                              - 261 -
Depo. 191 at 79:22-24. See Rivero’s Response ¶ 29, at 15 (citing this portion of the record).129

Thus, the restriction was for Dr. Rivero’s benefit, because, to increase Dr. Rivero’s employment,

Dr. Rivero would have to be professional, and Dr. Schenck wanted Dr. Rivero “to be successful

professionally.”130 Schenck Depo. 191 at 78:14. See id. at 78:3-14.

       This action shows that UNM knew of Dr. Rivero’s professionalism issues and wanted to

try to prevent them as he increased his time at UNM. As the United States Court of Appeals for

the Seventh Circuit has written, “[d]ecent managers try to help employees cope with declining

health without knowing or caring whether they fit the definition in some federal statute.” Cigan

v. Chippewa Falls Sch. Dist., 388 F.3d 331, 335 (7th Cir. 2004). The Court concludes that

Dr. Schenck’s attempt to help Dr. Rivero succeed by suggesting that he not be on call does not

establish that UNM regarded Dr. Rivero as suffering from some impairment which caused his

professionalism issues. Being on call is stressful, and it is not logically sound to suggest that a

jury could conclude that a supervisor who is trying to help his employee succeed and increase in

employment by removing this stressor is doing so because he believes the employee has a

disability. Dr. Rivero has noted no evidence that would lead a reasonable jury to conclude that



       129
           This quote is not included in Dr. Rivero’s proffered undisputed material fact.
Dr. Rivero’s proffered fact states, in part: “Dr. Rivero was not to be on call if he were to return.
The stated reason for this was that being ‘on call’ created too much stress for Dr. Rivero, which
triggered his ‘lack of professionalism.’” Rivero’s Response ¶ 29, at 15 (first quoting Schenck
Depo. 191 at 79:19; then quoting id. at 79:25-80:1). Here, the Court quotes what Dr. Schenck
said and, as part of the record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       130
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).



                                              - 262 -
UNM regarded him as disabled.          Further, besides the Addendum, Dr. Rivero notes no

discriminatory action that UNM took against him because it allegedly perceived him as disabled.

As discussed, the Addendum requirement is job-related and consistent with business necessity,

so it is not an act of discrimination. Dr. Rivero, therefore, cannot establish that UNM regarded

him as disabled, which precludes his constructive discharge claim. Even if he could establish

that UNM regarded him as disabled, however, his constructive discharge claim would still fail,

because the evidence shows no discriminatory acts by UNM that made his working conditions

objectively intolerable. See Sanchez v. Denver Pub. Sch., 164 F.3d at 534.

       B.      THERE IS NO EVIDENCE THAT UNM TOOK ANY ILLEGAL
               DISCRIMINATORY ACTIONS AGAINST DR. RIVERO THAT MADE
               HIS WORKING CONDITIONS SO INTOLERABLE THAT A
               REASONABLE PERSON WOULD FEEL COMPELLED TO RESIGN.

       Dr. Rivero substantially rests his constructive discharge claim on his assertion that the

Addendum’s psychiatric evaluation requirement is a “per se discriminatory act.”            Rivero’s

Response at 32. Dr. Rivero notes a few other actions that UNM took which he contends created

intolerable working conditions leading to his constructive discharge. See Rivero Response at 32-

34. First, Dr. Rivero outlines his dispute with Dr. Pitcher, and asserts that Dr. Pitcher “engage[d]

in a tacit campaign against Dr. Rivero with fellow administrators, communicating openly in a

negative light, potentially as disabled (citing ‘grave’ concerns without basis[)].”        Rivero’s

Response at 33 (citing Dr. Rivero’s additional undisputed material fact ¶ 12, at 11-12). Second,

Dr. Rivero asserts that “Dr. Schenck played a deceitful and manipulative game with Dr. Rivero,

at once purporting to be his friend, facilitating the delay engaged in by other administrators, and




                                              - 263 -
then . . . baiting and switching the agreement to return.”     Rivero’s Response at 33 (citing

Dr. Rivero’s additional undisputed material fact ¶ 25, at 14). This alleged deceit includes

Dr. Schenck’s presentment of the Addendum, which contains a psychiatric examination

requirement rather than the counseling to which Dr. Rivero agreed, and Dr. Schenck’s

withdrawal of the Addendum after Dr. Rivero sought access to his credentialing file. See

Rivero’s Response at 33 (citing Dr. Rivero’s additional undisputed material facts ¶¶ 30-32, at 15-

16; id. ¶¶ 36-39, at 17-18).     Third, Dr. Rivero contends that “UNM then went into full

obstruction, unlawfully withholding Dr. Rivero’s own documents and impeding Dr. Rivero’s

return.” Rivero’s Response at 33-34 (citing Dr. Rivero’s additional undisputed material facts

¶¶ 40-44, at 18).

       Most of these allegations are just that -- bare assertions that lack support in the factual

record. The facts regarding Dr. Rivero’s dispute with Dr. Pitcher establish that they had a

disagreement in 2003 regarding the transfer of a patient over PALS, and Dr. Pitcher sent an

email to Dr. Rivero’s department chair about the incident. See Rivero’s Response ¶ 7, at 10;

Rivero Depo. 191 at 44:11-49:16; Pitcher Depo. at 19:9-21:25; Pitcher Complaint at 12.

Dr. Pitcher recalls that an administrative supervisor came to him concerning an interaction she

had with Dr. Rivero in which he did not want to follow the PALS policy.131 See Pitcher Depo. at



       131
          This statement and the next statement are not part of the parties’ undisputed material
facts, but as they are part of the record the Court may consider them. See Fed. R. Civ. P.
56(c)(3). Rivero does provide as a fact that he had a disagreement with Dr. Pitcher about PALS
policy, and that Dr. Pitcher informed Dr. Rivero’s supervisor. See Rivero’s Response ¶ 7, at 10-
11.



                                             - 264 -
19:21-14. See also Rivero’s Response ¶ 7, at 10 (citing this portion of the record). Dr. Pitcher

had a conversation with Dr. Rivero about this incident, felt put off by the conversation, and felt

that it was not collegial, and so he emailed Dr. Rivero’s immediate supervisor his concerns. See

Pitcher Depo. at 21:10-19. See also Rivero’s Response ¶ 7, at 10 (citing this portion of the

record). Dr. Rivero states that he told Dr. Pitcher that he wanted a private conversation, but that

Dr. Pitcher ordered him to follow the policy and was not very nice to him, and that Dr. Pitcher’s

email to his supervisor made “all kinds of allegations that were false based on hearsay and third-

party information that was clearly false.”132 Rivero Depo. 191 at 48:23-25. See id. at 48:1-25.

See also Rivero’s Response ¶ 7, at 10 (citing this portion of the record). In 2004, the then-Vice

Dean of the School of Medicine released a memorandum on the incident, which caused

Dr. Pitcher to recuse himself from handling any issue involving Dr. Rivero. See Rivero’s

Response ¶ 11, at 11; Trotter Memorandum at 13; Pitcher Depo. at 38:2-17. After the Vice Dean

issued this memorandum, Dr. Pitcher continued to email Dr. Rivero’s and his colleagues about

incidents between them that concerned him. See Rivero’s Response ¶ 12, at 11; May 6 Pitcher

Email at 1; Aug. 10 Pitcher at 3. Dr. Rivero did not know of these emails, however, during his

employment at UNM. See Rivero’s Response ¶ 12, at 11; First Rivero Aff. ¶ 3, at 1.




       132
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3). Dr. Rivero proffers as fact that
Dr. Pitcher’s complaint was false and based on hearsay, but this fact was based on inadmissible
hearsay and could not be found as fact. See Rivero’s Response ¶ 8, at 11.




                                              - 265 -
       As to Dr. Schenck, the record shows that Dr. Rivero was in constant communication with

Dr. Schenck every quarter about increasing Dr. Rivero’s employment at UNM, with Dr. Schenck

saying that he was working on it.133 See Rivero Depo. 191 at 183:5-20. See also Rivero’s

Response ¶ 25; at 14 (citing this portion of the record). Dr. Schenck stated that, by September,

2007, there was no agreement whether to bring Dr. Rivero back, surmising that this situation was

because Dr. Rivero had hurt some feelings and caused some damage. 134 See Schenck Depo. 191

at 81:14-23.   See also Rivero’s Response ¶ 25; at 14 (citing this portion of the record).

Dr. Schenck asserted that he was trying to bring back Dr. Rivero, but “couldn’t get it

accomplished at the rate he wanted it done.” 135 Schenck Depo. 191 at 84:1-2. See id. at 83:23-

84:4. See also Rivero’s Response ¶ 25; at 14 (citing this portion of the record). Dr. Rivero

believed that, in August, 2008, Dr. Roth told his colleagues at a meeting that Dr. Rivero would

not be allowed to return full-time, because it would result in lawsuits.136 See Rivero Depo. 191

at 184:19-185:5. See also Rivero’s Response ¶ 25; at 14 (citing this portion of the record).

Then, in September, 2008, Dr. Schenck was in Tulsa and met with Dr. Rivero, to say that there



       133
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       134
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       135
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       136
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).



                                             - 266 -
was nothing else he could do, implying Dr. Rivero would not be brought up to 0.75 FTE.137 See

Rivero Depo. 191 at 185:10-22. See also Rivero’s Response ¶ 25; at 14 (citing this portion of

the record). There is no evidence of Dr. Rivero’s assertion that Dr. Schenck or other UNM

administrators “obstructed, delayed, and withheld approval of Dr. Rivero’s increase.” Rivero’s

Response ¶ 25, at 14. Rather, the record shows that Dr. Schenck was advocating for Dr. Rivero’s

return and the issues stemmed from administrators’ concerns with Dr. Rivero himself -- not any

manipulative game that Dr. Schenck was playing.

       Further, Dr. Schenck was instrumental in the drive to increase Dr. Rivero’s employment

with UNM and “had a plan in place to get him back,” which included Dr. Rivero not taking call

so he could “have a good success so that [he] didn’t have any professionalism issues, and if there

were ones, [Dr. Schenck] could help him through them.” 138 Schenck Depo. 191 at 51:8-12.

Dr. Schenck explained that, when he was negotiating for Dr. Rivero’s return, he was still taking

call as the department chair -- which is “almost unheard of.” 139 Schenck Depo. 191 at 79:5. See

id. at 79:3-8. Dr. Schenck also met with Dr. Rivero on December 10, 2010, to come to an

agreement as to how to bring Dr. Rivero up to 0.75 FTE at UNM. See Rivero’s Response ¶ 27,

at 14-15; Schenck Depo. 191 at 107:8-22; Rivero Depo. 143 at 206:14-22. The agreement, as a

       137
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       138
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       139
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).



                                             - 267 -
handwritten note represents and as the two men remember it, provides that Dr. Rivero would first

increase to 0.25 FTE, would increase by 0.25 every six months to a maximum of 0.75 FTE,

would not take call, would achieve full status as a faculty member in two years, and would attend

four counseling sessions. See Rivero’s Response ¶ 27, at 14-15; Note at 13; Rivero Depo. 143 at

206:14-207:14; Schenck Depo. 191 at 107:8-109:15. Dr. Schenck maintains that a psychiatrist

or a psychologist would conduct the counseling which he envisioned, see Schenck Depo. 191 at

108:11-14, whereas Dr. Rivero stated that they did not discuss who would do the counseling, see

Rivero Depo. 143 at 208:14-18. 140 Nonetheless, at Dr. Strasburger’s suggestion, Dr. Rivero

contacted Dr. Katzman, a licensed psychiatrist, to set up counseling sessions. See UNM’s MSJ

¶¶ 38-39, at 9; Strasburger Email at 32; Counseling Email at 32.

       Although the Addendum does not exactly match the agreement that Dr. Rivero and

Dr. Schenck reached, the undisputed facts show that Dr. Schenck did not draft the Addendum,

although he “participated in giving some of the bullet points of how” to structure Dr. Rivero’s

return.141 Schenck Depo. 191 at 113:14-15. See id. at 113:9-16. The Addendum provides that

Dr. Rivero would start at 0.25 FTE and increase by 0.25 every six months to a 0.75 FTE

maximum if he fulfills his obligations under paragraph 2. See Addendum ¶ 5, at 4. Paragraph 2

provides that Dr. Rivero “shall successfully complete a four-part psychiatric evaluation by a



       140
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       141
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).



                                             - 268 -
board-certified psychiatrist.” Addendum ¶ 2, at 2. As previously discussed, this evaluation

requirement was imposed to address Dr. Rivero’s professionalism issues, which is why

Dr. Schenck suggested counseling in his oral agreement with Dr. Rivero. See Schenck Depo.

191 at 112:3 (responding that he recommended “[c]ounseling for professionalism” to

Dr. Rivero). 142 Although the term “psychiatric evaluation” 143 sounds more onerous than the

term “counseling,” and in practice is likely more onerous, they were both recommended for the

same purpose -- to address Dr. Rivero’s professionalism issues. This enhanced requirement

cannot be blamed on Dr. Schenck, however, as Dr. Rivero would like to do, because Dr. Schenck

did not, and states he could not, draft the Addendum. See UNM’s Reply ¶ 33, at 12; Schenck

Depo. 191 at 113:16.144




       142
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       143
          Dr. Rivero requests that UNM stick to the term “psychiatric evaluation” during trial
rather than the term “psychological evaluation” that it uses throughout its briefing.
Psychological MIL at 1. Although the Court’s grant of summary judgment for UNM moots this
request, the Court decides the issue and concludes that, because the Addendum uses the term
“psychiatric evaluation,” Addendum ¶ 2, at 2, UNM must stick to that language in its opening
and during the trial as to not misstate the evidence, and thus mislead and confuse the jury.
UNM’s use of the proper term during trial will not preclude its defense that it did not regard
Dr. Rivero as disabled, as it may still present evidence and make argument as to what it meant by
use of the term “psychiatric evaluation.” The Court, therefore, would grant the Psychological
MIL and preclude UNM from using the improper term “psychological evaluation” outside of its
closing argument. At closing, it can argue and use what is an argumentative phrasing.
       144
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).




                                             - 269 -
       Dr. Rivero stated that Dr. Schenck’s demeanor changed when he realized that Dr. Rivero

would likely not sign the Addendum.145 See Rivero Depo. 191 at 300:20-23. Dr. Rivero also

stated that Dr. Schenck extended his deadline from March 10, 2011, to sign the Addendum and

to obtain a letter from a psychiatrist agreeing to perform the psychiatric evaluation, see

Addendum ¶ 2(a), at 2, to April 10, 2011, see Rivero Depo. 191 at 245:4-5. See also UNM’s

MSJ ¶ 42, at 10; Extension Email at 1. Dr. Rivero then attempted to look at his credentialing file

and stated that, immediately before he was going to review it with the records custodian Kelley,

Dr. Bailey called her and instructed her not to show Dr. Rivero his file. See Rivero’s Response

¶ 37, at 17; Rivero Depo. 191 at 251:14-252:10. Dr. Bailey then emailed Dr. Schenck, stating

that legal had to first determine if Dr. Rivero could access his file and called him asking if they

really wanted to increase Dr. Rivero’s employment. See Rivero’s Response ¶ 38, at 17; Schenck

Depo. 191 at 142:7-17. Dr. Schenck stated that he was disappointed, because he “had to

withdraw the agreement [he] had worked on for three years, because,” Schenck Depo. 191 at

143:21-23, if Dr. Rivero had then signed the Addendum, “[t]here would have been reason for

him to be let go, and [Dr. Schenck] did not want that to happen,” Schenck Depo. 191 at 143:25-

144:2.146 Dr. Schenck stated that Dr. Bailey was upset with his interaction with Dr. Rivero and

that he did not think Dr. Rivero would sign the Addendum. See Schenck Depo. 191 at 145:12-

       145
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       146
          These statements are not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider them. See Fed. R. Civ. P. 56(c)(3).




                                               - 270 -
20.147 Dr. Schenck also felt that, if Dr. Rivero did sign the Addendum, he would still have

professionalism issues and lose his job, Schenck Depo. 191 at 145:20-25, 148 so Dr. Schenck

withdrew the Addendum on April 5, 2011, see UNM’s MSJ ¶ 44, at 10; Withdrawal Email at 1.

       Finally, although UNM unlawfully withheld Dr. Rivero’s credentialing file, resulting in

two years of litigation for him to obtain it, this action did not impede Dr. Rivero’s return,

because Dr. Schenck had already withdrawn the Addendum. See Rivero’s Response ¶ 42, at 18;

Order on Petition ¶ B(5), at 5; Schenck Depo. 191 at 145:25. Dr. Rivero received his full

credentialing file by January, 2014. See Rivero’s Response ¶ 43, at 18; Trotter Aff. at 2; Bailey

Aff. at 1. Dr. Rivero then resigned on May 21, 2014. See UNM’s MSJ ¶ 46, at 10; Resignation

Letter at 1. Viewing all these facts in the light most favorable to Dr. Rivero, there is no evidence

of any discriminatory actions that UNM took against Dr. Rivero because of a perceived

disability, an essential element of his claim.      See Premratananont v. S. Suburban Park &

Recreation Dist., 1998 WL 211543, at *2. There is no evidence of a work environment so

intolerable that a reasonable person in Dr. Rivero’s position would have felt compelled to quit,

another essential element of his claim. See Sanchez v. Denver Pub. Sch., 164 F.3d at 534.

Further, there is no evidence that Dr. Rivero’s work environment was “permeated with

‘discriminatory intimidation, ridicule, and insult’ that is ‘sufficiently severe or pervasive to alter



       147
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       148
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).



                                               - 271 -
the conditions of the victim’s employment and create an abusive working environment.’” Harris

v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)(citation omitted)(first quoting Meritor Sav. Bank,

FSB v. Vinson, 477 U.S. 57, 65 (1986); and then quoting id. at 67). Although Dr. Rivero may

have felt frustrated by UNM’s failure to increase his employment and its precluding access to his

credentialing file, in determining whether constructive discharge occurred the plaintiff’s

subjective views are irrelevant. See Yearous v. Niobrara Cty. Mem’l Hosp., 128 F.3d at 1356.

Viewing the totality of the circumstances objectively, no reasonable jury could conclude that

Dr. Rivero was constructively discharged.       Accordingly, the Court also grants summary

judgment for UNM on this claim.149



       149
           Dr. Rivero argues that the MTD Order also dealt with UNM’s affirmative defense III --
that Dr. Rivero’s “claims are barred by the doctrine of laches and waiver.” Answer at 10. The
MTD Order does not discuss laches or waiver. See MTD Order at 1-10. Further, neither party
has specifically briefed the application of the laches and waiver defense to Dr. Rivero’s claims.
UNM argued at the June 26, 2018, hearing that the laches and waiver doctrine applies to the
constructive discharge claim, because Dr. Rivero worked for three years under “supposedly
intolerable working conditions” after UNM withdrew the Addendum. June 26 Tr. at 23-24
(Marcus). See id. at 101:16-24 (Marcus). See also Nat’l R.R. Passenger v. Morgan, 536 U.S.
101, 121-22 (2002)(discussing the availability of the waiver and laches defenses for an employer
where the plaintiff’s unreasonable delay in filing suit prejudiced the employer); Whitfield v.
Anheuser-Busch, Inc., 820 F.2d 243, 244 (8th Cir. 1987)(stating that the “doctrine of laches is a
proper defense in a Title VII action”); Bishopp v. District of Columbia, 788 F.2d 781, 783 n.1
(D.C. Cir. 1986)(considering a laches defense to a constructive discharge claim, but rejecting it
on the merits). The record supports this assertion of delay, although UNM has not stated how
this delay has materially prejudiced it. See Jacobsen v. Deseret Book Co., 287 F.3d at 949
(stating that the laches defense requires that the plaintiff unreasonably delayed in asserting the
claim, and that this delay materially prejudiced the defendant). Motions to strike, however, are
generally disfavored, and the decision to strike rests in the Court’s sound discretion. See Scherer
v. U.S. Dep’t of Educ., 78 F. App’x at 689. As the Court is not convinced on the little record
before the Court that there is no way UNM could prevail on its laches-and-waiver-doctrine
defense, the Court would not strike this defense if Rivero’s MSJ were not mooted.



                                              - 272 -
IV.    DR. RIVERO’S FAC STATES A CLAIM FOR RETALIATION, BUT THERE IS
       NO EVIDENCE THAT UNM RETALIATED AGAINST DR. RIVERO.

       Dr. Rivero alleges that, because UNM does not address his retaliation claim in its MSJ,

the retaliation claim is preserved for trial. See Rivero’s Response at 35. UNM responds that

Magistrate Judge Lynch did not find a cause of action for retaliation in his MTD Order and that it

reasonably relied on his determination. See UNM’s Reply at 28. UNM further argues that, even

if Dr. Rivero’s FAC states a claim for retaliation, “the undisputed material facts of the case

demonstrate that UNM is entitled to summary judgment on that claim.” UNM’s Reply at 28.

The Court concludes first that Dr. Rivero’s FAC states a claim for retaliation, and second that

UNM is entitled to summary judgment on this claim.

       A.      DR. RIVERO HAS ALLEGED FACTS IN HIS FAC SUFFICIENT TO
               STATE A CLAIM OF RETALIATION UNDER THE REHABILITATION
               ACT.

       In deciding whether Dr. Rivero has stated a claim for retaliation, the Court looks at the

allegations within the FAC’s four corners, taking those allegations as true.           Mobley v.

McCormick, 40 F.3d at 340. The FAC refers to and attaches the Addendum, the authenticity of

which is undisputed, so in deciding this issue the Court may consider the Addendum, because it

is central to Dr. Rivero’s claims. See Armstrong v. N.M. Disability Det. Servs., 278 F. Supp. 3d

at 1201 n.3. In deciding whether the FAC states a claim for retaliation, the Court must “accept

as true all well-pleaded factual allegations in [the FAC] and view these allegations in the light

most favorable to [Dr. Rivero].” Smith v. United States, 561 F.3d at 1098. Mere “labels and

conclusions” are insufficient; the “[f]actual allegations must be enough to raise a right to relief




                                              - 273 -
above the speculative level.” Bell Atl. Corp v. Twombly, 550 U.S. at 555. To establish a prima

facie case of retaliation, a plaintiff must demonstrate that he or she: (i) engaged in protected

activity; (ii) suffered a materially adverse employment action; and (iii) a causal connection exists

between the protected activity and the materially adverse action. See Argo v. Blue Cross & Blue

Shield of Kan., Inc., 452 F.3d 1202.

       With these principles in mind, the Court determines that Dr. Rivero has alleged sufficient

facts in his FAC to state a claim of retaliation under the Rehabilitation Act. Dr. Rivero alleges

that UNM violated the Rehabilitation Act by requiring that he undergo psychiatric evaluations in

exchange for an increase in his hours. See FAC ¶ 48, at 9. Dr. Rivero alleges that these

evaluations could not be job-related or consistent with business necessity, because he remained

at   0.05   FTE    performing    “complex    adult      reconstructive   surgeries”   and   receiving

“recommendations for reappointment to the surgical staff” until he left UNM in 2014. FAC ¶ 49,

at 10. Dr. Rivero alleges that UNM “regarded Dr. Rivero as a person with a disability, namely

an unspecified mental impairment, that he in fact did not have, and refused to permit Dr. Rivero

to work more hours than 0.05 FTE.” FAC ¶ 50, at 10. Dr. Rivero states that the “Defendant’s

only articulated reason for the adverse treatment was the unspecified mental impairment.” FAC

¶ 51, at 10. Dr. Rivero alleges that he “objected to the illegal medical inquiry” in April, 2011,

and then UNM “acted on its belief that Dr. Rivero had a mental disability which prevented him

from working more than .05 FTE by revoking the offer to increase his FTE entirely.” FAC ¶ 52,

at 10. The FAC does not provide how Dr. Rivero objected to the evaluation requirement,




                                              - 274 -
although Dr. Rivero states that, in April, 2011, he “sought advice of counsel and legally

requested access to his own personnel files to determine the basis for” the evaluation

requirement. FAC ¶ 40, at 8. Finally, Dr. Rivero alleges that UNM’s “decision to revoke the

offer of more hours was also motivated by retaliation because Dr. Rivero objected to the illegal

medical inquiry,” FAC ¶ 53, at 10, and that “[n]o legitimate business reason was ever offered for

the adverse action,” FAC ¶ 54, at 10.

       Dr. Rivero has sufficiently pled that he suffered an adverse employment action -- the

revocation of the Addendum that would have increased his hours, essentially a “fail[ure] to

promote.” Meiners v. Univ. of Kan., 359 F.3d at 1230. Dr. Rivero does not explicitly state in

what protected activity he engaged for his retaliation claim.       Although sparse, there are

allegations that Dr. Rivero believed in good faith that UNM violated the Rehabilitation Act by

requiring he undergo psychiatric evaluations before he could be promoted and that he somehow

objected to these evaluations. See FAC ¶¶ 48-49, 52, at 9-10. This allegation plausibly shows

that Dr. Rivero engaged in protected activity by opposing an act made unlawful by the

Rehabilitation Act. See Umholtz v. Kan. Dep’t of Soc. & Rehab. Servs., 926 F. Supp. 2d 1222,

1235 (D. Kan. 2013)(Rogers, J.)(stating that the Rehabilitation Act incorporates the ADA’s anti-

retaliation provisions, which “state that: ‘No person shall discriminate against any individual

because such individual has opposed any act or practice made unlawful by this chapter . . . .’”

(quoting 42 U.S.C. § 12203(a))). Further, Dr. Rivero alleges that he suffered the adverse action

-- the withdrawal of the Addendum -- the same month he objected to the evaluations. See FAC




                                             - 275 -
¶ 52, at 10. This close temporal proximity allows an inference of a causal connection between

the protected activity and the adverse action. See Argo v. Blue Cross & Blue Shield of Kan.,

Inc., 452 F.3d at 1202. Accordingly, Dr. Rivero’s FAC states a claim for retaliation.

       B.      THE STATUTE OF LIMITATIONS BARS THE RETALIATION CLAIM.

       Dr. Rivero’s retaliation claim accrued, commencing the start of the limitations period,

upon the retaliatory adverse employment action: when Dr. Schenck withdrew the Addendum in

April, 2011. See Graham Cty. Soil & Water Conservation Dist. v. United States ex rel Wilson,

545 U.S. at 419 (stating that, “in retaliation actions,” the statute of limitations starts to run “when

the retaliatory action occurs”). As previously stated, the statute of limitations for Rehabilitation

Act claims in the State of New Mexico is three years. See N.M. Stat. Ann. § 37-1-8 (three-year

statute of limitations for personal injury actions); Baker v. Bd. of Regents of the State of Kan.,

991 F.2d at 632 (providing that the applicable state’s statute of limitations for personal injury

actions apply to Rehabilitation Act claims). Dr. Rivero did not file his Complaint until April,

2016, five years after Dr. Schenck withdrew the Addendum. See Complaint at 1. Accordingly,

the three-year statute of limitations has run, barring Dr. Rivero’s retaliation claim. There is no

sound reason to apply the doctrine of equitable tolling to this claim, as Dr. Rivero had sufficient

knowledge of his alleged injury within the limitations period to bring a timely retaliation case.

Although Dr. Rivero is correct in stating that UNM did not address this claim in its MSJ, see

Rivero’s Response at 35, he pointed out that he had this retaliation claim in his response, and

UNM addresses the claim in its Reply and asks that the Court grant summary judgment on it, see




                                               - 276 -
UNM’s Reply at 27-28. UNM asserts that, “even assuming, ad arguendo, that Plaintiff stated a

claim for retaliation in his Amended Complaint, the undisputed material facts of the case

demonstrate that UNM is entitled to summary judgment as to the claim.” UNM’s Reply at 28.

This statement is a clear request for a grant of summary judgment, and the Court concludes that,

because the statute of limitations bars the retaliation claim, UNM is thus entitled to summary

judgment on this claim.150

       C.      THE RECORD CONTAINS NO EVIDENCE THAT DR. RIVERO
               ENGAGED IN PROTECTED ACTIVITY OR THAT UNM HAD A
               RETALIATORY MOTIVE IN WITHDRAWING THE ADDENDUM.

       UNM contends that, even if the statute of limitations does not bar the retaliation claim,

Dr. Rivero cannot make a prima facie case of retaliation, because he did not engage in a

protected activity and because UNM did not have a retaliatory motive in withdrawing the

Addendum. See UNM’s Reply at 28. Dr. Rivero did not respond to this argument and thus note



       150
           Dr. Rivero has not responded to UNM’s argument why it is entitled to summary
judgment on his retaliation claim. He did not request leave of the Court allow him to file a
surreply to respond, which the Court would have granted. Further, the Court held a hearing on
this matter on June 26, 2018, and all that Dr. Rivero said in favor of his retaliation claim is:
“[T]here is a retaliation claim hanging out there that was not briefed, that I think still exists.”
June 26 Tr. at 107:6-8 (Norvell). At this hearing, UNM reiterated its argument that the
retaliation claim is time-barred, but did not address the claim’s merits. See June 26 Tr. at 108:2-
7 (Marcus). Dr. Rivero did not respond to UNM’s statute-of-limitations argument at the June 26
hearing, as he could have, stating only that whether there is a retaliation claim is “in dispute,”
“pending determination by the Court, pursuant to these motions.” June 26 Tr. at 108:11, 18-19
(Norvell). Dr. Rivero also did not address the merits of his retaliation claim at the June 26
hearing. That Dr. Rivero has not taken advantage of his opportunities to argue against UNM’s
assertion that it is entitled to summary judgment on his retaliation claim does not mean the issue
is not ripe for a decision. The Court accordingly considers UNM’s arguments that it is entitled
summary judgment on this claim and concludes they are sound.



                                              - 277 -
facts that he contends establish his prima facie case.151 This lack of Dr. Rivero’s facts makes the

Court’s job more difficult. The Court has searched the record for an action that Dr. Rivero took

which could be construed as a protected activity to form a basis for his retaliation claim.

Although filing an EEOC claim is clearly a protected activity, see Proctor v. United Parcel Serv.,

502 F.3d at 1208, and here Dr. Rivero filed two, they were filed in 2012 and 2014, see UNM’s

MSJ ¶ 45, at 10; Rivero’s Response ¶ 45, at 7; EEOC Charge of Discrimination Charge No. 543-

2012-00600 at 1; EEOC Charge of Discrimination at 1-2 (dated November 4, 2014), filed March

8, 2018 (Doc. 191-11), which is after the allegedly retaliatory withdrawal of the Addendum

occurred in 2011, see UNM’s MSJ ¶ 44, at 10; Withdrawal Email at 1. Dr. Rivero’s FAC states

that he objected to the Addendum’s psychiatric evaluation requirement, but does not provide

how. See FAC ¶ 52, at 10. As the Tenth Circuit has stated, “to qualify as protected opposition[,]

the employee must convey to the employer his or her concern that the employer has engaged in a

practice made unlawful by the” Rehabilitation Act. Hinds v. Sprint/United Mgmt. Co., 523 F.3d

1187, 1203 (10th Cir. 2008).152



       151
           As Dr. Rivero does not present direct evidence of discrimination, relying only on
circumstantial evidence, the Court applies the McDonnell Douglas burden shifting framework.
See Reynolds v. Sch. Dist. No. 1, Denver, 69 F.3d 1523, 1533 (10th Cir. 1995). “Under the
McDonnell Douglas scheme, in order to survive summary judgment on a circumstantial case, the
plaintiff must first establish a prima facie case of discrimination.” Reynolds v. Sch. Dist. No. 1,
Denver, 69 F.3d at 1533.
       152
           Hinds v. Sprint/United Mgmt. Co. deals with a retaliation claim under the ADEA, but
cites for this proposition Anderson v. Academy Sch. Dist. 20, 122 F. App’x 912, 916 (10th Cir.
2004)(unpublished), which is a Title VII case. See Hinds v. Sprint/United Mgmt. Co., 523 F.3d
at 1203 n.13 (citing Anderson v. Academy Sch. Dist. 20, 122 F. App’x at 916). Accordingly, the



                                              - 278 -
       In the Extension Email, Dr. Rivero requests that Dr. Schenck “extend the [Addendum’s]

dates of March 10 and April 1 by a month,” so that he may have the time to “review the

addendum with an attorney as recommended to [him] in the document” and “arrange for an

appropriate individual for the counseling that [he] agreed to.” Extension Email at 1. See UNM’s

MSJ ¶ 42, at 10. Dr. Rivero writes that he is “concerned about some aspects of the [A]ddendum

that are different from what [he] agreed to in [his] discussion” with Dr. Schenck. Extension

Email at 1. He states:

               My two major concerns about the addendum are that it stipulates that the
       addendum is to be in effect indefinitely at the discretion of the SOM, but in our
       conversation, I agreed to two years at your request. The second issue is that I
       agreed to counseling, but I find the language in the document rather harsh in that
       regard.
Extension Email at 1.153 This email is not a protected action, because it does not mention any

discriminatory treatment by UNM based on a disability it believed Dr. Rivero to have or that

Dr. Rivero believed that the psychiatric evaluation requirement is illegal. Dr. Rivero does not

convey any concern in the Extension Email that he believed UNM has violated the Rehabilitation

Act, or any other statute, and contains mere “[g]eneral complaints” about the Addendum’s

Court concludes that this logic is applicable in the Rehabilitation Act context as well, because of
Title VII precedent’s applicability to the ADA and, thus, the Rehabilitation Act. See 29 U.S.C.
§ 794(d) (incorporating the ADA’s anti-retaliation standards into claims of employment
discrimination brought under the Rehabilitation Act’s § 794); Proctor v. United Parcel Serv., 502
F.3d at 1208 n.4 (stating that Title VII retaliation precedent applies in the ADA context).
       153
          UNM’s proffered undisputed material facts do not discuss this portion of the Extension
Email, but UNM cites to the Email and Dr. Rivero responds. See UNM’s MSJ ¶ 42, at 10;
Rivero’s Response ¶ 42, at 7. Dr. Rivero does not dispute that he wrote the email, only how
UNM characterizes it. See Rivero’s Response ¶ 42, at 7. Further, as this evidence is part of the
record the Court may consider it. See Fed. R. Civ. P. 56(c)(3).



                                              - 279 -
requirements. Hinds v. Sprint/United Mgmt. Co., 523 F.3d at 1203 (“General complaints about

company management . . . will not suffice.”).

       The Court could find no other emails in the record from Dr. Rivero that raised any

concerns with the Addendum. On April 3, 2011, Dr. Rivero sent an email to “reiterate [his]

continuing interest in seeing the content of” his credentialing file, “which has been referenced in

the Addendum that [he has] been presented and would like to sign, so that [he] can return to

UNM at a meaningful level of participation.” Email from Dr. Dennis Rivero to Dr. Robert

Bailey at 4 (dated April 3, 2011), filed March 8, 2018 (Doc. 191-5)(“Credentialing Email”). 154

Dr. Rivero also states that, “as suggested in the Addendum, [he] need[s] to get legal advice

before [he] can sign the document with appropriate guidance.” Credentialing Email at 4. He

mentions that he would also like to see the file resulting from the OCR Letter, and review it with

his attorney so that he can receive the attorney’s “guidance regarding what significance it may

have to the content of the Addendum that alludes to unprofessional conduct on [Dr. Rivero’s]

part, something that [he] has always denied.” Credentialing Email at 4. Again, Dr. Rivero

communicates no concerns in this email that UNM violated the Rehabilitation Act with the

Addendum, and thus this email is also not a protected action. See Hinds v. Sprint/United Mgmt.

Co., 523 F.3d at 1203.




       154
          This email is part of the record, so the Court may consider it, but is not quoted in the
parties’ undisputed facts. See Fed. R. Civ. P. 56(c)(3). Dr. Rivero cites to this email in one of
his proffered undisputed material facts. See Rivero’s Response ¶ 40, at 18.




                                                - 280 -
       Dr. Rivero states that he sought access to his credentialing file in March, 2011, to find

grounds for the psychiatric evaluation requirement. See, e.g., Rivero’s Response ¶ 36, at 17;

Rivero Depo. 191 at 271:12-13 (“I wanted to get to the bottom of the addendum.”). Dr. Schenck

stated that he did not know why Dr. Rivero wanted his files at that time, and thus did not know

that Dr. Rivero sought them to find grounds for the required psychiatric evaluations.155 See

Schenck Depo. 191 at 144:11-21; id. at 145:2-8.         Accordingly, there is no evidence that

Dr. Rivero’s attempt to view his credentialing file in any way conveyed to UNM his concern that

UNM violated the Rehabilitation Act, so this action is also not protected.         See Hinds v.

Sprint/United Mgmt. Co., 523 F.3d at 1203. Dr. Schenck also stated that there was nothing

wrong with Dr. Rivero’s seeking access to his file and that his request did not form grounds to

dismiss him. See Rivero’s Response ¶ 39, at 17; Schenck Depo. 191 at 146:1-11. Further, even

if a reasonable factfinder could conclude that Dr. Rivero’s attempt to view his credentialing file

is a protected activity, Dr. Schenck, who withdrew the Addendum, did not know that Dr. Rivero

sought to view his file in opposition to an action illegal under the Rehabilitation Act, so

Dr. Rivero cannot show a causal connection between the two events.156 See Montes v. Vail



       155
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
       156
           There is no evidence in the record before the Court, and Dr. Rivero does not allege,
that Dr. Schenck withdrew the Addendum at anybody’s urging, so there is no cat’s paw issue.
Even though Dr. Bailey’s call to Dr. Schenck in which he asked, “Do we really want to do this?”
influenced Dr. Schenck’s decision to withdraw the Addendum, Schenck Depo. 191 at 143:16-17,
see id. at 143:19-144:7, there is no evidence that Dr. Bailey was biased against Dr. Rivero as
needed for the cat’s paw doctrine to apply, see Young v. Dillon Cos., 468 F.3d at 1253 (“In order



                                             - 281 -
Clinic, Inc., 497 F.3d 1160, 1176 (10th Cir. 2007)(stating that, to establish the causal nexus, “a

‘plaintiff must show that the individual who took adverse action against [her] knew of the

employee’s protected activity’” or that a person “harboring discriminatory animus, knew and

used . . . the person who effected the adverse action, ‘as a cat’s paw to effect . . . her own biased

designs’” (alteration in Montes v. Vail Clinic, Inc.)(first quoting Williams v. Rice, 983 F.2d 177,

181 (10th Cir. 1993); and then quoting Young v. Dillon Cos., 468 F.3d 1243, 1253 (10th Cir.

2006))).

       From the Court’s review of the record before it, it does not appear that Dr. Rivero

communicated his belief that UNM violated the Rehabilitation Act through the Addendum’s

requirements until after Dr. Schenck revoked the Addendum. Dr. Rivero stated that he sought

his credentialing file “to get to the bottom of the [A]ddendum,” but that it “took three years to

get the mandamus thing resolved where [he] was finally allowed to see [his] file.”157 Rivero

Depo. 191 at 271:12-15. See Rivero’s Response ¶ 42, at 18 (stating that it took “two years of

litigation” for a court to order production of Dr. Rivero’s file). Dr. Rivero also stated that,

“[d]uring that time, [h]e did not communicate [his] problems with . . . [his] colleagues” and just




to succeed under such a theory, however, a plaintiff must show that the allegedly biased
investigator’s discriminatory reports, recommendation, or other actions were the proximate cause
of the adverse employment action.”).
       157
           This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).




                                               - 282 -
told them that he was working with UNM to return.158 Rivero Depo. 191 at 271:16-18. The first

mention of discrimination to UNM the Court found in the record is in June, 2011, when

Dr. Rivero emailed Dr. Bailey to complain about how he still has not been allowed access to his

credentialing file and states:

        It is very disappointing to me that even though initially it was clear that I would
        be allowed to see my file, at your last minute direction I was denied access to my
        file. I do not understand why I am being discriminated against, when it was clear
        from the actions of the staff in your office that faculty members are allowed to see
        their own file.
Email from Dr. Dennis Rivero to Dr. Robert Bailey at 9 (dated June 21, 2011), filed March 8,

2018 (Doc. 19 -5). 159     This “vague reference to discrimination,” however, “without any

indication that this misconduct was motivated by [disability] . . . does not constitute protected

activity and will not support a retaliation claim.” Anderson v. Academy Sch. Dist. 20, 122

F. App’x at 916. The clear protected activities -- the filing of his EEOC complaints -- did not

take place until years after Dr. Schenck revoked the Addendum and, thus, cannot provide a basis

for the retaliation claim. Accordingly, the Court concludes that Dr. Rivero did not engage in a

protected activity and thus has not established a prima facie case of retaliation.

        Even if there is a protected activity that the Court is missing, UNM is still entitled to

summary judgment on the merits of this claim, because Dr. Schenck did not withdraw the


        158
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).
        159
          This email is part of the record, so the Court may consider it, but is not quoted in the
parties’ undisputed facts. See Fed. R. Civ. P. 56(c)(3). Dr. Rivero cites to this email in one of
his proffered undisputed material facts. See Rivero’s Response ¶ 40, at 18.



                                               - 283 -
Addendum in retaliation of such action. Preliminarily, the Addendum’s revocation is an adverse

employment action because it is, in effect, a failure to promote. See Meiners v. Univ. of Kan.,

359 F.3d at 1230.     The Addendum, as discussed in Section II.B., addresses Dr. Rivero’s

professionalism problems. Dr. Rivero adamantly denies any professionalism issues. See, e.g.,

Rivero’s Response ¶ 7, at 10; Resignation Letter at 1 (“Your testimony in court under oath was a

profound disappointment, upholding a letter that you prepared, falsely accusing me of

professional wrongdoing and unprofessional behavior, without supporting evidence. I have

never engaged in unprofessional behavior as defined by law, as you admitted under oath.”);

Credentialing Email at 4 (“[T]he Addendum . . . alludes to unprofessional conduct on my part,

something that I have always denied.”). Dr. Rivero’s lack of acknowledgment of his issues

implies that the Addendum would be pointless, as UNM asserts. See UNM’s Reply at 28.

Further, Dr. Schenck states that he withdrew the Addendum, because of Dr. Rivero’s adversarial

interaction with Dr. Bailey over the credentialing file issue and because, if Dr. Rivero signed it,

Dr. Schenck believed he would continue to have professionalism issues and would be fired.160

See Schenck Depo. 191 at 145:12-25.

       Dr. Schenck’s concerns provide a legitimate, non-retaliatory reason for pulling the

Addendum, so under the McDonnell Douglas framework, Dr. Rivero would have to establish a

genuine question of material fact whether this reason is pretext. See Pushkin v. Regents of Univ.



       160
          This statement is not part of the parties’ undisputed material facts but, as part of the
record, the Court may consider it. See Fed. R. Civ. P. 56(c)(3).




                                              - 284 -
of Colo., 658 F.2d at 1387. To establish such a question, Dr. Rivero must demonstrate that

UNM’s “preferred non-discriminatory reason is unworthy of belief.” Randle v. City of Aurora,

69 F.3d at 453. The record before the Court contains no “evidence upon which a factfinder

could conclude that the defendant’s allegedly nondiscriminatory reasons for the employment

decisions are pretextual.” Reinhardt v. Albuquerque Pub. Sch. Bd. of Educ., 595 F.3d at 1134.

With no prima facie case of retaliation, and a legitimate, non-retaliatory reason for withdrawing

the Addendum, summary judgment for UNM on the retaliation claim is appropriate.161

V.     THE COURT’S TIES WITH THE SCHOOL OF LAW AND MEMBERS OF THE
       BOARD OF REGENTS DO NOT MANDATE RECUSAL, SO RECUSAL IS
       INAPPROPRIATE.

       Dr. Rivero contends that the Court should recuse itself from this matter, asserting that

that the Court’s “relationship with the University of New Mexico and its Regents give rise to an

objectively reasonable question of impartiality.” Recusal Motion at 3. Dr. Rivero moves for

recusal under 28 U.S.C. § 455(a) and § 455(b)(4). See Recusal Motion at 7. Section 455(a)

mandates a judge’s recusal “in any proceeding in which his impartiality might reasonably be

questioned,” 28 U.S.C. § 455(a), while § 455(b)(4) mandates recusal where the judge “has a



       161
            With its grant of summary judgment for UNM on all of Dr. Rivero’s claims, the Court
concludes that striking affirmative defense XIV, “Defendant UNM fulfilled any and all
obligations it had to Plaintiff under contract or statute” is improper. Answer at 10. In granting
summary judgment for UNM, the Court determines that UNM did not violate the Rehabilitation
Act as Dr. Rivero alleges. The Court is not convinced that Dr. Rivero can disprove this defense,
i.e., that he can show UNM violated statutory or contractual obligations. This defense is clearly
relevant to the controversy, and the Court would therefore not strike it if Rivero’s MSJ were not
mooted by the grant of summary judgment. Estate of Gonzales v. AAA Life Ins., 2012 WL
1684599, at *5.



                                             - 285 -
financial interest in the subject matter in controversy or in a party in the proceeding, or any other

interest that could be substantially affected by the outcome of the proceeding,” 28 U.S.C.

§ 455(b)(4). Dr. Rivero does not contend that any other grounds for recusal apply in this case.

See Recusal Motion at 7-10. The Court concludes that no grounds for recusal are present in this

case -- specifically, that there is no objectively reasonable question of the Court’s impartiality

and that the Court does not have an interest that could be substantially affected by the outcome

of the case -- and therefore denies the Recusal Motion.

       A.      THE COURT’S TIES WITH THE SCHOOL OF LAW AND MEMBERS
               OF THE BOARD OF REGENTS DO NOT GIVE RISE TO AN
               OBJECTIVELY REASONABLE QUESTION OF THE COURT’S
               IMPARTIALITY.

       Federal law mandates a judge’s recusal from any “proceeding in which his impartiality

might reasonably be questioned.” 28 U.S.C. § 455(a). The Tenth Circuit has held that “[a]n

unsubstantiated suggestion of personal bias or prejudice is insufficient to mandate recusal under

section 455(a)”; rather, there must be facts “that would ‘cause a reasonable man to doubt the

judge’s impartiality.’” Willner v. Univ. of Kan., 848 F.2d at 1027 (quoting United States v.

Hines, 696 F.2d 722, 729 (10th Cir. 1982)). Adverse rulings do not per se create an appearance

of impropriety. See In re Int’l. Bus. Machs. Corp., 618 F.2d 923, 929 (2d Cir. 1980). “The test

is whether a reasonable person, knowing all the relevant facts, would harbor doubts about the

judge’s impartiality.” Hinman v. Rogers, 831 F.2d at 939 (citing United States v. Hines, 696

F.2d at 728). “A judge should not recuse himself on unsupported, irrational, or highly tenuous

speculation.” Hinman v. Rogers, 831 F.2d at 939. Further, “a judge has as strong a duty to sit




                                               - 286 -
when there is no legitimate reason to recuse as he does to recuse when the law and facts require.”

Nichols v. Alley, 71 F.3d at 351.

       In Willner v. University of Kansas, the plaintiff requested recusal based on the judge’s

position as the director of the University of Kansas Alumni Association. See 848 F.2d at 1026,

1028. The plaintiff did not present, however, any facts showing that the judge “was actually

biased against her as the result of his leadership position.” 848 F.2d at 1028. The Tenth Circuit

concluded that “[t]he law of this circuit does not require recusal on the basis of mere speculation

that such activities would cause him to harbor prejudice against her.” 848 F.2d at 1028 (citing

Hinman v. Rogers, 831 F.2d at 939-40).

       In Lunde v. Helms, the Eighth Circuit determined that the trial judge did not abuse its

discretion in not recusing, concluding that “the district judge’s having graduated from the

university law school, even though the university is a party defendant, without more, is [not] a

reasonable basis for questioning the judge’s impartiality.” 29 F.3d at 370. The plaintiff also

moved for recusal based on the judge’s making financial contributions to the law school’s

foundation and the judge’s having presented two educational programs at the university. See 29

F.3d at 370. The Eighth Circuit concluded that these contributions or presentations, “without

more, is [not] a reasonable basis for questioning the judge’s impartiality.” 29 F.3d at 371.

       In Wu v. Thomas, 996 F.2d 271 (11th Cir. 1993), the Eleventh Circuit considered

whether a federal district judge should recuse from a case involving a university for which he

serves as an adjunct professor and to which he had made financial contributions. See 996 F.2d at




                                              - 287 -
275. The judge noted that he did not receive a salary from the university, “that his duties are

limited to letting law students intern in federal court and judicial chambers for one semester,”

and that he had not made a financial contribution to the university “for many years.” 996 F.2d at

275. The Eleventh Circuit agreed with the district judge, finding that, “[o]n these facts (which

are uncontested), no reasonable observer would assume that [the district judge] had extra-judicial

knowledge of this case or otherwise question [the judge’s] impartiality,” so none of these

connections with the university disqualified the judge “under section 455(a).” 996 F.2d at 275.

       In United States ex rel. Hochman v. Nackman, 145 F.3d 1069 (9th Cir. 1998), the United

States Court of Appeals for the Ninth Circuit considered whether a district judge should recuse

from a case involving a university, where the judge made “a small yearly contribution to the law

school’s alumni association.” 145 F.3d at 1076. The Ninth Circuit noted that the university is

not a named party, and that the relationship between the law school and the case “is virtually

nonexistent.” 145 F.3d at 1076. The Ninth Circuit determined that the judge’s “insignificant

contact” with the university thus “would not reasonably lead one to question his impartiality.”

145 F.3d at 1076.

       Here, the Court’s connections with UNM are insubstantial and weak, and do not support

a reasonable finding of prejudice.    First, the Court has no connection with the School of

Medicine or the Health Sciences Center, where Dr. Rivero and his supervisors worked. The

Court does not know any of people with whom Dr. Rivero has issue. The Court has taught a

one-semester class at the School of Law on five occasions with Andy Shultz. The Court has not




                                             - 288 -
taught this class since the fall of 2017, is unlikely to teach it in the foreseeable future, and is not

teaching it next fall.162 The Court refused payment163 for the first three classes it taught and, for

the last two classes, the Court received a research assistant -- one in the fall of 2015 and another

in the fall of 2017 -- to help in writing a law review article.164 One of these research assistants

has accepted an offer to serve as a law clerk for the Court from 2019-2020. This is not the first

UNM law student the Court has hired as a law clerk, and likely will not be the last, because

UNM has the only law school in the state. The Court thus also often has externs from the School

of Law, at least during the school year, because they are the only students available to extern

while school is in session. Providing externship opportunities for and hiring law clerks from the



       162
           The Court currently has an MDL, and Mr. Schultz is local counsel for the defendant. It
thus is unlikely that the Court will be teaching in the future at UNM School of Law.
       163
          The Court has never received any payment from UNM, so it is uncertain of the amount
involved. The Court remembers being offered around $857.00 one year for the semester course.
The Court uses an accountant to help with its financial disclosure forms. The Court never
reported any amounts of income for the three times it waived payment. For the first year it got a
research assistant, the Court was told to report the arrangement on its financial disclosure forms
and reported that $644.00 would have been paid, but was paid to someone else. This amount
was not reported as income, because someone else received the payment. For the next time, it
was told that it was not necessary to report, and the Court did not report. The Court’s accountant
has advised that there are no amounts needed to be reported to the IRS, and none has been
reported. The Court has not received any tax documents, like a W-2, from UNM and thus no tax
has been paid. So UNM never employed and compensated the Court and thus the Court has not
been a compensated UNM employee.
       164
          Because of the crush of cases in this district, and because the Court is particularly
short-handed right now, it is unlikely the Court will be able to finish the article. Of course, the
Court would not use a law clerk to work on a law review article while the law clerk is working
for the Court.




                                               - 289 -
nearby law school is not a unique practice, and does not show bias for the school. E.g., Wu v.

Thomas, 996 F.2d at 275 (allowing law students intern to with court is not grounds for recusal

from case involving the university).

       The Court’s ties with the Board of Regents are even more weak. The Court has been

acquainted with many previous and current members of the Board. These acquaintances include

the current President, Robert M. Doughty III, who attended a dinner party at the Court’s home

years ago.165 The Court knows Mr. Doughty because he is an attorney, and does not have a

substantially different relationship with Mr. Doughty than he does with other members of the

bar. As the Court sits in a relatively small city and state, it knows many attorneys. The Student

Regent on the Board for 2017-2018, Mr. Adcock, externed for the Court in the summer of 2017,




       165
          The Court is relatively certain that Mr. Doughty was not a member of the Board at the
time of Dr. Rivero’s alleged discrimination. Mr. Doughty became a Board member in
December, 2014. See Regents Doughty, Lee Re-Elected to UNM Board of Regents’ Positions,
UNM Newsroom (March 13, 2017), https://news.unm.edu/news/regents-doughty-lee-re-elected-
to-unm-board-of-regents-positions. At the time of the alleged discrimination, from 2011 until
2015, Mr. Doughty served as the chairman of the New Mexico Racing Commission. See Robert
M. Doughty III, Doughty Alcatraz, P.A., https://www.doughtyalcaraz.com/About/Robert-M-
Doughty-Iii.shtml (last visited Feb. 25, 2019). The Court has been unable to determine when the
dinner occurred, but it thinks it was before Mr. Doughty was on the Racing Commission,
because it had a case shortly after the dinner involving the Racing Commission and it did a
disclosure letter about Mr. Doughty. The Court recalls that it had some invitees say that they
could not come to the dinner, and one or more invitees suggested inviting Mr. Doughty. The
Court and Mr. Doughty did not have a significant or long-standing relationship with each other,
but it was more fortuitous that Mr. Doughty and his wife were invited and were there.




                                             - 290 -
before the Court was assigned this case in October, 2017.166 See Reassignment Notice, filed

October 3, 2017 (Doc. 123)(“Reassignment Notie”). The Court is also acquainted with two of

the newly selected Board members, Doug Brown and Robert Schwartz.167 The members serving

on the Board of Regents on April 12, 2011, were: Jack L. Fortner, Don L. Calmers, Carolyn J.

Abeita, J.E. “Gene” Gallegos, Bradley C. Hosmer, James. H. Koch, and Jacob P. Wellman. See

U. N.M. Board of Regents, University of New Mexico Board of Regents Minutes for April 12,

2011 at 1, http://digitalrepository.unm.edu/bor_minutes/59 (last visited Feb. 25, 2019). The

Court knows Mr. Gallegos as a member of the bar and has socialized with him in that capacity.

Mr. Gallegos has had at least one case before the Court. The Court may have met Mr. Fortner,

Mr. Koch, and Ms. Abeita, but does not recall having met them and does not believe it would

recognize them. The Court does not socialize with them. The Court taught Mr. Fortner’s

daughter in the School of Law class. The Court notes that its relationships with the Board

members it knows are insubstantial, mere acquaintances resulting from the Court’s involvement

in the community. The Court is not so close with any of these members that its impartiality is

reasonably questioned.   See United States v. Guthrie, 184 F. App’x 804, 807 (10th Cir.

2006)(unpublished)(“Mere acquaintance does not require recusal[.]”).



       166
          Adcock is no longer on the Board of Regents, as his term has expired and Governor
Lujan Grisham has nominated, and the State Senate confirmed, Melissa C. Henry as the Board’s
student regent.
       167
           Mr. Brown has previously served on the Board of Regents, from 2003 until 2005, but
Mr. Schwartz has not.       See Board of Regents Members, UNM Board of Regents,
http://regents.unm.edu/members/index.html (last visited Feb. 25, 2019).



                                            - 291 -
       These relationships with UNM and its Board of Regents are insubstantial and weak, and

would not “cause a reasonable man to doubt the judge’s impartiality.” 168 United States v. Hines,

696 F.2d at 729. There is no evidence that the Court is biased, and the Court is not biased. The

Court has not taught at the School of Law for very long, and likely will not be teaching there

again. Cf. United States v. Moskovits, 866 F. Supp. at 179, 181-82 (finding recusal appropriate

where defendant attended and committed crimes at university where judge taught for twenty

years and where judge’s wife has worked for twenty years). The connection between the Court

and the School of Law is tenuous, and the relationship between the School of Law and the

School of Medicine or the Health Sciences Center is virtually nonexistent. Cf. Easley v. Univ. of

Mich. Bd. of Regents, 906 F.2d 1143, 1145-47 (6th Cir. 1990)(finding recusal not necessary

where judge, in case involving alleged constitutional violations by a law school, graduated from

the law school and participated on its Committee of Visitors). Nobody from the School of Law

is implicated in this case.169 Further, the Board of Regents has broad policy-making power and



       168
          The Court draws comfort in its conclusion that this is not a “proceeding in which his
impartiality might reasonably be questioned,” 28 U.S.C. § 455(a), from the fact that the Court
has had other cases involving UNM over the years, has made similar disclosures and, to the
Court’s memory, no one has contacted the Court expressing a problem. See Williams v. Bd. of
Regents of the Univ. of N.M., No. CIV 13-0479 JB\WPL, Letter from the Court to Elias Barela,
Henry F. Narvaez, and Carlos M. Quinones (dated November 19, 2013), filed November 19,
2013 (Doc. 26); Gerald v. Locksley, No. CIV 10-0721 JB\LFG, Letter from the Court to Dennis
W. Montoya, Mark T. Baker, and Jennifer L. Attrep (dated January 26, 2011), filed January 26,
2011 (Doc. 33), and Letter from the Court to Dennis W. Montoya, Mark T. Baker, and Jennifer
L. Attrep (dated January 26, 2011), filed January 26, 2011 (Doc. 34).
       169
          The Judicial Conference’s Advisory Committee on Codes of Conduct has provided
advice on recusal, noted in the Guide to Judiciary Policy Volume 2B, Chapter 3, Compendium of



                                             - 292 -
fiduciary responsibility over UNM. See Regents’ Policy Manual - Section 1.1: Responsibilities

of the Board of Regents, U. N.M. Pol’y Off., https://policy.unm.edu/regents-policies/section-1/1-

1.html (last visited Feb. 28, 2019). It does not appear to be involved in the day-to-day operation

and management of either the School of Medicine or the Health Sciences Center,170 or to be

involved in faculty appointment. See Regents’ Policy Manual - Section 1.1: Responsibilities of

the Board of Regents, supra (“The Board vests responsibility for the operation and management

of the University in the President of the University.”). There is no indication that the Board or

any Board member, past or present, has any knowledge of this case. Accordingly, Dr. Rivero’s

Recusal Motion rests “on unsupported, irrational, or highly tenuous speculation.” Hinman v.

Rogers, 831 F.2d at 939. Recusal is therefore not mandated, and the Court is thus obligated to

preside over the case. See Hinman v. Rogers, 831 F.2d at 939.




Selected Opinions (“Compendium”), which the Court has reviewed in deciding the Recusal
Motion. The Court notes that, if the School of Law or any of its employees were a party, then it
may need to recuse, because, although it is not currently teaching at the School of Law, it has in
the past. See Compendium §§ 3.4-3(a), 4.1-1[1](b). As discussed, this case is not one in which
the Court’s impartiality may reasonably be questioned merely because it has taught at the School
of Law, necessitating recusal. See Compendium § 3.4-3(a). The Compendium states that “no
lawyer who serves on the body setting the judge’s teaching salary should appear before the
judge,” but as the Court received no salary for its teaching, this limitation is inapplicable.
Compendium § 4.1-1[1](b).
       170
          The Court notes that the Health Sciences Center has its own Board of Trustees which
“oversees the hospitals clinical operations.” See UNM Hospital Board of Trustees, U. N.M.
Health Sci., https://hsc.unm.edu/health/about/leadership/governing-boards/index.html (last
visited Feb. 28, 2019).



                                             - 293 -
       B.       THE COURT DOES NOT HAVE AN INTEREST THAT COULD BE
                SUBSTANTIALLY AFFECTED BY THE OUTCOME OF THE
                PROCEEDINGS.

       Dr. Rivero also asserts that, should he win the case, UNM’s federal funding could face

“scrutiny or sanction,” and this adverse financial outcome “could negatively impact what appears

to be a mutually beneficial relationship” between UNM and the Court. Recusal Motion at 10. A

judge must recuse from a proceeding in which he or she “has a financial interest . . . or any other

interest that could be substantially affected by the outcome of the proceeding.” 28 U.S.C.

§ 455(b)(4).    The statute defines the term “financial interest.” with certain exclusions, as

“ownership of a legal or equitable interest, however small, or a relationship as director, adviser

or other active participant in the affairs of a party.” 28 U.S.C. § 455(d)(4).

               The statute differentiates between two kinds of interests. If the judge has
       direct ownership, legal or equitable, then disqualification is required regardless of
       the size of the interest, unless one of the specified exceptions applies. On the
       other hand, an interest not entailing direct ownership falls under “other interest,”
       and requires disqualification only if the litigation could substantially affect it.

In re N.M. Nat. Gas Antitrust Litig., 620 F.2d 794, 796 (10th Cir. 1980)(quoting 28 U.S.C.

§ 455(b)(4)).

       The Tenth Circuit has determined “that a remote, contingent benefit, such as a possible

beneficial effect on future utility bills, is not a ‘financial interest’ within the meaning of the

statute. It is an ‘other interest,’ requiring disqualification under a ‘substantially affected’ test.”

In re N.M. Nat. Gas Antitrust Litig., 620 F.2d at 796 (citing In re Va. Elec. & Power Co., 539

F.2d 357 (4th Cir. 1976)). “Courts faced with construing subsection (b)(4) have inferred that




                                               - 294 -
‘any other interest that could be substantially affected’ also means an interest in the subject

matter of the litigation or a party to it.” In re Drexel Burnham Lambert Inc., 861 F.2d 1307,

1314 (2d Cir. 1988)(citing Dep’t of Energy v. Brimmer, 673 F.2d 1287 (Temp. Emer. Ct. App.

1982); In re N.M. Nat. Gas Antitrust Litig., 620 F.2d 794; In re Va. Elect & Power Co., 539 F.2d

357). For example, the Eleventh Circuit determined that a district judge’s minor “children are

technically members of this class and possess an interest in the outcome of this litigation.”

United States v. Alabama, 528 F.3d 1532 , 1541 (11th Cir. 1987), superseded by statute on other

grounds as recognized in Lussier v. Dugger, 904 F.2d 661 (11th Cir. 1990). The Eleventh

Circuit concluded that these interests “are not ‘substantial’ enough to merit disqualification,”

because “[a]ny beneficial effects of this suit upon these children were remote, contingent and

speculative.” United States v. Alabama, 528 F.3d at 1541 (quoting 28 U.S.C. § 455(b)(4)).

       Dr. Rivero alleges that the Court possesses an interest in the outcome of this litigation,

because, should it rule against UNM, UNM’s reputation and federal funding could be

endangered, and this adverse ruling could negatively influence UNM’s relationship with the

Court. See Recusal Motion at 10. Dr. Rivero also asserts that a ruling adverse to UNM could

harm the current Board of Regents’ reputation, which could negatively impact the members’

relationships with the Court. See Recusal Reply at 4. Dr. Rivero is “only able to make this

argument by layering several speculative premises on top of one another to reach a speculative

conclusion:” if UNM loses the case, its reputation and federal funding may be harmed; and if the

Court wanted to teach again, UNM might not allow it. Sensley v. Albritton, 385 F.3d 591, 600




                                            - 295 -
(5th Cir. 2004). These potential effects are “remote, contingent and speculative,” and therefore

not substantial. United States v. Alabama, 528 F.3d at 1541. As discussed in the previous

subsection, the Court has never received payment from UNM and is unlikely to teach at the

School of Law in the future. Moreover, it is unclear how the case could possibly impact federal

funding, and Dr. Rivero does not elaborate on what would make the funding “face additional

scrutiny or sanction, including withdrawal of funding, pursuant to an adverse holding of

discrimination.” Recusal Motion at 10 (citing 10 C.F.R. §§ 4.233, 4.46, 4.48). Even if UNM

lost federal funding because of an adverse ruling, this loss of an opportunity to teach and mentor

students, and do public service, would have no financial impact on the Court. See Lunde v.

Helms, 29 F.3d at 371 Further, the Court is not close with the Board of Regents members whom

it knows, and an adverse ruling against UNM would not financially impact the Board members

individually. The Court does not believe it is intellectually sound to say that it has an interest in

the outcome of the litigation merely because of its occasional relationship with UNM and the

Board of Regents, but, even if it had an interest, this case’s outcome will not substantially affect

this interest. See Brody v. President & Fellows of Harvard Coll., 664 F.2d 10, 11 (1st Cir.

1981)(“The mere association of a judge with a party, without indication that the judge stands to

obtain financial or other gain from a particular outcome, may similarly be insufficient to mandate

disqualification.”). Accordingly, recusal is not mandated, and the Court is obligated to preside

over the case. See Hinman v. Rogers, 831 F.2d at 939.




                                               - 296 -
       C.      THE RECUSAL MOTION IS UNTIMELY, AND GRANTING IT WOULD
               ENCOURAGE MANIPULATION OF THE JUDICIAL PROCESS.

       In addition to challenging the propriety of recusal here, UNM asserts that Dr. Rivero’s

Recusal Motion is untimely. See Recusal Response at 1. The Tenth Circuit has held that “[t]he

remedy for judicial prejudice is a motion for recusal that ‘must be timely filed,’ and a party must

act promptly in filing its motion once it knows of the facts on which it relies.” Levy v. Levitt, 3

F. App’x 944, 951 (10th Cir. 2001)(unpublished)(quoting Willner v. Univ. of Kan., 848 F.2d at

1028-29). See United States v. Stenzel, 49 F.3d 658, 661 (10th Cir. 1995)(“We have held that

under either 28 U.S.C. § 144 or § 455, the party seeking recusal must act in a timely fashion to

request recusal.”). Prompt filing “conserves judicial resources and alleviates the concern that it

is motivated by adverse rulings or an attempt to manipulate the judicial process.” United States

v. Pearson, 203 F.3d 1243, 1276 (10th Cir. 2000)(citing Willner v. Univ. of Kan., 848 F.2d at

1028-29).

       Here, the Court was assigned to the case on October 3, 2017, see Reassignment Notice,

and sent the First Disclosure Letter on January 23, 2018, see First Disclosure Letter at 1. The

First Disclosure Letter outlines the Court’s teaching relationship with the School of Law and

how it received research assistants instead of payment. See First Disclosure Letter at 1-2. On

June 22, 2018, the Court sent the Second Disclosure Letter, which elaborates on the teaching at

UNM, and disclosed that the Court knows Mr. Doughty and Mr. Adcock.                   See Second

Disclosure Letter at 1-2. Thus, on June 22, 2018, Dr. Rivero had all the facts on which he bases

his Recusal Motion. His counsel told the Court’s Courtroom Deputy Clerk, Ms. Bevel, on June




                                              - 297 -
25, 2018, that Dr. Rivero had no issue with the Court’s disclosure. See Second Rivero Aff. ¶¶ 2-

3, 5, at 1. On June 26, 2018, the Court met with the parties for the first time and held an

extensive hearing that lasted for a little under three hours. See Clerk’s Minutes at 1. The Court

prepared extensively for this hearing, and provided its strong inclination that it would rule

against Dr. Rivero and grant summary judgment for UNM. Then, nine months after the Court

was assigned this case and twenty-five days after the Second Disclosure Letter, Dr. Rivero filed

his Recusal Motion. As for the delay, Dr. Rivero stated that, as of June 25, 2018, he did not have

“sufficient time to reflect upon the disclosures.” Second Rivero Aff. ¶ 3, at 1.

       The Court concludes that Dr. Rivero had sufficient time to consider the disclosures and

receive advice from counsel on how to proceed.           The Second Disclosure Letter is short,

consisting of two pages and seven short paragraphs. The disclosures do not require much

reflection and, as discussed in the last two subsections, do not require recusal. Further, the fact

that the Recusal Motion came after the Court indicated it would rule against Dr. Rivero adds an

air of impropriety to the Recusal Motion, suggesting that the true motive for the Motion is to get

the Court off the case because of its adverse rulings against Dr. Rivero. As the Supreme Court

has stated, 28 U.S.C. § 455 “was never intended to enable a discontented litigant to oust a judge

because of adverse rulings made[.]” Ex parte Am. Steel Barrel Co., 230 U.S. 35, 44 (1913).

Granting the Recusal Motion would “waste[] judicial resources and encourage[] manipulation of

the judicial process.” Willner v. Univ. of Kan., 848 F.2d at 1029. This would waste the Court’s




                                              - 298 -
and UNM’s resources. The Court will therefore deny the Recusal Motion, because it is untimely

and the grounds it asserts are legally insufficient.

       IT IS ORDERED that: (i) the requests in the Defendant University of New Mexico

Board of Regents’ Motion and Memorandum for Summary Judgment, filed December 5, 2017

(Doc. 139), and in the Defendant University of New Mexico Board of Regents’ Amended

Motion and Memorandum for Summary Judgment, filed December 8, 2017 (Doc. 143), are

granted; (ii) the requests in the Plaintiff’s Motion for Summary Judgment and Memorandum of

Law as to Certain of Defendant Board of Regents of the University of New Mexico’s

Affirmative Defenses, filed December 8, 2017 (Doc. 144), are denied as moot; (iii) the Plaintiff’s

Motion in Limine to Exclude Complaints Against Plaintiff Prior to 2006, filed December 8, 2017

(Doc. 145), is denied; and (iv) the Plaintiff’s Motion in Limine to Prohibit and Exclude Use of

the Term “Psychological” in Reference to “Psychiatric” Evaluations, filed December 8, 2017

(Doc. 146), is denied as moot; and (v) the Plaintiff’s Motion to Recuse the Honorable James O.

Browning, filed July 17, 2018 (Doc. 203), is denied.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




                                                - 299 -
Counsel:
Eric D. Norvell
Eric D. Norvell, Attorney, P.A.
Carlsbad, California
       Attorney for the Plaintiff

Alfred A. Park
Lawrence M. Marcus
Park & Associates, LLC
Albuquerque, New Mexico

       Attorneys for the Defendant




                                     - 300 -
